






Published CUSIP Number: 29873RAA1




AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 18, 2011
among
Euronet Worldwide, Inc.,
and
CERTAIN SUBSIDIARIES AND AFFILIATES,
as Borrowers,


CERTAIN SUBSIDIARIES AND AFFILIATES,
as Guarantors,


THE LENDERS PARTY HERETO,


BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent


U.S. BANK NATIONAL ASSOCIATION,
as Syndication Agent


and


BANK OF MONTREAL,
BBVA COMPASS BANK,
KEYBANK NATIONAL ASSOCIATION,
as Co-Documentation Agents










MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
and
U.S. BANK NATIONAL ASSOCIATION
as
Joint Lead Arranger and Joint Book Manager
















iii










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Article and Section    
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Interpretive Provisions    44
1.03    Accounting Terms and Provisions.    45
1.04    Rounding    46
1.05    Exchange Rates; Currency Equivalents.    46
1.06    Additional Alternative Currencies.    46
1.07    Change of Currency.    47
1.08    Times of Day    48
1.09    Letter of Credit Amounts    48
1.10    Limitation on Obligations of Foreign Credit Parties    48
1.11    Amendment and Restatement    48
ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS    50
2.01    Commitments.    50
2.02    Borrowings, Conversions and Continuations.    55
2.03    Additional Provisions with respect to Letters of Credit.    58
2.04    Additional Provisions with respect to Swingline Loans.    65
2.05    Repayment of Loans.    69
2.06    Prepayments.    70
2.07    Termination or Reduction of Commitments.    72
2.08    Interest.    72
2.09    Fees.    73
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.    75
2.11    Payments Generally; Administrative Agent's Clawback.    76
2.12    Sharing of Payments By Lenders    77
2.13    Evidence of Debt.    78
2.14    Designated Borrowers.    78
2.15
Joint and Several Liability of the Domestic Borrowers; Several Obligations of
the Foreign Borrowers.    80

2.16    Cash Collateral.    81
2.17    Defaulting Lenders.    82
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    84
3.01    Taxes.    84
3.02    Illegality    89
3.03    Inability to Determine Rates    89
3.04    Increased Cost; Capital Adequacy.    90
3.05    Compensation for Losses    91
3.06    Mitigation Obligations; Replacement of Lenders.    92
3.07    Survival Losses    92
ARTICLE IV GUARANTY    93
4.01    The Guaranty.    93
4.02    Obligations Unconditional.    93
4.03    Reinstatement    94
4.04    Certain Waivers    94
4.05    Remedies    95
4.06    Rights of Contribution    95
4.07    Guaranty of Payment; Continuing Guaranty    95
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    95
5.01    Conditions of Effectiveness    95




--------------------------------------------------------------------------------




5.02    Conditions to all Credit Extensions    97
ARTICLE VI REPRESENTATIONS AND WARRANTIES    98
6.01    Existence, Qualification and Power    98
6.02    Authorization; No Contravention    98
6.03    Governmental Authorization; Other Consents    98
6.04    Binding Effect    98
6.05    Financial Statements.    99
6.06    No Material Adverse Effect    99
6.07    Litigation    99
6.08    No Default    99
6.09    Ownership of Property; Liens    99
6.10    Environmental Compliance    99
6.11    Insurance    100
6.12    Taxes    100
6.13    ERISA Compliance.    100
6.14    Subsidiaries    101
6.15    Margin Regulations; Investment Company Act.    101
6.16    Disclosure    101
6.17    Compliance with Laws    101
6.18    Taxpayer Identification Number; Other Identifying Information    102
6.19    Solvency    102
6.20    Intellectual Property; Licenses, Etc.    102
6.21    Representations as to Foreign Obligors    102
6.22    Security Agreement.    103
6.23    Pledge Agreement.    104
ARTICLE VII AFFIRMATIVE COVENANTS    105
7.01    Financial Statements    105
7.02    Certificates; Other Information    106
7.03    Notification    107
7.04    Payment of Obligations    108
7.05    Preservation of Existence, Etc.    108
7.06    Maintenance of Properties.    108
7.07    Maintenance of Insurance    109
7.08    Compliance with Laws    109
7.09    Books and Records    109
7.10    Inspection Rights    109
7.11    Use of Proceeds    109
7.12    Approvals and Authorizations    109
7.13    Joinder of Subsidiaries as Guarantors.    110
7.14    Pledge of Capital Stock.    111
7.15    Pledge of Other Property.    112
7.16    Further Assurances.    113
7.17    Limitation on Guaranties, Liens and the Pledge of Capital Stock    114
ARTICLE VIII NEGATIVE COVENANTS    115
8.01    Liens    115
8.02    Investments    117
8.03    Indebtedness    119
8.04    Mergers and Dissolutions.    122
8.05    Dispositions    122
8.06    Restricted Payments    122
8.07    Change in Nature of Business    123
8.08    Transactions with Affiliates    123
8.09    Covenants Regarding Subordinated Debt    124




--------------------------------------------------------------------------------




8.10    Subsidiary Dividend Restrictions    125
8.11    Use of Proceeds    125
8.12    Financial Covenants.    125
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES    125
9.01    Events of Default    125
9.02    Remedies Upon Event of Default    127
9.03    Application of Funds    128
9.04    Collection Allocation Mechanism.    129
ARTICLE X ADMINISTRATIVE AGENT AND COLLATERAL AGENT    129
10.01    Appointment and Authorization of Administrative Agent.    129
10.02    Rights as a Lender    130
10.03    Exculpatory Provisions    130
10.04    Reliance by Administrative Agent    131
10.05    Delegation of Duties    131
10.06    Resignation of the Administrative Agent    131
10.07    Non-Reliance on Administrative Agent and Other Lenders    132
10.08    No Other Duties    132
10.09    Administrative Agent May File Proofs of Claim    133
10.10    Collateral and Guaranty Matters    133
10.11    Swap Contracts and Treasury Management Agreements    134
ARTICLE XI MISCELLANEOUS    134
11.01    Amendments, Etc.    134
11.02    Notices; Effectiveness; Electronic Communication.    137
11.03    No Waiver; Cumulative Remedies; Enforcement    138
11.04    Expenses; Indemnity; Damage Waiver.    139
11.05    Payments Set Aside    141
11.06    Successors and Assigns.    141
11.07    Treatment of Certain Information; Confidentiality    145
11.08    Right of Setoff    146
11.09    Interest Rate Limitation    147
11.10    Counterparts; Integration; Effectiveness.    147
11.11    Survival of Representations and Warranties    147
11.12    Severability    147
11.13    Replacement of Lenders    148
11.14    Governing Law; Jurisdiction; Etc.    149
11.15    Waiver of Jury Trial    149
11.16    No Advisory or Fiduciary Responsibility    150
11.17    USA PATRIOT Act Notice.    150
11.18    Judgment Currency    150
11.19    Electronic Execution of Assignments and Certain Other Documents    151
11.20    Designation as Senior Debt    151
11.21
Limitations of the German Obligors' Liability (Preservation of German Obligors'
share capital - Stammkapital)    151

11.22
Limitations of the German Obligors' Liability (Compliance with Regulatory
Requirements).    153





SCHEDULES


Schedule 1.01        Mandatory Cost Formulae
Schedule 2.01        Lenders and Commitments
Schedule 2.03        Existing Letters of Credit
Schedule 2.14        Designated Borrowers
Schedule 5.01        Schedule of Closing Deliverables




--------------------------------------------------------------------------------




Schedule 6.14        Subsidiaries
Schedule 6.18        Taxpayer Identification Numbers
Schedule 8.01        Existing Liens
Schedule 8.02        Existing Investments
Schedule 8.03        Existing Indebtedness
Schedule 8.08        Transactions with Affiliates
Schedule 11.02        Notice Addresses




EXHIBITS


Exhibit 2.01        Form of Lender Joinder Agreement
Exhibit 2.02        Form of Loan Notice
Exhibit 2.13-1        Form of USD Revolving Note
Exhibit 2.13-2        Form of USD Swingline Note
Exhibit 2.13-3        Form of European Revolving Note
Exihibit 2.13-4        Form of European Swingline Note
Exihibit 2.13-5        Form of Australian Revolving Note
Exhibit 2.13-6        Form of India Revolving Note
Exhibit 2.13-7        Form of Term Loan A Note
Exhibit 2.14-1        Form of Designated Borrower Request and Assumption
Agreement
Exhibit 2.14-2        Form of Designated Borrower Notice
Exhibit 7.02(b)        Form of Compliance Certificate
Exhibit 7.13        Form of Joinder Agreement
Exhibit 11.06        Form of Assignment and Assumption






5
AMENDED AND RESTATED CREDIT AGREEMENT




This AMENDED AND RESTATED CREDIT AGREEMENT (this “Credit Agreement”) is entered
into as of August 18, 2011, among EURONET WORLDWIDE, INC., a Delaware
corporation, certain subsidiaries and affiliates identified herein, as Borrowers
and Guarantors, the Lenders and L/C Issuers identified herein, and BANK OF
AMERICA, N.A., as Administrative Agent.


WHEREAS, revolving credit and term loan facilities were established pursuant to
the terms of that credit agreement dated as of April 4, 2007 (as amended and
modified, the “Existing Credit Agreement”) among EWI and the other Borrowers and
Guarantors identified therein, the Lenders identified therein (the “Existing
Lenders”) and Bank of America, N.A., as Administrative Agent; and


WHEREAS, this Credit Agreement is given in amendment to, restatement of and
replacement for the Existing Credit Agreement;


NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms. As used in this Credit Agreement, the following terms
have the meanings provided below:




--------------------------------------------------------------------------------






“Acquisition” means a purchase or acquisition by any Person (a) that after
giving effect thereto first results in such Person owning more than 50% of the
Capital Stock with ordinary voting power of another Person or (b) of all or any
substantial portion of the property (other than Capital Stock) of another
Person, whether or not involving a merger or consolidation with such Person.
“Acquire” shall have a correlative meaning. For the avoidance of doubt, once a
Person owns more than 50% of the Capital Stock with ordinary voting power of
another Person, additional purchases or acquisitions of additional Capital Stock
of such other Person will be considered Investments and not Acquisitions.


“Acquisition Consideration” means, with respect to any Acquisition, the
aggregate cash and non-cash consideration for such Acquisition. The “Acquisition
Consideration” for any Acquisition expressly includes Indebtedness assumed in
such Acquisition and the good faith estimate by the Borrower of the maximum
amount of any deferred purchase price obligations (including contingent
consideration payments) incurred in connection with such Acquisition.


“Adequate Assurance” means (i) with respect to L/C Obligations, such assurance
as the applicable L/C Issuer may require in its discretion, and (ii) with
respect to Swingline Loans, such assurance as the applicable Swingline Lender
may require in its discretion, in each case, that any Defaulting Lender will be
capable of honoring its obligations to fund its portion of L/C Obligations and
Swingline Loans, as appropriate, and participation interests therein, including
existing and future obligations hereunder and under the other Credit Documents.
Adequate Assurance may be in the form of cash collateral, posting of letters of
credit or other arrangement, in each case in form, amount and other respects
satisfactory to the applicable L/C Issuer or applicable Swingline Lender, as
applicable, in their discretion.


“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.


“Administrative Agent's Office” means, with respect to any currency, the
Administrative Agent's address and, as appropriate, account as set forth on
Schedule 11.02 (as may be updated from time to time) with respect to such
currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify the Borrowers and the Lenders.


“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.


“ADT” means automated deposit teller machines or other similar devices capable
of accepting deposits, but that cannot dispense cash, that are owned, leased,
operated or serviced by members of the Consolidated Group.


“Affiliate” means, with respect to any Person, another Person that directly or
indirectly, through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Aggregate Commitments” means the aggregate principal amount of the Commitments.


“Aggregate Australian Revolving Committed Amount” has the meaning provided in
Section 2.01(c)(i).


“Aggregate European Revolving Committed Amount” has the meaning provided in
Section 2.01(b)(i).


“Aggregate India Revolving Commitment” means the India Revolving Commitments of
all the Lenders.


“Aggregate India Revolving Committed Amount” has the meaning provided in Section
2.01(d)(i).


“Aggregate Master Revolving Commitments” means the Master Revolving Commitments
of all the Lenders.


“Aggregate Master Revolving Committed Amount” means an amount equal to the
Aggregate USD




--------------------------------------------------------------------------------




Revolving Committed Amount. The Aggregate Master Revolving Committed Amount on
the Closing Date is Two Hundred Sixty-Five Million Dollars ($265,000,000).


“Aggregate Revolving Commitments” means the Aggregate Master Revolving
Commitments and the Aggregate India Revolving Commitment.


“Aggregate USD Revolving Committed Amount” has the meaning provided in Section
2.01(a)(i).


“Agreement Currency” has the meaning provided in Section 11.18.


“Alternative Currency” means


(i)    for USD Letters of Credit, Australian Dollars, Brazilian Reals, British
Pounds Sterling, Canadian Dollars, Euros, Hungarian Forints, Indian Rupees, New
Zealand Dollars, Polish New Zlotys and each other currency (other than Dollars)
that is approved in accordance with Section 1.06;


(ii)    for European Revolving Loans, British Pounds Sterling, Euros and each
other currency (other than Dollars) that is approved in accordance with
Section 1.06;


(iii)    for European Swingline Loans, British Pounds Sterling, Euros and each
other currency (other than Dollars) that is approved in accordance with Section
1.06; and


(iv)    for Australian Revolving Loans, Australian Dollars and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable foreign
currency as determined by the Administrative Agent or the L/C Issuer, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of such foreign currency
with Dollars.


“Applicable Foreign Obligor Documents” has the meaning provided in Section
6.21(a).


“Applicable Percentage” means the following percentages per annum based on the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent in accordance with the
provisions of Section 7.02(b):


(i)    USD Revolving Loan Obligations. For USD Revolving Loan Obligations:


 
 
USD Revolving Loan Obligations
Pricing Level
Consolidated Total Leverage Ratio
Fixed LIBOR Rate Loans
Letter of Credit Fee
Base Rate Loans
Floating LIBOR Rate Loans
Commitment Fee
I
< 2.00:1.00
1.5%
1.5%
0.5%
1.5%
0.25%
II
≥ 2.00:1.00 but < 2.50:1.00
1.75%
1.75%
0.75%
1.75%
0.3%
III
≥ 2.50:1.00 but < 3.00:1.00
2%
2%
1%
2%
0.35%
IV
≥ 3.00:1.00 but < 3.50:1.00
2.25%
2.25%
1.25%
2.25%
0.4%
V
≥ 3.50:1.00
2.5%
2.5%
1.5%
2.5%
0.45%



(ii)    European Revolving Loan Obligations. For European Revolving Loan
Obligations:






--------------------------------------------------------------------------------




 
 
European Revolving Loan Obligations
 
Pricing Level
Consolidated Total Leverage Ratio
Fixed LIBOR Rate Loans
Letter of Credit Fee
Overnight Rate Loans
Commitment Fee
 
I
< 2.00:1.00
1.5%
1.5%
1.5%
0.25%
 
II
≥ 2.00:1.00 but < 2.50:1.00
1.75%
1.75%
1.75%
0.3%
 
III
≥ 2.50:1.00 but < 3.00:1.00
2%
2%
2%
0.35%
 
IV
≥ 3.00:1.00 but < 3.50:1.00
2.25%
2.25%
2.25%
0.4%
 
V
≥ 3.50:1.00
2.5%
2.5%
2.5%
0.45%



(iii)    Australian Revolving Loan Obligations. For Australian Revolving Loan
Obligations:


 
 
 
Australian Revolving Loan Obligations
 
 
Pricing Level
Consolidated Total Leverage Ratio
Fixed LIBOR Rate Loans
Commitment Fee
 
 
I
< 2.00:1.00
1.5%
0.25%
 
 
II
≥ 2.00:1.00 but < 2.50:1.00
1.75%
0.3%
 
 
III
≥ 2.50:1.00 but < 3.00:1.00
2%
0.35%
 
 
IV
≥ 3.00:1.00 but < 3.50:1.00
2.25%
0.4%
 
 
V
≥ 3.50:1.00
2.5%
0.45%
 



(iv)    India Revolving Loan Obligations. For India Revolving Loan Obligations:


 
 
 
India Revolving Loan Obligations
 
 
Pricing Level
Consolidated Total Leverage Ratio
Fixed LIBOR Rate Loans
Letter of Credit Fee
Commitment Fee
 
 
I
< 2.00:1.00
1.5%
1.5%
0.25%
 
 
II
≥ 2.00:1.00 but < 2.50:1.00
1.75%
1.75%
0.3%
 
 
III
≥ 2.50:1.00 but < 3.00:1.00
2%
2%
0.35%
 
 
IV
≥ 3.00:1.00 but < 3.50:1.00
2.25%
2.25%
0.4%
 
 
V
≥ 3.50:1.00
2.5%
2.5%
0.45%
 



(v)    Term Loan A. For the Term Loan A, the following percentages per annum
based on the Consolidated Total Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent in accordance with
the provisions of Section 7.02(b):


 
 
 
Term Loan A
 
 
Pricing Level
Consolidated Total Leverage Ratio
Fixed LIBOR Rate Loans
Base Rate Loans
 
 
I
< 2.00:1.00
1.5%
0.5%
 
 
II
≥ 2.00:1.00 but < 2.50:1.00
1.75%
0.75%
 
 
III
≥ 2.50:1.00 but < 3.00:1.00
2%
1%
 
 
IV
≥ 3.00:1.00 but < 3.50:1.00
2.25%
1.25%
 
 
V
≥ 3.50:1.00
2.5%
1.5%
 



(vi)    Incremental Credit Facilities. For Incremental Credit Facilities
established after the Closing Date, the percentages specified in the applicable
joinder agreement or other loan documentation whereby the Incremental Credit
Facilities are established.


(vii)    Changes in Pricing Levels. Any increase or decrease in the Applicable
Percentage resulting from a change in the Consolidated Total Leverage Ratio
shall become effective not later than the date five Business Days immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(b); provided, however that if a Compliance Certificate is not delivered
when due in accordance therewith, then Pricing Level V shall apply as of the
first Business Day after the date on which such




--------------------------------------------------------------------------------




Compliance Certificate was required to have been delivered until the date not
later than five Business Days immediately following delivery thereof. The
Applicable Percentage in effect from the Closing Date through the date of
delivery of the Compliance Certificate for the fiscal quarter ending December
31, 2011 shall be determined based on Pricing Level III. Determinations by the
Administrative Agent of the appropriate Pricing Level shall be conclusive absent
manifest error.


Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Percentage for any period shall be subject to
the provisions of Section 2.10(b).


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.


“Applicant Borrower” has the meaning provided in Section 2.14(b).


“Approved Bank” means (a) any Lender, (b) any commercial bank of recognized
standing having capital and surplus in excess of $500 million in the case of a
domestic commercial bank and $250 million (or the U.S. Dollar equivalent as of
the date of determination) in the case of a foreign bank, or (c) any bank whose
short‑term commercial paper rating from S&P is at least A-2 or the equivalent
thereof or from Moody's is at least P-2 or the equivalent thereof.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approved Jurisdictions” means (a) the United States and any state or
commonwealth thereof, and (b) any jurisdiction other than a jurisdiction set
forth on a listing of sanctioned jurisdictions by the United States Office of
Foreign Assets Control Restrictions, as set forth at
http://www.treas.gov/offices/enforcement/ofac/programs/ or any successor
webpage, where the sanctions are directed at the government of such jurisdiction
or all nationals of such jurisdiction.


“Arrangers” means MLPF&S and U.S. Bank National Association, in their capacity
as joint lead arrangers and joint book managers.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.


“ATM” means automated teller machines or other similar devices capable of
dispensing cash that are owned, leased, operated or serviced by members of the
Consolidated Group.


“ATM Cash Supply Arrangements” means “vault cash” supply arrangements, banknote
leasing arrangements, ATM sponsorship arrangements and other similar
arrangements pursuant to which banks or other financial institutions provide
members of the Consolidated Group with electronic or physical currency to fill
ATMs and such electronic or physical currency is segregated from any other cash
of members of the Consolidated Group.


“Attributable Principal Amount” means (a) in the case of Capital Leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a Capital Lease determined in
accordance with GAAP, (c) in the case of a Securitization Transaction, at any
time, an amount equal to the outstanding principal




--------------------------------------------------------------------------------




amount of the financing, including commitments relating thereto, provided
pursuant to a Securitization Transaction (including, in the case of a
Securitization Transaction established to facilitate the issuance of letters of
credit and bank guarantees, the maximum amount available to be drawn under all
such letters of credit and bank guarantees outstanding thereunder, and the
commitments relating thereto) determined by the Administrative Agent in its
reasonable discretion, and (d) in the case of sale and leaseback transaction,
the present value (discounted in accordance with GAAP at the debt rate implied
in the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease).


“Australian Dollars” and “AUS$” means the lawful currency of Australia.


“Australian Loan Obligations” means the Australian Revolving Loan Obligations
and any Incremental Credit Facilities established hereunder that are denominated
in Alternative Currencies therefor.


“Australian Revolving Commitment” means, for each Australian Revolving Lender,
the commitment of such Lender to make Australian Revolving Loans (and to share
in Australian Revolving Loan Obligations) hereunder.


“Australian Revolving Commitment Percentage” means, for each Australian
Revolving Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is such Lender's Australian Revolving
Committed Amount and the denominator of which is the Aggregate Australian
Revolving Committed Amount. The initial Australian Revolving Commitment
Percentages are set out in Schedule 2.01.


“Australian Revolving Committed Amount” means, for each Australian Revolving
Lender, the amount of such Lender's Australian Revolving Commitment. The initial
Australian Revolving Committed Amounts are set out in Schedule 2.01.


“Australian Revolving Lenders” means those Lenders with Australian Revolving
Commitments, together with their successors and permitted assigns. The initial
Australian Revolving Lenders are identified on the signature pages hereto and
are set out in Schedule 2.01.


“Australian Revolving Loan” has the meaning provided in Section 2.01(c)(i).


“Australian Revolving Loan Obligations” means the Australian Revolving Loans.


“Australian Revolving Notes” means the promissory notes, if any, given to
evidence the Australian Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced. A form of Australian Revolving Note
is attached as Exhibit 2.13-3.


“Auto‑Extension Letter of Credit” has the meaning provided in Section
2.03(b)(iii).


“Auto-Reinstatement Letter of Credit” has the meaning provided in Section
2.03(b)(iv).


“Bank of America” means Bank of America, N.A., together with its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to:


(i)    in the case of Loan Obligations denominated in Dollars, the highest of
(a) the Federal Funds Rate plus one-half of one percent (0.5%), (b) the Prime
Rate and (c) except during a Fixed LIBOR Rate Unavailability Period, the Fixed
LIBOR Rate for Dollars plus one percent (1.0%); and


(ii)    in the case of Loan Obligations denominated in Indian Rupees, the rate
publicly announced from time to time by the India Revolving Lender as its base
rate in effect in India.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.




--------------------------------------------------------------------------------






“Borrowers” means:


(i)    for Australian Revolving Loans, EWI and those Designated Borrowers
identified as such on Schedule 2.14;


(ii)    for USD Revolving Loans, EWI and those Designated Borrowers identified
as such on Schedule 2.14;


(iii)    for USD Letters of Credit, EWI and those Designated Borrowers
identified as such on Schedule 2.14;


(iv)    for USD Swingline Loans, EWI and those Designated Borrowers identified
as such on Schedule 2.14;


(v)    for European Revolving Loans, EWI and those Designated Borrowers
identified as such on Schedule 2.14;


(vi)    for European Swingline Loans, EWI and those Designated Borrowers
identified as such on Schedule 2.14;


(vii)    for India Revolving Loans and India Letters of Credit, Euronet Services
India PVT Ltd., a corporation organized and existing under the laws of India;
and


(viii)    for the Term Loan A, the Term Loan A Borrower.


“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type, in the same currency and, in the case of Fixed LIBOR Rate Loans, having
the same Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.


“Brazilian Reals” means the lawful currency of Brazil.


“British Pounds Sterling”, “Sterling” and “£” means the lawful currency of the
United Kingdom.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office with respect to
Obligations denominated in Dollars is located or in the State of New York, and:


(a)    if such day relates to any interest rate settings as to a Fixed LIBOR
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Fixed LIBOR Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Fixed LIBOR Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;


(b)    if such day relates to any interest rate settings as to a Fixed LIBOR
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Fixed LIBOR Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Credit Agreement in respect
of any such Fixed LIBOR Rate Loan, means a TARGET Day;


(c)    if such day relates to any interest rate settings as to a Fixed LIBOR
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and


(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency




--------------------------------------------------------------------------------




other than Dollars or Euro in respect of a Fixed LIBOR Rate Loan denominated in
a currency other than Dollars or Euro, or any other dealings in any currency
other than Dollars or Euro to be carried out pursuant to this Credit Agreement
in respect of any such Fixed LIBOR Rate Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


“CAM Exchange” means the exchange of the Lenders' interests as provided in
Section 9.04.


“CAM Exchange Date” means the date on which an Event of Default under Section
9.01(f) or (g) shall occur.


“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the aggregate Dollar Equivalent of the sum
of (i) the Specified Obligations owed to such Lender and (ii) such Lender's
participations in undrawn amounts of Letters of Credit, in each case immediately
prior to the CAM Exchange Date and (b) the denominator shall be the aggregate
Dollar Equivalent of the sum of (i) the Specified Obligations owed to all the
Lenders and (ii) the aggregate undrawn amount of all outstanding Letters of
Credit, in each case immediately prior to the CAM Exchange Date.


“Canadian Dollars” and “CDN$” means the lawful currency of Canada.


“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee that is required to be accounted for as a capital lease on
the balance sheet of that Person in accordance with GAAP as in effect on the
date hereof (without regard to any change in GAAP after the date hereof).


“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or Swingline Lenders (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the applicable L/C Issuer or
Swingline Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to (a) the Administrative Agent and (b)
the applicable L/C Issuer or the applicable Swingline Lender (as applicable).
Derivatives of such term have corresponding meanings.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) time deposits and certificates of deposit of any Approved
Bank, in each case with maturities of (i) if such deposits may be withdrawn at
any time without penalty, any duration and (ii) in all other cases, not more
than thirteen (13) months from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A‑2 (or the equivalent thereof) or better by S&P or
P‑2 (or the equivalent thereof) or better by Moody's and maturing within
thirteen (13) months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500 million for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations, (e) Investments (classified in accordance with GAAP as current
assets) in money market investment programs registered under the Investment
Company Act of 1940, as amended, that are administered by reputable financial




--------------------------------------------------------------------------------




institutions having capital of at least $500 million and the portfolios of which
are limited to Investments of the character described in the foregoing
subclauses hereof and (f) any cash collateral permitted under Section 8.01(o).


“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.


“Change of Control” means, with respect to EWI, an event or series of events by
which:


(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 50% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);


(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clauses (ii) and (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or


(c)    the occurrence of a “Change of Control” under any of the Convertible
Debentures.


“Closing Date” means the first date all conditions precedent in Section 5.01 are
satisfied or waived in accordance with Section 11.01.


“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.


“Collateral Agent” means the Domestic Collateral Agent, the Foreign Collateral
Agent and/or the India Collateral Agent, as appropriate.


“Collateral Documents” means the Domestic Collateral Documents, the Foreign
Collateral Documents and/or the India Collateral Documents, as appropriate.


“Commitment Period” means the period from and including the Closing Date to the
earlier of (a)(i) in the




--------------------------------------------------------------------------------




case of Revolving Loans and Swingline Loans, the Revolving Termination Date or
(ii) in the case of the Letters of Credit, the L/C Expiration Date, or (b) in
each case, the date on which the Revolving Commitments shall have been
terminated as provided herein.


“Commitments” means the Revolving Commitments and the Term Loan Commitments.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).


“Consolidated Capital Expenditures” means, for any period for the Consolidated
Group, all additions to plant, property and equipment as determined in
accordance with GAAP, but excluding, in any event, (i) expenditures made in
connection with Permitted Acquisitions, (ii) expenditure of insurance proceeds
or condemnation awards made in repair or replacement of plant, property and
equipment that has been lost, damaged, destroyed or condemned, and (iii)
reinvestment of net cash proceeds from plant, property and equipment that has
been sold or otherwise disposed of. Except as otherwise expressly provided, the
applicable period shall be the four consecutive fiscal quarters ending as of the
date of determination.


“Consolidated EBITDA” means, for any period for the Consolidated Group, without
duplication, the sum of (i) operating income, plus (ii) depreciation, plus (iii)
amortization, plus (iv) interest income from the operations of the epay Segment,
plus (v) to the extent deducted in the calculation of operating income, one-time
non-cash charges with the consent of the Administrative Agent, plus (vi)
non-cash expenses recognized pursuant to FASB ASC 718 (Compensation - Stock
Compensation) plus (vii) net income from joint ventures and other minority
interests owned by members of the Consolidated Group when and as earned and
received plus (viii) charges (gains) resulting from adjustments to
acquisition-related contingent consideration and adjustments to other
acquisition-related contingent assets and liabilities pursuant to FASB ASC 805
(Business Combinations); provided that appropriate adjustments will be made in
subsequent periods where cash payments are subsequently made in respect of
non-cash charges previously excluded under clauses (v) and (vi). Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.


“Consolidated Fixed Charge Coverage Ratio” means, for the Consolidated Group for
the period of four consecutive fiscal quarters then ending, the ratio of (i) the
sum of Consolidated EBITDA minus Consolidated Capital Expenditures (other than
those financed with Indebtedness permitted under Section 8.03(d) hereof) minus
cash taxes paid in the period minus Restricted Payments paid in cash in the
period to (ii) Consolidated Fixed Charges.


“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
without duplication, the sum of (i) the portion of interest expense paid in cash
in the period (provided that, for purposes of this calculation, payments
required under ATM Cash Supply Arrangements that constitute interest expense for
purposes of GAAP shall not constitute interest expense), plus (ii) scheduled
payments of principal on Funded Debt (other than loans and obligations owing
hereunder) made in the period of determination (provided that, for purposes of
this calculation, obligations under letters of credit, bank guaranties and
surety bonds shall not constitute Funded Debt), plus (iii) scheduled payments of
principal on the Term Loan A made in the period of determination (but not, in
any event, less than an amount equal to 5% of the original principal amount of
the Term Loan A), minus (iv) interest income received in cash from any
Designated Deposit during such period. Except as otherwise expressly provided,
the applicable period shall be the four consecutive fiscal quarters ending as of
the date of determination.


“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP, provided that for
purposes hereof (i) obligations in respect of letters of credit and bank
guaranties will be net of cash collateral provided therefore and (ii)
obligations in respect of Loans will be net of the amount of any Designated
Deposit.


“Consolidated Group” means EWI and its subsidiaries determined on a consolidated
basis in accordance with GAAP.


“Consolidated Senior Funded Debt” means Consolidated Funded Debt less and except
Consolidated




--------------------------------------------------------------------------------




Subordinated Debt.


“Consolidated Senior Secured Funded Debt” means Consolidated Senior Funded Debt
that is secured by a pledge of collateral interest (including the Loans and
Obligations under this Credit Agreement).


“Consolidated Senior Secured Leverage Ratio” means, as of the last day of each
fiscal quarter, the ratio of (i) Consolidated Senior Secured Funded Debt as of
such day, to (ii) Consolidated EBITDA for the period of four consecutive fiscal
quarters ending as of such day.


“Consolidated Subordinated Debt” means Subordinated Debt of the Consolidated
Group determined on a consolidated basis in accordance with GAAP.


“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of (i) Consolidated Funded Debt as of such day, to (ii)
Consolidated EBITDA for the period of four consecutive fiscal quarters ending as
of such day.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.


“Convertible Debentures” means those 3.50% Convertible Subordinated Debentures
due 2025 of EWI issued under and governed by that Indenture dated as of October
4, 2005 between EWI, as issuer, and U.S. Bank National Association, as trustee.


“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.


“Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Guaranties, each Designated Borrower Request and
Assumption Agreement, the Issuer Documents, each Designated Borrower Notice, the
Joinder Agreements, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.16 of this Credit Agreement
and the Lender Joinder Agreements.


“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing, and (c) an L/C Credit Extension.


“Credit Parties” means, collectively, the Borrowers and the Guarantors.


“Credit Party Materials” has the meaning provided in Section 7.02.


“CTA” means the Corporation Tax Act 2009.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions (including the Indian Recovery of Debt due to Banks and Financial
Institutions Act, 1993) from time to time in effect and affecting the rights of
creditors generally.


“Delta Euronet” means Delta Euronet GmbH, limited liability company organized
and existing under the laws of Germany.


“Default” means any event, act or condition that constitutes an Event of Default
or that, with the giving of notice, the passage of time, or both, would
constitute an Event of Default.




--------------------------------------------------------------------------------






“Default Rate” means


(a)    in the case of the Letter of Credit Fee, an interest rate equal to the
sum of (i) the Applicable Percentage, plus (ii) two percent (2.0%) per annum;


(b)    in the case of Fixed LIBOR Rate Loans, an interest rate equal to the sum
of (i) the Fixed LIBOR Rate therefor, plus (ii) the Applicable Percentage, plus
(iii) Mandatory Cost, if any, plus (iv) two percent (2.0%) per annum;


(c)    in the case of Floating LIBOR Rate Loans, an interest rate equal to the
sum of (i) the Floating LIBOR Rate therefor, plus (ii) the Applicable
Percentage, plus (iii) Mandatory Cost, if any, plus (iv) two percent (2.0%) per
annum;


(d)    in the case of Overnight Rate Loans, an interest rate equal to the sum of
(i) the Overnight Rate therefor, plus (ii) the Applicable Percentage, plus (iii)
Mandatory Cost, if any, plus (iv) two percent (2.0%) per annum; and


(e)    in all other cases, including Base Rate Loans, an interest rate equal to
the sum of (i) the Base Rate, plus (ii) the Applicable Percentage, plus (iii)
two percent (2.0%) per annum.


“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent, an L/C
Issuer, a Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrowers, the Administrative Agent, an L/C Issuer or a
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect, (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority or
instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrowers, the L/C Issuers, the Swingline Lenders and the Lenders.


“Defaulting Lender Account” has the meaning provided in Section 2.17(a)(v).


“Designated Borrower Limit” means, for any Borrower, the amount shown on
Schedule 2.14 as its “Designated Borrower Limit”, and for any Applicant Borrower
that becomes a Borrower hereunder in accordance with the provisions of Section
2.14(b), the amount identified in the Designated Borrower Request and Assumption
Agreement. The Designated Borrower Limit is part of, and not in addition to, the
Aggregate Commitments.


“Designated Borrower Notice” has the meaning provided in Section 2.14(b).






--------------------------------------------------------------------------------




“Designated Borrower Request and Assumption Agreement” has the meaning provided
in Section 2.14(b).


“Designated Borrowers” means the Borrowers identified on Schedule 2.14 and any
Applicant Borrower that becomes a Borrower hereunder in accordance with the
provisions of Section 2.14(b).


“Designated Deposit” means amounts on deposit in one or more designated blocked
accounts maintained by EWI or any Domestic Subsidiary with the Administrative
Agent containing cash or Cash Equivalents.


“Direction” has the meaning provided in Section 3.01(a).


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Dollar”, “U.S. Dollar”, “$” and “USD$” means the lawful currency of the United
States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such other
currency.


“Domestic Borrower” means a Borrower that is organized under the laws of any
State of the United States or the District of Columbia.


“Domestic Collateral Agent” means Bank of America in its capacity as collateral
agent for the holders of the Domestic Obligations, the guaranties relating
thereto and the other secured obligations identified in the collateral
documents, and any successor in such capacity.


“Domestic Collateral Documents” means the Domestic Security Agreement, the
Domestic Pledge Agreement and any other documents executed and delivered in
connection with the attachment and perfection of security interests granted to
secure the Domestic Obligations.


“Domestic Credit Party” means a Credit Party that is organized under the laws of
any State of the United States or the District of Columbia.


“Domestic Guarantors” means (i) EWI, (ii) the Domestic Borrowers, (iii) the
Domestic Subsidiaries identified on the signature pages hereto as “Domestic
Guarantors”, and (iv) each other Domestic Subsidiary which after the Closing
Date becomes a Domestic Guarantor pursuant to a Joinder Agreement or other
documentation in form and substance reasonably acceptable to the Administrative
Agent, in each case together with their respective successors and permitted
assigns.


“Domestic Obligations” means Obligations of the Domestic Credit Parties.


“Domestic Pledge Agreement” means the pledge agreement dated as of the Closing
Date, and any other pledge agreement, given by the Domestic Credit Parties, as
pledgors, to the Domestic Collateral Agent to secure the obligations identified
therein, in each case as the same may be amended, modified, extended, renewed or
replaced from time to time.


“Domestic Security Agreement” means the security agreement dated as of the
Closing Date, and any other security agreement, given by the Domestic Credit
Parties, as grantors, to the Domestic Collateral Agent to secure the obligations
identified therein, in each case as the same may be amended, modified, extended,
renewed or replaced from time to time.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United




--------------------------------------------------------------------------------




States or the District of Columbia, provided that Telecomnet, Inc., a Delaware
corporation that is expected to be converted into a Delaware limited liability
company, shall be considered to be a Foreign Subsidiary rather than a Domestic
Subsidiary for all purposes of this Credit Agreement and the other Credit
Documents.


“Dutch Obligor” means any Borrower or any Guarantor incorporated in the
Netherlands.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)); provided, however, that for loans and
commitments in respect of the European Revolving Loan Obligations, the
Australian Revolving Loan Obligations and the India Revolving Loan Obligations,
an Eligible Assignee shall include only a Lender, an Affiliate of a Lender or
another Person, which, through its Lending Offices, is capable of lending the
applicable Alternative Currencies without the imposition of any additional
Indemnified Taxes, as the case may be.


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“English Obligor” means any Borrower or any Guarantor organized and existing
under the laws of England and Wales.


“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.


“epay Segment” means the reportable “epay” segment as referenced and reported in
Form 10-K and Form 10-Q filed by EWI with the SEC.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with EWI within the meaning of Section 414(b)
or (c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by EWI or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by EWI or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the




--------------------------------------------------------------------------------




imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon EWI or any
ERISA Affiliate.


“Euro”, “EUR” or “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.


“European Loan Obligations” means the European Revolving Loan Obligations and
any Incremental Credit Facilities established hereunder that are denominated in
Alternative Currencies.


“European Revolving Commitment” means, for each European Revolving Lender, the
commitment of such Lender to make European Revolving Loans (and to share in
European Revolving Loan Obligations) hereunder.


“European Revolving Commitment Percentage” means, for each European Revolving
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Lender's European Revolving Committed
Amount and the denominator of which is the Aggregate European Revolving
Committed Amount. The initial European Revolving Commitment Percentages are set
out in Schedule 2.01.


“European Revolving Committed Amount” means, for each European Revolving Lender,
the amount of such Lender's European Revolving Commitment. The initial European
Revolving Committed Amounts are set out in Schedule 2.01.


“European Revolving Lenders” means those Lenders with European Revolving
Commitments, together with their successors and permitted assigns. The initial
European Revolving Lenders are identified on the signature pages hereto and are
set out in Schedule 2.01.


“European Revolving Loan” has the meaning provided in Section 2.01(b)(i).


“European Revolving Loan Obligations” means the European Revolving Loans and the
European Swingline Loans.


“European Revolving Notes” means the promissory notes, if any, given to evidence
the European Revolving Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of European Revolving Note is attached as
Exhibit 2.13-3.


“European Swingline Commitment” means, with respect to each European Revolving
Lender, the commitment of such Lender to purchase its pro rata share of
participation interests in European Swingline Loans.


“European Swingline Lender” means Bank of America in its capacity as such,
together with any successor in such capacity.


“European Swingline Loan” has the meaning provided in Section 2.01(b)(iii). All
European Swingline Loans will be denominated in Alternative Currencies therefor,
being British Pounds sterling and Euro on the Closing Date.


“European Swingline Note” means the promissory note given to evidence the
European Swingline Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of European Swingline Note is attached as
Exhibit 2.13-4.


“European Swingline Sublimit” has the meaning provided in Section 2.01(b)(iii).
The European Swingline Sublimit is a part of, and not in addition to, the
Aggregate European Revolving Commitments.


“Event of Default” has the meaning provided in Section 9.01.


“EWI” means Euronet Worldwide, Inc., a Delaware corporation.






--------------------------------------------------------------------------------




“Excluded Property” means (a) unless reasonably requested by the Administrative
Agent or the Required Lenders on thirty (30) days' prior written notice, any
personal Property (other than cash collateral required hereunder) in respect of
which perfection of a Lien may not be effected by either (i) the filing of one
or more financing statements under the UCC or (ii) the filing of appropriate
notices or other evidence of Lien with the United States Copyright Office or the
United States Patent and Trademark Office, (b) unless reasonably requested by
the Collateral Agent or the Required Lenders on thirty (30) days' prior written
notice, any leasehold interests, (c) any Property that is subject to a Lien
permitted under Sections 8.01(c),(j) or (k) or a Refinancing Lien relating
thereto permitted under Section 8.01(r) pursuant to documents that prohibit such
Credit Party from granting any other Liens in such Property (or give rise to a
right of termination or other remedies), provided that in any such case the
prohibition is not rendered ineffective by the UCC (including the provisions of
Sections 9-407 and 9-408) or other applicable law, (d) restricted cash or other
funds that are held in trust and not property of members of the Consolidated
Group and (e) any Property (including, without limitation, any permit, lease,
license, contract or instrument now or hereafter in effect) of a Credit Party if
the grant of a security interest in such Property in a manner contemplated by
this Credit Agreement or the other Credit Documents, would violate applicable
Law or is prohibited under applicable Law or the terms of the relevant permit,
lease, license, contract, instrument or other document, and would result in the
termination thereof or give the other parties thereto the right to terminate,
accelerate or otherwise materially and adversely alter such Credit Party's
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both, provided that in any such case the prohibition is not
rendered ineffective by the UCC (including the provisions of Sections 9-407 and
9-408) or other applicable law); provided that notwithstanding the foregoing or
anything to the contrary contained herein or in any of the other Credit
Documents, neither (i) cash collateral or Adequate Assurance, nor (ii) the
pledge of any Capital Stock, required or otherwise provided hereunder or in
connection herewith shall constitute “Excluded Property” nor be subject to the
advance notice requirement referenced above, and it is understood and agreed
that all Capital Stock that is certificated will be delivered to the Collateral
Agent, together with appropriate undated transfer powers executed in blank,
regardless whether perfection may be obtained by the filing of one or more
financing statements under the UCC.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, an
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrowers hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or with which the recipient has a present
or former connection (other than a connection resulting from the execution,
delivery, performance, filing, recording and enforcement of, and other
activities related to, this Agreement), (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender's failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Sections 3.01(a)(ii) or (c), and (e)
any Taxes imposed on any “withholdable payment” payable to such recipient as a
result of the failure of such recipient to satisfy the applicable requirements
as set forth in FATCA after December 31, 2012 to establish that such payment is
exempt from withholding under FATCA.


“Existing Credit Agreement” shall have the meaning provided in the recitals.


“Existing Credit Documents” has the meaning provided in Section 1.11(e).


“Existing USD Letters of Credit” means those letters of credit outstanding on
the Closing Date and identified as such on Schedule 2.03.




--------------------------------------------------------------------------------






“Existing India Letters of Credit” means those letters of credit outstanding on
the Closing Date and identified as such on Schedule 2.03.


“Existing Lenders” shall have the meaning provided in the recitals.


“Existing Letters of Credit” means the Existing USD Letters of Credit and the
Existing India Letters of Credit.


“Exposure” means, with respect to any Lender, the sum at such time, without
duplication, of (a) such Lender's Australian Revolving Commitment Percentage of
the Outstanding Amount of the Australian Revolving Loan Obligations plus (b)
such Lender's USD Revolving Commitment Percentage of the Outstanding Amount of
the USD Revolving Loan Obligations (including any participation interests in USD
Letters of Credit and USD Swingline Loans) plus (c) such Lender's European
Revolving Commitment Percentage of the Outstanding Amount of the European
Revolving Loan Obligations (including any participation interests in European
Swingline Loans) plus (d) such Lender's India Revolving Commitment Percentage of
the Outstanding Amount of the India Revolving Loan Obligations (including any
participation interests in India Letters of Credit) plus (e) such Lender's Term
Loan A Commitment Percentage of the Outstanding Amount of the Term Loan A.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100th of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.


“Fee Letter” means (i) as regards Bank of America and MLPF&S, the letter
agreement, dated June 3, 2011, among EWI, Bank of America and MLPF&S, (ii) as
regards U.S. Bank National Association, as joint lead arranger and joint book
manager, any such letter agreement between EWI and U.S. Bank National
Association in respect thereof, and (iii) for any L/C Issuer, any letter
agreement between EWI and the L/C Issuer, in each such case, as amended,
modified, extended, renewed or replaced.


“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.


“Fixed LIBOR Base Rate” means:


(a)    in the case of Loans denominated in Indian Rupees, the rate published by
the National Stock Exchange (NSE) of India (sometimes referred to as the “MIBOR
Rate”); provided that if such rate is not available at such time for any reason,
then the “MIBOR Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Indian Rupees for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the subject Loan being made, continued or
converted with a term equivalent to such Interest Period would be offered by the
Mumbai branch of Bank of America to major banks in the Mumbai interbank market
at their request at approximately 11:00 a.m. (Mumbai time) on the first day of
the commencement of such Interest Period; provided that, notwithstanding
anything to the contrary contained in this Credit Agreement, the Fixed




--------------------------------------------------------------------------------




LIBOR Rate pertaining to Loans denominated in Indian Rupees shall at no time be
lower than the Base Rate and the Base Rate shall be subject to change in
interest rates made by the Reserve Bank of India from time to time;


(b)    for any Interest Period with respect to a Fixed LIBOR Rate Loan other
than Loans denominated in Indian Rupees, the rate per annum equal to (i) the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters
(or such other commercially available source providing quotations of BBA LIBOR
as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Fixed LIBOR
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered by Bank of America's London Branch (or other
Bank of America branch or Affiliates) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; and


(c)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America's London Branch to major banks in the London interbank Eurocurrency
market at their request at the date and time of determination.


“Fixed LIBOR Rate” means (a) for any Interest Period with respect to any Fixed
LIBOR Rate Loan, a rate per annum determined by the Administrative Agent to be
equal to the quotient obtained by dividing (i) the Fixed LIBOR Base Rate for
such Fixed LIBOR Rate Loan for such Interest Period by (ii) one minus the Fixed
LIBOR Rate Reserve Percentage for such Fixed LIBOR Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Fixed LIBOR Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Fixed LIBOR Base Rate for such Base Rate Loan for such day by (ii) one minus the
Fixed LIBOR Rate Reserve Percentage for such Base Rate Loan for such day.


“Fixed LIBOR Rate Loan” means a Loan that bears interest at a rate based on
clauses (a) or (b) of the definition of “Fixed LIBOR Base Rate”. Fixed LIBOR
Rate Loans may be denominated in Dollars or in an Alternative Currency. All
Loans denominated in an Alternative Currency must be Fixed LIBOR Rate Loans.


“Fixed LIBOR Rate Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Fixed LIBOR Rate for each outstanding Fixed LIBOR Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Fixed LIBOR
Rate shall be adjusted automatically as of the effective date of any change in
the Fixed LIBOR Rate Reserve Percentage.


“Fixed LIBOR Rate Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with clauses (a) and (b) of
Section 3.03 shall remain in force and effect.


“Floating LIBOR Rate” means a fluctuating rate of interest set on the first
Business Day of each month




--------------------------------------------------------------------------------




equal to the one (1) month British Bankers Association LIBOR Rate for Dollar
deposits as published by Reuters (or such other commercially available source
providing quotations for such BBA LIBOR rate as may be designated by the
Administrative Agent from time to time) on such Business Day (expressed as a
decimal and rounded upward if the number shown in the last decimal place is 5 or
greater) adjusted from time to time in the sole discretion of the Administrative
Agent for then applicable reserve requirements, deposit insurance assessment
rates and other regulatory costs.


“Floating LIBOR Rate Loans” means a Loan that bears interest at a rate based on
the Floating LIBOR Rate. Floating LIBOR Rate Loans may be denominated in Dollars
only.


“Foreign Borrower” means a Borrower that is not a Domestic Borrower.


“Foreign Collateral Agent” means Bank of America in its capacity as collateral
agent for the holders of the Foreign Obligations, the guaranties relating
thereto and the other secured obligations identified in the collateral
documents, and any successor in such capacity.


“Foreign Collateral Documents” means the Domestic Security Agreement, the
Domestic Pledge Agreement, the Foreign Security Agreements, the Foreign Pledge
Agreements and any other documents executed and delivered in connection with the
attachment and perfection of security interests granted to secure the Foreign
Obligations.


“Foreign Credit Party” means a Credit Party that is not a Domestic Credit Party.


“Foreign Guarantors” means (i) EWI, (ii) the Domestic Guarantors, (iii) the
Foreign Borrowers (other than the India Borrower), (iv) the Foreign Subsidiaries
identified on the signature pages hereto as “Foreign Guarantors”, (v) each
Person who gives a Guaranty in regards to the Foreign Obligations and (vi) each
other Foreign Subsidiary which after the Closing Date becomes a Foreign
Guarantor pursuant to a Joinder Agreement or other documentation in form and
substance reasonably acceptable to the Administrative Agent, in each case
together with their respective successors and permitted assigns.


“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes (including such a Lender when acting in the
capacity of the L/C Issuer). For purposes of this definition, the United States,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.


“Foreign Obligations” means Obligations of the Foreign Subsidiaries of EWI,
including the Revolving Loan Obligations and Term Loans owing by the Foreign
Borrowers, but excluding, in any event, any Obligation owing by any Domestic
Borrower or Domestic Subsidiary.


“Foreign Obligor” means a Credit Party that is a Foreign Subsidiary.


“Foreign Pledge Agreement” means the pledge agreement dated as of the Closing
Date, and any other pledge agreement, given by the Foreign Credit Parties (other
than the India Borrower and its Subsidiaries organized and existing under the
laws of India), as pledgors, to the Foreign Collateral Agent to secure the
Foreign Obligations, in each case as the same may be amended, modified,
extended, renewed or replaced from time to time.


“Foreign Security Agreement” means the security agreement dated as of the
Closing Date, and any other security agreement, given by the Foreign Credit
Parties (other than the India Borrower and its Subsidiaries organized and
existing under the laws of India), as grantors, to the Foreign Collateral Agent
to secure the Foreign Obligations, in each case as the same may be amended,
modified, extended, renewed or replaced from time to time.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers,




--------------------------------------------------------------------------------




such Defaulting Lender's Revolving Commitment Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lenders, such Defaulting Lender's Revolving Commitment Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:


(a)    all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than (i) trade accounts payable incurred in the ordinary course of
business and payable on customary trade terms, (ii) unpaid expenses accrued in
the ordinary course of business and (iii) contingent consideration in connection
with Acquisitions);


(c)    all direct obligations under letters of credit (including standby and
commercial), bankers' acceptances and similar instruments (including bank
guaranties and surety bonds);


(d)    the Attributable Principal Amount of Capital Leases and Synthetic Leases;


(e)    the Attributable Principal Amount of Securitization Transactions (but
without regard to unfunded or undrawn commitments);


(f)    all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;


(g)    Support Obligations in respect of Funded Debt of another Person;


(h)    Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.


For the avoidance of doubt, Funded Debt shall not include obligations arising
solely out of banknote leasing or the conversion of “vault cash” supplied
pursuant to ATM Cash Supply Arrangements for operating requirements of the
relevant ATMs into obligations of members of the Consolidated Group according to
such ATM Cash Supply Arrangements so long as the proceeds of such obligations
are used solely in the relevant ATMs, and for no other purpose.


For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), (iii) in the case of a Securitization Transaction established
to facilitate the issuance of letters of credit and bank guaranties, without
duplication for the letters of




--------------------------------------------------------------------------------




credit and bank guaranties issued in connection therewith, and (iv) based on the
amount of Funded Debt that is the subject of the Support Obligations in the case
of Support Obligations under clause (g).


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied, subject to the provisions of
Section 1.03.


“German Obligor” means any Credit Party organized under the laws of Germany.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantors” means the Domestic Guarantors, the Foreign Guarantors and/or the
India Guarantors, as appropriate.


“Guaranty” means (a) the guaranty provided pursuant to Article IV hereof, and/or
(b) any other guaranty agreement in respect of the Obligations given by any
Person, whether by way of Joinder Agreement or otherwise, in each case as the
same may be amended and modified from time to time.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“HMRC DT Treaty Passport Scheme” means the HM Revenue & Customs Double Taxation
Treaty Passport Scheme for overseas corporate lenders which commenced on 1
September 2010.


“Honor Date” has the meaning provided in Section 2.03(c)(i).


“Hungarian Forints” means the lawful currency of Hungary.


“IFRS” means international financial reporting standards as adopted by the
International Accounting Standards Board and in effect from time to time.
 
“Incremental Credit Facilities” has the meaning provided in Section 2.01(f).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all Funded Debt;


(b)    all contingent obligations under letters of credit (including standby and
commercial), bankers' acceptances and similar instruments (including bank
guaranties and surety bonds);


(c)    net obligations under any Swap Contract;


(d)    Support Obligations in respect of Indebtedness of another Person; and


(e)    Indebtedness of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but




--------------------------------------------------------------------------------




only to the extent there is recourse to such Person for payment thereof.


For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitee” has the meaning provided in Section 11.04(b).


“India Borrower” means Euronet Services India Pvt. Ltd., a corporation organized
and existing under the laws of India.


“India Collateral Agent” means Bank of America, N.A., acting through its branch
in Mumbai, India, in its capacity as collateral agent to secure the India
Revolving Loan Obligations, the guaranty obligations relating thereto and the
other secured obligations identified in the India Collateral Documents.


“India Collateral Documents” means the India Security Agreements, the India
Pledge Agreements and any other documents executed and delivered in connection
with the attachment and perfection of security interests granted to secure the
India Revolving Loan Obligations.


“India Guarantors” means (i) EWI, (ii) the Domestic Guarantors, (iii) the
Foreign Guarantors, (iv) the India Borrowers (if there is more than one such
Borrower), (v) the parties identified on the signature pages hereto as “India
Guarantors”, if any, and (vi) each Person who after the Closing Date becomes a
India Guarantor pursuant to a Joinder Agreement or other documentation in form
and substance reasonably acceptable to the Administrative Agent, in each case
together with their respective successors and permitted assigns.


“India L/C Advance” means, with respect to each India Revolving Lender, such
Lender's funding of its participation in any India L/C Borrowing. All India L/C
Advances will be denominated in Indian Rupees.


“India L/C Application” means an application and agreement for the issuance or
amendment of an India Letter of Credit in the form from time to time in use by
the India L/C Issuer.


“India L/C Borrowing” means any extension of credit resulting from a drawing
under any India Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of India Revolving Loans. All India L/C Borrowings must be denominated
in Rupees.


“India L/C Commitment” means, with respect to the India L/C Issuer, the
commitment of the India L/C Issuer to issue and to honor payment obligations
under India Letters of Credit, and, with respect to each India Revolving Lender,
the commitment of such Lender to purchase participation interests in India L/C
Obligations up to such Lender's India Revolving Commitment Percentage thereof.


“India L/C Credit Extension” means, with respect to any India Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.


“India L/C Issuer” means (a) as to Existing India Letters of Credit, those
lenders identified as an issuer on Schedule 2.03 and (b) Bank of America in its
capacity as issuer of Letters to Credit hereunder, together with its successors
in such capacity.


“India L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under India Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all India L/C Unreimbursed Amounts, including India L/C
Borrowings. For purposes of computing the amount available to be drawn under any
India Letter of Credit, the amount of such India Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Credit
Agreement, if on any date of determination an India Letter of Credit has expired
by its terms but any amount may




--------------------------------------------------------------------------------




still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such India Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.


“India L/C Sublimit” has the meaning provided in Section 2.01(b)(ii).


“India L/C Unreimbursed Amount” means an L/C Unreimbursed Amount in respect of
an India Letter of Credit.


“India Letter of Credit” means each standby letter of credit issued or existing
by the India L/C Issuer under Section 2.01(d)(ii). India Letters of Credit will
be issued in Indian Rupees.


“India Obligations” means the Obligations of the India Borrower and its
subsidiaries.


“India Pledge Agreements” means any pledge agreement, given by the India
Borrower and its Subsidiaries organized and existing under the laws of India, as
pledgors, to the India Collateral Agent to secure the India Obligations, in each
case as the same may be amended, modified, extended, renewed or replaced from
time to time.


“India Revolving Commitment” means, for each India Revolving Lender, the
commitment of such Lender to make India Revolving Loans (and to share in India
Revolving Loan Obligations) hereunder.


“India Revolving Commitment Percentage” means, for each India Revolving Lender,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Lender's India Revolving Committed Amount and the
denominator of which is the Aggregate India Revolving Committed Amount. The
initial India Revolving Commitment Percentages are set out in Schedule 2.01.


“India Revolving Committed Amount” means, for each India Revolving Lender, the
amount of such Lender's India Revolving Commitment. The initial India Revolving
Committed Amounts are set out in Schedule 2.01.


“India Revolving Lenders” means those Lenders with India Revolving Commitments,
together with their successors and permitted assigns. The initial India
Revolving Lenders are identified on the signature pages hereto and are set out
in Schedule 2.01.


“India Revolving Loan” has the meaning provided in Section 2.01(d)(i).


“India Revolving Loan Obligations” means the India Revolving Loans and the India
L/C Obligations.


“India Revolving Notes” means the promissory notes, if any, given to evidence
the India Revolving Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of India Revolving Note is attached as
Exhibit 2.13-6.


“India Security Agreement” means the security agreement dated as of the Closing
Date, if any, and any other security agreement, given by the India Borrower and
its Subsidiaries organized and existing under the laws of India, as grantors, to
the India Collateral Agent to secure the India Obligations, in each case as the
same may be amended, modified, extended, renewed or replaced from time to time.


“Indian Rupee” and “Rupee” means the lawful currency of India.


“Information” has the meaning specified in Section 11.07.


“Interest Payment Date” means, (a) as to any Base Rate Loan and any Floating
LIBOR Rate Loan (including USD Swingline Loans), the last Business Day of each
March, June, September and December, the Revolving Termination Date and the date
of the final principal amortization payment on any Term Loan and, in the case of
any Swingline Loan, any other dates as may be mutually agreed upon by the
applicable Borrowers and the Swingline Lender, (b) as to any Fixed LIBOR Rate
Loan, the last Business Day of each Interest Period for such




--------------------------------------------------------------------------------




Loan, the date of repayment of principal of such Loan, the Revolving Termination
Date and the date of the final principal amortization payment on any Term Loan,
and in addition, where the applicable Interest Period exceeds three months, the
date every three months after the beginning of such Interest Period, provided
that notwithstanding anything to the contrary contained in this Credit
Agreement, the Interest Payment Date in relation to the India Loan Obligations
shall always mean the last Business Day of each Interest Period; and (c) as to
any European Swingline Loan and Overnight Rate Loan, the last day of each
Interest Period applicable thereto and the Revolving Termination Date. If an
Interest Payment Date falls on a date that is not a Business Day, such Interest
Payment Date shall be deemed to be the next succeeding Business Day.


“Interest Period” means, (i) as to each Fixed LIBOR Rate Loan, the period
commencing on the date such Fixed LIBOR Rate Loan is disbursed or converted to
or continued as a Fixed LIBOR Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the applicable Borrower in its Loan
Notice and (ii) as to each European Swingline Loan and Overnight Rate Loan, the
period commencing on the date such Loan is disbursed and ending on the date as
may be offered by the applicable Lender or Lenders and agreed to by the
Borrower; provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(c)    no Interest Period with respect to any Revolving Loan shall extend beyond
the Revolving Termination Date;


(d)    no Interest Period with respect to any Term Loan shall extend beyond any
principal amortization payment date, except to the extent that the portion of
such Loan comprised of Fixed LIBOR Rate Loans that is expiring prior to the
applicable principal amortization payment date plus the portion comprised of
Base Rate Loans equals or exceeds the principal amortization payment then due;
and


(e)    notwithstanding anything to the contrary contained in this Credit
Agreement, the Interest Period in relating to the India Loan Obligations shall
be the period commending on the date such Fixed LIBOR Rate Loan is disbursed or
converted to or continued as a Fixed LIBOR Rate Loan and ending on the date one
month thereafter.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of Indebtedness of, or purchase or other
acquisition of any other Indebtedness or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor undertakes any
Support Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
loaned or invested, without adjustment for subsequent increases or decreases in
the value of such Investment.


“IP Rights” has the meaning provided in Section 6.20.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by




--------------------------------------------------------------------------------




the Institute of International Banking Law & Practice, Inc. (or such later
version thereof as may be in effect at the time of issuance of such Letter of
Credit).


“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by a Borrower (or any Subsidiary) and the
applicable L/C Issuer (or in favor of the applicable L/C Issuer), relating to
such Letter of Credit.


“ITA” means the Income Tax Act 2007.


“Joinder Agreement” means (a) with respect to any Domestic Guarantor, a joinder
agreement substantially in the form of Exhibit 7.13 executed and delivered in
accordance with the provisions of Section 7.13 and (b) with respect to any
Foreign Guarantor or any India Guarantor, a joinder agreement reasonably
acceptable to the Administrative Agent.


“Judgment Currency” has the meaning provided in Section 11.18.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.


“L/C Advance” means a USD L/C Advance and/or an India L/C Advance, as
appropriate.


“L/C Application” means a USD L/C Application and/or an India L/C Application,
as appropriate.


“L/C Borrowing” means a USD L/C Borrowing and/or an India L/C Borrowing, as
appropriate.


“L/C Commitment” means the USD L/C Commitment and/or the India L/C Commitment,
as appropriate.


“L/C Credit Extension” means a USD L/C Credit Extension and/or an India L/C
Credit Extension, as appropriate.


“L/C Expiration Date” means the day that is seven days prior to the Revolving
Termination Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).


“L/C Issuer” means the USD L/C Issuer and/or the India L/C Issuer, as
appropriate.


“L/C Obligations” means the USD L/C Obligations and/or the India L/C
Obligations, as appropriate.


“L/C Sublimit” means the USD L/C Sublimit and/or the India L/C Sublimit, as
appropriate.


“L/C Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).


“Lender Joinder Agreement” means a joinder agreement, substantially in the form
of Exhibit 2.01, executed and delivered in accordance with the provisions of
Section 2.01(f).


“Lenders” means the Australian Revolving Lenders, the USD Revolving Lenders, the
European Revolving Lenders, the India Revolving Lenders and/or the Term Loan A
Lenders, as appropriate.


“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender's Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.






--------------------------------------------------------------------------------




“Letter of Credit” means a USD Letter of Credit and/or an India Letter of
Credit, as appropriate.


“Letter of Credit Fee” has the meaning provided in Section 2.09(b)(i).


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property and any financing lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, the ownership or other interests of counterparties in “vault
cash” they supply pursuant to ATM Cash Supply Agreements are not Liens.


“LIBOR Rate” means a Fixed LIBOR Rate or Floating LIBOR Rate, or both, as
appropriate.


“LIBOR Rate Loans” means a Fixed LIBOR Rate Loan or Floating LIBOR Rate Loan, or
both, as appropriate.


“Liquidity” means, at any time for the Consolidated Group, the sum of (i)
unrestricted cash and Cash Equivalents on hand, and (ii) undrawn availability
under the Aggregate Revolving Commitments.


“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Fixed LIBOR Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.


“Loan Obligations” means the Revolving Loan Obligations and the Term Loans.


“Loans” means any Revolving Loan and/or any Term Loan, and the Fixed LIBOR Rate
Loans, Floating LIBOR Rate Loans, Base Rate Loans and Overnight Rate Loans
comprising such Loans.


“London Banking Day” means any day on which dealings in deposits in the
applicable currency are conducted by and between banks in the London interbank
eurodollar market.


“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.  


“Master L/C Obligations” means the USD L/C Obligations.


“Master Revolving Commitments” means the Australian Revolving Commitments, the
USD Revolving Commitments and the European Revolving Commitments.


“Master Revolving Committed Amount” means, for any Lender, an amount equal to
its USD Revolving Committed Amount; provided that for BMO Harris Bank N.A. and
Bank of Montreal - London, and any other affiliated Lenders which split their
respective Master Revolving Commitments hereunder, such affiliated Lenders shall
be regarded as a single combined Lender for purposes of determining the “Master
Revolving Committed Amount” (and availability thereunder) and determining the
commitment fee payable under Section 2.09(a)(i).


“Master Revolving Loan Obligations” means the Australian Revolving Loan
Obligations, the USD Revolving Loan Obligations and the European Revolving Loan
Obligations.


“Master Swingline Loans” means the USD Swingline Loans and the European
Swingline Loans.


“Master Swingline Sublimit” means an amount equal to the USD Swingline Sublimit.
The Master Swingline Sublimit on the Closing Date is Twenty-Five Million Dollars
($25,000,000).


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, financial condition, results of operations or
assets of the Consolidated Group, taken as a whole; (b) a




--------------------------------------------------------------------------------




material impairment of the ability of the Credit Parties, taken as a whole, to
perform their obligations under the Credit Documents to which they are parties;
or (c) a material adverse effect upon the legality, validity, binding effect or
the rights and remedies of the Administrative Agent or the Lenders under the
Credit Documents, taken as a whole.


“Material Domestic Subsidiary” means (i) each of the Domestic Borrowers (other
than EWI), and (ii) each Domestic Subsidiary which becomes, or is required to
become, a Guarantor in accordance with the provisions of Section 7.13(a).


“Material First-Tier Foreign Subsidiary” means each First-Tier Foreign
Subsidiary that is a Material Foreign Subsidiary.


“Material Foreign Subsidiary” means (i) each of the Foreign Borrowers (other
than the India Borrower for purposes of the pledge of interests under Section
7.14(a)(ii) hereof), (ii) each of the Specified Material Foreign Subsidiaries,
and (iii) each of the other Foreign Subsidiary which becomes, or is required to
become, a Guarantor in accordance with the provisions of Section 7.13(b).


“Material Permitted Acquisition” means a Permitted Acquisition with Acquisition
Consideration in excess of $75 million.


“Maximum Rate” has the meaning specified in Section 11.09.


“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with
its successors.


“Moody's” means Moody's Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which EWI or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


“New Zealand Dollars” and “NZD” means the lawful currency of New Zealand.


“Non-Consenting Lender” has the meaning provided in Section 11.13.


“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).


“Non-Guarantor Domestic Subsidiary” has the meaning provided in Section 7.13(a).


“Non-Guarantor Foreign Subsidiary” has the meaning provided in Section 7.13(b).


“Non-Guarantor India Subsidiary” has the meaning provided in Section 7.13(c).


“Non-Reinstatement Deadline” has the meaning provided in Section 2.03(b)(iv).


“Notes” means the Revolving Notes, the Swingline Notes and the Term Loan Notes.


“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract between any Credit Party and any Lender or
Affiliate of a Lender (or a Person who, at the time the Swap Contract was
entered into, was a Lender or an Affiliate of a Lender) to the extent permitted
hereunder and (c) all obligations under any Treasury Management Agreement




--------------------------------------------------------------------------------




between any Credit Party and any Lender or Affiliate of a Lender (or a Person
who, at the time the Treasury Management Agreement was entered into, was a
Lender or an Affiliate of a Lender).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.


“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Swingline Loans occurring on such date; and (iii) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by a Borrower of L/C Unreimbursed Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) the overnight
rate determined by the Administrative Agent, the L/C Issuer or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with any amount denominated in any other
currency, the greater of (i) an overnight rate determined by the Administrative
Agent, the L/C Issuer or the Swingline Lender, as the case may be, in accordance
with banking industry rules on interbank compensation, and (ii) the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.


“Overnight Rate Loans” means a Loan that bears interest based on the Overnight
Rate.


“Participant” has the meaning specified in Section 11.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.


“Patriot Act” has the meaning provided in Section 11.17.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by EWI or any ERISA
Affiliate or to which EWI or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.


“Permitted Acquisitions” means any Acquisition that satisfies the following
conditions:




--------------------------------------------------------------------------------






(a)    in the case of Acquisitions of an enterprise, an entity or property any
part of which is not located in an Approved Jurisdiction, (i) that portion of
the enterprise, entity or property that is the subject of such Acquisition (or
series of related Acquisitions) that is not located in an Approved Jurisdiction
will not exceed $15 million, (ii) the aggregate amount of all such enterprises,
entities or properties not located in an Approved Jurisdiction Acquired in any
calendar year will not exceed $30 million, and (iii) EWI can demonstrate
compliance with the financial covenants in Section 8.12 after giving effect
thereto on a Pro Forma Basis;


(b)    in the case of an Acquisition of Capital Stock, such Acquisition is not
opposed by the board of directors (or other comparable governing body) of the
selling Person or the Person whose Capital Stock is being acquired; provided
that members of the Consolidated Group may Acquire additional Capital Stock in
those Persons identified in Schedule 8.02 regardless of whether such Acquisition
is opposed by the board of directors (or other comparable governing body) of the
selling Person or the Person whose Capital Stock is being acquired; and


(c)    no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis, and where the
Acquisition Consideration is greater than $10 million, not less than five days
before consummation of the Acquisition, a Responsible Officer of EWI shall
provide a written description of the Acquisition, the Acquisition Consideration
therefor and a compliance certificate, in form and detail satisfactory to the
Administrative Agent.


“Permitted Dispositions” means:


(a)    Dispositions of cash and Cash Equivalents;


(b)    Dispositions by and between members of the Consolidated Group, provided
that such Dispositions are made for fair value or, if not for fair value, the
difference would constitute an Investment permitted under Section 8.02;


(c)    Dispositions consisting of the sale and leaseback of ADTs, ATMs or POS
terminals in the ordinary course of business when such sale and leaseback is
entered into in connection with an agreement between any member of the
Consolidated Group and a customer for the provision of services, such as the
outsourced operation of the ADTs, ATMs or POS terminals or the licensing and
maintenance of software for the operation of such ADTs, ATMs or POS terminals;


(d)    Dispositions consisting of the contribution of all or any portion of the
assets of, or the equity interests in, certain subsidiaries organized and
operating in Spain (including Euronet Movilcarga S.L. and Euronet Telerecarga,
S.L.) into a non-wholly owned joint venture otherwise permitted hereunder;


(e)    Dispositions consisting of the sale or transfer of Securitization
Receivables (or interests therein) in connection with a Securitization
Transaction permitted hereunder;


(f)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;


(g)    Dispositions of inventory in the ordinary course of business and the
licensing or sublicensing of software and IP Rights consistent with past
practices;


(h)    Dispositions resulting from the lease of terminal equipment, ADTs or ATMs
in the ordinary course of business of members of the Consolidated Group;


(i)    Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such




--------------------------------------------------------------------------------




Disposition are reasonably promptly applied to the purchase price of such
replacement property;


(j)    Dispositions of Property in connection with casualty, condemnation or
similar events;


(k)    Dispositions resulting from the surrender or waiver of contract rights or
the settlement, release or surrender of contract, tort or other claims;


(l)    Dispositions resulting from the leasing, subleasing or assignment of
Property in the ordinary course of business;


(m)    Dispositions of accounts receivable in connection with the collection or
compromise thereof;


(n)    Dispositions resulting from the abandonment of IP Rights which are not
material to the conduct of the business of the Consolidated Group, taken as a
whole; and


(o)    other Dispositions by the members of the Consolidated Group in any fiscal
year in an aggregate amount (calculated using book value) of up to seven and
one-half percent (7.5%) of total tangible assets for the Consolidated Group as
of the last day of the immediately preceding fiscal year, provided that no
Default or Event of Default shall exist and be continuing immediately before or
immediately after giving effect thereto on a Pro Forma Basis.


“Permitted Liens” means Liens permitted pursuant to Section 8.01.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by EWI or, with respect to any such plan that
is subject to Section 412 of the Internal Revenue Code or Title IV of ERISA, any
ERISA Affiliate.


“Platform” has the meaning provided in Section 7.02.


“Pledge Agreement” means the Domestic Pledge Agreements, the Foreign Pledge
Agreements and the India Pledge Agreements.


“Polish New Zlotys” means the lawful currency of Poland.


“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America's costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and determining compliance with the financial covenants hereunder,
that such transaction shall be deemed to have occurred as of the first day of
the period of four consecutive fiscal quarters ending as of the end of the most
recent fiscal quarter for which annual or quarterly financial statements shall
have been delivered in accordance with the provisions hereof. Further, for
purposes of making calculations on a “Pro Forma Basis” hereunder, (a) in the
case of any Disposition, (i) income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Disposition shall be excluded to the extent relating to any
period prior to the date thereof and (ii) Indebtedness paid or retired in
connection with such Disposition shall be deemed to have been paid and retired
as of the first day of the applicable period; and (b) in the case of any
Acquisition, merger or consolidation, (i) income statement items




--------------------------------------------------------------------------------




(whether positive or negative) attributable to the property, entities or
business units that are the subject thereof shall be included to the extent
relating to any period prior to the date thereof and (ii) Indebtedness incurred
in connection with such Acquisition, merger or consolidation, shall be deemed to
have been incurred as of the first day of the applicable period (and interest
expense shall be imputed for the applicable period assuming prevailing interest
rates hereunder).


“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.


“Public Lender” has the meaning specified in Section 7.02.


“Qualifying Lender” shall mean a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Credit Document
and is:


(a)    a Lender: (i) which is a bank (as defined for the purpose of section 879
of the ITA) making an advance under a Credit Document; or (ii) in respect of an
advance made under a Credit Document by a person that was a bank (as defined for
the purpose of section 879 of the ITA) at the time that that advance was made,
and (in either case) which is within the charge to United Kingdom corporation
tax as respects any payments of interest made in respect of that advance; or


(b)    a Lender which is (i) a company resident in the United Kingdom for United
Kingdom tax purposes; (ii) a partnership each member of which is (A) a company
so resident in the United Kingdom; or (B) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of Section 19 of the CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the CTA; or (iii) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of Section 19 of
the CTA) of the company; or


(c)    a Treaty Lender.


“Refinancing Indebtedness” means Indebtedness issued or incurred (including by
means of the extension or renewal of existing Indebtedness) to extend, renew,
replace, defease, refund or refinance existing Indebtedness (the “Refinanced
Debt”) but only if (a) the aggregate principal amount of the Refinancing
Indebtedness shall be less than or equal to the sum of (i) the aggregate amount
of the Refinanced Debt (including principal and accrued interest), (ii) the
aggregate amount of unused commitments under the Refinanced Debt, (iii)
prepayment fees or premiums, tender or consent fees and/or other reasonable
costs and expenses directly related to the Refinanced Debt and (iv) reasonable
fees, expenses and costs directly related to the entering into of the Refinanced
Debt, (b) the Refinancing Indebtedness shall have an average weighted maturity
equal to or greater than the average weighted maturity of the Refinanced Debt
(calculated at the time of the refinancing) and (c) if the Refinanced Debt is
Subordinated Debt, such Refinancing Indebtedness shall be subordinated to the
Obligations on terms, taken as a whole, that are not less favorable to the
holders of the Obligations, in any material respect, than the subordination
terms of such Refinanced Debt, determined by the Administrative Agent in its
reasonable discretion.


“Refinancing Investment” means an Investment made (including by means of the
extension or renewal of an existing Investment) to extend, renew, replace,
defease, refund or refinance an existing Investment (the “Refinanced
Investment”), but only if the amount of the Refinancing Investment is less than
or equal to the sum of (1) the aggregate principal amount of the Refinanced
Investment (including accrued interest or dividends, as applicable), (2)
prepayment fees or premiums, tender or consent fees and/or other costs and
expenses directly related to the Refinanced Investment and (3) fees, expenses
and costs directly related to the entering into the Refinancing Investment.


“Refinancing Lien” means a Lien granted to extend, renew or replace an existing
Lien (the “Refinanced




--------------------------------------------------------------------------------




Lien”), but only if (a) the amount of the Indebtedness or other obligations
secured or benefited thereby is not increased except as contemplated by Section
8.03, (b) the direct or any contingent obligor with respect thereto is not
changed and (c) any renewal or extension of the Indebtedness or other
obligations secured or benefited thereby is permitted by Section 8.03.


“Register” has the meaning provided in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, an L/C Application.


“Required European Revolving Lenders” means, as of any date of determination,
Lenders having more than 50% of the Aggregate European Revolving Commitments, or
if the European Revolving Commitments have expired or been terminated, Lenders
holding in the aggregate more than 50% of the European Revolving Loan
Obligations (including, in each case, the aggregate amount of each Lender's risk
participation and funded participation in European Swingline Loans); provided
that the commitments of, and the portion of the European Revolving Loan
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of “Required European Revolving Lenders”.


“Required India Revolving Lenders” means, as of any date of determination,
Lenders having more than 50% of the Aggregate India Revolving Commitments, or if
the India Revolving Commitments have expired or been terminated, Lenders holding
in the aggregate more than 50% of the India Revolving Loan Obligations
(including, in each case, the aggregate amount of each Lender's risk
participation and funded participation in India L/C Obligations); provided that
the commitments of, and the portion of the India Revolving Loan Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of “Required India Revolving Lenders”.


“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitments shall have expired
or been terminated, Lenders holding in the aggregate more than 50% of the Loan
Obligations (including, in each case, the aggregate amount of each Lender's risk
participation and funded participation in L/C Obligations and Swingline Loans);
provided that the commitments of, and the portion of the Loan Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.


“Required USD Revolving Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate USD Revolving Commitments, or if the USD
Revolving Commitments have expired or been terminated, Lenders holding in the
aggregate more than 50% of the USD Revolving Loan Obligations (including, in
each case, the aggregate amount of each Lender's risk participation and funded
participation in USD L/C Obligations and USD Swingline Loans); provided that the
commitments of, and the portion of the USD Revolving Loan Obligations held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of “Required USD Revolving Lenders”.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, managing director, director, treasurer or assistant treasurer
of a Credit Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.






--------------------------------------------------------------------------------




“Restricted Payments” means any dividend or other distribution (whether in cash,
securities or other property) by EWI in respect of its Capital Stock, or any
payment (whether in cash, securities or other property) including any sinking
fund payment or similar deposit, for or on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Capital Stock of EWI
or any option, warrant or other right to acquire such Capital Stock of EWI.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Fixed LIBOR Rate Loan denominated in a
currency other than Dollars, (ii) each date of a continuation of a Fixed LIBOR
Rate Loan denominated in a currency other than Dollars pursuant to Section 2.02,
and (iii) such additional dates as the Administrative Agent shall determine or
the respective Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in a currency other than Dollars, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof, (iii) each date of any payment by the applicable L/C Issuer
under any Letter of Credit denominated in a currency other than Dollars, (iv) in
the case of the Existing Letters of Credit, the Closing Date and (v) such
additional dates as the Administrative Agent or the applicable L/C Issuer shall
determine or the respective Required Lenders shall require.  


“Revolving Commitment Percentage” means the Australian Revolving Commitment
Percentage, the USD Revolving Commitment Percentage, the European Revolving
Commitment Percentage and/or the India Revolving Commitment Percentage, as
appropriate.


“Revolving Commitments” means the Australian Revolving Commitments, the USD
Revolving Commitments, the European Revolving Commitments and the India
Revolving Commitments.


“Revolving Committed Amount” means the Australian Revolving Committed Amount,
the USD Revolving Committed Amount, the European Revolving Committed Amount
and/or the India Revolving Committed Amount, as appropriate.


“Revolving Lenders” means the Australian Revolving Lenders, the USD Revolving
Lenders, the European Revolving Lenders and/or the India Revolving Lenders, as
appropriate.


“Revolving Loan Obligations” means the Australian Revolving Loan Obligations,
the USD Revolving Loan Obligations, the European Revolving Loan Obligations
and/or the India Revolving Loan Obligations, as appropriate.


“Revolving Loans” means the Australian Revolving Loans, the USD Revolving Loans,
the European Revolving Loans and/or the India Revolving Loans, as appropriate.


“Revolving Notes” means the Australian Revolving Notes, the USD Revolving Notes,
the European Revolving Notes and/or the India Revolving Notes.


“Revolving Termination Date” means August 18, 2016.


“S&P” means Standard & Poor's Ratings Services, a division of The McGraw‑Hill
Companies, Inc. and any successor thereto.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a currencies other than Dollars, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant currency.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.




--------------------------------------------------------------------------------






“Securitization Transaction” means any financing, factoring or similar
transaction (or series of transactions) entered into by any member of the
Consolidated Group pursuant to which any such member of the Consolidated Group
may sell, convey or otherwise transfer, or pledge or grant a security interest
in, accounts, payments, receivables, rights to future lease payments or
residuals or similar rights to payment (the “Securitization Receivables”) to a
special purpose entity (a “Securitization SPE”) or other Person; provided that
the granting of Liens in specific accounts receivable to secure specific letters
of credit and other obligations covered in clause (c) of the definition of
Funded Debt will not constitute a Securitization Transaction for purposes
hereof.


“Security Agreements” means the Domestic Security Agreement, the Foreign
Security Agreement and the India Security Agreement.


“Special Notice Currency” means at any time a currency other than Dollars, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Specified Material Foreign Subsidiaries” means each of the Foreign Borrowers,
Bankomat 24/Euronet Sp.z.o.o., incorporated in Poland, e-pay Limited, existing
under the laws of England and Wales, e-pay Australia Pty Ltd, existing under the
laws of New South Wales, Australia, Euronet Adminisztracios Szolgaltato Kft.,
existing under the laws of Hungary, and Euronet Banktechnikai Szolgaltato Kft.,
existing under the laws of Hungary.


“Specified Obligations” means Obligations consisting of principal of and
interest on the Loans, reimbursement obligations in respect of Letters of Credit
and fees.


“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by the Administrative Agent or the
applicable L/C Issuer if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that the applicable L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in a currency other than Dollars.


“Subordinated Debt” means (i) the Convertible Debentures, and (ii) any
Indebtedness that by its terms is expressly subordinated in right of payment to
the prior payment of the Loan Obligations hereunder on terms and conditions, and
evidenced by documentation, satisfactory to the Administrative Agent and the
Required Lenders.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of EWI.


“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Funded Debt or other Indebtedness payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Funded Debt or other Indebtedness, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Funded Debt or other Indebtedness of the payment or performance of such
Funded Debt or other Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Funded Debt or other Indebtedness, or (iv) entered into for the
purpose of




--------------------------------------------------------------------------------




assuring in any other manner the obligee in respect of such Funded Debt or other
Indebtedness of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Funded Debt or other Indebtedness of any
other Person, whether or not such Funded Debt or other Indebtedness is assumed
by such Person (or any right, contingent or otherwise, of any holder of such
Funded Debt or other Indebtedness to obtain any such Lien); provided that
“Support Obligation” shall not include obligations relating to the endorsement
of checks, drafts or other items for collection in the ordinary course of
business. The amount of any Support Obligations shall be deemed to be an amount
equal to the stated or determinable amount of the related Funded Debt or other
Indebtedness, or portion thereof, in respect of which such Support Obligation is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark‑to‑market
values for such Swap Contracts, as determined based upon one or more mid‑market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).


“Swingline Borrowing” means a borrowing of a Swingline Loan hereunder.


“Swingline Commitment” means the USD Swingline Commitment, the European
Swingline Commitment and/or any other commitments to make Swingline Loans
established in respect of other Revolving Commitments hereunder.


“Swingline Lender” means the USD Swingline Lender, the European Swingline Lender
and/or the lender identified as the swingline lender in the case of any other
Swingline Loans established hereunder.


“Swingline Loans” means the USD Swingline Loans, the European Swingline Loans
and/or any other swingline loan established in respect of the other Revolving
Commitments hereunder.


“Swingline Notes” means the USD Swingline Note, the European Swingline Note
and/or any other promissory notes given to evidence Swingline Loans hereunder.


“Swingline Sublimit” means the USD Swingline Sublimit, the European Swingline
Sublimit, the Master Swingline Sublimit and/or any other sublimit for other
swingline loans established hereunder.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.






--------------------------------------------------------------------------------




“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.


“Tax Confirmation” shall mean a confirmation by the Administrative Agent, Lender
or L/C Issuer, as applicable, that the person beneficially entitled to interest
payable to that Lender in respect of an advance under a Credit Document is
either: (a) a company resident in the United Kingdom for United Kingdom tax
purposes; (b) a partnership each member of which is: (i) a company so resident
in the United Kingdom; or (ii) a company not so resident in the United Kingdom
which carries on a trade in the United Kingdom through a permanent establishment
and which brings into account in computing its chargeable profits (within the
meaning of Section 19 of the CTA) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the CTA; or (c)
a company not so resident in the United Kingdom which carries on a trade in the
United Kingdom through a permanent establishment and which brings into account
interest payable in respect of that advance in computing the chargeable profits
(within the meaning of Section 19 of the CTA) of that company.


“Tax Deduction” shall mean a deduction or withholding for or on account of Taxes
from a payment under a Credit Document or Swap Contract.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” means the Term Loan A and any term loan established under the
Incremental Credit Facilities.


“Term Loan A” has the meaning provided in Section 2.01(e).


“Term Loan A Borrower” means EFT Services Holdings BV, a corporation organized
and existing under the laws of the Netherlands.


“Term Loan A Commitment” means, for each Term Loan A Lender, the commitment of
such Lender to make a portion of the Term Loan A hereunder; provided that, at
any time after funding of the Term Loan A, determinations of “Required Lenders”
shall be based on the Outstanding Amount of the Term Loan A.


“Term Loan A Commitment Percentage” means, for each Term Loan A Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is, prior to funding of the Term Loan A, such Lender's Term
Loan A Committed Amount, and after funding of the Term Loan A, is the principal
amount of such Lender's Term Loan A, and the denominator of which is, prior to
funding of the Term Loan A, the aggregate principal amount of the Term Loan A
Commitments, and after funding of the Term Loan A, the Outstanding Amount of the
Term Loan A. The initial Term Loan A Commitment Percentages are set out in
Schedule 2.01.


“Term Loan A Committed Amount” means, for each Term Loan A Lender, the amount of
such Lender's Term Loan A Commitment. The initial Term Loan A Committed Amounts
are set out in Schedule 2.01.


“Term Loan A Lender” means those Lenders with Term Loan A Commitments, together
with their successors and permitted assigns. The initial Term Loan A Lenders are
identified on the signature pages hereto and are set out in Schedule 2.01.


“Term Loan A Note” means the promissory notes substantially in the form of
Exhibit 2.13-7, if any, given to evidence the Term Loan As, as amended,
restated, modified, supplemented, extended, renewed or replaced.


“Term Loan Commitments” means (i) the Term Loan A Commitments, and (ii) any term
loan commitments established under the Incremental Credit Facilities, provided
that in any such case, at any time after funding of the respective term loan,
determinations of “Required Lenders” and required lenders for the particular
tranche of term




--------------------------------------------------------------------------------




loan thereby established shall be based on the Outstanding Amount of the term
loan.


“Term Loan Notes” means the Term Loan A Note and any other promissory notes
given to evidence Term Loans hereunder.


“Tranche” means, for purposes of Section 9.04, each of (i) the Australian
Revolving Commitments and the Australian Revolving Loan Obligations, (ii) the
USD Revolving Commitments and the USD Revolving Loan Obligations, (iii) the
European Revolving Commitments and European Revolving Loan Obligations, (iv) the
India Revolving Commitments and the India Revolving Loan Obligations, (v) the
Term Loan A Commitments and the Term Loan A, and (vi) any other commitments
relating to Incremental Credit Facilities established after the Closing Date and
the loans and obligations relating thereto.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including, without limitation, deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards, employee credit card programs and commercial cards), funds
transfer, automated clearinghouse, direct debit, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation
and reporting and trade finance services, netting services, cash pooling
arrangements, credit and debit card acceptance or merchant services and other
treasury or cash management services.


“Treaty Lender” shall mean a Lender which (a)is treated as a resident of a
Treaty State for the purposes of the Treaty and (b) does not carry on a business
in the United Kingdom through a permanent establishment with which that Lender's
participation in the Loan is effectively connected.


“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.


“Type” means, with respect to any Revolving Loan or any Term Loan, its character
as a Base Rate Loan, a Floating LIBOR Rate Loan or a Fixed LIBOR Rate Loan.


“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.


“Unfunded Pension Liability” means the excess of a Pension Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan's assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Internal Revenue Code
for the applicable plan year.


“United States” or “U.S.” means the United States of America.


“USD L/C Advance” means, with respect to each USD Revolving Lender, such
Lender's funding of its participation in any USD L/C Borrowing. All USD L/C
Advances must be denominated in Dollars.


“USD L/C Application” means an application and agreement for the issuance or
amendment of a USD Letter of Credit in the form from time to time in use by the
USD L/C Issuer.


“USD L/C Borrowing” means any extension of credit resulting from a drawing under
any USD Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of USD Revolving Loans. All USD L/C Borrowings will be denominated in
Dollars.


“USD L/C Commitment” means, with respect to the USD L/C Issuer, the commitment
of the USD L/C Issuer to issue and to honor payment obligations under USD
Letters of Credit, and, with respect to each USD Revolving Lender, the
commitment of such Lender to purchase its pro rata share of participation
interests in USD L/C Obligations. The USD L/C Commitment of BMO Harris Bank
N.A., in its capacity as a USD L/C Issuer, is limited to One Hundred Million
Dollars ($100,000,000). The USD L/C Commitment of any USD L/C Issuer may not be
increased or extended without the prior written consent of such USD L/C Issuer.






--------------------------------------------------------------------------------




“USD L/C Credit Extension” means, with respect to any USD Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.


“USD L/C Issuer” means (a) as to Existing USD Letters of Credit, those lenders
identified as an issuer on Schedule 2.03, (b) in the case of USD Letters of
Credit denominated in Dollars, Bank of America in its capacity as issuer of such
Letters of Credit, together with its successors in such capacity, (c) in the
case of USD Letters of Credit denominated in Alternative Currencies other than
Brazilian Reals, Bank of America in its capacity as issuer of such Letters of
Credit hereunder, together with its successors in such capacity, and (d) in the
case of USD Letters of Credit denominated in Brazilian Reals, Bank of America,
Compass Bank and BMO Harris Bank N.A., in their capacity as issuer of such
Letters of Credit hereunder, together with its successors in such capacity.


“USD L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under USD Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all USD L/C Unreimbursed Amounts, including USD L/C
Borrowings. For purposes of computing the amount available to be drawn under any
USD Letter of Credit, the amount of such USD Letter of Credit shall be
determined in accordance with Section 1.09. For all purposes of this Credit
Agreement, if on any date of determination a USD Letter of Credit has expired by
its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such USD Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.


“USD L/C Sublimit” has the meaning provided in Section 2.01(a)(ii).


“USD L/C Unreimbursed Amount” means an L/C Unreimbursed Amount in respect of a
USD Letter of Credit.


“USD Letter of Credit” means each standby letter of credit issued or existing by
a USD L/C Issuer under Section 2.01(a)(ii). USD Letters of Credit will be issued
in Dollars and Alternative Currencies.


“USD Loan Obligations” means the USD Revolving Loan Obligations, the Term Loan A
and any Incremental Credit Facilities established hereunder that are denominated
in Dollars.


“USD Revolving Commitment” means, for each USD Revolving Lender, the commitment
of such Lender to make USD Revolving Loans (and to share in USD Revolving Loan
Obligations that are not USD Revolving Loans) hereunder.


“USD Revolving Commitment Percentage” means, for each USD Revolving Lender, a
fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is such Lender's USD Revolving Committed Amount and the
denominator of which is the Aggregate USD Revolving Committed Amount. The
initial USD Revolving Commitment Percentages are set out in Schedule 2.01.


“USD Revolving Committed Amount” means, for each USD Revolving Lender, the
amount of such Lender's USD Revolving Commitment. The initial USD Revolving
Committed Amounts are set out in Schedule 2.01.


“USD Revolving Lenders” means those Lenders with USD Revolving Commitments,
together with their successors and permitted assigns. The initial USD Revolving
Lenders are identified on the signature pages hereto and are set out in
Schedule 2.01.


“USD Revolving Loan” has the meaning provided in Section 2.01(a)(i).


“USD Revolving Loan Obligations” means the USD Revolving Loans, the USD L/C
Obligations and the USD Swingline Loans.


“USD Revolving Loans” has the meaning provided in Section 2.01(a)(i).






--------------------------------------------------------------------------------




“USD Revolving Notes” means the promissory notes, if any, given to evidence the
USD Revolving Loans, as amended, restated, modified, supplemented, extended,
renewed or replaced. A form of USD Revolving Note is attached as Exhibit 2.13-1.


“USD Swingline Commitment” means, with respect to each USD Revolving Lender, the
commitment of such Lender to purchase its pro rata share of participation
interests in USD Swingline Loans.


“USD Swingline Lender” means Bank of America in its capacity as such, together
with any successor in such capacity.


“USD Swingline Loan” has the meaning provided in Section 2.01(a)(iii).


“USD Swingline Note” means the promissory note given to evidence the USD
Swingline Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced. A form of USD Swingline Note is attached as Exhibit 2.13-2.


“USD Swingline Sublimit” has the meaning provided in Section 2.01(a)(iii). The
USD Swingline Sublimit is a part of, and not in addition to, the Aggregate USD
Revolving Commitments.


“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that 100% of the Capital Stock with ordinary voting
power issued by such Subsidiary (other than directors' qualifying shares and
investments by foreign nationals mandated by applicable Law) is beneficially
owned, directly or indirectly, by such Person.


1.02    Interpretive Provisions. With reference to this Credit Agreement and
each other Credit Document, unless otherwise specified herein or in such other
Credit Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person's successors and assigns, (iii) the words “hereto”, “herein”,
“hereof” and “hereunder”, and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to “Articles”, “Sections”, “Exhibits” and “Schedules” shall be
construed to refer to articles and sections of, and exhibits and schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all assets and property of whatever kind, real and personal,
tangible and intangible, including cash, securities, accounts and contract
rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit




--------------------------------------------------------------------------------




Document.


(d)    In this Credit Agreement, where it relates to a Dutch Obligor, a
reference to:


(i)    a winding-up, administration or dissolution includes a Dutch Obligor
being:


(A)    declared bankrupt (failliet verklaard); or


(B)    dissolved (ontbonden);


(ii)    a moratorium or rearrangement includes surseance van betaling;


(iii)
insolvency includes a bankruptcy, a moratorium, the issue of a notice under
section 36(2) of the Dutch 1990 Tax Collection Act (Invorderingswet 1990) and
emergency regulations (noodregeling) under the Dutch Financial Supervision Act
(Wet op het Financieel Toezicht);



(iv)    a trustee in bankruptcy includes a curator;


(v)    an administrator includes a bewindvoerder;


(vi)
“security” includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), right of retention (recht van
retentie), right to reclaim goods (recht van reclame), and, in general, any
right in rem (beperkt recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);



(vii)    an attachment includes a beslag; and


(viii)
a subsidiary includes a dochtermaatschappij as defined in Article 2:24a of the
Dutch Civil Code.



1.03    Accounting Terms and Provisions.


(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the audited financial statements for the fiscal year
ending December 31, 2010, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 (Financial Instruments) and FASB
ASC 470-20 (Debt) on financial liabilities shall be disregarded.


(b)    Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Percentage”
and (ii) compliance with the financial covenants shall be made on a Pro Forma
Basis.


(c)    To the extent not otherwise described in the financial statements
delivered pursuant to Section 7.01(a) or (b) or the other materials and
information provided pursuant to Section 7.02, EWI will provide a written
summary of material changes in GAAP or in the consistent application thereof and
material changes in accounting policies or financial reporting practices with
each annual and quarterly Compliance Certificate delivered in accordance with
Section 7.02(b). If there is any change in GAAP or in the consistent application
thereof after the date hereof that would affect the computation of any financial
covenant, ratio or requirement set forth in any Credit Document, and either EWI
or the Required Lenders shall so request, then the Administrative Agent, the
Required




--------------------------------------------------------------------------------




Lenders and EWI agree to endeavor, in good faith, to agree upon an amendment to
this Credit Agreement that would adjust such financial covenants, ratio or
requirement in a manner that would preserve the original intent thereof, but
would allow compliance therewith to be determined in accordance with the most
recent financial statements delivered pursuant to Section 7.01(a) or (b),
provided that, until so amended such financial covenants, ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein. Notwithstanding the forgoing, whenever in this Credit Agreement it is
necessary to determine whether a lease is a Capital Lease or an operating lease,
such determination shall be made on the basis of GAAP as in effect on the date
hereof.


(d)    All references herein to consolidated financial statements of the
Consolidated Group or to the determination of any amount for the Consolidated
Group on a consolidated basis or any similar reference shall, in each case, be
deemed to include each variable interest entity that EWI is required to
consolidate pursuant to FASB Interpretation No. 46 - Consolidation of Variable
Interest Entities: an interpretation of ARB No. 51 (January 2003) as if such
variable interest entity were a Subsidiary as defined herein.


(e)    At any time after the Closing Date, EWI may elect to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references in
the Credit Documents to GAAP shall thereafter be construed to mean IFRS (except
as otherwise provided in this Credit Agreement); provided that (1) any such
election, once made, shall be irrevocable, (2) any calculation or determination
in any Credit Document that requires the application of GAAP for any period that
includes any fiscal quarter(s) ended prior to such election will be subject to
the provisions of Section 1.03(c) above, (3) EWI may not make such election
unless all other members of the Consolidated Group simultaneously make such
election and (4) EWI will provide a reconciliation statement identifying the
changes based on application of IFRS. EWI shall give the Administrative Agent at
least thirty (30) days prior written notice of any such election.


1.04    Rounding. Any financial ratios required to be maintained pursuant to
this Credit Agreement shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding‑up if there is no nearest number).


1.05    Exchange Rates; Currency Equivalents.


(a)    The Administrative Agent or the applicable L/C Issuer, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Credit Extensions and Outstanding
Amounts denominated in currencies other than Dollars. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Credit Parties hereunder, for determining compliance with the
affirmative and negative covenants hereof, for calculating financial covenants
hereunder or as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
L/C Issuer, as applicable.


(b)    Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Fixed LIBOR Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Fixed LIBOR Rate Loan or Letter of Credit is denominated in
currencies other than Dollars, such amount shall be the relevant Alternative
Currency Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.


1.06    Additional Alternative Currencies.


(a)    EWI may from time to time request that Fixed LIBOR Rate Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that




--------------------------------------------------------------------------------




such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Fixed LIBOR Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the respective Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable L/C Issuer, and with respect to
Swingline Loans, such request shall be subject to the approval of the
Administrative Agent and the applicable Swingline Lender, in each such case in
their discretion.


(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit or Swingline Loans,
the applicable L/C Issuer or Swingline Lender, in any such case, in its or their
sole discretion). In the case of any such request pertaining to Fixed LIBOR Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit or Swingline
Loans, the Administrative Agent shall promptly notify the applicable L/C Issuer
or Swingline Lender, respectively, thereof. Each Lender (in the case of any such
request pertaining to Fixed LIBOR Rate Loans) or the applicable L/C Issuer (in
the case of a request pertaining to Letters of Credit) or Swingline Lender (in
the case of a request pertaining to Swingline Loans) shall notify the
Administrative Agent, not later than 11:00 a.m., ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Fixed LIBOR Rate Loans, the issuance of Letters of Credit or Swingline Loans, as
the case may be, in such requested currency.


(c)    Any failure by a Lender, the applicable L/C Issuer or the applicable
Swingline Lender, as the case may be, to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Lender, the applicable L/C Issuer or the applicable Swingline Lender, as
the case may be, to permit Fixed LIBOR Rate Loans to be made, Letters of Credit
to be issued or Swingline Loans to be made in such requested currency. If the
Administrative Agent and all the Lenders consent to making Fixed LIBOR Rate
Loans in such requested currency, the Administrative Agent shall so notify EWI
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Fixed LIBOR
Rate Loans; if the Administrative Agent and the applicable L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify EWI and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances, and if the Administrative Agent and the applicable Swingline
Lender shall consent to making Swingline Loans in the requested currency, the
Administrative Agent shall notify EWI and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency for any such Swingline
Loan Borrowings. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify EWI.


1.07    Change of Currency.


(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.


(b)    Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.


(c)    Each provision of this Credit Agreement also shall be subject to such
reasonable changes of




--------------------------------------------------------------------------------




construction as the Administrative Agent may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.


1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight savings or standard, as
applicable).


1.09    Letter of Credit Amounts. Unless otherwise specified herein (including,
without limitation, as otherwise specified in Sections 1.05(a) and (b)), the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.


1.10    Limitation on Obligations of Foreign Credit Parties. Notwithstanding
anything set forth in this Credit Agreement or any other Credit Document to the
contrary, no Foreign Credit Party and/or Foreign Subsidiary shall at any time be
liable, directly or indirectly, for any portion of the Domestic Obligations,
including, without limitation, the principal of any Loan Obligations of the
Domestic Borrowers or any interest thereon or fees payable with respect thereto
(and the Domestic Credit Parties are solely liable for such Obligations), and no
Property of any Foreign Credit Party and/or Foreign Subsidiary shall at any time
serve, directly or indirectly, as Collateral or any other type of collateral or
security for any portion of the Domestic Obligations.


1.11    Amendment and Restatement. In order to facilitate the amendment and
restatement of the Existing Credit Agreement and otherwise to effectuate the
desires of the Credit Parties, the Administrative Agent, the Lenders and the L/C
Issuers agree as follows:


(a)    As of the Closing Date (immediately prior to the effectiveness of this
Credit Agreement) (i) the Revolving Commitments under (and as defined in) the
Existing Credit Agreement are $100,000,000, (ii) the principal amount of the
Domestic Revolving Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement is $0, (iii) the principal
amount of the F/X Revolving Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement is $0, (iv) the principal amount
of the India Revolving Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement is $0, (v) the principal amount
of Domestic Swingline Loans (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement is $0, (vi) the aggregate amount
of the Domestic L/C Obligations (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement is $41,229,535, (vii) the
aggregate amount of the F/X L/C Obligations (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement is $0, (viii) the
aggregate amount of the India L/C Obligations (as defined in the Existing Credit
Agreement) outstanding under the Existing Credit Agreement is $1,043,548, and
(ix) the principal amount of the Tranche B Term Loan (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement is
$126,000,000.


(b)    Simultaneously with the Closing Date, but immediately prior to giving
effect to Section 1.11(e), the parties hereby agree that (i) the Domestic
Revolving Committed Amount of each Lender and its Domestic Revolving Commitment
Percentage shall be as set forth in Schedule 2.01, and the Outstanding Amounts
of Domestic Revolving Loans, F/X Revolving Loans, Domestic L/C Obligations and
the F/X L/C Obligations under the Existing Credit Agreement (each as defined in
the Existing Credit Agreement) shall be reallocated as outstanding Domestic
Revolving Loans hereunder in accordance with such Domestic Revolving Committed
Amounts, and the requisite assignments shall be deemed to be made in such
amounts among the Lenders and from each Lender to each other Lender (and, if
necessary, to Lenders from Existing Lenders who elect not to become Lenders
under this Credit Agreement or who reduce their commitments in connection with
this Credit Agreement), with the same force and effect as if such assignments
were evidenced by applicable Assignments and Assumptions (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement, but without the
payment of any related assignment fee, and (ii) the India Revolving Committed
Amount of each Lender and its India Revolving Commitment Percentage shall be as
set forth in Schedule 2.01, and the Outstanding Amounts of India Revolving




--------------------------------------------------------------------------------




Loans and the India L/C Obligations under the Existing Credit Agreement (each as
defined in the Existing Credit Agreement) shall be reallocated as outstanding
India Revolving Loans hereunder in accordance with such India Revolving
Committed Amounts, and the requisite assignments shall be deemed to be made in
such amounts among the Lenders and from each Lender to each other Lender (and,
if necessary, to Lenders from Existing Lenders who elect not to become Lenders
under this Credit Agreement or who reduce their commitments in connection with
this Credit Agreement), with the same force and effect as if such assignments
were evidenced by applicable Assignments and Assumptions (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement, but without the
payment of any related assignment fee.


(c)    The parties hereby consent to all reallocations and assignments of
Commitments and Outstanding Amounts effected pursuant to Sections 1.11(b) and
(c) and subject to Article V hereof, waive any requirement for any other
document or instrument, including any Assignment and Assumption (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement or Assignment
and Assumption hereunder, necessary to give effect to any reallocation or
assignment. On the Closing Date the Lenders shall make full cash settlement with
each other (and with the Existing Lenders who elect not to become Lenders under
this Credit Agreement or who reduce their commitments in connection with this
Credit Agreement) through the Administrative Agent, as the Administrative Agent
may direct or approve, with respect to all assignments and reallocations in
Commitments as reflected in this Section 1.11 such that after giving effect to
such settlements, (i) each Lender's USD Revolving Commitment Percentage of the
USD Revolving Commitments equals (with customary rounding) its USD Revolving
Commitment Percentage of (A) the Outstanding Amount of all USD Revolving Loans,
(B) the Outstanding Amount of all F/X Revolving Loans, (C) the Outstanding
Amount of all Domestic L/C Obligations, and (D) the Outstanding Amount of all
F/X L/C Obligations (each as defined in the Existing Credit Agreement); and (ii)
each Lender's India Revolving Commitment Percentage of the India Revolving
Commitments equals (with customary rounding) its India Commitment Percentage of
(A) the Outstanding Amount of all India Revolving Loans, and (B) the Outstanding
Amount of all India L/C Obligations (each as defined in the Existing Credit
Agreement).


(d)    The parties hereto hereby agree that upon the effectiveness of this
Credit Agreement, the terms and provisions of the Existing Credit Agreement
which in any manner govern or evidence the Obligations, the obligations of the
Borrowers, Guarantors and the other Credit Parties, the rights and interests of
the Administrative Agent, the Lenders and the L/C Issuers and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Credit Agreement, and the terms and provisions of the Existing Credit Agreement,
except as otherwise expressly provided herein or therein, shall be superseded by
this Credit Agreement.


(e)    Notwithstanding this amendment and restatement of the Existing Credit
Agreement, including anything in this Section 1.11, and in any related Credit
Documents (as defined in the Existing Credit Agreement and referred to herein,
individually or collectively, as the “Existing Credit Documents”), (i) all of
the indebtedness, liabilities and obligations owing by any Person under the
Existing Credit Agreement and other Existing Credit Documents shall continue as
Obligations hereunder, and (ii) each of this Credit Agreement and the Notes and
any other Credit Document (as defined herein) that is amended and restated in
connection with this Credit Agreement is given as a substitution of, and not as
a payment of, the indebtedness, liabilities and obligations of the Borrowers,
Guarantors or any other Credit Party under the Existing Credit Agreement or any
Existing Credit Document and neither the execution and delivery of such
documents nor the consummation of any other transaction contemplated hereunder
is intended to constitute a novation of the Existing Credit Agreement or of any
of the other Existing Credit Documents or any obligations thereunder. Upon the
effectiveness of this Credit Agreement, unless otherwise agreed to and arranged
by the Administrative Agent, (x) all Domestic Revolving Loans and F/X Revolving
Loans (as defined in the Existing Credit Agreement) owing and outstanding under
the Existing Credit Agreement shall be converted to and, subject to conversion
after the Closing Date, shall continue as Fixed Rate LIBOR Rate Loans and Base
Rate Loans, as the Borrowers may elect hereunder and shall constitute advances
hereunder, (y) all India Revolving Loans (as defined in the Existing Credit
Agreement) owing and outstanding under the Existing Credit Agreement shall be
converted to, and, subject to conversion after the Closing Date, shall continue
as Fixed LIBOR Rate loans as the Borrower may elect hereunder and shall
constitute advances hereunder, and (z) all Letters of Credit (as defined in the
Existing Credit Agreement) outstanding under the Existing Credit Agreement and
any of




--------------------------------------------------------------------------------




the Existing Credit Documents, if any, shall continue as Letters of Credit
hereunder; provided, that on and after the Closing Date, the Applicable
Percentage and fees applicable to Revolving Loans and Letters of Credit
hereunder shall apply without regard to any margins or fees otherwise applicable
thereto under the Existing Credit Agreement prior to the Closing Date (which
fees and margins applicable prior to the Closing Date shall be paid in full on
the Closing Date).




ARTICLE II


COMMITMENTS AND CREDIT EXTENSIONS


2.01    Commitments.


(a)    USD Revolving Commitments. During the Commitment Period,


(i)    USD Revolving Loans. The USD Revolving Lenders severally agree to make
revolving credit loans (the “USD Revolving Loans”) to the applicable Borrowers
in Dollars, from time to time, on any Business Day, in an aggregate principal
amount of up to TWO HUNDRED SIXTY-FIVE MILLION DOLLARS ($265,000,000) (as such
amount may be increased or decreased in accordance with the provisions hereof,
the “Aggregate USD Revolving Committed Amount”);


(ii)    USD Letters of Credit. (A) The USD L/C Issuer, in reliance upon the
commitments of the USD Revolving Lenders set forth herein, agrees (I) to issue
USD Letters of Credit denominated in Dollars and in Alternative Currencies for
the account of the applicable Borrowers and other members of the Consolidated
Group on any Business Day, (II) to amend or extend USD Letters of Credit
previously issued hereunder, and (III) to honor drawings under USD Letters of
Credit; and (B) the USD Revolving Lenders severally agree to purchase from the
USD L/C Issuer a participation interest in the Existing USD Letters of Credit
and USD Letters of Credit issued hereunder in an amount equal to such Lender's
USD Revolving Commitment Percentage thereof, in an aggregate principal amount up
to TWO HUNDRED MILLION DOLLARS ($200,000,000) (as such amount may be decreased
in accordance with the provisions hereof, the “USD L/C Sublimit”), provided that
(i) the Outstanding Amount of USD L/C Obligations shall not exceed the USD L/C
Sublimit, and (ii) for any USD L/C Issuer, the Outstanding Amount of USD L/C
Obligations shall not exceed the amount of such USD L/C Issuer's USD L/C
Commitment;


(iii)    USD Swingline Loans. Unless (i) any USD Revolving Lender is a
Defaulting Lender and (ii) the USD Swingline Lender has not entered into
arrangements satisfactory to it with the applicable Borrowers or such Defaulting
Lender to eliminate the Swingline Lender's exposure with respect thereto, the
USD Swingline Lender may in its sole discretion, make revolving credit loans
(the “USD Swingline Loans”) to the applicable Borrowers in Dollars on any
Business Day in an aggregate principal amount of up to TWENTY-FIVE MILLION
DOLLARS ($25,000,000) (as such amount may be decreased in accordance with the
provisions hereof, the “USD Swingline Sublimit”), provided that (i) the
Outstanding Amount of USD Swingline Loans shall not exceed the USD Swingline
Sublimit, and (ii) the Outstanding Amount of Master Swingline Loans shall not
exceed the Master Swingline Sublimit;


and, provided further that, in each case, (A) the aggregate Outstanding Amount
of USD Revolving Loan Obligations shall not exceed the Aggregate USD Revolving
Committed Amount, (B) the aggregate Outstanding Amount of Master Revolving Loan
Obligations shall not exceed the Aggregate Master Revolving Committed Amount,
(C) with regard to each USD Revolving Lender individually, (i) such Lender's USD
Revolving Commitment Percentage of USD Revolving Loan Obligations shall not
exceed its respective USD Revolving Committed Amount, and (ii) such Lender's USD
Revolving Commitment Percentage of USD Revolving Obligations plus its European
Revolving Commitment Percentage of European Revolving Loan Obligations plus its
Australian Revolving Commitment Percentage of its Australian Revolving Loan
Obligations shall not exceed its respective Master Revolving Committed Amount,
and (D) for any particular Borrower, the aggregate Outstanding Amount of all USD
Revolving Loan Obligations to or for such Borrower will not exceed its
respective Designated




--------------------------------------------------------------------------------




Borrower Limit.


(iv)    Additional Provisions Relating to USD Revolving Loans. USD Revolving
Loans may consist of Base Rate Loans, Floating LIBOR Rate Loans and Fixed LIBOR
Rate Loans, or a combination thereof, as the applicable Borrowers may request,
and may be repaid and reborrowed in accordance with the provisions hereof.


(v)    Additional Provisions Relating to USD Letters of Credit. Subject to the
terms and conditions hereof, each applicable Borrower's ability to obtain USD
Letters of Credit shall be fully revolving, and accordingly each such applicable
Borrower may obtain USD Letters of Credit to replace USD Letters of Credit that
have expired or that have been drawn upon and reimbursed. Existing USD Letters
of Credit shall be deemed to have been issued hereunder and shall be subject to
and governed by the terms and conditions hereof.


(vi)    Additional Provisions Relating to USD Swingline Loans. USD Swingline
Loans shall be comprised solely of Base Rate Loans and may be repaid and
reborrowed in accordance with the provisions hereof. Immediately upon the making
of a USD Swingline Loan, each USD Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the USD
Swingline Lender a participation interest in such USD Swingline Loan in an
amount equal to the product of such Lender's USD Revolving Commitment Percentage
thereof.


(b)    European Revolving Commitments. During the Commitment Period,


(i)    European Revolving Loans. The European Revolving Lenders severally agree
to make revolving credit loans (the “European Revolving Loans”) to the
applicable Borrowers in Alternative Currencies, from time to time, on any
Business Day, in an aggregate principal amount of up to TWO HUNDRED FIFTY-SEVEN
MILLION FIVE HUNDRED THOUSAND DOLLARS ($257,500,000) (as such amount may be
increased or decreased in accordance with the provisions hereof, the “Aggregate
European Revolving Committed Amount”);


(ii)    European Swingline Loans. Unless (i) any European Revolving Lender is a
Defaulting Lender and (ii) the European Swingline Lender has not entered into
arrangements satisfactory to it with the applicable Borrowers or such Defaulting
Lender to eliminate the Swingline Lender's exposure with respect thereto, the
European Swingline Lender may in its sole discretion, make revolving credit
loans (the “European Swingline Loans”) to the applicable Borrowers in
Alternative Currencies, on any Business Day in an aggregate principal amount of
up to TWENTY-FIVE MILLION DOLLARS ($25,000,000) (as such amount may be decreased
in accordance with the provisions hereof, the “European Swingline Sublimit”),
provided that (i) the Outstanding Amount of European Swingline Loans shall not
exceed the European Swingline Sublimit and (ii) the Outstanding Amount of Master
Swingline Loans shall not exceed the Master Swingline Sublimit;


and, provided further that, in each case, (A) the aggregate Outstanding Amount
of European Revolving Loan Obligations shall not exceed the Aggregate European
Revolving Committed Amount, (B) the aggregate Outstanding Amount of Master
Revolving Loan Obligations shall not exceed the Aggregate Master Revolving
Committed Amount, (C) with regard to each European Revolving Lender
individually, (i) such Lender's European Revolving Commitment Percentage of
European Revolving Loan Obligations shall not exceed its respective European
Revolving Committed Amount and (ii) such Lender's USD Revolving Commitment
Percentage of USD Revolving Obligations plus its European Revolving Commitment
Percentage of European Revolving Loan Obligations plus its Australian Revolving
Commitment Percentage of its Australian Revolving Loan Obligations shall not
exceed its respective Master Revolving Committed Amount, and (D) for any
particular Borrower, (1) Credit Extensions will be limited to those currencies
specified for such Borrower in Schedule 2.14(b) or the relevant Designated
Borrower Request and Assumption Agreement and (2) the aggregate Outstanding
Amount of all European Revolving Loan Obligations to or for such Borrower will
not exceed its respective Designated Borrower Limit.






--------------------------------------------------------------------------------




(iii)    Additional Provisions Relating to European Revolving Loans. European
Revolving Loans shall consist of Fixed LIBOR Rate Loans, as the applicable
Borrowers may request, and may be repaid and reborrowed in accordance with the
provisions hereof.


(iv)    Additional Provisions Relating to European Swingline Loans. European
Swingline Loans shall be comprised solely of Overnight Rate Loans and may be
repaid and reborrowed in accordance with the provisions hereof. Immediately upon
the making of a European Swingline Loan, each European Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the European Swingline Lender a participation interest in such European
Swingline Loan in an amount equal to the product of such Lender's European
Revolving Commitment Percentage thereof.


(c)    Australian Revolving Commitments. During the Commitment Period,


(i)    Australian Revolving Loans. The Australian Revolving Lenders severally
agree to make revolving credit loans (the “Australian Revolving Loans”) to the
applicable Borrowers in Alternative Currencies, from time to time, on any
Business Day, in an aggregate principal amount of up to TWO HUNDRED FORTY-TWO
MILLION FIVE HUNDRED THOUSAND DOLLARS ($242,500,000) (as such amount may be
increased or decreased in accordance with the provisions hereof, the “Aggregate
Australian Revolving Committed Amount”);


and, provided further that, in each case, (A) the aggregate Outstanding Amount
of Australian Revolving Loan Obligations shall not exceed the Aggregate
Australian Revolving Committed Amount, (B) the aggregate Outstanding Amount of
Master Revolving Loan Obligations shall not exceed the Aggregate Master
Revolving Committed Amount, (C) with regard to each Australian Revolving Lender
individually, (i) such Lender's Australian Revolving Commitment Percentage of
Australian Revolving Loan Obligations shall not exceed its respective Australian
Revolving Committed Amount, and (ii) such Lender's USD Revolving Commitment
Percentage of USD Revolving Obligations plus its European Revolving Commitment
Percentage of European Revolving Loan Obligations plus its Australian Revolving
Commitment Percentage of its Australian Revolving Loan Obligations shall not
exceed its respective Master Revolving Committed Amount, and (D) for any
particular Borrower, (1) Credit Extensions will be limited to those currencies
specified for such Borrower in Schedule 2.14(b) or the relevant Designated
Borrower Request and Assumption Agreement and (2) the aggregate Outstanding
Amount of all Australian Revolving Loan Obligations to or for such Borrower will
not exceed its respective Designated Borrower Limit.


(ii)    Additional Provisions Relating to Australian Revolving Loans. Australian
Revolving Loans shall consist of Fixed LIBOR Rate Loans, as the applicable
Borrowers may request, and may be repaid and reborrowed in accordance with the
provisions hereof.


(d)    India Revolving Commitments. During the Commitment Period,


(i)    India Revolving Loans. The India Revolving Lenders severally agree to
make revolving credit loans (the “India Revolving Loans”) to the India Borrower
in Indian Rupees, from time to time, on any Business Day, in an aggregate
principal amount of up to TEN MILLION DOLLARS ($10,000,000) (as such amount may
be increased or decreased in accordance with the provisions hereof, the
“Aggregate India Revolving Committed Amount”);


(ii)    India Letters of Credit. (A) The India L/C Issuer, in reliance upon the
commitments of the India Revolving Lenders set forth herein, agrees (I) to issue
India Letters of Credit denominated in Indian Rupees for the account of the
India Borrower on any Business Day, (II) to amend or extend India Letters of
Credit previously issued hereunder, and (III) to honor drawings under India
Letters of Credit; and (B) the India Revolving Lenders severally agree to
purchase from the India L/C Issuer a participation interest in the Existing
India Letters of Credit and India Letters of Credit issued hereunder in an
amount equal to such Lender's India Revolving Commitment Percentage thereof, in
an aggregate principal amount up to TEN MILLION DOLLARS ($10,000,000) (as such
amount may be decreased in accordance with the provisions




--------------------------------------------------------------------------------




hereof, the “India L/C Sublimit”), provided that the Outstanding Amount of India
L/C Obligations shall not exceed the India L/C Sublimit;


and, provided further that, in each such case, (A) the aggregate Outstanding
Amount of India Revolving Loan Obligations shall not exceed the Aggregate India
Revolving Committed Amount, and (B) with regard to each India Revolving Lender
individually, such Lender's India Revolving Commitment Percentage of India
Revolving Loan Obligations shall not exceed its respective India Revolving
Committed Amount.


(iii)    Additional Provisions Relating to India Revolving Loans. India
Revolving Loans may be comprised of Fixed LIBOR Rate Loans only and may be
repaid and reborrowed in accordance with the provisions hereof.


(iv)    Additional Provisions Relating to India Letters of Credit. Subject to
the terms and conditions hereof, the India Borrower's ability to obtain India
Letters of Credit shall be fully revolving, and accordingly the India Borrower
may obtain India Letters of Credit to replace India Letters of Credit that have
expired or that have been drawn upon and reimbursed. Existing India Letters of
Credit shall be deemed to have been issued hereunder and shall be subject to and
governed by the terms and conditions hereof.


(e)    Term Loan A. On the Closing Date, each of the Term Loan A Lenders
severally agrees to make its portion of a term loan (in the amount of its
respective Term Loan A Committed Amount) to the Term Loan A Borrower in Dollars
in a single advance in an aggregate principal amount of EIGHTY MILLION
DOLLARS ($80,000,000) (the “Term Loan A”). The Term Loan A may consist of Base
Rate Loans, Fixed LIBOR Rate Loans or a combination thereto, as the Term Loan A
Borrower may request. Amounts repaid on the Term Loan A may not be reborrowed.


(f)    Incremental Credit Facilities. At any time on or after the Closing Date,
EWI may, on written notice to the Administrative Agent, establish additional
credit facilities (collectively, the “Incremental Credit Facilities”) by
increasing the Aggregate Revolving Commitments for Australian Revolving
Obligations, USD Revolving Obligations, European Revolving Obligations or India
Revolving Obligations or the amount of the Term Loan A as provided in Section
2.01(f), or establishing one or more new revolving loans or term loans, or some
combination thereof; provided that:


(i)    the aggregate amount of loans and commitments for all Incremental Loan
Facilities established after the Closing Date hereunder shall not exceed Two
Hundred Five Million Dollars ($205,000,000);


(ii)    (A) no Default or Event of Default shall exist immediately before or
immediately after giving effect thereto, (B) the Credit Parties shall be in
compliance with the financial covenants under Section 8.12 after giving effect
thereto on a Pro Forma Basis (assuming for purposes hereof that the entire
amount of the Incremental Loan Facility is fully drawn and funded), (C) the
conditions for Credit Extensions under subsections (a) and (b) of Section 5.02
are or can be satisfied on such date, and (D) the Credit Parties shall
demonstrate compliance with the sizing condition for the Incremental Loan
Facility in clause (i) hereinabove;


(iii)    EWI will provide (A) a compliance certificate from a Responsible
Officer confirming that no Default shall exist immediately before or immediately
after giving effect to the establishment of the Incremental Credit Facility and
demonstrating compliance with the financial covenants hereunder after giving
effect to the Incremental Credit Facility (assuming, for purposes hereof, that
the Incremental Credit Facility is fully drawn and funded), and (b) supporting
resolutions, legal opinions, promissory notes and other items as may be
reasonably required by the Administrative Agent and the Lenders providing the
commitments for the Incremental Credit Facility;


(iv)    lenders providing loans and commitments for such Incremental Loan
Facility will provide a




--------------------------------------------------------------------------------




Lender Joinder Agreement and such other agreements reasonably acceptable to the
Administrative Agent;


(v)    upfront and/or arrangement fees, if any, in respect of the new
commitments or loans so established, shall be paid; and


(vi)    to the extent necessary in the reasonable judgment of the Administrative
Agent, amendments to each of the Collateral Documents, if any, and related
documents or agreements shall have been made, in each case in a manner
reasonably satisfactory to the Administrative Agent.


In connection with establishment of any Incremental Credit Facility, (A) none of
the Lenders or their affiliates shall have any obligation to provide commitments
or loans for any Incremental Credit Facility without their prior written
approval, (B) neither the Administrative Agent nor the Arranger shall have any
responsibility for arranging any such additional commitments without their prior
written consent and subject to such conditions, including fee arrangements, as
they may provide in connection therewith and (C) Schedule 2.01 will be deemed to
be revised to reflect the Lenders, Loans, Commitments and pro rata shares after
giving effect to establishment of any Incremental Credit Facility.


(g)    Additional Conditions for Incremental Credit Facilities. Subject to
Section 2.01(f), the Borrowers may establish Incremental Credit Facilities;
provided that:


(i)    any such increase shall be in a minimum amount of $5 million and integral
multiples of $1 million in excess thereof, in the case of Revolving Commitments,
and $25 million and integral multiples of $5 million in excess thereof, in the
case of Term Loan Commitments;


(ii)    any new lender providing additional commitments pursuant to this
subsection must be reasonably acceptable to the Administrative Agent and, in the
case of an increase in the Revolving Commitments, also to the L/C Issuers and
the Swing Line Lender, as appropriate;


(iii)    if any Revolving Loans or Term Loans, as appropriate, are outstanding
at the time of any such increase, the Borrowers will make such payments and
adjustments on the subject Loans (including payment of any break-funding amounts
owing under Section 3.05) as may be necessary to give effect to the revised
commitment amounts and percentages; and


(iv)    in the case of an increase in the amount of the Term Loan A after the
first principal amortization payment date, adjustments will be made to the
schedule of amortization payment provided in Section 2.05(d), as appropriate, to
give effect thereto such that the interest in payments of principal, interest
and other amounts will be made on the same basis as for the Term Loan A such
that the principal amortization payments made to the holders of the Term Loan A
will be not less than that which was payable prior to giving effect to the
Incremental Credit Facility.


2.02    Borrowings, Conversions and Continuations.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Fixed LIBOR Rate Loans shall be made upon a Borrower's
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
    


(i)    USD Revolving Loans. (A) 1:00 p.m. on the day of the requested Borrowing,
in the case of a Borrowing of, or conversion into, USD Revolving Loans in
Dollars that are Base Rate Loans or Floating LIBOR Rate Loans; and (B) 11:00
a.m. three Business Days prior to the requested date of a Borrowing of, or
conversion into, USD Revolving Loans in Dollars that are Fixed LIBOR Rate Loans.


(ii)    European Revolving Loans. (A) 11:00 a.m. four Business Days prior to the
requested date of a Borrowing of, or conversion into, European Revolving Loans
in currencies other than Special Notice Currencies, and (B) 11:00 a.m. five
Business Days prior to the requested date of a Borrowing of, or




--------------------------------------------------------------------------------




conversion into, European Revolving Loans in Special Notice Currencies.


(iii)    Australian Revolving Loans. (A) 11:00 a.m. four Business Days prior to
the requested date of a Borrowing of, or conversion into, Australian Revolving
Loans in currencies other than Special Notice Currencies, and (B) 11:00 a.m.
five Business Days prior to the requested date of a Borrowing of, or conversion
into, Australian Revolving Loans in Special Notice Currencies.


(iv)    India Revolving Loans. 11:00 a.m. (Mumbai time) three Business Days
prior to the requested date of a Borrowing of, or conversion into, India
Revolving Loans in Rupees that are Fixed LIBOR Rate Loans.


(v)    Term Loans. 11:00 a.m. (A) on the day of the requested Borrowing, in the
case of a Borrowing of, or conversion into, Term Loans in Dollars that are Base
Rate Loans or Floating LIBOR Rate Loans; and (B) three Business Days prior to
the requested date of a Borrowing of, or conversion into, Term Loans in Dollars
that are Fixed LIBOR Rate Loans.


(b)    Each telephonic notice by a Borrower pursuant to this
Section 2.02(b) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of such Borrower. Except as provided in Sections 2.03(c) and
2.04(a), each Borrowing, conversion or continuation shall be a minimum principal
amount of:


(i)    USD Revolving Loans. (A) $500,000 and whole multiples of $100,000 in
excess thereof in the case of USD Revolving Loans that are Base Rate Loans or
Floating LIBOR Rate Loans, and (B) $2 million and whole multiples of $1 million
in excess thereof in the case of USD Revolving Loans that are Fixed LIBOR Rate
Loans.


(ii)    European Revolving Loans. $1 million and whole multiples of $500,000 in
excess thereof in the case of European Revolving Loans.


(iii)    Australian Revolving Loans. $1 million and whole multiples of $500,000
in excess thereof in the case of Australian Revolving Loans.


(iv)    India Revolving Loans. $1 million and whole multiples of $500,000 in
excess thereof in the case of India Revolving Loans.


(v)    Term Loans. $5 million and whole multiples of $1 million in excess
thereof in the case of Term Loans.


Each Loan Notice (whether telephonic or written) shall specify (i) whether the
applicable Borrower's request is with respect to Revolving Loans or Term Loans,
and which Type, (ii) whether such request is for a Borrowing, conversion, or
continuation, (iii) the requested date of such Borrowing, conversion or
continuation (which shall be a Business Day), (iv) the principal amount of Loans
to be borrowed, converted or continued, (v) the Type of Loans to be borrowed,
converted or continued, (vi) if applicable, the duration of the Interest Period
with respect thereto and (vii) the currency of the Loans to be borrowed. If a
Borrower fails to specify a currency in a Loan Notice requesting a Borrowing,
then the Loans so requested shall be made in Dollars. If a Borrower fails to
specify a Type of Loan in a Loan Notice or if a Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans; provided, however, that in the
case of a failure to timely request a continuation of Loans denominated in
currencies other than Dollars, such Loans shall be continued as Fixed LIBOR Rate
Loans in their original currency with an Interest Period of one month. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Fixed LIBOR
Rate Loans. If a Borrower requests a Borrowing of, conversion to, or
continuation of Fixed LIBOR Rate Loans in any Loan Notice, but fails to specify
an Interest Period, the Interest Period will be deemed to be one month. No Loan
may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and




--------------------------------------------------------------------------------




reborrowed in the other currency.


(c)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and currency) of its pro rata share
of the applicable Loans, and if no timely notice of a conversion or continuation
is provided by a Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent's Office for the applicable currency not later than
1:00 p.m. (or 2 hours after delivery of the Loan Notice by the Borrower as
provided above, if later), in the case of any Loan denominated in Dollars, and
not later than the Applicable Time specified by the Administrative Agent in the
case of any Loan in currencies other than Dollars, in each case on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the applicable Borrower in like funds as received by
the Administrative Agent either by (i) crediting the account of the applicable
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by such
Borrower; provided, however, that if, on the date of such Borrowing denominated
in Dollars there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to such Borrower as provided
above.


(d)    Except as otherwise provided herein, without the consent of the Required
Lenders for the respective class of Loan Obligations, (i) a Fixed LIBOR Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Fixed LIBOR Rate Loan and (ii) any conversion into, or continuation as,
a Fixed LIBOR Rate Loan may be made only if the conditions to Credit Extensions
in Section 5.02 have been satisfied. During the existence of a Default or Event
of Default, (i) no Loan may be requested as, converted to or continued as a
Fixed LIBOR Rate Loan (whether in Dollars or any other currency) and (ii) at the
request of the Required Lenders, any outstanding USD Revolving Loan that is a
Fixed LIBOR Rate Loan shall be converted to a Base Rate Loan on the last day of
the Interest Period with respect thereto.


(e)    The Administrative Agent shall promptly notify the Borrowers and the
Lenders of the interest rate applicable to any Interest Period for Fixed LIBOR
Rate Loans upon determination of such interest rate. The determination of the
Fixed LIBOR Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans or Floating LIBOR Rate Loans
are outstanding, the Administrative Agent shall notify the Borrowers and the
Lenders of any change in Bank of America's prime rate used in determining the
Base Rate promptly following the public announcement of such change, in the case
of Base Rate Loans, and of the Floating LIBOR Rate established at the beginning
of each month and any changes made to such rate during the month promptly on
establishment or change, as appropriate.


(f)    After giving effect to all Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, at any time there shall not be more than (i) ten Interest Periods in
effect, in the case of USD Revolving Loans, (ii) three Interest Periods in
effect, in the case of European Revolving Loans, (iii) three Interest Periods in
effect, in the case of Australian Revolving Loans, (iv) three Interest Periods
in effect, in the case of India Revolving Loans, and (v) four Interest Periods
in effect, in the case of the Term Loan A.


2.03    Additional Provisions with respect to Letters of Credit.


(a)    Obligation to Issue or Amend.


(i)    The L/C Issuers shall not issue any Letter of Credit if:


(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the




--------------------------------------------------------------------------------




Required Lenders for the respective facility hereunder have approved such expiry
date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
L/C Expiration Date, unless all the respective Lenders have approved such expiry
date;


(ii)    The L/C Issuers shall not be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the applicable L/C Issuer from
issuing such Letter of Credit, or any Law applicable to applicable L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the applicable L/C Issuer shall
prohibit, or request that the applicable L/C Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the applicable L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the applicable L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date, or
shall impose upon the applicable L/C Issuer any unreimbursed loss, cost or
expense that was not applicable on the Closing Date and that the applicable L/C
Issuer in good faith deems material to it;


(B)    the issuance of such Letter of Credit would violate any Law or one or
more policies of the applicable L/C Issuer applicable to letters of credit
generally;


(C)    except as otherwise agreed by the Administrative Agent, such Letter of
Credit is to be denominated in a currency other than (i) Dollars or Alternative
Currencies, in the case of Letters of Credit issued under the USD Revolving
Commitments, and (ii) Indian Rupees, in the case of Letters of Credit issued
under the India Revolving Commitments;


(D)    the applicable L/C Issuer does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency; or


(E)    any Lender is at such time a Defaulting Lender, unless Adequate Assurance
shall have been provided, including arrangements to eliminate an L/C Issuer's
actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(viii)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the applicable L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.


(iii)    The L/C Issuers shall not amend any Letter of Credit if the applicable
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.


(iv)    The L/C Issuers shall not be under any obligation to amend any Letter of
Credit if:


(A)    the applicable L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof; or


(B)    the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.


(v)    The L/C Issuers shall act on behalf of the Lenders with respect to any
Letters of Credit issued by them and the documents associated therewith, and the
L/C Issuers shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuers in connection with Letters of Credit issued by them
or proposed to be issued by them and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuers with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuers.




--------------------------------------------------------------------------------






(b)    Procedures for Issuance and Amendment; Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Borrower delivered to the applicable L/C
Issuer (with a copy to the Administrative Agent) in the form of a L/C
Application, appropriately completed and signed by a Responsible Officer. Such
L/C Application must be received by the applicable L/C Issuer and the
Administrative Agent (not later than (A) 11:00 a.m. at least two Business Days
prior to the proposed date of the issuance, extension or amendment, in the case
of Letters of Credit denominated in Dollars, and (B) 11:00 a.m. at least ten
Business Days prior to the proposed date of the issuance, extension or
amendment, in the case of Letters of Credit denominated in currencies other than
Dollars (or, in each case, such later date and time as the applicable L/C Issuer
and the Administrative Agent may agree in a particular instance in their sole
discretion). In the case of a request for an initial issuance of a Letter of
Credit, such L/C Application shall specify in form and detail satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit and (H) such other matters as the
applicable L/C Issuer may require. In the case of a request for an amendment of
any outstanding Letter of Credit, such L/C Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable L/C Issuer may require. Additionally, such Borrower shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the applicable L/C Issuer or the
Administrative Agent may require.


(ii)    Promptly after receipt of any L/C Application, the applicable L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
applicable Borrower and, if not, the applicable L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable L/C Issuer has
received written notice from the Administrative Agent, any Lender or any Credit
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the applicable L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the applicable L/C Issuer's usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to such Lender's
Revolving Commitment Percentage thereof.


(iii)    If a Borrower so requests in any applicable L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto‑Extension Letter of Credit”); provided that any such Auto‑Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve‑month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve‑month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, such Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto‑Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the L/C Expiration Date; provided, however, that the applicable L/C
Issuer shall not permit any such extension if (A) the applicable L/C Issuer has
determined that it would not be permitted or would have no obligation at such
time to issue such Letter of Credit in its revised form




--------------------------------------------------------------------------------




(as extended) under the terms hereof (by reason of the provisions of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing the applicable L/C Issuer not to permit such extension.


(iv)    If a Borrower so requests in any applicable L/C Application, the
applicable L/C Issuer may, in its sole and absolute discretion, agree to issue a
Letter of Credit that permits the automatic reinstatement of all or a portion of
the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by the
applicable L/C Issuer, such Borrower shall not be required to make a specific
request to the applicable L/C Issuer to permit such reinstatement. Once an
Auto-Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to reinstate all or a portion of the stated
amount thereof in accordance with the provisions of such Letter of Credit.
Notwithstanding the foregoing, if such Auto-Reinstatement Letter of Credit
permits the applicable L/C Issuer to decline to reinstate all or any portion of
the stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), the applicable L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the applicable L/C Issuer not to permit such
reinstatement.


(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under any Letter of Credit, the applicable L/C Issuer shall notify
the applicable Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in a currency other than Dollars, the applicable
Borrower shall reimburse the applicable L/C Issuer in the same such currency,
unless (A) such L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, such Borrower shall have notified such
L/C Issuer promptly following receipt of the notice of drawing that such
Borrower will reimburse such L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in a
currency other than Dollars, the applicable L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
applicable L/C Issuer under a Letter of Credit to be reimbursed in a currency
other than Dollars (each such date, an “Honor Date”), the applicable Borrower
shall reimburse the applicable L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency. If
the applicable Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Lender of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “L/C Unreimbursed Amount”), and the amount of
such Lender's Revolving Commitment Percentage thereof. In such event, the
applicable Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans or Fixed LIBOR Rate Loans with an Interest




--------------------------------------------------------------------------------




Period of one month, as appropriate, to be disbursed on the Honor Date in an
amount equal to the L/C Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for such Loans, but subject to the amount of
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 5.02 (other than the delivery of a Loan Notice). Any notice given by
an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available to the Administrative Agent for the account of the applicable
L/C Issuer at the Administrative Agent's Office in an amount equal to its
Revolving Commitment Percentage of the L/C Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each of the
respective Lenders that so makes funds available shall be deemed to have made a
Revolving Loan that is a Base Rate Loan or Fixed LIBOR Rate Loan with an
Interest Period of one month, as appropriate, to the respective Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer in the applicable currency (or, if requested by the
applicable L/C Issuer, the equivalent amount thereof in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate as of the
funding date).


(iii)    With respect to any L/C Unreimbursed Amount that is not fully
refinanced by a Borrowing because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the L/C Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender's payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)    Until each respective Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender's
Revolving Commitment Percentage of such amount shall be solely for the account
of the applicable L/C Issuer.


(v)    Each Lender's obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuers for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against any L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided, however, that each Lender's obligation to make Loans
pursuant to this Section is subject to the conditions set forth in Section 5.02
(other than delivery of a Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the applicable Borrowers to
reimburse the applicable L/C Issuer for the amount of any payment made by the
applicable L/C Issuer under any Letter of Credit, together with interest as
provided herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the applicable L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Loan included in
the relevant




--------------------------------------------------------------------------------




Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender's L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the applicable L/C Issuer any payment in respect of
the related L/C Unreimbursed Amount or interest thereon (whether directly from a
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Revolving Commitment Percentage thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender's L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Lender shall pay to the Administrative Agent for the account of the applicable
L/C Issuer its Revolving Commitment Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.


(e)    Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement or any other Credit Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that a Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    any payment by an L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor‑in‑possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;


(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant currency to the Borrowers or any Subsidiary or in the relevant
currency markets generally; or


(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the




--------------------------------------------------------------------------------




foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Borrower or any Subsidiary.


Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to such Borrower and, in the event of any
claim of noncompliance with such Borrower's instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer. A Borrower
shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.


(f)    Role of the L/C Issuers in such Capacity. Each of the Lenders and the
Borrowers agrees that, in paying any drawing under a Letter of Credit, the L/C
Issuers shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders for the respective credit facility hereunder, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to such Borrower's use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude such Borrower's pursuing such rights and remedies as
such Borrower may have against the beneficiary or transferee at law or under any
other agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, a Borrower may have a claim
against an L/C Issuer, and the applicable L/C Issuer may be liable to such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower that such Borrower
proves were caused by the applicable L/C Issuer's willful misconduct or gross
negligence or the applicable L/C Issuer's willful failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuers may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuers shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.


(g)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and a Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit


(h)    Letters of Credit Issued for Members of Consolidated Group.


(A)    USD Letters of Credit. Notwithstanding that a Letter of Credit issued or
outstanding hereunder is in support of any obligations of, or is for the account
of, any Subsidiary, the applicable Borrower shall be obligated to reimburse the
applicable L/C Issuer for any and all drawings under such Letter of Credit. Each
applicable Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any Subsidiary inures to the benefit of such applicable
Borrower, and that such applicable Borrower's business derives substantial
benefits from the businesses of such Domestic Subsidiary.


(B)    India Letters of Credit. Notwithstanding that a Letter of Credit issued
or outstanding hereunder is in support of any obligations of, or is for the
account of, any Subsidiary of the India Borrower existing under the laws of
India, the applicable India Borrower shall be obligated to reimburse the
applicable L/C Issuer for any and all drawings under such Letter of Credit. The
India Borrower hereby




--------------------------------------------------------------------------------




acknowledges that the issuance of Letters of Credit for the account of any
Subsidiary of the India Borrower inures to the benefit of such India Borrower,
and that such India Borrower's business derives substantial benefits from the
businesses of such Subsidiary of the India Borrower.


(i)    Letter of Credit Fees. The Borrowers shall pay Letter of Credit fees as
set forth in Section 2.09(b).


(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


2.04    Additional Provisions with respect to Swingline Loans.


(a)    Borrowing Procedures.


(i)    USD Swingline Loans. Each USD Swingline Borrowing shall be made in
Dollars upon a Borrower's irrevocable notice to the USD Swingline Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the USD Swingline Lender and the Administrative Agent not later than
3:30 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the USD Swingline Lender and the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of such Borrower. Promptly after receipt by the
USD Swingline Lender of any telephonic Loan Notice, the USD Swingline Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Loan Notice and, if not, the USD
Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the USD Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:30 p.m. on the date of the proposed USD
Swingline Borrowing (A) directing the USD Swingline Lender not to make such USD
Swingline Loan as a result of the limitations set forth in this Article II, or
(B) that one or more of the applicable conditions specified in Article V is not
then satisfied, then, subject to the terms and conditions hereof, the USD
Swingline Lender will, not later than 5:00 p.m. on the borrowing date specified
in such Loan Notice, make the amount of its USD Swingline Loan available to the
applicable Borrower at its office by crediting the account of such Borrower on
the books of the USD Swingline Lender in immediately available funds.


(ii)    European Swingline Loans. Each European Swingline Borrowing shall be
made upon a Borrower's irrevocable written notice to the European Swingline
Lender and the Administrative Agent, which shall be signed by a Responsible
Officer of the Borrower and which may be given by facsimile. Each such notice
must be received by the European Swingline Lender and the Administrative Agent
not later than 11:00 a.m. (London time) on the requested borrowing date, and
shall specify (i) the Alternative Currency and amount to be borrowed, which
shall be a minimum of $100,000 or equivalent thereof, as appropriate, and
integral multiples in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such facsimile notice must be confirmed
promptly by delivery of the executed notice to the European Swingline Lender.
Unless the European Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any Lender)
prior to 10:00 a.m. (London time) on the date of the proposed European Swingline
Borrowing (A) directing the European Swingline Lender not to make such European
Swingline Loan as a result of the limitations set forth in this Article II, or
(B) that one or more of the applicable conditions specified in Article V is not
then satisfied, then, subject to the terms and conditions hereof, the European
Swingline Lender will, not later than 2:00 p.m. (London time) on the borrowing
date specified in such Loan Notice, make the amount of its European Swingline
Loan available to the applicable Borrower at its office by crediting the account
of such Borrower on the books of the European Swingline Lender (or otherwise
transfer amounts per the Borrower's payment instructions) in Same Day Funds.


(b)    Refinancing.




--------------------------------------------------------------------------------






(i)    USD Swingline Loans.


(A)    The USD Swingline Lender at any time in its sole and absolute discretion
may request, on behalf of the applicable Borrowers (which hereby irrevocably
authorizes the USD Swingline Lender to so request on its behalf), that each USD
Revolving Lender make a USD Revolving Loan that is a Base Rate Loan or a Fixed
LIBOR Rate Loan with an Interest Period of one month, as appropriate, in an
amount equal to such Lender's pro rata share of USD Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein, but subject to the unutilized portion of the Aggregate USD
Revolving Commitments and the conditions set forth in Section 5.02. The USD
Swingline Lender shall furnish the applicable Borrowers with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each USD Revolving Lender shall make an amount equal to
its pro rata share of the amount specified in such Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the USD Swingline
Lender at the Administrative Agent's Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(i)(B), each
USD Revolving Lender that so makes funds available shall be deemed to have made
a USD Revolving Loan that is a Base Rate Loan or a Fixed LIBOR Rate Loan with an
Interest Period of one month, as appropriate, in such amount. The Administrative
Agent shall remit the funds so received to the USD Swingline Lender.


(B)    If for any reason any USD Swingline Loan cannot be refinanced by such a
Borrowing of USD Revolving Loans in accordance with Section 2.04(b)(i)(A), the
request for USD Revolving Loans submitted by the USD Swingline Lender as set
forth herein shall be deemed to be a request by the USD Swingline Lender that
each of the USD Revolving Lenders fund its risk participation in the relevant
USD Swingline Loan and each USD Revolving Lender's payment to the Administrative
Agent for the account of the USD Swingline Lender pursuant to
Section 2.04(c)(i)(A)shall be deemed payment in respect of such participation.


(C)    If any USD Revolving Lender fails to make available to the Administrative
Agent for the account of the USD Swingline Lender any amount required to be paid
by such USD Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(b)(i) by the time specified in Section 2.04(b)(i)(A), the USD
Swingline Lender shall be entitled to recover from such USD Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the USD Swingline Lender at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the USD Swingline Lender in connection with the foregoing. If such USD
Revolving Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender's USD Revolving Loan included in the
relevant Borrowing or funded participation in the relevant USD Swingline Loan,
as the case may be. A certificate of the USD Swingline Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (C) shall be conclusive absent manifest error.


(D)    Each USD Revolving Lender's obligation to make USD Revolving Loans or to
purchase and fund risk participations in USD Swingline Loans pursuant to this
Section 2.04(b)(i) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the USD Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 5.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided however,
that each USD Revolving Lender's obligation to make Loans pursuant to this
Section 2.04(b)(i) is subject to the conditions set forth in Section 5.02. No
such purchase or funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay USD Swingline Loans, together
with interest as provided herein.




--------------------------------------------------------------------------------






(ii)    European Swingline Loans.


(A)    The European Swingline Lender at any time in its sole and absolute
discretion may request, on behalf of the applicable Borrowers (which hereby
irrevocably authorizes the European Swingline Lender to so request on its
behalf), that each European Revolving Lender make a European Revolving Loan in
the applicable currency that is a Fixed LIBOR Rate Loan with an Interest Period
of one month, as appropriate, in an amount equal to such Lender's pro rata share
of European Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein, but subject to the unutilized
portion of the Aggregate European Revolving Commitments and the conditions set
forth in Section 5.02. The European Swingline Lender shall furnish the
applicable Borrowers with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each European Revolving
Lender shall make an amount equal to its pro rata share of the amount specified
in such Loan Notice available to the Administrative Agent in Same Day Funds for
the account of the European Swingline Lender at (i) the Administrative Agent's
Office not later than 1:00 p.m. on the day specified in such Loan Notice, or
(ii) the Administrative Agent's office for the applicable currency not later
than the Applicable Time specified by the Administrative Agent, as applicable,
whereupon, subject to Section 2.04(c)(ii)(B), each European Revolving Lender
that so makes funds available shall be deemed to have made a European Revolving
Loan that is a Fixed LIBOR Rate Loan with an Interest Period of one month, as
appropriate, in such amount. The Administrative Agent shall remit the funds so
received to the European Swingline Lender.


(B)    If for any reason any European Swingline Loan cannot be refinanced by
such a Borrowing of European Revolving Loans in accordance with
Section 2.04(b)(ii)(A), the request for European Revolving Loans submitted by
the European Swingline Lender as set forth herein shall be deemed to be a
request by the European Swingline Lender that each of the European Revolving
Lenders fund its risk participation in the relevant European Swingline Loan and
each European Revolving Lender's payment to the Administrative Agent for the
account of the European Swingline Lender pursuant to Section 2.04(c)(ii)(A)shall
be deemed payment in respect of such participation.


(C)    If any European Revolving Lender fails to make available to the
Administrative Agent for the account of the European Swingline Lender any amount
required to be paid by such European Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(b)(ii) by the time specified in
Section 2.04(b)(ii)(A), the European Swingline Lender shall be entitled to
recover from such European Revolving Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the European Swingline Lender at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the European Swingline Lender
in connection with the foregoing. If such European Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender's European Revolving Loan included in the relevant
Borrowing or funded participation in the relevant European Swingline Loan, as
the case may be. A certificate of the European Swingline Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (C) shall be conclusive absent manifest error.


(D)    Each European Revolving Lender's obligation to make European Revolving
Loans or to purchase and fund risk participations in European Swingline Loans
pursuant to this Section 2.04(b)(ii) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against the European Swingline Lender, any Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or Event of
Default, (C) non-compliance with the conditions set forth in Section 5.02, or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided however, that each European Revolving Lender's
obligation to make Loans pursuant to this




--------------------------------------------------------------------------------




Section 2.04(b)(ii) is subject to the conditions set forth in Section 5.02. No
such purchase or funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay European Swingline Loans,
together with interest as provided herein.


(c)    Repayment of Participations.


(i)    USD Swingline Loans.


(A)    At any time after any USD Revolving Lender has purchased and funded a
risk participation in a USD Swingline Loan, if the USD Swingline Lender receives
any payment on account of such USD Swingline Loan, the USD Swingline Lender will
distribute to such Lender its pro rata share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender's risk participation was funded) in the same funds as those
received by the USD Swingline Lender.


(B)    If any payment received by the USD Swingline Lender in respect of
principal or interest on any USD Swingline Loan is required to be returned by
the USD Swingline Lender under any of the circumstances described in Section
11.05 (including pursuant to any settlement entered into by the USD Swingline
Lender in its discretion), each USD Revolving Lender shall pay to the USD
Swingline Lender its pro rata share thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Overnight Rate. The
Administrative Agent will make such demand upon the request of the USD Swingline
Lender. The obligations of the USD Revolving Lenders under this clause shall
survive the payment in full of the USD Revolving Loan Obligations and the
termination of this Credit Agreement.


(ii)    European Swingline Loans.


(A)    At any time after any European Revolving Lender has purchased and funded
a risk participation in a European Swingline Loan, if the European Swingline
Lender receives any payment on account of such European Swingline Loan, the
European Swingline Lender will distribute to such Lender its pro rata share of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender's risk participation was
funded) in the same funds as those received by the European Swingline Lender.


(B)    If any payment received by the European Swingline Lender in respect of
principal or interest on any European Swingline Loan is required to be returned
by the European Swingline Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the European
Swingline Lender in its discretion), each European Revolving Lender shall pay to
the European Swingline Lender its pro rata share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Overnight Rate.
The Administrative Agent will make such demand upon the request of the European
Swingline Lender. The obligations of the European Revolving Lenders under this
clause shall survive the payment in full of the European Revolving Loan
Obligations and the termination of this Credit Agreement.


(d)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrowers for interest on the Swingline Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender's Revolving Commitment Percentage of
any Swingline Loan, interest in respect thereof shall be solely for the account
of the Swingline Lender.


(e)    Payments Directly to Swingline Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.


2.05    Repayment of Loans.






--------------------------------------------------------------------------------




(a)    Revolving Loans. The Outstanding Amount of Revolving Loans shall be
repaid in full on the Revolving Termination Date.


(b)    USD Swingline Loans. The Outstanding Amount of USD Swingline Loans shall
be repaid in full on the earlier to occur of (i) the date of demand by the USD
Swingline Lender, and (ii) the Revolving Termination Date.


(c)    European Swingline Loans. The Outstanding Amount of European Swingline
Loans shall be repaid in full on the earlier to occur of (i) the date ten
Business Days after the loan is made, (ii) the date of demand by the European
Swingline Lender, and (iii) the Revolving Termination Date.


(d)    Term Loan A. The Outstanding Amount of the Term Loan A shall be repaid as
follows:


 
Payment Date
Amount
Percent
Payment Date
Amount
Percent
 
 
November 30, 2011
$
1,000,000.00


1.25%
May 31, 2014
$
2,000,000.00


2.5%
 
 
February 29, 2012
$
1,000,000.00


1.25%
August 31, 2014
$
2,000,000.00


2.5%
 
 
May 31, 2012
$
1,000,000.00


1.25%
November 30, 2014
$
2,500,000.00


3.125%
 
 
August 31, 2012
$
1,000,000.00


1.25%
February 28, 2015
$
2,500,000.00


3.125%
 
 
November 30, 2012
$
1,500,000.00


1.875%
May 31, 2015
$
2,500,000.00


3.125%
 
 
February 28, 2013
$
1,500,000.00


1.875%
August 31, 2015
$
2,500,000.00


3.125%
 
 
May 31, 2013
$
1,500,000.00


1.875%
November 30, 2015
$
4,000,000.00


5%
 
 
August 31, 2013
$
1,500,000.00


1.875%
February 29, 2016
$
4,000,000.00


5%
 
 
November 30, 2013
$
2,000,000.00


2.5%
May 31, 2016
$
4,000,000.00


5%
 
 
February 28, 2014
$
2,000,000.00


2.5%
August 18, 2016
$
40,000,000.00


50%
 
 
 
 
 
 
$
80,000,000.00


100%
 



2.06    Prepayments.


(a)    Voluntary Prepayments. The Loans may be repaid in whole or in part
without premium or penalty (except, in the case of Loans other than Base Rate
Loans and Floating Rate LIBOR Loans, amounts payable pursuant to Section 3.05);
provided that:


(i)    in the case of Loans other than Swingline Loans, (A) notice thereof must
be received by 11:00 a.m. by the Administrative Agent at least three Business
Days prior to the date of prepayment, in the case of Fixed LIBOR Rate Loans
denominated in Dollars, (B) four Business Days (or five in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment, in the case of Fixed LIBOR Rate Loans denominated in currencies
other than Dollars, and (C) on the date of prepayment, in the case of Base Rate
Loans and Floating LIBOR Rate Loans, and in each case, any such prepayment shall
be a minimum principal amount of $5 million and integral multiples of $1 million
in excess thereof, in the case of Fixed LIBOR Rate Loans and $500,000 and
integral multiples of $100,000 in excess thereof, in the case of Base Rate Loans
or Floating LIBOR Rate Loans, or, in each case, the entire remaining principal
amount thereof, if less;






--------------------------------------------------------------------------------




(ii)    in the case of USD Swingline Loans, (A) notice thereof must be received
by the USD Swingline Lender by 1:00 p.m. on the date of prepayment (with a copy
to the Administrative Agent), and (B) any such prepayment shall be in the same
minimum principal amounts as for advances thereof (or any lesser amount that may
be acceptable to the USD Swingline Lender); and


(iii)    in the case of European Swingline Loans, (A) notice thereof must be
received by the European Swingline Lender by 10:00 a.m. (London time) on the
date of prepayment, and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or lesser amount that may be
acceptable to the European Swingline Lender);


(iv)    any voluntary prepayments on the Term Loan A must be applied to the Term
Loan A as the Borrower may direct, or, in the absence of such direction, pro
rata to remaining principal amortization installments.


Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Type(s) of
Loans that are being prepaid and, if Fixed LIBOR Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will give prompt
notice to the applicable Lenders of any prepayment on the Loans and the Lender's
interest therein. If such notice is given by a Borrower, such Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Prepayments of Fixed LIBOR Rate
Loans hereunder shall be accompanied by accrued interest on the amount prepaid
and breakage or other amounts due, if any, under Section 3.05.


(b)    Mandatory Prepayments.


(i)    Master Revolving Commitments. If at any time (A) the Outstanding Amount
of Australian Revolving Obligations shall exceed the Aggregate Australian
Revolving Committed Amount, (B) the Outstanding Amount of USD Revolving
Obligations shall exceed the Aggregate USD Revolving Committed Amount, (C) the
Outstanding Amount of European Revolving Obligations shall exceed the Aggregate
European Revolving Committed Amount, (D) the Outstanding Amount of Master
Revolving Loan Obligations shall exceed the Aggregate Master Revolving Committed
Amount, (E) the Outstanding Amount of Master Swingline Obligations shall exceed
the Master Swingline Sublimit, (F) the aggregate principal amount of Master
Revolving Loan Obligations owing by any Designated Borrower shall exceed its
respective Designated Borrowing Limit, (G) the Outstanding Amount of USD L/C
Obligations shall exceed the USD L/C Sublimit, (H) the Outstanding Amount of USD
Swingline Loans shall exceed the USD Swingline Sublimit or (I) the Outstanding
Amount of European Swingline Loans shall exceed the European Swingline Sublimit,
then the applicable Borrowers shall make an immediate prepayment on or in
respect of the respective Revolving Loan Obligations in an amount equal to the
difference; provided, however, that, except with respect to clause (G), L/C
Obligations will not be Cash Collateralized hereunder until the Revolving Loans
and Swingline Loans in respect thereof have been paid in full.


(ii)    India Revolving Commitments. If at any time (A) the Outstanding Amount
of India Obligations shall exceed the Aggregate India Revolving Committed
Amount, (B) the aggregate principal amount of India Revolving Loan Obligations
owing by any Designated Borrower shall exceed its respective Designated
Borrowing Limit, or (C) the Outstanding Amount of India L/C Obligations shall
exceed the India L/C Sublimit, then the India Borrower shall make an immediate
prepayment on or in respect of the India Revolving Loan Obligations in an amount
equal to the difference; provided, however, that except with respect to clause
(C), India L/C Obligations will not be Cash Collateralized hereunder until the
India Revolving Loans have been paid in full.


(c)    Application. Within each Loan, prepayments will be applied first to Base
Rate Loans and Floating LIBOR Rate Loans, then to Fixed LIBOR Rate Loans in
direct order of Interest Period maturities. In addition:


(i)    Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrowers; provided that any voluntary prepayments on the Term
Loan A shall be applied on the Term




--------------------------------------------------------------------------------




Loan A as the Borrower may direct, or, in the absence of any such direction, pro
rata to remaining principal amortization installments. Voluntary prepayments on
the Loan Obligations will be paid by the Administrative Agent to the Lenders
ratably in accordance with their respective interests therein


(ii)    Mandatory Prepayments. Mandatory prepayments on the Loan Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective interests therein; provided that:


(A)    Mandatory prepayments in respect of the Revolving Commitments under
subsection (b)(i)(A) above shall be applied to the respective Revolving Loan
Obligations as appropriate.


(B)    Mandatory prepayments in respect of the India Revolving Commitments under
subsection (b)(i)(C) above shall be applied to the respective India Revolving
Loan Obligations, as appropriate.


2.07    Termination or Reduction of Commitments.


(a)    Voluntary Reductions. The Commitments hereunder may be permanently
reduced in whole or in part by notice from the Borrowers to the Administrative
Agent; provided that (i) any such notice thereof must be received by 11:00 a.m.
at least five Business Days prior to the date of reduction or termination and
any such prepayment shall be in a minimum principal amount of $5 million and
integral multiples of $1 million in excess thereof; (ii) the Commitments may not
be reduced to an amount less than the Loan Obligations then outstanding
thereunder, and (iii) if, after giving effect to any reduction of the Aggregate
Commitments, the L/C Sublimit, the Designated Borrower Limit or the Swingline
Sublimit exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will give prompt notice to the Lenders of any such reduction in Commitments. Any
reduction of the Aggregate Commitments shall be applied ratably to the
Commitments of the respective Lenders, as appropriate. All commitment or other
fees accrued with respect thereto through the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination.


(b)    Mandatory Reductions. Unless waived or modified by the Required USD
Revolving Lenders, each of the Aggregate Australian Revolving Committed Amount,
the Aggregate USD Revolving Committed Amount, the Aggregate European Revolving
Committed Amount and the Aggregate Master Revolving Committed Amount will be
permanently reduced in an amount equal to, at any time, 100% of the Attributable
Principal Amount of any Securitization Transaction (including, for purposes
hereof, unfunded or undrawn commitments), net of costs associated with closing
and taking into account reserve amounts and residual investments, as appropriate
determined by the Administrative Agent in its reasonable discretion..


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Fixed LIBOR
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Fixed LIBOR Rate for such
Interest Period plus the Applicable Percentage plus (in the case of a Fixed
LIBOR Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) each Floating
Rate LIBOR Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Floating
LIBOR Rate plus the Applicable Percentage, (iii) each Loan that is a Base Rate
Loan (including USD Swingline Loans) shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Percentage; and (iv) each European
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Overnight
Rate plus the Applicable Percentage for Fixed LIBOR Rate Loans.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any




--------------------------------------------------------------------------------




applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Law.


(ii)    If any amount (other than principal of any Loan) payable under any
Credit Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Law.


(iii)    Upon the occurrence and during the continuation of an Event of Default
under Section 9.01(f), the principal amount of all outstanding Obligations
hereunder shall bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law.


(iv)    Upon the occurrence and during the continuation of an Event of Default
other than an Event of Default under Section 9.01(f), then upon the request of
the Required Lenders, the principal amount of all outstanding Obligations
hereunder shall bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
law.


(v)    Accrued and unpaid interest on past due amounts (including interest on
past due amounts) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


(a)    Commitment Fees.


(i)    Master Revolving Commitment. The Domestic Borrowers shall pay to the
Administrative Agent for the account of each Lender with Master Revolving
Commitments its USD Revolving Commitment Percentage of a commitment fee, in
Dollars, equal to the Applicable Percentage of the actual daily amount by which
the Aggregate Master Revolving Committed Amount exceeds the Outstanding Amount
of all Master Revolving Loan Obligations (other than Master Swingline Loans).
For purposes hereof, Master Swingline Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Master Revolving
Commitments.


(ii)    India Revolving Commitment. The India Borrowers shall pay to the
Administrative Agent for the account of each India Revolving Lender in
accordance with its India Revolving Commitment Percentage, a commitment fee, in
Dollars, equal to the Applicable Percentage of the actual daily amount by which
the Aggregate India Revolving Committed Amount exceeds the Outstanding Amount of
all India Revolving Loan Obligations.
 
(iii)    Payments. The foregoing commitment fees shall accrue at all times
during the Commitment Period, including at any time during which one or more of
the conditions in Article V is not met, and


(A)    with respect to the commitment fees under the immediately foregoing
clause (i), (1) shall be due and payable quarterly in arrears on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, on the
Revolving Termination Date (and, if applicable, thereafter on demand) and (2)
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Percentage




--------------------------------------------------------------------------------




during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Percentage separately for each period during such quarter that
such Applicable Percentage was in effect; and


(B)    with respect to the commitment fees under the immediately foregoing
clause (ii), (1) shall be due and payable monthly in arrears on the first
Business Day after the end of each calendar month, commencing with the first
such date to occur after the Closing Date, on the Revolving Termination Date
(and, if applicable, thereafter on demand) and (2) shall be calculated monthly
in arrears, and if there is any change in the Applicable Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect.


(b)    Letter of Credit Fees.


(i)    Letter of Credit Fees. The applicable Borrowers shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its respective Revolving Commitment Percentage, in Dollars, a Letter of Credit
fee for each Letter of Credit equal to the Applicable Percentage multiplied by
the Dollar Equivalent of the actual daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit) (the “Letter of Credit Fee”). The Letter of
Credit Fees with respect to USD Letters of Credit shall be computed on a
quarterly basis in arrears, and shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand. The Letter of Credit Fees with
respect to the India Letters of Credit shall be computed on a monthly basis in
arrears, and shall be due and payable on the first Business Day after the end of
each calendar month, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the L/C Expiration Date and thereafter on
demand. If there is any change in the Applicable Percentage during any quarter
(with respect to the USD Letters of Credit) or any month (with respect to the
India Letters of Credit), the daily maximum amount of each Letter of Credit
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required USD Revolving Lenders or the Required India Revolving Lenders, as
appropriate, while any Event of Default exists, all such Letter of Credit Fees
shall accrue at the Default Rate.


(ii)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The applicable Borrowers shall pay directly to each L/C Issuer for its
own account, in Dollars (except for with respect to the India Letters of Credit,
which shall be paid in Rupees), a fronting fee with respect to each Letter of
Credit, at the rate and at the times specified in the Fee Letter multiplied by
the Dollar Equivalent of the daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
payable on the first Business Day after the end of each March, June, September
and December (except with respect to the India Letters of Credit, which shall be
payable on the first Business Day following the end of each calendar month),
commencing with the first such date to occur after the issuance of such Letter
of Credit, the L/C Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. In addition, the applicable Borrowers shall pay directly to each L/C
Issuer for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.


(c)    Other Fees.


(i)    The applicable Borrowers shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such




--------------------------------------------------------------------------------




fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.


(ii)    The applicable Borrowers shall pay to the Lenders, in Dollars (or in
Rupees, with respect to any fees payable in connection with the India
Obligations), such fees as shall have been separately agreed upon in writing in
the amounts and at the times so specified. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Fixed LIBOR Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360‑day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365‑day year), or, in
the case of interest in respect of Loans denominated in currencies other than
Dollars as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrowers or for any other reason, the Borrowers or
the Lenders determine that (i) the Consolidated Total Leverage Ratio as
calculated by the Borrowers as of any applicable date was inaccurate and (ii) a
proper calculation of the Consolidated Total Leverage Ratio would have resulted
in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(j), 2.08(b), 2.09 or under Article IX. The
Borrowers' obligations under this paragraph shall survive the termination of the
Aggregate Commitments and the repayment of all other Obligations hereunder.


2.11    Payments Generally; Administrative Agent's Clawback.


(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in currencies other than Dollars,
all payments by the Borrowers hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent's Office in Dollars and in Same Day Funds not later
than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in a currency other than Dollars
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent's Office in
such other currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Credit Agreement be made in the United States.
If, for any reason, a Borrower is prohibited by any Law from making any required
payment hereunder in the applicable currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent thereof. The Administrative Agent
will promptly distribute to each Lender its pro rata share of such payment in
like funds as received by wire transfer to such Lender's Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in currencies other than Dollars,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by a Borrower shall
come due on a day other than a




--------------------------------------------------------------------------------




Business Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Fixed LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans or Floating LIBOR Rate Loans, prior to 1:00 p.m. on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans
or Floating LIBOR Rate Loans, that such Lender has made such share available in
accordance with and at the time required by Section 2.02) and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the applicable Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fee
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by a Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing. Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.


(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or any L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the applicable L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to a
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article V
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.


(d)    Obligation of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and
Swingline Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to




--------------------------------------------------------------------------------




purchase its participation or to make its payment under Section 11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.12    Sharing of Payments By Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swingline Loans held by it resulting in such Lender's
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swingline Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Credit Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).


Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.


2.13    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, each applicable Borrower shall
execute and deliver to the Administrative Agent a Note for such Lender, which
shall evidence such Lender's Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.






--------------------------------------------------------------------------------




2.14    Designated Borrowers.


(a)    Effective as of the date hereof, each Borrower set forth on Schedule 2.14
shall be a “Designated Borrower” hereunder and may receive Revolving Loan
Obligations for its account on the terms and conditions set forth in this Credit
Agreement.


(b)    The Borrowers may at any time, upon not less than 15 Business Days'
notice from EWI to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Subsidiary (an “Applicant Borrower”) as a Designated Borrower to
receive Revolving Loan Obligations hereunder by delivering to the Administrative
Agent (which shall promptly deliver counterparts thereof to each Lender) a duly
executed notice and agreement in substantially the form of Exhibit 2.14-1 (a
“Designated Borrower Request and Assumption Agreement”). The parties hereto
acknowledge and agree that prior to any Applicant Borrower becoming entitled to
utilize the credit facilities provided for herein, (i) in the case of any
Applicant Borrower that is a Foreign Subsidiary, the Administrative Agent shall
have received the written consent of the Lenders to such Foreign Subsidiary
being made Designated Borrower and (ii) the Administrative Agent and the Lenders
shall have received such supporting resolutions, incumbency certificates,
opinions of counsel and other documents or information, in form, content and
scope reasonably satisfactory to the Administrative Agent, as may be required by
the Administrative Agent and the Required Australian Revolving Lenders, the
Required USD Revolving Lenders, the Required European Revolving Lenders or
Required India Revolving Lenders, as applicable, in their sole discretion, and
Notes signed by such new Borrowers to the extent any Lenders so require. If the
Administrative Agent and the Required Australian Revolving Lenders, the Required
USD Revolving Lenders, the Required European Revolving Lenders or Required India
Revolving Lenders, as applicable, agree that an Applicant Borrower shall be
entitled to receive Loans hereunder, then promptly following receipt of all such
requested resolutions, incumbency certificates, opinions of counsel and other
documents or information, the Administrative Agent shall send a notice in
substantially the form of Exhibit 2.14-2 (a “Designated Borrower Notice”) to the
Borrowers and the Lenders specifying the effective date upon which the Applicant
Borrower shall constitute a Designated Borrower for purposes hereof, whereupon
each of the Lenders agrees to permit such Designated Borrower to receive
Revolving Loan Obligations hereunder, on the terms and conditions set forth
herein, and each of the parties agrees that such Designated Borrower otherwise
shall be a Borrower for all purposes of this Credit Agreement; provided that no
Loan Notice or Letter of Credit Application may be submitted by or on behalf of
such Designated Borrower until the date five Business Days after such effective
date.


(c)    The Obligations of the Domestic Borrowers shall be joint and several in
nature. The Obligations of each Foreign Borrower shall be several, and not
joint, in nature. The Obligations of the India Borrowers and each Designated
Borrower that is an India Subsidiary shall be several, and not joint, in nature.


(d)    Each Subsidiary that is or becomes a “Designated Borrower” pursuant to
this Section 2.14 hereby irrevocably appoints (i) with respect to any requested
Credit Extension of Master Revolving Loan Obligations, EWI as its agent and (ii)
with respect to any requested Credit Extension of India Revolving Loans or India
L/C Obligations, EWI as its agent, in each case for all purposes relevant to
this Credit Agreement and each of the other Credit Documents, including (1) the
giving and receipt of notices, (2) except for amendments, waivers and consents
covered by Section 11.01, the execution and delivery of all documents,
instruments and certificates contemplated herein, and (3) the receipt of the
proceeds of any Loans made by the Lenders, to any such Designated Borrower
hereunder. Except for amendments, waivers and consents covered by Section 11.01,
any acknowledgment, consent, direction, certification or other action which
might otherwise be valid or effective only if given or taken by all Borrowers,
or by each Borrower acting singly, shall be valid and effective if given or
taken only by the respective party set forth in clauses (i) and (ii) above,
whether or not any such other Borrower joins therein. Any such notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to such agent, as applicable, for the Designated Borrower in
accordance with the terms of this Credit Agreement shall be deemed to have been
delivered to each Designated Borrower.


(e)    The Borrowers may from time to time, upon not less than 15 Business Days'
notice from the Borrowers to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower's status as such, provided that there are no outstanding
Loans




--------------------------------------------------------------------------------




payable by such Designated Borrower, or other amounts payable by such Designated
Borrower on account of any Loans made to it, as of the effective date of such
termination. The Administrative Agent will promptly notify the Lenders of any
such termination of a Designated Borrower's status.


2.15    Joint and Several Liability of the Domestic Borrowers; Several
Obligations of the Foreign Borrowers.


(a)    Domestic Borrowers.


(i)    Each Domestic Borrower accepts joint and several liability hereunder in
consideration of the financial accommodation to be provided by the
Administrative Agent and the Lenders under this Credit Agreement and the other
Credit Documents, for the mutual benefit, directly and indirectly, of such
Domestic Borrowers and in consideration of the undertakings of such Domestic
Borrowers to accept joint and several liability for the obligations of the
Domestic Borrowers.


(ii)    Each Domestic Borrower shall be jointly and severally liable for all
Obligations (whether borrowed by an applicable Borrower that is a Domestic
Borrower or by an applicable Borrower that is a Foreign Borrower), regardless of
which Borrower actually receives Credit Extensions hereunder or the amount of
such Credit Extensions received or the manner in which the Administrative Agent
or any Lender accounts for such Credit Extensions on its books and records. Each
Domestic Borrower's obligations with respect to Credit Extensions made to it,
and each Domestic Borrower's obligations arising as a result of the joint and
several liability of such Domestic Borrower hereunder, with respect to Credit
Extensions made to and other Obligations owing by the other Borrowers hereunder,
shall be separate and distinct obligations, but all such obligations shall be
primary obligations of each such Domestic Borrower.


(iii)    The obligations of each Domestic Borrower arising as a result of the
joint and several liability of such Domestic Borrower hereunder with respect to
Credit Extensions made to and other Obligations owing by the other Borrowers
hereunder shall, to the fullest extent permitted by law, be unconditional
irrespective of (A) the validity or enforceability, avoidance or subordination
of the obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the obligations of any other Borrower,
(B) the absence of any attempt to collect the Obligations from any other
Borrower, any other guarantor, or any other security therefor, or the absence of
any other action to enforce the same, (C) the waiver, consent, extension,
forbearance or granting of any indulgence by the Administrative Agent or any
Lender with respect to any provision of any instrument evidencing the
obligations of any other Borrower, or any part thereof, or any other agreement
now or hereafter executed by any other Borrower and delivered to the
Administrative Agent or any Lender, (D) the failure by the Administrative Agent
or any Lender to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security or collateral for the obligations
of any other Borrower, (E) the Administrative Agent's or any Lender's election,
in any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code, (F) any borrowing or grant of a
security interest by any other Borrower, as Debtor In Possession under Section
364 of the Bankruptcy Code, (G) the disallowance of all or any portion of the
Administrative Agent's or any Lender's claim(s) for the repayment of the
obligations of any other Borrower under Section 502 of the Bankruptcy Code, or
(H) any other circumstances which might constitute a legal or equitable
discharge or defense of a guarantor or of any other Borrower. With respect to
each Domestic Borrower's obligations arising as a result of the joint and
several liability of such Domestic Borrower hereunder with respect to Credit
Extensions made to the other Borrowers hereunder, such Domestic Borrower waives,
until the Obligations shall have been paid in full and this Credit Agreement and
the other Credit Documents shall have been terminated, any right to enforce any
right of subrogation or any remedy which the Administrative Agent or any Lender
now has or may hereafter have against such Domestic Borrower, any endorser or
any guarantor of all or any part of the Obligations, and any benefit of, and any
right to participate in, any security or collateral given to the Administrative
Agent or any Lender to secure payment of the Obligations or any other liability
of any Borrower to the Administrative Agent or any Lender.






--------------------------------------------------------------------------------




(iv)    Upon the occurrence and during the continuation of any Event of Default,
the Administrative Agent and the Lenders may proceed directly and at once,
without notice, against any Domestic Borrower to collect and recover the full
amount, or any portion of the Obligations, without first proceeding against any
other Borrower or any other Person, or against any security or collateral for
the Obligations. Each Domestic Borrower consents and agrees that the
Administrative Agent and the Lenders shall be under no obligation to marshal any
assets in favor of any Borrower or against or in payment of any or all of the
Obligations.


(b)    Foreign Borrowers. The obligations of the Foreign Borrowers under this
Credit Agreement and the other Credit Documents shall be several, and not joint,
in nature, provided that the Foreign Borrowers expressly waive any requirement
that the Administrative Agent or any holder of the respective Obligations, or
any of their officers, agents or representatives, exhaust any right, power or
remedy or first proceed under any of the Credit Documents or against any other
Credit Party, any other Person or any Collateral with respect to such
Obligations.


2.16    Cash Collateral.


(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or an L/C Issuer (i) if an L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the L/C Expiration Date, any L/C Obligation for
any reason remains outstanding, the applicable Borrowers, shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of the L/C
Obligations. If the Administrative Agent notifies the Borrowers at any time that
the Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
L/C Sublimit then in effect, then, within two Business Days after receipt of
such notice, the applicable Borrowers shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the L/C Sublimit. The Administrative Agent may, at
any time and from time to time after the initial deposit of Cash Collateral,
request that additional Cash Collateral be provided in order to protect against
the results of exchange rate fluctuations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, an
L/C Issuer or a Swingline Lender, the applicable Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(viii) and any Cash
Collateral provided by the Defaulting Lender).


(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, interest bearing deposit accounts at Bank of America. Each Borrower
providing such Cash Collateral, and to the extent provided by any Lender, such
Lender, hereby grants to (and subject to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, the applicable L/C Issuers
and the applicable Lenders (including the applicable Swingline Lenders), and
agree to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the applicable Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.


(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.16 or
Sections 2.06 or 9.02 in respect of Letters of Credit or Swingline Loans shall
be held and applied to the satisfaction of the specific L/C Obligations,
Swingline Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or




--------------------------------------------------------------------------------




other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent's good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of an
Event of Default (and following application as provided in this Section 2.16
shall be applied in accordance with Section 9.03), and (y) the Person providing
Cash Collateral and the applicable L/C Issuer or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


2.17    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    the L/C Issuers may require the applicable Borrowers or Defaulting Lender
to provide Adequate Assurance for the Defaulting Lender's share of the L/C
Obligations as a condition to the issuance, extension, renewal or increase of
Letters of Credit;


(ii)    the Swingline Lenders may require the applicable Borrowers or Defaulting
Lender to provide Adequate Assurance for the Defaulting Lender's share of
Swingline Loans as a condition to the making or extension of Swingline Loans;


(iii)    the Defaulting Lender shall not be entitled to vote, or participate in
amendments, waivers or consents hereunder or in respect of the other Credit
Documents, except as may be expressly provided herein;


(iv)    the Defaulting Lender may be replaced and its interests assigned as
provided in Section 11.13;


(v)    all payments of principal, interest and other amounts owing to a
Defaulting Lender will be paid into an account or subaccount with the
Administrative Agent (collectively, the “Defaulting Lender Account”) to secure
the Defaulting Lender's obligations under this Credit Agreement. Amounts held in
the Defaulting Lender Account shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers or Swingline Lenders hereunder; third, if
so determined by the Administrative Agent or requested by an L/C Issuer or a
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan or Letter
of Credit; fourth, as the Borrowers may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Credit Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in an interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Credit Agreement; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuers or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, an
L/C Issuer or a Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender's breach of its obligations under this Credit Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against that Defaulting Lender as a
result of that Defaulting Lender's breach of its obligations under this Credit
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
5.02 were




--------------------------------------------------------------------------------




satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior
to being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section 2.17(a)(v)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto;


(vi)    the Defaulting Lenders shall not be entitled to receive any Commitment
Fee, facility fee, letter of credit fee or other fees hereunder (which fees may
be retained by the Borrowers rather than paid into the Defaulting Lender
Account);


(vii)    So long as no Event of Default shall exist immediately before or
immediately after giving affect thereto, the Borrowers may with the consent of
the Administrative Agent (which consent will not be unreasonably withheld or
delayed) elect to terminate the commitments of the Defaulting Lender, and repay
its share of outstanding Revolving Loan Obligations on a non-pro rata basis.


(viii)    During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Sections 2.03 and 2.04, the “Revolving Commitment Percentage”
of each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of that Defaulting Lender; provided that (A) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Event of Default exists; and (B) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Loan Obligations of that Lender.


(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent,
Swingline Lenders and the L/C Issuers agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Revolving Commitment Percentages
(without giving effect to Section 2.17(a)(viii)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided; further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of the Credit
Parties hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Credit Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Credit
Party or the Administrative Agent, as the case




--------------------------------------------------------------------------------




may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.


(ii)    If the Credit Parties or the Administrative Agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Credit Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or any L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)    If any Credit Party or the Administrative Agent shall be required by
any applicable Laws other than the Internal Revenue Code to withhold or deduct
any Taxes from any payment, then (A) such Credit Party or the Administrative
Agent, as required by such Laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (e) below, (B) such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount so withheld or deducted by it to the relevant Governmental Authority
in accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.


Notwithstanding the foregoing, the Foreign Borrowers and the India Borrower are
not required to make an increased payment to the Administrative Agent, a Lender
or an L/C Issuer under this Section 3.01(a) for a Tax Deduction in respect of a
tax imposed by the United Kingdom from a payment of interest on a Loan, if on
the date on which the payment falls due:


(w)     the payment could have been made to the Administrative Agent, Lender or
L/C Issuer without a Tax Deduction if such Administrative Agent, Lender or L/C
Issuer was a Qualifying Lender, but on that date such Administrative Agent,
Lender or L/C Issuer, as applicable, is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became the
Administrative Agent, a Lender or an L/C Issuer under this Credit Agreement in
(or in the interpretation, administration, or application of) any law or Treaty,
or any published practice or concession of any relevant taxing authority; or


(x)     (A) the relevant Administrative Agent, Lender or L/C Issuer is a
Qualifying Lender solely under sub-paragraph (b) of the definition of Qualifying
Lender; (B) an officer of HM Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the ITA (as that provision has
effect on the date on which the Administrative Agent, Lender or L/C Issuer
became a party to this Credit Agreement) which relates to that payment and that
Administrative Agent, Lender or L/C Issuer has received from the Foreign
Borrower or India Borrower, as applicable, a certified copy of that Direction;
and (C) the payment could have been made to the Foreign Borrower or India
Borrower, as applicable, without any Tax Deduction in the absence of that
Direction; or


(y)     the Administrative Agent, Lender or L/C Issuer, as applicable, is a
Qualifying Lender solely under sub-paragraph (b) of the definition of Qualifying
Lender and it has not, other than by reason of any change after the date of this
Credit Agreement in (or in the interpretation, administration, or application




--------------------------------------------------------------------------------




of) any law, or any published practice or concession of any relevant taxing
authority, given a Tax Confirmation to the Foreign Borrowers and India Borrower;
or


(z)     the Administrative Agent, Lender or L/C Issuer, as applicable, is a
Treaty Lender and the Foreign Borrower or India Borrower, as applicable, making
the payment is able to demonstrate that the payment could have been made to the
Administrative Agent, Lender or L/C Issuer, as applicable, without the Tax
Deduction had that Administrative Agent, Lender or L/C Issuer complied with its
obligations under Section 3.01(e)(v) below.


(b)    Payment of Other Taxes by the Credit Parties. Without limiting the
provisions of subsection (a) above, the Credit Parties shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
Laws.


(c)    Tax Indemnification.


(i)    Without limiting the provisions of subsection (a) or (b) above, each
Credit Party shall, and does hereby, indemnify the Administrative Agent, each
Lender and each L/C Issuer, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
such Credit Party or the Administrative Agent or paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. Each Credit Party
shall also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or an L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrowers by a Lender or an L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an L/C Issuer, shall be conclusive absent manifest error.


(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify each Credit Party
and the Administrative Agent, and shall make payment in respect thereof within
ten days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the reasonable fees, charges and disbursements of any counsel for such Credit
Party or the Administrative Agent) incurred by or asserted against such Credit
Party or the Administrative Agent by any Governmental Authority as a result of
the failure by such Lender or such L/C Issuer, as the case may be, to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender or such L/C Issuer, as the case may be,
to such Credit Party or the Administrative Agent pursuant to subsection (e).
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Credit Agreement or any other Credit
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this clause (ii) shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender or an L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.


(d)    Evidence of Payments. Upon request by the Borrowers or the Administrative
Agent, as the case may be, after any payment of Taxes by any Credit Party or by
the Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrowers shall deliver (or cause the applicable Credit Party to
deliver) to the Administrative Agent or the Administrative Agent shall deliver
to the Borrowers, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Law to report such payment or other evidence of such
payment reasonably satisfactory to the Borrowers or the Administrative Agent, as
the case may be.






--------------------------------------------------------------------------------




(e)    Status of Lenders; Tax Documentation.


(i)    Each Lender shall deliver to the Borrowers and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Credit
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender's entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Credit Agreement or
otherwise to establish such Lender's status for withholding tax purposes in the
applicable jurisdiction, provided that no Lender shall have any obligation to
provide copies or access to any tax returns (including any schedules) of such
Lender.


(ii)    Without limiting the generality of the foregoing, if a Borrower is a
resident for tax purposes in the United States,


(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to such Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and


(B)    each Foreign Lender that is entitled under the Internal Revenue Code or
any applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Credit Document shall deliver
to the Borrowers and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Credit Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:


(I)    executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,


(II)    executed originals of Internal Revenue Service Form W-8ECI,


(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,


(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a “10
percent shareholder” of any Borrower within the meaning of section 881(c)(3)(B)
of the Internal Revenue Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Internal Revenue Code and (y) executed
originals of Internal Revenue Service Form W-8BEN, or


(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit a Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.




--------------------------------------------------------------------------------






(C)    each Lender shall deliver to the Administrative Agent and the Borrowers
such documentation reasonably requested by the Administrative Agent or the
Borrowers sufficient for the Administrative Agent and the Borrowers to comply
with their obligations under FATCA and to determine whether payments to such
Lender are subject to withholding tax under FATCA


(iii)    Each Lender shall promptly (A) notify the Borrowers and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid or reduce any requirement of applicable Laws of any
jurisdiction that the Borrowers or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.


(iv)    Each Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date (or such later date on which it first becomes a
Borrower), and in a timely fashion thereafter, such documents and forms required
by any relevant taxing authorities under the Laws of any jurisdiction, duly
executed and completed by such Borrower, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Credit Documents, with respect to such
jurisdiction.


(v)    None of the foregoing provisions of this Section 3.01(e) shall apply in
respect of United Kingdom withholding tax. A Treaty Lender and the relevant
Borrower which makes a payment to which that Treaty Lender is entitled shall
cooperate in promptly completing any procedural formalities necessary for the
relevant Borrower to obtain authorization to make that payment without the
application of United Kingdom withholding tax. A Treaty Lender which holds a
passport under the HMRC DT Treaty Passport Scheme and wishes that scheme to
apply to this Credit Agreement shall discharge its obligation under this Section
3.01(e) (with respect to United Kingdom withholding tax only) by providing the
relevant Borrower with a notification of its scheme reference number and its
jurisdiction of tax residence as soon as practicable after becoming a party to
this Credit Agreement, unless the provision of such notification is materially
disadvantageous to such Treaty Lender. Nothing in this Section 3.01(e) shall
require any Lender to register under the HMRC DT Treaty Passport Scheme. Where a
Treaty Lender provides the notification described above any Borrower whose
interest payments could be subject to United Kingdom withholding tax shall file
a duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of the date of this Credit Agreement and shall promptly provide
the relevant Lender with a copy of that filing.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Credit Party or with respect to which any
Credit Party has paid additional amounts pursuant to this Section, it shall pay
to such Credit Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Credit Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses and net of any loss or gain realized
in the conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Credit Party, upon
the request of the Administrative Agent, such Lender or such L/C Issuer, agrees
to repay the amount paid over to such Credit Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or such L/C Issuer in the event the
Administrative Agent, such Lender or such L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or any L/C Issuer to make available
its tax returns (or any other information




--------------------------------------------------------------------------------




relating to its taxes that it deems confidential) to the Credit Parties, any of
their Subsidiaries or any other Person.


3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Fixed LIBOR Rate (whether denominated
in Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Fixed LIBOR Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the applicable
Borrower through the Administrative Agent, (a) any obligation of such Lender to
make or continue Fixed LIBOR Rate Loans in the affected currency or currencies
or, in the case of Fixed LIBOR Rate Loans in Dollars, to convert Base Rate Loans
to Fixed LIBOR Rate Loans shall be suspended and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Fixed LIBOR Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Fixed LIBOR Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the applicable
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the applicable Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable and such Loans are denominated in Dollars, convert all of such
Lender's Fixed LIBOR Rate Loans to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Fixed LIBOR Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Fixed LIBOR Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Fixed LIBOR Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Fixed LIBOR Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Fixed LIBOR Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Fixed LIBOR Rate. Upon any
such prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.


3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Fixed LIBOR Rate Loan or a
conversion to or continuation thereof that (a) deposits in the applicable
currency are not being offered to banks in the applicable offshore interbank
market for the applicable currency, the applicable amount or the applicable
Interest Period for such Fixed LIBOR Rate Loan, (b) adequate and reasonable
means do not exist for determining the Fixed LIBOR Base Rate for any requested
Interest Period with respect to a proposed Fixed LIBOR Rate Loan, or (c) the
Fixed LIBOR Rate for the applicable currency for any requested Interest Period
with respect to a proposed Fixed LIBOR Rate Loan, or in connection with an
existing or proposed Base Rate Loan which is based on the Fixed LIBOR Rate, does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly notify the affected Borrowers and
Lenders. Thereafter, (x) the obligation of the Lenders to make or maintain such
Fixed LIBOR Rate Loans in the affected currency or currencies shall be suspended
and (y) in the event of a determination described in the preceding sentence with
respect to the Fixed LIBOR Rate component of the Base Rate, the utilization of
the Fixed LIBOR Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrowers may revoke any pending request for a Borrowing of, conversion to or
continuation of Fixed LIBOR Rate Loans in the affected currency or currencies in
respect thereof or, failing that, will be deemed to have converted such request
into a request for a Borrowing of Base Rate Loans or unaffected Fixed LIBOR Rate
Loans, as appropriate, in the amount specified therein.


3.04    Increased Cost; Capital Adequacy.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan,




--------------------------------------------------------------------------------




insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except (A)
any reserve requirement reflected in the Fixed LIBOR Rate or contemplated by
Section 3.04(e) hereof) and (B) the requirements of the Bank of England and the
Financial Services Authority or the European Central Bank reflected in the
Mandatory Cost, other than as set forth below) or an L/C Issuer;


(ii)    subject any Lender or L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Fixed LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer);


(iii)    result in a failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Fixed LIBOR Rate Loans; or


(iv)    impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Fixed LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan, the interest on which is determined by
reference to the Fixed LIBOR Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, the applicable Borrower will pay, or cause
to be paid, to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer, as the case may
be, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender's or L/C Issuer's holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender's or L/C Issuer's capital or on the capital of such Lender's or
L/C Issuer's holding company, if any, as a consequence of this Credit Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by L/C
Issuer, to a level below that which such Lender or L/C Issuer or such Lender's
or L/C Issuer's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or L/C Issuer's policies and the
policies of such Lender's or L/C Issuer's holding company with respect to
capital adequacy), then from time to time upon request of such Lender or L/C
Issuer, the applicable Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender's or L/C Issuer's holding company for any such
reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth in reasonable detail (i) a description of the Change in Law, (ii)
the amount or amounts necessary to compensate such Lender or L/C Issuer or its
holding company, as the case may be, as specified in subsection (a) or (b) of
this Section and (iii) the calculation of such amount or amounts and delivered
to the Borrowers shall be conclusive absent manifest error. Each Lender and L/C
Issuer will calculate such amount or amounts in good faith and in a commercially
reasonable manner. The Borrowers shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or L/C Issuer's right to
demand such compensation, provided that the Borrowers shall not be required to
compensate a




--------------------------------------------------------------------------------




Lender or L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than six months prior
to the date that such Lender or L/C Issuer, as the case may be, notifies the
Borrowers of the Change in Law giving rise to such increased costs or reductions
and of such Lender's or L/C Issuer's intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).


(e)    Reserves on Fixed LIBOR Rate Loans. The Borrowers shall pay, or cause to
be paid, to each Lender, as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Fixed LIBOR Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrowers shall
have received at least 10 days' prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.


3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly
compensate, or cause to be compensated, such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Fixed LIBOR
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Fixed LIBOR
Rate Loan on the date or in the amount notified by such Borrower;


(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or


(d)    any assignment of a Fixed LIBOR Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by any Borrower
pursuant to Section 11.13;


including any foreign exchange losses and any loss or expense arising from the
liquidation or redeployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrowers shall
also pay, or cause to be paid, any customary administrative fees charged by such
Lender in connection with the foregoing. Any demand for compensation shall set
forth in reasonable detail the amount and calculation of the loss, cost or
expenses claimed. Each Lender will calculate such amounts in good faith and in a
commercially reasonable manner.


For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each Fixed
LIBOR Rate Loan made by it at the Fixed LIBOR Rate used in determining the Fixed
LIBOR Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Fixed LIBOR Rate Loan was in fact so
funded.


3.06    Mitigation Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender (including any L/C Issuer) or any




--------------------------------------------------------------------------------




Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender (including any L/C Issuer) gives a notice pursuant to Section
3.02, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay, or cause to
be paid, all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrowers may replace such Lender in accordance with Section 11.13.


3.07    Survival Losses. All of the Borrowers' obligations under this
Article III shall survive termination of the commitments hereunder and repayment
of the Loan Obligations.




ARTICLE IV


GUARANTY


4.01    The Guaranty.


(a)    Each of the Domestic Guarantors hereby jointly and severally guarantees
to the Administrative Agent and each of the holders of the Obligations as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise), the Domestic Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory cash collateralization or otherwise) in accordance with the terms of
such extension or renewal.


(b)    Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Swap Contracts, the obligations of each
Guarantor (in its capacity as such) under this Credit Agreement and the other
Credit Documents shall be limited (i) as provided in Section 7.17 and (ii) to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable Law.


4.02    Obligations Unconditional.


(a)    The obligations of the Domestic Guarantors under Section 4.01 are joint
and several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Domestic
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Domestic Guarantor agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrowers or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been irrevocably paid in full and the commitments relating
thereto have expired or terminated.






--------------------------------------------------------------------------------




(b)    Without limiting the generality of the foregoing subsection, it is agreed
that, to the fullest extent permitted by Law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Domestic
Guarantor hereunder, which shall remain absolute and unconditional as described
above:


(i)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(ii)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Obligations or any other agreement
or instrument referred to therein shall be done or omitted;


(iii)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents or any other documents relating to
the Obligations or any other agreement or instrument referred to therein shall
be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;


(iv)    any Lien granted to, or in favor of, the Administrative Agent or any
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or


(v)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).


(c)    With respect to its obligations hereunder, each Domestic Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest, notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute obligations guaranteed hereby, notices of amendments, waivers,
consents and supplements to the Credit Documents and other documents relating to
the Obligations, or the compromise, release or exchange of collateral or
security, and all other notices whatsoever, and any requirement that the
Administrative Agent or any holder of the Obligations exhaust any right, power
or remedy or proceed against any Person under any of the Credit Documents or any
other documents relating to the Obligations or any other agreement or instrument
referred to therein, or against any other Person under any other guarantee of,
or security for, any of the Obligations.


4.03    Reinstatement. Neither the Domestic Guarantors' obligations hereunder
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrowers, by reason of any
Borrower's bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Obligations. In addition, the
obligations of each Domestic Guarantor under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any Debtor Relief Law or otherwise, and each Domestic Guarantor agrees that
it will indemnify the Administrative Agent and each holder of the Obligations on
demand for all reasonable costs and expenses (including reasonable attorneys'
fees and disbursements) incurred by the Administrative Agent or such holder of
the Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.


4.04    Certain Waivers. Each Domestic Guarantor acknowledges and agrees that
(a) the guaranty given hereby may be enforced without the necessity of resorting
to or otherwise exhausting remedies in respect of any other security or
collateral interests, and without the necessity at any time of having to take
recourse against the Borrowers hereunder or against any collateral securing the
Obligations or otherwise, and (b) it will not assert any right to require the
action first be taken against the Borrowers or any other Person (including any
co‑guarantor) or pursuit of any other remedy or enforcement any other right, and
(c) nothing contained herein shall prevent or limit




--------------------------------------------------------------------------------




action being taken against the Borrowers hereunder, under the other Credit
Documents or the other documents and agreements relating to the Obligations or
from foreclosing on any security or collateral interests relating hereto or
thereto, or from exercising any other rights or remedies available in respect
thereof, if neither the Borrowers nor the Guarantors shall timely perform their
obligations, and the exercise of any such rights and completion of any such
foreclosure proceedings shall not constitute a discharge of the Domestic
Guarantors' obligations hereunder unless as a result thereof, the Obligations
shall have been paid in full and the commitments relating thereto shall have
expired or terminated, it being the purpose and intent that the Domestic
Guarantors' obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances. Each Domestic Guarantor agrees that it
shall have no right of recourse to security for the Obligations, except through
the exercise of rights of subrogation pursuant to Section 4.02 and through the
exercise of rights of contribution pursuant to Section 4.06.


4.05    Remedies. The Domestic Guarantors agree that, to the fullest extent
permitted by Law, as between the Domestic Guarantors, on the one hand, and
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as provided in Section 9.02 (and shall be deemed
to have become automatically due and payable in the circumstances specified in
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Domestic Guarantors for purposes of Section 4.01. The Domestic Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.


4.06    Rights of Contribution. The Domestic Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Domestic
Guarantor shall have a right of contribution from each other Domestic Guarantor
in accordance with applicable Law. Such contribution rights shall be subordinate
and subject in right of payment to the Obligations until such time as the
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated, and none of the Domestic
Guarantors shall exercise any such contribution rights until the Obligations
have been irrevocably paid in full and the commitments relating thereto shall
have expired or been terminated.


4.07    Guaranty of Payment; Continuing Guaranty. The guarantee given by the
Domestic Guarantors in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.




ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    Conditions of Effectiveness. This Credit Agreement shall be effective
upon satisfaction of the following conditions precedent in each case in manner
satisfactory to the Administrative Agent and each Lender:


(a)    Credit Documents. Receipt by the Administrative Agent of executed
counterparts of this Credit Agreement and the other Credit Documents (other than
the Guaranties and Collateral Documents to be delivered by Material Foreign
Subsidiaries, which shall be delivered as specified in Section 7.16), in each
case, duly executed by the appropriate parties thereto.


(b)    Opinions of Counsel. Receipt by the Administrative Agent of favorable
opinions of legal counsel to the Credit Parties, in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Lenders, and
including, among other things, due authorization, execution, delivery of the
Credit Documents, and the enforceability thereof and the attachment and
perfection of security interests relating thereto.






--------------------------------------------------------------------------------




(c)    Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:


(i)    copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its organization or formation, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Closing Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Credit
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Credit Agreement and the
other Credit Documents to which such Credit Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Credit Party is duly organized or
formed, and is validly existing, in good standing (where applicable) and
qualified to engage in business in its jurisdiction of organization or
formation.


(d)    Personal Property Collateral. Receipt by the Administrative Agent of the
following:


(i)    searches of UCC filings in the jurisdiction of formation of each Domestic
Credit Party and each other jurisdiction deemed appropriate by the
Administrative Agent;


(ii)    all certificates evidencing any certificated Capital Stock or equity
interests pledged to secure the Loan Obligations, together with undated stock
powers duly executed in blank attached thereto;


(iii)    searches of ownership of, and Liens on, United States registered
intellectual property of each Domestic Credit Party in the appropriate
governmental offices; and


(iv)    duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent's sole
discretion, to perfect the security interest in the United States registered
intellectual property of the Domestic Credit Parties.


(e)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Credit Parties evidencing
liability and property insurance meeting the requirements set forth in the
Credit Documents, and including affirmative flood insurance coverage where
appropriate.


(f)    Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of EWI as of the Closing Date certifying that
the conditions specified in subsections (a) and (b) of Section 5.02 have been
satisfied as of the Closing Date.


(g)    Fees. Payment of all fees and expenses required to be paid on or before
the Closing Date, including the reasonable and documented fees and expenses of
counsel for the Administrative Agent, the Arrangers and Foreign Collateral
Agent. As used herein, “documented” means such documentation as may be
customary, reasonable and appropriate in light of the circumstances, but which,
for purposes of closing, may include a summary statement with estimates of fees
and expenses through a reasonable post-closing period.


Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required




--------------------------------------------------------------------------------




thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.


5.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension is subject to the following conditions
precedent:


(a)    The representations and warranties of each Credit Party contained in
Article VI or any other Credit Document, or that are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.


(b)    No Default or Event of Default shall exist immediately before or
immediately after giving effect thereto on a Pro Forma Basis.


(c)    The Administrative Agent, L/C Issuer and/or Swingline Lender shall have
received a Request for Credit Extension in accordance with the requirements
hereof.


(d)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to other Types of Loans, or a continuation of Fixed LIBOR
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty by the Borrowers that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.




ARTICLE VI


REPRESENTATIONS AND WARRANTIES


Except with respect to (a) the representations and warranties in Sections 6.05,
6.06 and 6.08 (which are made only by EWI) and (b) the representations and
warranties in Section 6.21 (which are made only by the Foreign Obligors that are
a party to this Credit Agreement), each of the Credit Parties that is a party to
this Credit Agreement represents and warrants to the Administrative Agent and
the Lenders that:


6.01    Existence, Qualification and Power. Such Credit Party and each of its
Subsidiaries (a) is duly organized or formed and validly existing and (where
applicable) in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Credit Documents to which it is a party and
(c) is duly qualified and is licensed and (where applicable) in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license, in each case (other than (A) with respect to clause (a), as to the
valid existence of the Borrowers and (B) with respect to clause (b)(ii)), except
where, individually or in the aggregate, the failure to be so organized or
formed, validly existing or in good




--------------------------------------------------------------------------------




standing, or to have such power and authority, license, authorization, consent
or approval, or to be so qualified, would not reasonably be expected to have a
Material Adverse Effect.


6.02    Authorization; No Contravention. The execution, delivery and performance
by such Credit Party of each Credit Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person's
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien (other than Permitted Liens)
under, or require any payment to be made under (i) any Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law, except with respect to clauses (b)
or (c), to the extent, individually or in the aggregate, that such
contravention, violation, conflict, breach or creation of any Lien or
requirement for payment would not reasonably be expected to result in a Material
Adverse Effect. Such Credit Party is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.


6.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Credit Party of this Credit Agreement or any other Credit Document
to which such Credit Party is a party (other than (a) as have already been
obtained and are in full force and effect and (b) filings to perfect security
interests granted pursuant to the Credit Documents).


6.04    Binding Effect. This Credit Agreement has been, and each other Credit
Document to which such Credit Party is a party, when delivered hereunder, will
have been, duly executed and delivered by such Credit Party. This Credit
Agreement constitutes, and each other Credit Document to which such Person is
party when so delivered will constitute, a legal, valid and binding obligation
of such Credit Party, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by Debtor Relief Laws and
subject to equitable principles.


6.05    Financial Statements.


(a)    The audited consolidated and consolidating balance sheet of the
Consolidated Group for the most recent fiscal year ended, and the related
consolidated and consolidating statements of income or operations, shareholders'
equity and cash flows for such fiscal year, including the notes thereto (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Consolidated
Group as of the date thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and indebtedness.


(b)    The unaudited consolidated and consolidating balance sheet of the
Consolidated Group for the most recent fiscal quarter ended, and the related
consolidated and consolidating statements of income or operations, shareholders'
equity and cash flows for such fiscal quarter (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present in all material respects
the financial condition of the Consolidated Group as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year‑end
audit adjustments, and (iii) show, in accordance with GAAP, all material
indebtedness and other liabilities, direct or contingent, of the Consolidated
Group as of the date of such financial statements, including liabilities for
taxes, material commitments and Indebtedness.


6.06    No Material Adverse Effect. Since December 31, 2010, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse




--------------------------------------------------------------------------------




Effect.


6.07    Litigation. There are no actions, suits, investigations, criminal
prosecutions, civil investigative demands, imposition of criminal or civil fines
or penalties, proceedings, claims or disputes pending or, to the knowledge of
such Credit Party after due and diligent investigation or threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against such
Credit Party, any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Credit Agreement or any
other Credit Document, or any of the transactions contemplated hereby, or (b)
either individually or in the aggregate would reasonably be expected to have a
Material Adverse Effect.


6.08    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Credit Agreement or any other Credit Document.


6.09    Ownership of Property; Liens. Such Credit Party and its Subsidiaries
have good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of such Credit Party and its Subsidiaries is subject to no Liens, other
than Permitted Liens.


6.10    Environmental Compliance. Such Credit Party and its Subsidiaries conduct
in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof such Credit Party has reasonably
concluded that such Environmental Laws and claims would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


6.11    Insurance. The properties of such Credit Party and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts (after giving effect to any self-insurance
compatible with the following standards), with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Credit Party or any of
its Subsidiaries operates.


6.12    Taxes. Such Credit Party and each of its Subsidiaries have filed all
federal, state and other tax returns and reports required to be filed, and have
paid all federal, state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those returns, reports, assessments,
fees and other governmental charges (i) that are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (ii) the non-filing or non-payment
of which would not reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against such Credit Party or any of its
Subsidiaries that would, if made, reasonably be expected to have a Material
Adverse Effect. Neither any Credit Party nor any Subsidiary thereof is party to
any tax sharing agreement, except for customary tax sharing agreements among EWI
and its Subsidiaries entered into in the ordinary course of business.


6.13    ERISA Compliance.


(a)    Each Plan of such Credit Party and its Subsidiaries is in compliance with
the applicable provisions of ERISA, the Internal Revenue Code and other federal
or state Laws, except where a failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Plan of such Credit Party and its Subsidiaries that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently pending before the IRS with respect thereto and, to
the best knowledge of EWI, nothing has occurred that would prevent, or cause the
loss of, such qualification. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, such Credit
Party and each of its ERISA Affiliates have made all required contributions to
each Plan of such Credit Party and its Subsidiaries subject to Section 412 of
the Internal Revenue Code, and no application for a funding waiver or an
extension of any amortization period pursuant to Section 412 of




--------------------------------------------------------------------------------




the Internal Revenue Code has been made with respect to such Plan.


(b)    There are no pending or, to the best knowledge of EWI, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan of such Credit Party and its Subsidiaries that would be reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan of such Credit Party and its Subsidiaries that has resulted or would
reasonably be expected to result in a Material Adverse Effect.


(c)    Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) no ERISA Event has occurred or
is reasonably expected to occur with respect to such Credit Party and its
Subsidiaries; (ii) no Pension Plan of such Credit Party and its Subsidiaries has
any Unfunded Pension Liability; (iii) neither such Credit Party nor any of its
ERISA Affiliates has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan of such Credit Party
and its Subsidiaries (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither such Credit Party nor any of its ERISA
Affiliates has incurred, or reasonably expects to incur, any liability (and no
event has occurred that, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan of such Credit Party and its Subsidiaries; and
(v) neither Such Credit Party nor any of its ERISA Affiliates has engaged in a
transaction that would reasonably be expected to subject such Credit Party and
its Subsidiaries to Sections 4069 or 4212(c) of ERISA.


6.14    Subsidiaries. As of the Closing Date, set forth on Schedule 6.14, is the
jurisdiction of organization, classes of Capital Stock (including options,
warrants, rights of subscription, conversion, exchangeability and other similar
rights), and ownership and ownership percentages of each Subsidiary of such
Credit Party. The outstanding Capital Stock of each Subsidiary of such Credit
Party has been validly issued, is owned by such Credit Party free of Liens other
than Permitted Liens; if any Subsidiary of such Credit Party is a corporation,
the outstanding shares of Capital Stock of such Subsidiary have been validly
issued and are fully paid and non-assessable; and except as identified on
Schedule 6.14, none of the outstanding shares of Capital Stock of any Subsidiary
of such Credit Party are subject to any buy-sell, voting trust or other
shareholder agreement. As of the Closing Date, such Credit Party has no
Subsidiaries other than those specifically disclosed on Schedule 6.14.


6.15    Margin Regulations; Investment Company Act.


(a)    Such Credit Party is not engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)    Neither such Credit Party, any Person Controlling such Credit Party, nor
any of its Subsidiaries are or are required to be registered as an “investment
company” under the Investment Company Act of 1940.


6.16    Disclosure. Such Credit Party has disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished (whether in writing or orally) by or on behalf of
such Credit Party to the Administrative Agent or any Lender in connection with
the transactions contemplated hereby and the negotiation of this Credit
Agreement or delivered hereunder or under any other Credit Document (in each
case, as modified or supplemented by other information so furnished) contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, (a) with respect to projected
financial information, such Credit Party represents only that such information
was prepared in good faith based upon assumptions believed to be reasonable at
the time and (b) with respect to general industry information, the foregoing
representation is only to the best of such Credit Party's knowledge.


6.17    Compliance with Laws. Such Credit Party and its Subsidiaries are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions, settlements or other agreements with




--------------------------------------------------------------------------------




any Governmental Authority and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.


6.18    Taxpayer Identification Number; Other Identifying Information. If such
Credit Party is a Borrower, the true and correct U.S. taxpayer identification
number, if any, of such Credit Party is set forth on Schedule 6.18.


6.19    Solvency. Immediately after giving effect to the initial Credit
Extensions made on the Closing Date, (a) the fair value of the assets of such
Credit Party will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of such Credit
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and mature; and
(c) such Credit Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.


6.20    Intellectual Property; Licenses, Etc. Such Credit Party and each of its
Subsidiaries owns, or possesses the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person, except where the failure to own or
possess such right or the conflict with the rights of others, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the best knowledge of such Credit Party, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by such Credit Party
and its Subsidiaries infringes upon any rights held by any other Person, except
where such infringement, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of such
Credit Party, threatened, that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.


6.21    Representations as to Foreign Obligors. Each of the Foreign Credit
Parties and Foreign Obligors represents and warrants to the Administrative Agent
and the Lenders that:


(a)    Such Foreign Obligor is subject to civil and commercial Laws with respect
to its obligations under this Credit Agreement and the other Credit Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.


(b)    The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents that the Applicable Foreign Obligor Documents be filed, registered or
recorded with, or executed or notarized before, any court or other authority in
the jurisdiction in which such Foreign Obligor is organized and existing or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced, (ii) the requirement of
notarization of those Foreign Pledge Agreement by which the shares in the German
Obligor are pledged




--------------------------------------------------------------------------------




and (iii) any charge or tax as has been timely paid.


(c)    There is no material tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.


(d)    The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).


(e)    If such Foreign Credit Party or Foreign Obligor is a Dutch Obligor, such
Foreign Credit Party or Foreign Obligor has given any works council
(ondernemingsraad) that under the Works Councils Act (Wet op de
ondernemingsraden) has the right to give advice in relation to the entry into
and performance of the Credit Documents, the opportunity to give such advice and
has obtained unconditional positive advice from such works council.


6.22    Security Agreement.


(a)    Domestic Security Agreement. The Domestic Security Agreement is effective
to create in favor of the Domestic Collateral Agent, for the ratable benefit of
the holders of the secured obligations identified therein, a legal, valid and
enforceable security interest in the Collateral of such Credit Party identified
therein in which a security interest may be created by execution of the Domestic
Security Agreement under Article 9 of the UCC, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors' rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law) and, when UCC financing
statements (or other appropriate notices) in appropriate form are duly filed at
the locations identified in the Domestic Security Agreement, the Domestic
Security Agreement shall create a fully perfected Lien on, and security interest
in, all right, title and interest of the grantors thereunder in such Collateral
to the extent such security interest can be perfected by filing under the UCC,
in each case prior and superior in right to any other Lien (other than Permitted
Liens).


(b)    Foreign Security Agreement. The Foreign Security Agreement is effective
to create in favor of the Foreign Collateral Agent, for the ratable benefit of
the holders of the secured obligations identified therein, a legal, valid and
enforceable Lien in the Collateral of such Credit Party identified therein in
which a Lien may be created by the execution of the Foreign Security Agreement
under applicable law, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors' rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and, when appropriate notices and filings have been made in
the appropriate jurisdictions, the Foreign Security Agreement shall create a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such Collateral, in each case prior and superior
in right to any other Lien (other than Permitted Liens).


(c)    India Security Agreement. The India Security Agreement, if any, is
effective to create in favor of the India Collateral Agent, for the ratable
benefit of the holders of the secured obligations identified therein, a legal,
valid and enforceable Lien in the Collateral of such Credit Party identified
therein in which a Lien may be created by the execution of the India Security
Agreement under applicable law, except to the extent the enforceability thereof
may be limited by applicable Debtor Relief Laws affecting creditors' rights
generally and by equitable principles of law (regardless of whether enforcement
is sought in equity or at law) and, when appropriate notices and filings have
been made in the appropriate jurisdictions, the India Security Agreement shall
create a fully perfected Lien on, and security interest in, all right, title and
interest of the grantors thereunder in such Collateral, in




--------------------------------------------------------------------------------




each case prior and superior in right to any other Lien (other than Permitted
Liens).


6.23    Pledge Agreement.


(a)    Domestic Pledge Agreement. The Domestic Pledge Agreement is effective to
create in favor of the Domestic Collateral Agent, for the ratable benefit of the
holders of the secured obligations identified therein, a legal, valid and
enforceable security interest in the Collateral of such Credit Party identified
therein in which a security interest may be created by execution of the Domestic
Pledge Agreement under Article 9 of the UCC, except to the extent the
enforceability thereof may be limited by applicable Debtor Relief Laws affecting
creditors' rights generally and by equitable principles of law (regardless of
whether enforcement is sought in equity or at law) and the Domestic Pledge
Agreement shall create a fully perfected Lien on, and security interest in, all
right, title and interest of the pledgors thereunder in such Collateral, in each
case prior and superior in right to any other Lien (other than Permitted Liens)
(i) with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) and is evidenced by a certificate, when such Collateral is
delivered to the Collateral Agent with duly executed stock powers with respect
thereto, (ii) with respect to any such Collateral that is a “security” (as such
term is defined in the UCC) but is not evidenced by a certificate, when UCC
financing statements in appropriate form are filed in the appropriate filing
offices in the jurisdiction of organization of the pledgor or when “control” (as
such term is defined in the UCC) is established by the Collateral Agent over
such interests in accordance with the provision of Section 8-106 of the UCC, or
any successor provision, and (iii) with respect to any such Collateral that is
not a “security” (as such term is defined in the UCC), when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor.


(b)    Foreign Pledge Agreement. The Foreign Pledge Agreement is effective to
create in favor of the Foreign Collateral Agent, for the ratable benefit of the
holders of the secured obligations identified therein, a legal, valid and
enforceable Lien in the Collateral of such Credit Party identified therein in
which a Lien may be created by the execution of the Foreign Pledge Agreement
under applicable law, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors' rights generally
and by equitable principles of law (regardless of whether enforcement is sought
in equity or at law) and the Foreign Pledge Agreement shall create a fully
perfected Lien on, and security interest in, all right, title and interest of
the pledgors thereunder in such Collateral, in each case prior and superior in
right to any other Lien (other than Permitted Liens).


(c)    India Pledge Agreement. The India Pledge Agreement, if any, is effective
to create in favor of the India Collateral Agent, for the ratable benefit of the
holders of the secured obligations identified therein, a legal, valid and
enforceable Lien in the Collateral of such Credit Party identified therein in
which a Lien may be created by the execution of the India Pledge Agreement under
applicable law, except to the extent the enforceability thereof may be limited
by applicable Debtor Relief Laws affecting creditors' rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law) and the India Pledge Agreement shall create a fully perfected
Lien on, and security interest in, all right, title and interest of the pledgors
thereunder in such Collateral, in each case prior and superior in right to any
other Lien (other than Permitted Liens).




ARTICLE VII


AFFIRMATIVE COVENANTS


Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated (and in the
case of Sections 7.13, 7.14, 7.15 and 7.16, subject to Section 7.17), each of
the Credit Parties will, and (except in the case of the covenants set forth in
Sections 7.01, 7.02 and 7.03) will cause each of its Subsidiaries to:


7.01    Financial Statements. Deliver to the Administrative Agent for further
distribution to the Lenders, in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:


(a)    not later than the earlier of (i) the date such deliveries are required
by the SEC and (ii)




--------------------------------------------------------------------------------




ninety days after the end of each fiscal year of EWI, consolidated balance
sheets of the Consolidated Group as at the end of such fiscal year (beginning
with the fiscal year ending December 31, 2011), and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit; and


(b)    not later than (i) the date such deliveries are required by the SEC and
(ii) forty-five days after the end of each of the first three fiscal quarters of
each fiscal year of EWI (beginning with the fiscal quarter ending after the
Closing Date), consolidated balance sheets of the Consolidated Group as at the
end of such fiscal quarter, and the related consolidated and consolidating
statements of income or operations, shareholders' equity and cash flows for such
fiscal quarter and for the portion of EWI's fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of EWI as fairly presenting in all material respects the financial
condition, results of operations, shareholders' equity and cash flows of the
Consolidated Group in accordance with GAAP, subject only to normal year‑end
audit adjustments and the absence of footnotes and such statements to be
certified by a Responsible Officer of EWI to the effect that such statements are
fairly stated in all material respects when considered in relation to the
consolidated financial statements of EWI and its Subsidiaries.


(c)    promptly after receipt, the results of an annual review conducted by a
third party reasonably acceptable to the Administrative Agent with respect to
the anti-money laundering and (where applicable) bank secrecy (or similar)
program of Continental Exchange Solutions, Inc. (on a consolidated basis
including RIA Telecommunications of Canada, Inc.), RIA Italia SRL, Envia
Telecomunicaciones, S.A. and RIA Financial Services Australia Pty. Ltd.;
provided such reviews are required under the country/local jurisdiction where
members of the Consolidated Group actively operate as money transmitters (or
similar designation) or as mutually agreed by the Administrative Agent and EWI.


As to any information contained in materials furnished pursuant to
Section 7.02(d), such Credit Party shall not be separately required to furnish
such information under clauses (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of such Credit Party to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.


7.02    Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to the Lenders, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:


(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of EWI's independent certified public accountant
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
or, if any such Default or Event of Default shall exist, stating the nature and
status of such event;


(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), (beginning with the fiscal quarter ending after the
Closing Date), a duly completed Compliance Certificate signed by a Responsible
Officer of EWI (i) setting forth computations in reasonable detail satisfactory
to the Administrative Agent demonstrating compliance with the financial
covenants contained herein, (ii) certifying that no Default or Event of Default
exists as of the date thereof (or the nature and extent thereof and proposed
actions with respect thereto) and (iii) including a summary of all material
changes in GAAP or in the consistent application thereof and material changes in
accounting policies or financial reporting practices, the effect on the
financial covenants resulting therefrom, and a reconciliation between
calculation of the financial covenants (and determination of the applicable
pricing level under the




--------------------------------------------------------------------------------




definition of “Applicable Percentage”) before and after giving effect to such
changes;


(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of EWI by independent accountants in connection with the accounts or
books of EWI or any Subsidiary, or any audit of any of them;


(d)    promptly after the same are available, notice of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of EWI, and copies of all annual, regular, periodic and special
reports and registration statements that EWI may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;
    
(e)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities, the outstanding principal balance of
which exceeds the amount specified in Section 9.01(e), of such Credit Party or
any of its Subsidiaries pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 7.01 or any other clause of this Section 7.02;


(f)    promptly, and in any event within five Business Days after receipt
thereof by such Credit Party or any of its Subsidiaries, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of such Credit Party or any of its Subsidiaries; and


(g)    promptly, such additional information regarding the business, financial
or corporate affairs of such Credit Party or any of its Subsidiaries, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which EWI posts such
documents, or provides a link thereto on EWI's website on the Internet at the
website address listed on Schedule 11.02 (as may be updated from time to time);
or (ii) on which such documents are posted on EWI's behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that: (A) EWI shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests EWI to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (B) EWI shall notify (which
may be by facsimile or electronic mail) the Administrative Agent and each Lender
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance EWI shall be
required to provide paper copies of the Compliance Certificates required by
Section 7.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by EWI with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery by it or maintaining its copies of such documents.


Such Credit Party hereby acknowledges that (a) the Administrative Agent and/or
the Arranger will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Credit Party Materials”) by posting the Credit Party Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Credit
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons' securities. Such Credit Party hereby
agrees that (w) all




--------------------------------------------------------------------------------




Credit Party Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Credit Party Materials “PUBLIC,” such Credit Party shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuers and the
Lenders to treat such Credit Party Materials as not containing any material
non-public information with respect to such Credit Party or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such Credit Party Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Credit Party Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arranger shall be entitled to treat any Credit Party Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor.”


7.03    Notification. Deliver to the Administrative Agent for further
distribution to the Lenders, promptly after a Responsible Officer of EWI obtains
knowledge thereof, notice of any of the following:


(a)    the occurrence of any Default or Event of Default;


(b)    any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non‑performance of, or any
default under, a Contractual Obligation of such Credit Party or any of its
Subsidiaries; (ii) any dispute, litigation, investigation, proceeding or
suspension between such Credit Party or any of its Subsidiaries and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation, investigation or proceeding affecting such
Credit Party or any of its Subsidiaries, including pursuant to any applicable
Environmental Laws; and


(c)    the occurrence of any ERISA Event with respect to any Credit Party or any
of its Subsidiaries that would reasonably be expected to result in a Material
Adverse Effect.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of EWI setting forth details of the occurrence referred to
therein and stating what EWI has taken and proposes to take with respect
thereto. Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Credit Agreement and any other
Credit Document that have been breached.


7.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless (i) the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained or (ii) the failure to pay any such obligations and
liabilities would not reasonably be expected to have a Material Adverse Effect.


7.05    Preservation of Existence, Etc.


(a)    Preserve, renew and maintain in full force and effect its legal existence
and (where applicable) good standing under the Laws of the jurisdiction of its
organization (except in connection with a transaction permitted by Section 8.04
or 8.05 or where (other than with respect to the existence of a Borrower)
failure to do so would not reasonably be expected to result in a Material
Adverse Effect); (b) take all commercially reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non‑preservation of which would reasonably be expected to
have a Material Adverse Effect.


7.06    Maintenance of Properties.


(a)    Maintain, preserve and protect all of its Property and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted unless (i) such Credit Party or Subsidiary of
such Credit Party determines in good faith that the continued maintenance of
such Property is no




--------------------------------------------------------------------------------




longer economically desirable, necessary or useful to its business, (ii) the
Disposition of such Property is a Permitted Disposition or (iii) the failure to
so maintain, preserve or protect such Property would not be expected to have a
Material Adverse Effect;


(b)    make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and


(c)    use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.


7.07    Maintenance of Insurance. Maintain in full force and effect with
financially sound and reputable insurance companies that are not Affiliates of
the Borrowers, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts (after giving
effect to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons. Such
insurance shall identify the Collateral Agent as sole loss payee as its interest
may appear, with respect to flood hazard and property insurance, and as
additional insured, with respect to liability insurance and provide for not less
than thirty days' prior notice to the Collateral Agent of the cancellation of
any such insurance. EWI will notify the Administrative Agent promptly after a
Responsible Officer of EWI obtains knowledge of any cancellation, termination or
lapse of any such insurance.


7.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.


7.09    Books and Records. Maintain (a) proper books of record and account, in
which entries that are true and correct in all material respects shall be made
in accordance with GAAP, of all financial transactions and matters involving its
assets and business and (b) such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over it.


7.10    Inspection Rights. With respect to such Credit Party and its
Subsidiaries, permit representatives and independent contractors of the
Administrative Agent and each Lender to visit and inspect any of their
properties, to conduct field audits, to examine their corporate, financial,
operating, statutory and regulatory compliance, audit and supervisory
examination records, and make copies thereof or abstracts therefrom, and to
discuss their affairs, finances, accounts, compliance programs and initiatives,
audits, and supervisory examinations with their directors, officers, and
independent public accountants, all at the expense of such Credit Party and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to such Credit Party;
provided, however, that so long as no Event of Default has occurred and is
continuing such Credit Party's obligation to pay the expenses of any of the
foregoing will be limited to (A) one inspection per year (measured from the date
of this Credit Agreement and each anniversary thereof) at the Administrative
Agent's discretion and (B) any further inspections resulting from the
Administrative Agent's good faith belief that conditions exist that could
reasonably be expected to result in a Material Adverse Effect; provided,
further, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and without advance notice.


7.11    Use of Proceeds. Use the proceeds of the Credit Extensions to refinance
the loans and obligations existing under the Existing Credit Agreement and for
general corporate purposes not in contravention of any Law or of any Credit
Document, including Permitted Acquisitions.


7.12    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each




--------------------------------------------------------------------------------




Foreign Obligor is organized and existing, and all approvals and consents of
each other Person in such jurisdiction, in each case that are required in
connection with the Credit Documents to which it is a Party.


7.13    Joinder of Subsidiaries as Guarantors.


(a)    Domestic Guarantors. If a Domestic Subsidiary that is not a Domestic
Guarantor hereunder (each a “Non-Guarantor Domestic Subsidiary”) shall at any
time:


(i)    in any case (considered with its Subsidiaries on a consolidated basis)
represent more than 7.5% of the consolidated assets or account for more than
7.5% of consolidated revenues for the Consolidated Group (in each such case
determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended), or


(ii)    together with all other such Non-Guarantor Domestic Subsidiaries as a
group, represent more than 20% of the consolidated assets or account for more
than 20% of the Consolidated revenues for the Consolidated Group (in each such
case determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended),


then, in any such instance, EWI will, subject to the provisions hereof,
promptly, but in any event within forty-five (45) days after the delivery date
for annual and quarterly financial statements under subsections (a) and (b) of
Section 7.01 as to which a determination has been made that such a joinder is
required (with extensions as may be deemed necessary or appropriate by the
Administrative Agent in its discretion), cause the joinder of such Domestic
Subsidiary as a Domestic Guarantor hereunder pursuant to a Joinder Agreement (or
such other documentation reasonably acceptable to the Administrative Agent)
accompanied by Organization Documents and favorable opinions of counsel to such
Domestic Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent, such that after giving effect thereto the Non-Guarantor
Domestic Subsidiaries will not, individually or as a group, exceed the foregoing
threshold requirements.


(b)    Foreign Guarantors. EWI will cause each of the Specified Material Foreign
Subsidiaries to be a Foreign Guarantor hereunder in accordance with the
provisions hereof, and in addition, if a Foreign Subsidiary (other than the
India Borrower or a Foreign Subsidiary of the India Borrower) that is not a
Foreign Guarantor hereunder (each a “Non-Guarantor Foreign Subsidiary”) shall at
any time:


(i)    in any case (considered with its Subsidiaries on a consolidated basis)
represent more than 7.5% of the consolidated assets or account for more than
7.5% of the consolidated revenues for the Consolidated Group (in each such case
determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended), or


(ii)    together with all other such Non-Guarantor Foreign Subsidiaries as a
group, represent more than 20% of the consolidated assets or account for more
than 20% of the consolidated revenues for the Consolidated Group (in each such
case determined as of the end of each fiscal quarter for the period of four
consecutive fiscal quarters then ended);


then, in any such instance, EWI will, subject to the provisions hereof,
promptly, but in any event within 120 days after the delivery date for annual
and quarterly financial statements under subsections (a) and (b) of Section 7.01
as to which a determination has been made that such a joinder is required (with
extensions as may be deemed necessary or appropriate by the Administrative Agent
in its discretion), cause the joinder of such Foreign Subsidiary as a Foreign
Guarantor hereunder by execution of a Joinder Agreement or Guaranty (or such
other documentation reasonably acceptable to the Administrative Agent), in each
case accompanied by Organization Documents and favorable opinions of counsel to
such Foreign Subsidiary, all in form and substance reasonably satisfactory to
the Administrative Agent, such that after giving effect thereto, such
Non-Guarantor Foreign Subsidiaries will not, individually or as a group, exceed
the foregoing threshold requirements; provided that in any such case, the
Administrative Agent shall, in consultation with EWI, perform an analysis of the
relative benefits associated with the prospective guaranty and where, in its
reasonable discretion, the Administrative Agent shall make a




--------------------------------------------------------------------------------




determination, taking into account local custom and practice, that the costs,
circumstances and requirements under local law associated with the guaranty
outweigh the relative benefits of the guaranty then, in any such case, the
guaranty shall not be required. For the avoidance of doubt, in no event will any
guaranty provided by any Foreign Guarantor cover any of the Domestic
Obligations.


(c)    India Obligations. In the case of any India Borrower and its Foreign
Subsidiaries, where any Foreign Subsidiary of an India Borrower is not a
Guarantor hereunder (each a “Non-Guarantor India Subsidiary”), such India
Borrower shall cause the joinder of such Foreign Subsidiary as an India
Guarantor hereunder pursuant to a Joinder Agreement (or such other documentation
reasonably acceptable to the Administrative Agent) accompanied by Organization
Documents and favorable opinions of counsel to such Foreign Subsidiary, all in
form and substance reasonably satisfactory to the Administrative Agent, such
that after giving effect thereto, such Non-Guarantor India Subsidiary shall
become an India Guarantor; provided that in any such case, the Administrative
Agent shall, in consultation with EWI, perform an analysis of the relative
benefits associated with the prospective guaranty and where, in its reasonable
discretion, the Administrative Agent shall make a determination, taking into
account local custom and practice, that the costs, circumstances and
requirements under local law associated with the guaranty outweigh the relative
benefits of the guaranty then, in any such case, the guaranty shall not be
required. For the avoidance of doubt, in no event will any guaranty provided by
any India Guarantor cover any of the Domestic Obligations or any of the Foreign
Obligations that are not India Obligations.


7.14    Pledge of Capital Stock.


(a)    Pledge. EWI will pledge or cause to be pledged to the Administrative
Agent:


(i)    to secure the Obligations (including the Foreign Obligations and India
Obligations), (A) 100% of the issued and outstanding Capital Stock of each
Material Domestic Subsidiary, and (B) 65% (or, if less, the full amount owned)
of the issued and outstanding Capital Stock of each Material First-Tier Foreign
Subsidiary entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% (or if less, the full amount owned) of the issued and
outstanding Capital Stock of each Material First-Tier Foreign Subsidiary not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)); and


(ii)    to secure the Foreign Obligations and the India Obligations, (A) the
remaining 35% of the issued and outstanding Capital Stock of each Material
First-Tier Foreign Subsidiary entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)), and (B) 100% of the issued and outstanding Capital
Stock of each Material Foreign Subsidiary (other than First-Tier Foreign
Subsidiaries);


provided that the requirement pursuant to clause (a)(i)(B) for the pledge of not
more than 65% of the Capital Stock in each Material First-Tier Foreign
Subsidiary entitled to vote to secure the Obligations is intended to avoid
treatment of the undistributed earnings of a Foreign Subsidiary as a deemed
dividend to its United States parent for United States federal income tax
purposes. Accordingly, notwithstanding the provisions of clauses (i) and (ii)
above, such Credit Party shall, at the request of the Administrative Agent and
after consultation with the Borrowers, pledge or cause to be pledged any greater
percentage of its interest in a First-Tier Foreign Subsidiary that, as the
result of a Change in Law, (1) would not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary to be treated as a deemed
dividend to the United States parent of such Foreign Subsidiary, as determined
for United States federal income tax purposes, and (2) would not otherwise
reasonably be expected to result in material adverse tax consequences to such
Foreign Subsidiary or its United States parent, to secure the Obligations, and
shall pledge any remaining interests therein to secure the Foreign Obligations.


(b)    Deliveries. In connection with the foregoing pledges, EWI will or will
cause to be delivered to the Administrative Agent:


(i)    Domestic Guarantors. The pledge of Capital Stock of the Material Domestic
Subsidiaries will be made pursuant to a Pledge Agreement or pledge joinder
agreement(s), together with such filings and deliveries necessary or appropriate
to perfect the security interests therein (including, where appropriate,
delivery of original share certificates evidencing the pledged interests and
undated transfer powers executed




--------------------------------------------------------------------------------




in blank), and opinions of counsel relating thereto, all in form, substance and
scope reasonably satisfactory to the Administrative Agent, and will be made (A)
on the Closing Date, in the case of Material Domestic Subsidiaries existing on
the Closing Date, and (B) otherwise within 45 days (with extensions as may be
deemed necessary or appropriate by the Administrative Agent in its discretion)
of formation or acquisition or the date when the subject interests are first
required to be pledged hereunder.


(ii)    Foreign Guarantors. The pledge of Capital Stock of the Material Foreign
Subsidiaries will be made pursuant to a Pledge Agreement or pledge joinder
agreement(s), together with such filings and deliveries necessary or appropriate
to perfect the security interests therein (including, where appropriate,
notarization and recordation of local pledge agreements, parallel debt
agreements and such other acts necessary or appropriate to give effect to the
pledge under local law), and opinions of counsel relating thereto, all in form,
substance and scope reasonably satisfactory to the Administrative Agent, and
will be made (A) on the Closing Date, in the case of pledged interests in
Material First-Tier Foreign Subsidiaries, and (B) otherwise within 120 days
(with extensions as may be deemed necessary or appropriate by the Administrative
Agent in its discretion) of formation, acquisition or the date when the subject
interests are first required to be pledged hereunder; provided that the
Administrative Agent shall, in consultation with EWI, prepare an analysis of the
relative benefits associated with the prospective pledge and where, in its
reasonable discretion, the Administrative Agent shall make a determination,
taking into account local custom and practice, that the costs, circumstances and
requirements under local law associated with the pledge outweigh the relative
benefits of the pledge, then in any such case the pledge will not be required.


7.15    Pledge of Other Property.


(a)    Domestic Personal Property. The Obligations will be secured by a grant of
a security interest in substantially all personal property (including all
accounts, contract rights, deposit accounts, chattel paper, insurance proceeds,
inventory, investments and financial assets, general intangibles, intellectual
property, licenses, machinery and equipment, but not the pledge of Capital Stock
which shall be governed by the provisions of Section 7.14 and the Pledge
Agreements relating thereto) of the Domestic Credit Parties (the “Domestic
Grantors”) located in the United States in which a security interest may be
created by the execution of the Domestic Security Agreement under Article 9 of
the UCC and which may be perfected by filing financing statements under the UCC
or by filing notices of security interests in respect of intellectual property
with the United States Copyright Office or the United States Patent and
Trademark Office. The scope of the personal property covered by this subsection
will not include Excluded Property. In connection with any grant of security
interest under this subsection, there will be delivered to the Administrative
Agent (A) on the Closing Date, in the case of Domestic Grantors existing on the
Closing Date, and (B) within forty-five (45) days (with extensions as may be
deemed necessary or appropriate by the Administrative Agent in its discretion)
of formation, acquisition or the date when the subject interests are first
required to be pledged hereunder, (i) a security agreement in form and substance
reasonably satisfactory to the Administrative Agent, executed in multiple
counterparts, (ii) notices of grant of security interest in respect of
intellectual property with the United States Copyright Office or the United
States Patent and Trademark Office reasonably satisfactory to the Administrative
Agent, executed in multiple counterparts, (iii) such opinions of counsel as the
Administrative Agent may deem necessary or appropriate, in form and substance
reasonably satisfactory to the Administrative Agent, (iv) evidence of property
insurance (consistent with the requirements for insurance hereunder) on personal
property showing the Collateral Agent as loss payee (if insurance is provided by
a commercial insurer), and (v) such other filings and deliveries as may be
necessary or appropriate as determined by the Administrative Agent in its
reasonable discretion.


(b)    Foreign Personal Property. Except as may be agreed by the Administrative
Agent, the Foreign Obligations will be secured by a grant of a Lien in all
material personal property (including all accounts, contract rights, deposit
accounts, chattel paper, insurance proceeds, inventory, investments and
financial assets, general intangibles, intellectual property, licenses,
machinery and equipment, but not the pledge of Capital Stock which shall be
governed by the provisions of Section 7.14 and the Pledge Agreements relating
thereto) of the Foreign Credit Parties (other than the India Borrower or any
Foreign Subsidiaries of the India Borrower) located outside the United States in
which a Lien may be created by the execution of the Foreign Security Agreement
under applicable Law with a fair value in excess of $5 million in any instance
(or otherwise determined to be material in the




--------------------------------------------------------------------------------




reasonable discretion of the Administrative Agent). The scope of the Liens will
contain exceptions and qualifications reasonably acceptable to the
Administrative Agent, and will not include Excluded Property. Further, the
Administrative Agent shall, in consultation with EWI, perform an analysis of the
relative benefits associated with the prospective pledge and where, in its
reasonable discretion, the Administrative Agent shall make a determination,
taking into account local custom and practice, that the costs, circumstances and
requirements under local law associated with the pledge outweigh the relative
benefits of the Lien, then, in any such case, the Lien will not be required. In
connection with the a grant of Liens under this subsection, there will be
delivered to the Administrative Agent within 120 days (with extensions as may be
deemed necessary or appropriate by the Administrative Agent in its discretion)
of formation, acquisition or the date when the subject interests are first
required to be pledged hereunder, (i) a security agreement in form and substance
reasonably satisfactory to the Administrative Agent, executed in multiple
counterparts, (ii) filings and notices of grant of Lien in respect of such
personal property as may be necessary or appropriate to perfect the subject
interests and otherwise reasonably satisfactory to the Administrative Agent,
(iii) such opinions of counsel as the Administrative Agent may deem necessary or
appropriate, in form and substance reasonably satisfactory to the Administrative
Agent, (iv) evidence of property insurance (consistent with the requirements for
insurance hereunder) on personal property showing the Collateral Agent and loss
payee (if insurance is provided by a commercial insurer), and (v) such other
deliveries as may be customary, necessary or appropriate in the subject
jurisdiction as determined by the Administrative Agent in its reasonable
discretion. For the avoidance of doubt, in no event will any Lien granted by any
Foreign Credit Party secure any of the Domestic Obligations.


7.16    Further Assurances.


(a)    Delivery of Guaranties from Material Foreign Subsidiaries. Within 90 days
of the Closing Date (or such later date as may be acceptable to the
Administrative Agent in its discretion), EWI will provide or cause to be
provided, Guaranties from the Material Foreign Subsidiaries required hereunder
(including as set forth on Schedule 5.01 hereto) but which were not provided on
the Closing Date, including conforming changes in respect of local law and
related instruments, where necessary or appropriate under local law, and
together with opinions of local counsel relating thereto, in form and substance
acceptable to the Administrative Agent in its discretion.


(b)    Pledge of Material First-Tier Foreign Subsidiaries. Within 90 days of the
Closing Date (or such later date as may be acceptable to the Administrative
Agent in its discretion), EWI will provide or cause to be provided, a pledge of
those ownership interests in Material First-Tier Foreign Subsidiaries required
to be pledged hereunder (including as set forth on Schedule 5.01 hereto) but
which were not provided on the Closing Date, including local pledge agreements
and related instruments, where necessary or appropriate under local law, and
together with opinions of local counsel relating thereto, in form and substance
acceptable to the Administrative Agent in its discretion.


(c)    Pledge of Material Foreign Subsidiaries. Within 90 days of the Closing
Date (or such later date as may be acceptable to the Administrative Agent in its
discretion), EWI will provide or cause to be provided, a pledge of those
ownership interests in Material Foreign Subsidiaries (other than the Material
First-Tier Foreign Subsidiaries) required to be pledged hereunder (including as
set forth on Schedule 5.01 hereto) but which were not provided on the Closing
Date, including local pledge agreements and related instruments, where necessary
or appropriate under local law, and together with opinions of local counsel
relating thereto, in form and substance acceptable to the Administrative Agent
in its discretion.


(d)    Liens in Personal Property of Foreign Credit Parties. Within 90 days of
the Closing Date (or such later date as may be acceptable to the Administrative
Agent in its discretion), EWI will provide or cause to be provided, Liens in
material personal property of the Foreign Credit Parties required hereunder
(including as set forth on Schedule 5.01 hereto) but which were not provided on
the Closing Date, including local security agreements and related instruments,
where necessary or appropriate under local law, and together with opinions of
local counsel relating thereto, in form and substance acceptable to the
Administrative Agent in its discretion.


(e)    Amendments to Credit Agreement with Respect to the India Obligations. As
soon as practicable, but in any event within 90 days of the Closing Date (or
such later date as may be acceptable to the Administrative




--------------------------------------------------------------------------------




Agent in its discretion), EWI and the other Credit Parties will deliver duly
executed counterparts to an amendment to this Credit Agreement that, in the
reasonable judgment of local counsel in India upon consultation with the India
Borrower's local India counsel, are necessary or advisable to comply with the
law of India (including any mandates or requirements of the Reserve Bank of
India).


(f)    Process Agent Appointment Letter. Within 20 days of the Closing Date (or
such later date as may be acceptable to the Administrative Agent in its
discretion), each English Obligor will provide or cause to be provided, evidence
that the relevant process agent has accepted its appointment, for such English
Obligor, to acts as its agent for service of process in relation to the
proceedings before the Courts of the State of New York in connection with any
Credit Document.


7.17    Limitation on Guaranties, Liens and the Pledge of Capital Stock.
Notwithstanding anything contained herein to the contrary, guaranties, Liens and
the pledge of Capital Stock will not be required where they would (i) give rise
to material adverse tax or regulatory consequences under applicable Law
(determined in the reasonable judgment of the Administrative Agent), (ii) with
respect to joint ventures and non-wholly-owned Subsidiaries, require the consent
of one or more third parties or (iii) relate to restricted cash or other funds
that are held in trust and not the property of members of the Consolidated
Group.




ARTICLE VIII


NEGATIVE COVENANTS


Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, each of the
Credit Parties that is a party to this Credit Agreement will not, and will not
permit any of its Subsidiaries to:


8.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:


(a)    Liens pursuant to any Credit Document securing the Loan Obligations;


(b)    Liens in favor of a Lender or an Affiliate of a Lender (or a Person who,
at the time of the Swap Contract or Treasury Management Agreement was entered
into, was a Lender of an Affiliate of a Lender) securing a Swap Contract or
Treasury Management Agreement permitted hereunder, but only to the extent that
(i) the obligations under such Swap Contract or Treasury Management Agreement
are permitted under Section 8.03, (ii) such Liens are on the same collateral
that secures the Loan Obligations and (iii) the obligations under such Swap
Contract or Treasury Management Agreement and the Loan Obligations share pari
passu (subject to Section 9.03) in the collateral that is subject to such Liens;


(c)    Liens existing on the date hereof and listed on Schedule 8.01;


(d)    Liens for taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(e)    Liens in favor of carriers, warehousemen, mechanics, materialmen,
repairmen or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than thirty days or that are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;


(f)    Liens resulting from pledges or deposits in the ordinary course of
business in connection with workers' compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;






--------------------------------------------------------------------------------




(g)    Liens resulting from (i) deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds (other than bonds related to judgments or litigation),
performance bonds and other obligations of a like nature incurred in the
ordinary course of business or (ii) earnest money deposits or indemnification
holdbacks made in connection with Permitted Acquisitions or Permitted
Dispositions;


(h)    Liens consisting of (i) easements, rights‑of‑way, restrictions and other
similar encumbrances affecting real property that, in the aggregate, are not
substantial in amount, or (ii) licenses, sublicenses, leases or subleases
entered into in the ordinary course of business and in each case in clauses (i)
and (ii) do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;


(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;


(j)    Liens securing, or in respect of, obligations under Capital Leases or
Synthetic Leases and purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;


(k)    Liens existing on Property at the time it is Acquired by a member of the
Consolidated Group (including, without limitation, Property Acquired in
connection with a Permitted Acquisition); provided such Liens are not created in
contemplation thereof and do not extend to any Property of any other member of
the Consolidated Group;


(l)    Liens resulting from cash deposited with banks that participate in the
Consolidated Group's ATM network in the ordinary course of business to secure
cash contributed by such banks for use in the ATM network and cash deposited
with vendors or suppliers of PIN's or mobile phone time to members of the
Consolidated Group in the ordinary course of business to secure accounts payable
to such vendors or suppliers;


(m)    Liens or other rights granted (whether for the benefit of a single
provider or multiple providers) to (1) vendors or suppliers of products, content
or services distributed or provided through processing networks of the
Consolidated Group in the products, content or services supplied and proceeds
thereof (including, without limitation, any trust accounts or restricted cash
accounts associated with the purchase or sale of such products, content or
services) or (2) correspondent payout agents (including, without limitation,
those arising from the deposit or prefunding of amounts) to facilitate money
transfers;


(n)    Liens and customary rights of set-off, revocation, refund or chargeback
and similar rights under deposit, disbursement or concentration account
agreements or under UCC (or comparable foreign Law) or otherwise arising by
operation of Law in favor of any bank or other financial institution at which
such Credit Party or its Subsidiaries maintains a deposit, disbursement or
concentration account in the ordinary course of business and Liens arising due
to any cash pooling, netting or composite accounting arrangements;


(o)    Liens resulting from cash collateral in an aggregate amount of up to $75
million at any time to secure letters of credit or bank guarantees permitted by
Section 8.03(k);


(p)    Liens in Securitization Receivables in a Securitization Transaction
permitted hereunder;


(q)    Liens, as permitted under German law, resulting from property ownership
transfers made for security purposes (Sicherungseigentum), retention of title
arrangements (Eigentumsvorbehalt) and assignments of claims, rights and
receivables made for security purposes (Sicherungsabtretungen), in each




--------------------------------------------------------------------------------




case made in the ordinary course of business;


(r)    Refinancing Liens with granted in respect of Liens permitted by Sections
8.01(c), (j), (k), (r) or (s); and


(s)    other Liens securing aggregate Indebtedness of not more than $25 million
at any time.


For purposes of determining compliance with this Section 8.01: (i) in the event
that a Lien (or any portion thereof) meets the criteria of more than one of the
categories of Liens permitted in this Section 8.01, the relevant Credit Party or
Subsidiary, in its sole discretion, may classify (and may from time to time
thereafter reclassify) such Lien (or any portion thereof) and will only be
required to include such Lien in one of the categories of Liens permitted in
this Section 8.01; and (ii) at the time of incurrence or upon any later
reclassification, the relevant Credit Party or Subsidiary, in its sole
discretion, may divide and classify a Lien in more than one of the categories of
Liens permitted in this Section 8.01.


For purposes of determining compliance with Section 8.01, the U.S.
dollar-equivalent amount of cash collateral or Indebtedness denominated in a
foreign currency shall be calculated based on the relevant currency exchange
rate in effect on the date such cash collateral was granted, or on the date such
Indebtedness was incurred, in the case of term debt, or first committed, in the
case of revolving credit debt.


8.02    Investments. Make or permit to exist any Investments, except:


(a)    Investments in cash and Cash Equivalents;


(b)    Investments (including intercompany Investments) existing on the date
hereof and listed on Schedule 8.02, and extensions, renewals and, in the case of
loans and advances, refinancings thereof, so long as no such extension, renewal
or refinancing results in any increase in the principal amount thereof, except
for amounts referenced in clauses (i), (ii) and (iii) of the proviso in the
next-to-last paragraph of this Section 8.02;


(c)    Investments, to the extent not prohibited by applicable Law, consisting
of payroll advances or other advances to officers, directors, managers,
consultants and employees of the members of the Consolidated Group in an
aggregate amount not to exceed $2 million at any time outstanding, for travel,
entertainment, relocation and analogous ordinary business purposes;


(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(e)    Investments by members of the Consolidated Group in and to:


(i)     EWI and its wholly-owned Subsidiaries (including Persons that would be
wholly-owned Subsidiaries following such Investment) that are organized under
the laws of an Approved Jurisdiction, without limit;


(ii)    non-wholly-owned Subsidiaries that are organized under the laws of an
Approved Jurisdiction in an aggregate principal amount not to exceed $50 million
at any time;


(iii)    Subsidiaries that are not organized under the laws of an Approved
Jurisdiction (other than China), whether or not wholly-owned, in an aggregate
principal amount not to exceed $50 million at any time; and


(iv)    Subsidiaries that are organized under the laws of the Peoples Republic
of China, whether or not wholly-owned, in an aggregate principal amount not to
exceed an amount at any




--------------------------------------------------------------------------------




time equal to the remainder of $50 million minus the aggregate amount of
Indebtedness outstanding under Sections 8.03(d)(ii)(A) and 8.03(q)(iii);


(f)    Investments resulting from Support Obligations permitted by Section
8.03(m);


(g)    Investments made as part of, or acquired as a result of, Permitted
Acquisitions, and extensions, renewals and, in the case of loans and advances a
part thereof, refinancings thereof, so long as in such case the refinancing is
between the same parties and otherwise complies with the requirements hereunder,
including the provisions of Section 8.08 and so long as no such extension,
renewal or refinancing results in any increase in the principal amount thereof,
except for amounts referenced in clauses (i), (ii) and (iii) of the proviso in
the next-to-last paragraph of this Section 8.02;


(h)    Investments in seller “take-back” notes and other non-cash consideration
received in connection with a Disposition of assets not prohibited by this
Credit Agreement; provided that 75% of the aggregate amount of consideration
given by the seller in such Disposition shall have cash or Cash Equivalents;


(i)    Investments resulting from upfront payments, signing bonuses and similar
payments to agents and guarantees of agent commissions, in each case in the
ordinary course of business and consistent with past practice;


(j)    Investments received in return for the contribution of all or any portion
of the assets of, or the equity interests in, certain Subsidiaries organized and
operating in Spain (including Euronet Movilcarga, S.L. and Euronet Telerecarga,
S.L.) to a non-wholly owned joint venture otherwise permitted hereunder;


(k)    Refinancing Investments made in respect of Investments permitted by
Sections 8.02(h), (j), (k) or (l), provided that in the case of Refinancing
Investment under (j), such Refinancing Investments remain in Subsidiaries, joint
ventures or investments in entities organized and operating in Spain; and


(l)    other Investments of a type not contemplated in the foregoing clauses of
this Section in an aggregate principal amount not to exceed $75 million at any
time.


For purposes of determining compliance with this Section 8.02, (i) in the event
that an Investment (or any portion thereof) meets the criteria of more than one
of the categories of Investments permitted in this Section 8.02, the relevant
Credit Party or Subsidiary, in its sole discretion, may classify (and may from
time to time thereafter reclassify) such Investment (or any portion thereof) and
will only be required to include such Investment in one of the categories of
Investments permitted in this Section 8.02; and (ii) at the time of incurrence
or upon any later reclassification, the relevant Credit Party or Subsidiary, in
its sole discretion, may divide and classify an Investment in more than one of
the categories of Investments permitted in this Section 8.02.


Accrual of interest or dividends, the accretion of accreted value and the
payment of interest or dividends in the form of additional Investments will not
be deemed to be the making of an Investment for purposes of this Section 8.02.


For purposes of determining compliance with any U.S. dollar-denominated
restriction on the making of Investments, the U.S. dollar-equivalent amount of
an Investment denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Investment was made,
in the case of an Investment consisting of term debt, or first committed, in the
case an Investment consisting of revolving credit debt; provided that if any
Refinancing Investment otherwise permitted by Section 8.02(k) is denominated in
the same foreign currency as the relevant Refinanced Investment and would cause
the applicable U.S. dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such Refinancing
Investment does not exceed an amount equal to the sum of (i) the aggregate
amount of the Refinanced Investment (including principal and accrued interest or
dividends), (ii)




--------------------------------------------------------------------------------




prepayment fees or premiums, tender or consent fees and/or other reasonable
costs and expenses directly related to the Refinanced Investment and (iii)
reasonable fees, expenses and costs directly related to the entering into of the
Refinancing Investment.


The principal amount of any Refinancing Investment denominated in a currency
other than that in which the Refinanced Investment is denominated shall be
calculated based on the currency exchange rate applicable to the currencies in
which such Refinancing Investment and Refinanced Investment are denominated that
is in effect on the date of such refinancing.


8.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:


(a)    Indebtedness under the Credit Documents;


(b)    Indebtedness of EWI under the Convertible Debentures in an aggregate
principal amount of up to $175 million;


(c)    Indebtedness outstanding on the date hereof and listed on Schedule 8.03;


(d)    Indebtedness under Capital Leases, Synthetic Lease obligations and
purchase money obligations incurred to provide all or a portion of the purchase
price (or cost of construction or acquisition), in each case for capital assets,
provided that (i) when incurred such Indebtedness shall not exceed the purchase
price or cost of construction of the subject asset and (ii) the aggregate
principal amount of all such Indebtedness shall not exceed (A) in the case of
members of the Consolidated Group organized and operating in the Peoples
Republic of China, an amount, at any time, equal to the remainder of $50 million
minus the aggregate amount of Investments under Section 8.02(e)(iv) and the
aggregate amount of Indebtedness outstanding under Section 8.03(q)(iii), and (B)
in the case of members of the Consolidated Group other than members that are
organized and operating in the Peoples Republic of China, $60 million at any
time;


(e)    Indebtedness or other obligations (contingent or otherwise) of any member
of the Consolidated Group existing or arising under any Swap Contract, provided
that (i) such obligations are entered into by such Person in the ordinary course
of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view” and (ii)
such Swap Contract does not contain any provision exonerating the non‑defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;


(f)    intercompany Indebtedness among members of the Consolidated Group to the
extent permitted by Section 8.02;


(g)    Indebtedness in respect of performance bonds and surety bonds incurred in
the ordinary course of business;


(h)    Indebtedness consisting of guarantees, indemnities or obligations in
respect of purchase price adjustments in connection with the Acquisitions or
Dispositions otherwise permitted hereunder;


(i)    Indebtedness consisting of guaranties by EWI and other members of the
Consolidated Group to secure the performance of financial and contractual
obligations of members of the Consolidated Group in the ordinary course of
business consistent with past practice;


(j)    Indebtedness secured by Liens permitted by Section 8.01(k) and any
Refinancing Liens related thereto permitted by Section 8.01(r) and unsecured
Indebtedness acquired or assumed in connection with a Permitted Acquisition;
provided that such Indebtedness was not incurred in anticipation or




--------------------------------------------------------------------------------




contemplation of such Permitted Acquisition;


(k)    Indebtedness of up to $75 million at any time under letters of credit or
bank guaranties (net of cash collateral provided therefor) required by (1)
vendors or suppliers of products, content or services distributed or provided
through processing networks of the Consolidated Group or (2) correspondent
payout agents to facilitate money transfers;


(l)    Indebtedness of up to $75 million at any time in overdraft protection;


(m)    Support Obligations by members of the Consolidated Group in respect of
Indebtedness otherwise permitted hereunder, provided that if the Support
Obligations relate to Subordinated Debt, the Support Obligations relating
thereto shall be subordinated on the same basis as the Subordinated Debt to
which it relates;


(n)    Indebtedness of up to $200 million in connection with a Securitization
Transaction (but, for purposes hereof, without regard to unfunded or undrawn
commitments and which, in the case of a Securitization Transaction established
to facilitate the issuance of letters of credit and bank guaranties, is without
duplication for the letters of credit and bank guaranties issued in connection
therewith);


(o)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft, payment order or other debit drawn or presented
against insufficient funds in the ordinary course of business; provided such
Indebtedness is extinguished within five Business Days of its incurrence;


(p)    Indebtedness or other obligations (contingent or otherwise) of any member
of the Consolidated Group existing or arising (i) in respect of deposits or
payments made by customers or clients in the ordinary course of business, (ii)
as a result of any cash pooling, netting or composite accounting arrangement or
(iii) under any Treasury Management Agreements;


(q)    Indebtedness in an aggregate principal amount not to exceed (i) $10
million at any time, in the case of any member of the Consolidated Group other
than EWI and members of the Consolidated Group that are organized and operating
in the Peoples Republic of China, (ii) $50 million at any time in the aggregate
for all members of the Consolidated Group other than EWI and members of the
Consolidated Group that are organized and operating in the Peoples Republic of
China, and (iii) an amount, at any time, equal to the remainder of $50 million
minus the aggregate amount of Investments under Section 8.02(e)(iv) and the
aggregate amount of Indebtedness outstanding under Section 8.03(d)(ii)(A), in
the aggregate for all members of the Consolidated Group that are organized and
operating in the Peoples Republic of China;


(r)    Refinancing Indebtedness incurred in respect of Indebtedness under
Sections 8.03(b), (c), (d), (j), (k), (l), (q), (r) or (s); and


(s)    Indebtedness of EWI, provided that EWI can demonstrate that it will be in
compliance with the financial covenants in Section 8.12 after giving effect
thereto on a Pro Forma Basis.


For purposes of determining compliance with this Section 8.03, (i) in the event
that an item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness permitted in this Section 8.03, the
relevant Credit Party or Subsidiary, in its sole discretion, may classify (and
may from time to time thereafter reclassify) such item of Indebtedness (or any
portion thereof) and will only be required to include such Indebtedness (or any
portion thereof) in one of the categories of Indebtedness permitted in this
Section 8.03; and (ii) at the time of incurrence or upon any later
reclassification, the relevant Credit Party or Subsidiary, in its sole
discretion, may divide and classify an item of Indebtedness (or any portion
thereof) in more than one of the categories of Indebtedness permitted in this
Section 8.03.


Accrual of interest, the accretion of accreted value and the payment of interest
or dividends in the form of additional Indebtedness will not be deemed to be an
incurrence of Indebtedness for purposes of this Section 8.03.




--------------------------------------------------------------------------------






For purposes of determining compliance with any U.S. dollar-denominated
restriction on the amount of any Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if any Refinancing Indebtedness
otherwise permitted by Section 8.03(r) is denominated in the same foreign
currency as the relevant Refinanced Debt and would cause the applicable U.S.
dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such U.S.
dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinancing Indebtedness does not exceed an
amount equal to the sum of (i) the aggregate amount of the Refinanced Debt
(including principal and accrued interest), (ii) the aggregate amount of unused
commitments under the Refinanced Debt, (iii) prepayment fees or premiums, tender
or consent fees and/or other reasonable costs and expenses directly related to
the Refinanced Debt and (iv) reasonable fees, expenses and costs directly
related to the entering into of the Refinanced Debt.


The principal amount of any Refinancing Indebtedness denominated in a currency
other than that in which the Refinanced Debt is denominated shall be calculated
based on the currency exchange rate applicable to the currencies in which such
Refinancing Indebtedness and Refinanced Debt are denominated that is in effect
on the date of such refinancing.


8.04    Mergers and Dissolutions.


(a)    Enter into a transaction of merger or consolidation; provided that so
long as no Default or Event of Default then exists or would result therefrom:


(i)    EWI and other members of the Consolidated Group that are Domestic
Subsidiaries may merge or consolidate with other members of the Consolidated
Group, provided that (A) if EWI is a party to the merger or consolidation, it
shall be the surviving entity, (B) if a Domestic Subsidiary that is a Borrower
hereunder shall be a party to the merger or consolidation, then it shall be the
surviving entity (unless EWI or another Domestic Subsidiary that is a Borrower
is also a party to the merger or consolidation, in which case EWI or the other
Domestic Subsidiary that is a Borrower shall be the surviving entity), and (C)
if the transaction of merger or consolidation involves both a Domestic
Subsidiary and a Foreign Subsidiary, then the Domestic Subsidiary shall be the
surviving entity;


(ii)    members of the Consolidated Group that are Foreign Subsidiaries may
merge or consolidate with other members of the Consolidated Group, provided that
(A) if EWI is a party to the merger or consolidation, it shall be the surviving
entity, (B) if a Foreign Subsidiary that is a Borrower hereunder is a party to a
merger or consolidation, then it shall be the surviving entity (unless EWI or a
Domestic Subsidiary that is a Borrower are a party to the merger or
consolidation, in which case EWI or the Domestic Subsidiary that is a Borrower
shall be the surviving entity), (C) if the transaction of merger or
consolidation involves both a Domestic Subsidiary and a Foreign Subsidiary, then
the Domestic Subsidiary shall be the surviving entity, and (D) if the
transaction of merger or consolidation involves two or more Foreign Subsidiaries
and one or more of the Foreign Subsidiaries are organized under the laws of an
Approved Jurisdiction, then the surviving entity shall be a Foreign Subsidiary
that is organized under the laws of an Approved Jurisdiction; and


(iii)    members of the Consolidated Group may merge or consolidate with Persons
that are not members of the Consolidated Group, provided that (A) if EWI is a
party to the merger or consolidation, it shall be the surviving entity, (B) if a
Subsidiary of EWI that is a Borrower, Domestic or Foreign, is a party to the
merger or consolidation, the Subsidiary that is a Borrower will be the surviving
entity, and (C) the transaction shall be a Permitted Acquisition or a Permitted
Disposition.


(b)    Except for EWI and Subsidiaries that are Borrowers hereunder, members of
the Consolidated Group may be dissolved, liquidated or otherwise have their
existence terminated.




--------------------------------------------------------------------------------






8.05    Dispositions. Make or permit Dispositions, except for Permitted
Dispositions.


8.06    Restricted Payments. EWI will not declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that:


(a)    EWI may declare and make dividend payments or other distributions payable
solely in its common stock or other equity interests;


(b)    EWI may purchase, redeem or otherwise acquire shares of its common stock
or other common equity interests or warrants or options to acquire any such
shares with the proceeds received from the substantially concurrent issuance of
new shares of its common stock or other common equity interests;


(c)    EWI may make payment on, in respect of, or in connection with (i) a stock
incentive plan, stock option plan or other equity-based compensation plan or
arrangement or (ii) Capital Stock, options, warrants and other rights to acquire
Capital Stock issued or granted in connection with any Permitted Acquisition
(including, without limitation, the issuance of equity interests, including
Capital Stock, as consideration in connection with any acquisition permitted
hereunder, whether as original purchase consideration or in satisfaction of
subsequent contingent consideration obligations, and the sale of equity
interests, including Capital Stock, for the sole purpose of financing any
acquisition permitted hereunder);


(d)    EWI may make other Restricted Payments; provided that after giving effect
thereto on a Pro Forma Basis, (i) no Default or Event of Default shall exist,
(ii) each of the Consolidated Total Leverage Ratio and the Consolidated Senior
Secured Leverage Ratio will be at least 0.25:1.00 lower than (or, one quarter
turn inside) the maximum ratio permitted under Section 8.12(a) and (b),
respectively, and (iii) the Consolidated Group will have minimum Liquidity of at
least $100 million; and


(e)    EWI may make other Restricted Payments only with the prior written
consent of the Administrative Agent and the Required Lenders.


8.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the
Consolidated Group on the date hereof or any business that is similar,
reasonably related, incidental, complementary or ancillary thereto or any
reasonable extension thereof.


8.08    Transactions with Affiliates. EWI will not, nor will it permit any of
its Subsidiaries to, make payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit of
any Affiliate, except:


(a)    on terms not materially less favorable to EWI or such Subsidiary as EWI
or such Subsidiary would obtain in comparable arms length transaction, and in
connection with such transaction or series of related transactions involving
aggregate annual payments or consideration in excess of $10 million EWI delivers
to the Administrative Agent a resolution adopted by the disinterested members of
the board of directors of EWI approving such transaction and set forth in an
officer's certificate certifying that such transaction complies with this clause
(a);


(b)    any Restricted Payments permitted under Section 8.06.;


(c)    reasonable and customary fees, expenses and indemnities provided in the
ordinary course of business to officers, directors, managers, employees or
consultants of EWI or any of its Subsidiaries;


(d)    customary tax sharing agreements among EWI and its Subsidiaries entered
into in the ordinary course of business;


(e)    transactions expressly permitted hereunder or under the other Credit
Documents;




--------------------------------------------------------------------------------






(f)    transactions among Credit Parties not expressly prohibited under this
Credit Agreement;


(g)    any transaction or series of transactions involving consideration of less
than $1 million;


(h)    transactions in existence as of the Closing Date set forth in all
material respects on Schedule 8.08;


(i)    payments or loans (or cancellation of loans) to employees of EWI or any
of its Subsidiaries and employment agreements, stock option plans and other
similar arrangements with such employees which, in each case, are approved by
the disinterested members of the board of directors of EWI in good faith that
are not otherwise prohibited by this Credit Agreement; and


(j)    the payment of reasonable charges for travel in the ordinary course of
business by any officer, director, manager, employee, agent, consultant,
Affiliate or advisor of EWI or any of its Subsidiaries.


8.09    Covenants Regarding Subordinated Debt. EWI will not, nor will it permit
any other members of the Consolidated Group to:


(a)    amend, modify or waive, or permit the amendment, modification or waiver
of, the indentures or other governing documents relating to any Subordinated
Debt that would be adverse to the interests of the Lenders in any material
respect; or


(b)    make or offer to make any sinking fund payment, payment, prepayment,
redemption, defeasance, purchase or acquisition for value (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purpose of paying when due) or otherwise segregate
funds with respect to any Subordinated Debt, other than:


(i)    regularly scheduled payments of principal and interest (including
contingent interest, if any) required to be made in cash;


(ii)    conversions of the Subordinated Debt into common stock of EWI;


(iii)    the redemption, retirement, repurchase, acquisition for value or
payments of cash in connection with (A) exercise by the holder of the right to
cause a repurchase the Subordinated Debt at the holders' option generally, or
(B) exercise by the holder of the right cause a repurchase of the Subordinated
Debt at the holder's option on a “change of control”, in each case in accordance
with the terms of the indentures or other governing documents relating thereto;


(iv)    the redemption, retirement, repurchase, or acquisition for value of the
Subordinated Debt, at any time and from time to time, (A) in connection with a
refinancing, refunding, renewal or extension of the Subordinated Debt otherwise
permitted under Section 8.03(r), (B) in exchange for Capital Stock of EWI issued
directly to the holders of the Subordinated Debt or (C) with the cash proceeds
resulting from the issuance of Capital Stock of EWI permitted for such purpose
hereunder;


(v)    payments on or in respect of cash redemption of fractional interests on
exercise of rights of conversion under the Subordinated Debt; and


(vi)    any other such payment, prepayment, redemption, retirement, repurchase,
or acquisition for value; provided that (i) no Default or Event of Default shall
exist immediately before or immediately after giving effect thereto on a Pro
Forma Basis, and (ii) after giving effect thereto on a Pro Forma Basis, (A) both
the Consolidated Total Leverage Ratio and the Consolidated Senior Secured
Leverage Ratio will be at least 0.25:1.00 lower than (or, one quarter turn
inside) the




--------------------------------------------------------------------------------




maximum ratio permitted under Section 8.12(a) and (b), respectively, and (B) the
Consolidated Group will have minimum Liquidity of at least $100 million.


8.10    Subsidiary Dividend Restrictions. Other than this Credit Agreement and
the indentures or other governing documents relating to the Convertible
Debentures, the Domestic Subsidiaries of EWI will not enter into any Contractual
Obligation that limits the ability of any such Domestic Subsidiary to declare or
make dividend payments.


8.11    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.


8.12    Financial Covenants.


(a)    Consolidated Total Leverage Ratio. As of the end of each fiscal quarter,
permit the Consolidated Total Leverage Ratio to be greater than 4.00:1.00;
provided that for any period of four consecutive fiscal quarters following a
Material Permitted Acquisition, the Consolidated Total Leverage Ratio will be
not greater than 4.50:1.00.


(b)    Consolidated Senior Secured Leverage Ratio. As of the end of each fiscal
quarter, permit the Consolidated Senior Secured Leverage Ratio to be greater
than 3.00:1.00.


(c)    Consolidated Fixed Charge Coverage Ratio. As of the end of each fiscal
quarter, permit the Consolidated Fixed Charge Coverage Ratio to be less than
1.50:1.00.


ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default. Any of the following shall constitute an Event of
Default:


(a)    Non‑Payment. Any Credit Party fails to pay (i) when and as required to be
paid herein, and in the currency required hereunder, any amount of principal of
any Loan or any L/C Obligation, or (ii) within five (5) Business Days after the
same becomes due, any interest on any Loan or on any L/C Obligation, or any fee
due hereunder, or (iii) within five (5) Business Days after the same becomes
due, any other amount payable hereunder or under any other Credit Document; or


(b)    Specific Covenants. Any Credit Party fails to perform or observe any
term, covenant or agreement contained in any of Section 7.03 or Article VIII; or


(c)    Other Defaults. Any Credit Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Credit Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice from the Administrative
Agent to EWI or such Credit Party; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Credit Party herein, in any other Credit Document, or in any document delivered
in connection herewith or therewith shall be false or misleading in any material
respect when made or deemed made; or


(e)    Cross‑Default. (i) Any member of the Consolidated Group (A) fails (and
such failure continues beyond any applicable grace period and provided that any
default or event of default resulting therefrom has not been cured or waived by
the holder or holders of such Indebtedness or the beneficiary or beneficiaries
of such Support Obligation) to make any payment when due (whether by scheduled
maturity,




--------------------------------------------------------------------------------




required prepayment, acceleration, demand, or otherwise) in respect of any
Indebtedness or Support Obligations (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$25 million, or (B) fails and such failure continues beyond any applicable grace
period and provided that any default or event of default resulting therefrom has
not been cured or waived by the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Support Obligation) to observe or perform
any other agreement or condition relating to any such Indebtedness or Support
Obligations or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Support Obligations (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Support Obligations to become payable or cash collateral in respect thereof to
be demanded; or (ii) there occurs under any Swap Contract an Early Termination
Date (as defined in such Swap Contract) resulting from (A) any event of default
under such Swap Contract as to which EWI or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which EWI or any Subsidiary is an
Affected Party (as so defined) and, in either event, such Early Termination Date
is not rescinded or such Termination Event is not waived and the Swap
Termination Value owed as a result thereof is greater than $25 million; or


(f)    Insolvency Proceedings, Etc. Any member of the Consolidated Group
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) Any member of the Consolidated
Group becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within forty-five (45) days after its issue or levy; or


(h)    Judgments. There is entered against any member of the Consolidated Group
(i) a final judgment or order for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding $25 million (to the extent not
covered by independent third‑party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non‑monetary final judgments that
have, or would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of forty-five (45) consecutive days during which a stay of enforcement of such
judgment (if not otherwise satisfied or discharged before the end of such
period), by reason of a pending appeal or otherwise, is not in effect; or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $25 million,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $25 million; or




--------------------------------------------------------------------------------






(j)    Invalidity of Credit Documents. Any Credit Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Loan Obligations, ceases to be in
full force and effect; or any Credit Party contests in any manner the validity
or enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; or


(k)    Change of Control. There occurs any Change of Control.


9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:


(a)    declare the commitments of the Lenders to make Loans and the obligation
of the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon
such commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;


(c)    require that the Borrowers Cash Collateralize their respective L/C
Obligations (in each case, in an amount equal to the then Outstanding Amount
thereof); and


(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Credit Documents or applicable Law;


provided, however, that upon the occurrence of an Event of Default under Section
9.01(f), the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel to the Administrative Agent
and amounts payable under Article III) payable to the Administrative Agent in
its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including all
reasonable fees, expenses and disbursements of any law firm or other counsel to
the respective Lenders and the respective L/C Issuers and amounts payable under
Article III), ratably among the Lenders in proportion to the amounts described
in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders,




--------------------------------------------------------------------------------




the Swingline Lender and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other amounts owing in respect of any Swap Contract between any Credit Party
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted hereunder, (c) payments of amounts due under any Treasury
Management Agreement between any Credit Party and any Lender, or any Affiliate
of a Lender and (d) the Administrative Agent for the account of the applicable
L/C Issuers, to Cash Collateralize that portion of the L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among such parties
in proportion to the respective amounts described in this clause Fourth payable
to them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.


Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


9.04    Collection Allocation Mechanism.


(a)    On the CAM Exchange Date, the Lenders shall automatically and without
further action be deemed to have exchanged interests in the Specified
Obligations under the Tranches (and participation interests in Letters of
Credit) such that, in lieu of the interest of each Lender in the Specified
Obligations under each Tranche in which it shall participate as of such date
(including the principal, reimbursement, interest and fee obligations of each
Credit Party in respect of each such Tranche) and, if such Lender holds a
Revolving Commitment as of such date, such Lender's participation interests in
Letters of Credit, such Lender shall own an interest equal to such Lender's CAM
Percentage in the Specified Obligations under each of the Tranches (including
the principal, reimbursement, interest and fee obligations of each Credit Party
in respect of each such Tranche) and hold a participation interest in each
Letter of Credit equal to its CAM Percentage thereof. Each Lender, each
Participant, each Credit Party and the Administrative Agent hereby consents and
agrees to the CAM Exchange. Each Lender and each Credit Party hereby agrees from
time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests and
obligations of the Lenders after giving effect to the CAM Exchange, and each
Lender agrees to surrender any promissory notes originally received by such
Lender to the Administrative Agent against delivery of any promissory notes so
executed and delivered; provided, however, that the failure of any Credit Party
to execute and deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange. On the CAM Exchange Date, each Lender whose funded Exposures after
giving effect to the CAM Exchange shall exceed its funded Exposures before
giving effect thereto shall pay to the Administrative Agent the amount of such
excess in the applicable currency or currencies (or, if requested by the
Administrative Agent, in Dollars), and the Administrative Agent shall pay to
each of the Lenders, out of the amount so received by it, the amount by which
such Lender's funded Exposures before giving effect to the CAM Exchange exceeds
such funded Exposures after giving effect to the CAM Exchange.


(b)    Each Lender's obligation to exchange its interests pursuant to the CAM
Exchange shall be absolute and unconditional and shall not be affected by any
circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, any Credit Party or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default, (iii) any adverse change in the
condition (financial or otherwise) of any member of the Consolidated Group or
any other Person, (iv) any breach of this Credit Agreement by any Credit Party,
any Lender or any other Person, or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.








--------------------------------------------------------------------------------




ARTICLE X


ADMINISTRATIVE AGENT AND COLLATERAL AGENT


10.01    Appointment and Authorization of Administrative Agent.


(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither any Borrower nor any other Credit Party shall have rights
as a third party beneficiary of any of such provisions unless they or their
Property are expressly referred to in this Article.


(b)    Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any Collateral Document or otherwise exist against
the Collateral Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Agent shall act on behalf of the
Lenders with respect to any Collateral and the Collateral Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the Collateral Documents with respect to the Collateral Agent.


10.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with EWI or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.


10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in




--------------------------------------------------------------------------------




the other Credit Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any
Credit Document or applicable law; and


(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to EWI or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C Issuer.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.


10.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


10.06    Resignation of the Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuers and
the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment




--------------------------------------------------------------------------------




within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Credit Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swingline
Lender, (b) the retiring L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.


10.07    Non-Reliance on Administrative Agent and Other Lenders. Each of the
Lenders and the L/C Issuers acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each of the Lender and the L/C Issuers also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.


10.08    No Other Duties. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers, Joint Book Managers, Syndication Agents or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents, except in their respective capacities, as applicable, as
Administrative Agent, Lender or L/C Issuer hereunder.


10.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under




--------------------------------------------------------------------------------




Swap Contracts or Treasury Management Agreements to which the Administrative
Agent is not a party) that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.09 and 11.04) allowed in such judicial proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.


10.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize and direct the Administrative Agent,


(a)    to release any Lien on any Property of any member of the Consolidated
Group granted to or held by the Administrative Agent under any Credit Document
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than (A) contingent indemnification obligations, (B)
Obligations described in clause (b) of the definition thereof, and (C)
Obligations described in clause (c) of the definition thereof) and the
expiration or termination of all Letters of Credit, (ii) that is Disposed of or
to be Disposed of as part of or in connection with any Permitted Disposition, or
(iii) subject to Section 11.01, if approved, authorized or ratified in writing
by the Required Lenders;


(b)    to subordinate any Lien on any Property of any member of the Consolidated
Group granted to or held by the Administrative Agent under any Credit Document
to the holder of any Lien on such Property that is permitted by Section 8.01(c),
(j) or (k) or a Refinancing Lien relating thereto permitted under Section
8.01(r); and
 
(c)    to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.


Upon request by the Administrative Agent or any Credit Party at any time, the
Required Lenders will confirm in writing the authority of the Administrative
Agent to release any Guarantor from its obligations hereunder pursuant to this
Section 10.10.


10.11    Swap Contracts and Treasury Management Agreements. No Lender or any
Affiliate of a Lender that is party to any Swap Contract or any Treasury
Management Agreement permitted hereunder that obtains the benefits of Section
9.03 or any Collateral by virtue of the provisions hereof or of any Collateral
Document shall have any right to notice of any action or to consent to, direct
or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to,




--------------------------------------------------------------------------------




Obligations arising under Swap Contracts and Treasury Management Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Lender or Affiliate of a Lender that is party to
such Swap Contract or such Treasury Management Agreement, as the case may be.




ARTICLE XI


MISCELLANEOUS


11.01    Amendments, Etc. Except as expressly provided hereinbelow, no amendment
or waiver of, or any consent to deviation from, any provision of this Credit
Agreement or any other Credit Document shall be effective unless in writing and
signed by the Required Lenders (or by the Administrative Agent on behalf of the
Required Lenders upon receipt of a consent and direction letter from the
Required Lenders) and the applicable Borrowers and Credit Parties, as the case
may be, and acknowledged by the Administrative Agent, and each such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it is given; provided, however, that:


(a)    no such amendment, waiver or consent (however characterized) shall be
effective without the written consent of each Lender directly affected thereby
(whose consent shall be sufficient therefor without the consent of the Required
Lenders) to:


(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02), without the written consent of
such Lender (it being understood and agreed that amendment or waiver of any
condition precedent set forth in Section 5.02 or of any Default or Event of
Default or a mandatory reduction in Commitments shall not be considered an
extension or increase in Commitments for purposes hereof);


(ii)    waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amount due to the Lenders (or any of them) or
any scheduled reduction of Commitments hereunder or under any other Credit
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the last proviso of this
Section 11.01) any fees or other amounts payable hereunder or under any other
Credit Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (B) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;


(iv)    amend Section 1.06 or the definition of “Alternative Currency”;


(v)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,


(vi)    release all or substantially all of the Guarantors from their
obligations under the Credit Documents (other than as provided herein or as
appropriate in connection with transactions permitted hereunder), or




--------------------------------------------------------------------------------






(vii)    except in connection with a Disposition permitted under Section 8.05 or
as permitted by Section 10.10, release all or substantially all of the
Collateral without the written consent of each Lender directly affected thereby;


(b)    unless also signed by the Required USD Revolving Lenders, no such
amendment, waiver or consent shall:


(i)    waive any Default or Event of Default for purposes of Section 5.02,


(ii)    amend or waive any mandatory prepayment on Master Revolving Loan
Obligations under Section 2.06(b) or the manner of application thereof to the
Master Revolving Loan Obligations under Section 2.06(c), or


(iii)    amend or waive the provisions of Section 5.02 (Conditions to all Credit
Extensions), Section 7.13 (Joinder of Subsidiaries as Guarantors), Article VIII
(Negative Covenants), Article IX (Events of Default and Remedies), this
Section 11.01(b) or the definition of “Required USD Revolving Lenders”;


(c)    unless also consented to in writing by the affected L/C Issuer, no such
amendment, waiver or consent shall affect the rights or duties of such L/C
Issuer under this Credit Agreement or any Issuer Document relating to any Letter
of Credit issued or to be issued by it;


(d)    unless also consented to in writing by the affected Swingline Lender, no
such amendment, waiver or consent shall affect the rights or duties of such
Swingline Lender under this Credit Agreement;


(e)    unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
and


(f)    unless also consented to in writing by the Domestic Collateral Agent or
the Foreign Collateral Agent, respectively, no such amendment, waiver or consent
shall affect the rights or duties of the Domestic Collateral Agent or the
Foreign Collateral Agent, respectively, under this Credit Agreement or any other
Credit Document;


provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder (any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (A) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (B) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender, (ii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy or insolvency
reorganization plan that affects the Loans, (iii) each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code supersedes the
unanimous consent provisions set forth herein, (iv) the Required Lenders may
consent to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and any such determination shall be binding
on all the Lenders, and (v) the Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.


Notwithstanding any provision herein to the contrary, this Credit Agreement may
be amended (or amended and restated) with the written consent of the Credit
Parties and the Administrative Agent for the Incremental Credit Facilities
contemplated in subsection (d) and (e) of Section 2.01, and otherwise, with the
written consent of the Required Lenders, the Administrative Agent and the Credit
Parties (i) to add one or more additional revolving credit or term loan
facilities to this Credit Agreement and to permit the extensions of credit and
all related obligations and




--------------------------------------------------------------------------------




liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Credit Agreement and the other Credit Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.


Further, notwithstanding anything herein to the contrary, if following the
Closing Date, the Administrative Agent and EWI shall have agreed in their sole
and absolute discretion that there is an ambiguity, inconsistency, manifest
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Credit Documents, then the Administrative Agent
and EWI shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Documents if the same is not objected to in writing by the Required
Lenders within ten Business Days following receipt of notice thereof (it being
understood that the Administrative Agent has no obligation to agree to any such
amendment).


11.02    Notices; Effectiveness; Electronic Communication.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to any Credit Party, the Administrative Agent, any L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02 (as may be updated
from time to time); and


(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the Credit
Parties).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient,




--------------------------------------------------------------------------------




such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE CREDIT PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS.
NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower or any other Credit Party,
any Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Borrower's or any other Credit Party's or the Administrative
Agent's transmission of Credit Party Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Borrower or any other Credit Party, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).


(d)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuers and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuers and the Swingline Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender's compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Credit Party Materials that are not made available through
the “Public Side Information” portion of the Platform and that may contain
material non‑public information with respect to any Credit Party or its
securities for purposes of United States Federal or state securities laws.


(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swingline Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. Each Borrower shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of any Borrower. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.


11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer, Swingline Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Credit Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder (including the imposition of




--------------------------------------------------------------------------------




the Default Rate) preclude any other or further exercise thereof or the exercise
of any other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided and provided under each of the other Credit Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Credit Documents, (b) the
L/C Issuers or the Swingline Lenders from exercising the rights and remedies
that inure to their benefit (solely in their capacity as L/C Issuer or Swingline
Lender, as the case may be) hereunder and under the other Credit Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.12), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Credit Party under any Debtor Relief Law; and
provided further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Credit Documents, then (i)
the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 9.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.12, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.


11.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent, the Collateral
Agent and their respective Affiliates (including the reasonable fees, charges
and disbursements of Moore & Van Allen, PLLC, as counsel to the Administrative
Agent, the Collateral Agent and the Lenders and of special and local counsel to
the Administrative Agent, the Collateral Agent and the Lenders; provided that
the Administrative Agent, the Collateral Agent and the Lenders will not engage
more than one counsel in each sovereign jurisdiction without EWI's prior written
consent), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Credit Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out‑of‑pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out‑of‑pocket expenses incurred by
the Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Collateral Agent, any Lender or any L/C Issuer (but
limited to the reasonable fees and expenses of one outside law firm for the
Administrative Agent, the Collateral Agent and the Lenders taken as a whole,
and, if necessary and appropriate, one local counsel and one regulatory counsel
for the Administrative Agent, the Collateral Agent and the Lenders taken as a
whole in each appropriate jurisdiction, unless (x) the interests of the
Administrative Agent, the Collateral Agent and the Lenders are sufficiently
divergent, in which case additional counsel may be appointed, as necessary and
appropriate, and (y) if the interests of any Lender or group of Lenders are
distinctly or disproportionately affected, one additional counsel for each such
Lender or group of Lenders)), in connection with the enforcement or protection
of its rights (A) in connection with this Credit Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or related
negotiations in respect of such Loans or Letters of Credit.


(b)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, the Collateral
Agent, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, but limited to the reasonable
fees




--------------------------------------------------------------------------------




and expenses of one outside law firm for the Administrative Agent, the
Collateral Agent and the Lenders taken as a whole, and, if necessary and
appropriate, one local counsel and one regulatory counsel for the Administrative
Agent, the Collateral Agent and the Lenders taken as a whole in each appropriate
jurisdiction, unless (i) the interests of the Administrative Agent, the
Collateral Agent and the Lenders are sufficiently divergent, in which case
additional counsel may be appointed, as necessary and appropriate, and (y) if
the interests of any Lender or group of Lenders are distinctly or
disproportionately affected, one additional counsel for each such Lender or
group of Lenders), incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower or any other Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Credit Agreement and the other Credit Documents,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Borrower or any
other Credit Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of, or material breach of a Credit Document by, such Indemnitee or
(y) arise from disputes solely among Indemnitees, and in such event solely to
the extent that the underlying dispute does not (1) arise as a result of an
action, inaction or representation of, or information provided by or on behalf
of the Consolidated Group or (2) relate to any such action by such Indemnitee in
its capacity as Administrative Agent or Arrangers.


(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender's pro rata share (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent or such L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent), the Collateral Agent or an L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.11(d).


(d)    Waiver of Consequential Damages, Etc. Except as set forth in the last
sentence of this Section, to the fullest extent permitted by applicable law, the
Borrowers shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. Except as set forth in the last sentence of this Section, no Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of or material
breach of any Credit Document by, such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.






--------------------------------------------------------------------------------




(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other obligations hereunder or
under any of the other Credit Documents.


11.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent on
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Credit Agreement.


11.06    Successors and Assigns.


(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that neither any Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of subsection (b) of this Section, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section, or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the L/C Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Credit Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement and the other Credit Documents (including all or a portion of
its Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitment and the related Loans at the time owing to it or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if




--------------------------------------------------------------------------------




the Commitment is not then in effect, the principal outstanding balance of the
Loans of the assigning Lender subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than $5
million, in the case of an assignment of revolving commitments (and the
revolving loans relating thereto), and $5 million, in the case of an assignment
of a term loan, unless (x) the revolving commitments (and the revolving loans
relating thereto) and the term loan subject to such assignment is the full
amount of the assignor's interest therein, as applicable, or (y) each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, EWI otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met; and


(C)    The value of the rights assigned or transferred must at least be EUR
50,000 (or its equivalent in other currencies) or, if the value is lower, the
assignee or transferee qualifies as a professional market party under the terms
of the Dutch Financial Supervision Act (Wet op het Financieel Toezicht).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swingline Lender's rights and obligations in respect of Swingline Loans or (B)
prohibit any Lender from assigning all or a portion of its rights and
obligations among its separate revolving commitments (and the revolving loans
relating thereto) and term loans (and the commitments relating thereto) on a
non-pro rata basis;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of EWI (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that EWI shall be deemed
to have consented to any such assignment unless it shall object thereto by
written notice to the Administrative Agent within five (5) Business Days after
having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;


(C)    the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and


(D)    the consent of the applicable Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment relating thereto.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500 (other than an
assignment pursuant to Section 11.13); provided, however, that the




--------------------------------------------------------------------------------




Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
any Borrower or any of their Affiliates or Subsidiaries, (B) any Defaulting
Lender or an of its Affiliates or Subsidiaries, or any Person who, upon becoming
a Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural person.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender's rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, each applicable Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent's Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Credit Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by any of the Borrowers, the L/C Issuers and
the Lenders, at any reasonable time and from time to time upon reasonable prior
notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, EWI or the other Credit Parties or the Administrative Agent, sell
participations to any Person (other than a natural person, a




--------------------------------------------------------------------------------




Defaulting Lender, any Borrower or any of their respective Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender's
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender's obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Credit Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso of Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.


(e)    Limitations on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with each applicable Borrower's prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless each applicable Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of each such Borrower, to comply with Sections 3.01(e)
and 3.06 as though it were a Lender.


(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h)    Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its revolving commitments (and the revolving loans
relating thereto) pursuant to subsection (b) above, Bank of America may, (i)
upon thirty (30) days' notice to the Borrowers and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty (30) days' notice to the Borrowers, resign as
Swingline Lender. In the event of any such resignation as L/C Issuer or
Swingline Lender, the Borrowers shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swingline Lender hereunder; provided, however,
that no failure by the Borrowers to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swingline Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in L/C Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank
of America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to




--------------------------------------------------------------------------------




make Base Rate Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swingline Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swingline Lender, as the case may be, and (b) any successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee or pledgee under Section 11.06(f) of or
Participant in, or any prospective assignee or pledgee under Section 11.06(f) of
or Participant in, any of its rights or obligations under this Credit Agreement
or any Eligible Assignee invited to become a Lender pursuant to Section 2.01(d),
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of the applicable Borrower or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers.


For purposes of this Section, “Information” means all information received from
EWI or any Subsidiary relating to EWI or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by EWI or any Subsidiary, provided that, in the case of
information received from EWI or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non‑public information concerning
EWI or any of its Subsidiaries, as the case may be, (b) it has developed
compliance procedures regarding the use of material non‑public information and
(c) it will handle such material non‑public information in accordance with
applicable Law, including federal and state securities Laws.


11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower or any other Credit Party against any and all of the
obligations of such Borrower or such Credit Party now or hereafter existing
under this Credit Agreement or any other Credit Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Credit Agreement or any other Credit Document
and although such obligations of such Borrower or such Credit Party may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative




--------------------------------------------------------------------------------




Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
each applicable Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.


11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


11.10    Counterparts; Integration; Effectiveness. This Credit Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Credit Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Credit Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Credit Agreement by telecopy
or electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Credit Agreement.


11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Credit Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12    Severability. If any provision of this Credit Agreement or the other
Credit Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Credit Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.12, if and to the extent that the enforceability of any
provisions in this Credit Agreement relating to Defaulting Lenders shall be
limited by Debtor Relief Laws, as determined in good faith by the Administrative
Agent, an L/C Issuer or a Swingline Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.


11.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of




--------------------------------------------------------------------------------




any Lender pursuant to Section 3.01, (c) a Lender (a “Non-Consenting Lender”)
does not consent to a proposed amendment, consent, change, waiver, discharge or
termination with respect to any Credit Document that has been approved by the
Required Lenders (including, without limitation, by a failure to respond in
writing to a proposed amendment by the date and time specified by the
Administrative Agent) as provided in Section 11.01 but requires unanimous
consent of all Lenders or all Lenders of a particular class of loans, or (d) any
Lender is a Defaulting Lender, then such Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Credit Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:


(i)    the respective Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b)(iv);


(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and, with respect to Revolving Lenders, L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts);


(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(iv)    such assignment does not conflict with applicable Laws; and


(v)    in the case of any such assignment resulting from a Non-Consenting
Lender's failure to consent to a proposed amendment, consent change, waiver,
discharge or termination with respect to any Credit Document, the applicable
replacement bank or financial institution consents to the proposed change,
waiver, discharge or termination;


provided that the failure by such Non-Consenting Lender to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Non-Consenting Lender and the mandatory assignment of such Non-Consenting
Lender's Commitments and outstanding Loans and, with respect to the Revolving
Lenders, participations in L/C Obligations pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the respective Borrower to require such assignment and
delegation cease to apply.


11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; provided however, that
notwithstanding anything to the contrary contained herein, the India Obligations
under this Credit Agreement shall be governed by, and construed in accordance
with, the Laws of India, without reference to its conflict of laws principles,
and to the extent any provisions of this Credit Agreement apply or relate to the
India Obligations or any revolving credit or term loan facilities for the India
Borrower or its Subsidiaries, such provisions shall be governed by, and
construed in accordance with, the Laws of India, without reference to its
conflict of laws principles.


(b)    SUBMISSION TO JURISDICTION. EACH OF THE BORROWERS AND other Credit
PartIES IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
THE




--------------------------------------------------------------------------------




BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER or any other Credit
Party OR ITS PROPERTIES IN THE COURTS/TRIBUNALS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH OF THE BORROWERS And other Credit PartIES
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B)
OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
each Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Administrative
Agent and the Arranger are arm's‑length commercial transactions between such
Borrower, each other Credit Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) each
of such Borrower and the other Credit Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) such Borrower and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant




--------------------------------------------------------------------------------




parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Borrower, any other Credit Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to such Borrower, any other Credit Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower, the other Credit
Parties and their respective Affiliates, and neither the Administrative Agent
nor the Arranger has any obligation to disclose any of such interests to any
Borrower, any other Credit Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers and the other Credit
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


11.17    USA PATRIOT Act Notice. Each Lender that is subject to the Patriot Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Credit Parties, which information
includes the name and address of the Credit Parties and other information that
will allow such Lender or the Administrative Agent, as applicable, to identify
the Credit Parties in accordance with the Act. The Credit Parties shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.


11.18    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Credit
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Credit Party in respect of any such sum due from it to the Administrative Agent
or any Lender hereunder or under the other Credit Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Credit Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).


11.19    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.


11.20    Designation as Senior Debt. All Obligations shall be “Designated Senior
Debt” for purposes of and as defined in that certain Indenture dated as of
October 4, 2005, between EWI and U.S. Bank National Association,




--------------------------------------------------------------------------------




as trustee, and all supplemental indentures thereto.


11.21    Limitations of the German Obligors' Liability (Preservation of German
Obligors' share capital - Stammkapital). To the extent a German Obligor is
jointly and severally liable under this Credit Agreement and the Credit
Documents for liabilities of other Borrowers which are direct or indirect
shareholders of the respective German Obligor (“German Obligor Shareholder”) or
for liabilities of a German Obligor Shareholder's affiliate within the meaning
of §§ 15 et seq. German Stock Corporation Act (Aktiengesetz) (other than
subsidiaries of the respective German Obligor) (such liability being referred to
as “Up-Stream Liabilities”) the respective German Obligor's liability shall be
subject to the following restrictions.


(a)    Limitation of Liability. The Administrative Agent and the Lenders agree
not to assert and enforce any Up-Stream Liabilities against the respective
German Obligor to the extent that the enforcement of such liabilities against
the respective German Obligor would result in (i) a reduction of the respective
German Obligor's Net Assets (Nettovermögen) (as defined in (b) below) to an
amount less than its registered share capital (Stammkapital), or (ii) if the Net
Assets had prior to such enforcement already fallen below the amount of the
registered share capital, a further reduction of the Net Assets, and thereby
affect the assets required for the statutory preservation of the German
Obligor's registered share capital according to §§ 30, 31 of the German Act on
Limited Liability Companies (GmbHG). For the purpose of determining whether an
enforcement of Up-Stream Liabilities results in one of the effects set out in
this paragraph (a), any recourse claim (Rückgriffsanspruch) which the respective
German Obligor has, or would acquire as a result of such enforcement, shall be
taken into account to the extent that such recourse claim is valuable
(werthaltig). To the extent that there is such valuable recourse claim, the
restrictions on the assertion and enforcement of any Up-Stream Liability against
the respective German Obligor set forth in this Section 11.21 shall not apply.


(b)    Determination of Net Asset's Value. The value of the Net Assets (the “Net
Assets”) shall be determined by a balance sheet prepared in accordance with
generally accepted accounting principles in Germany and with the principles for
ordinary bookkeeping and the preparation of balance sheets as they were
consistently applied by the respective German Obligor in preparing its
unconsolidated balance sheets (Jahresabschluss according to § 42 German Act on
Limited Liability Companies, §§ 242, 264 of the German Commercial Code in
previous years, save that for the determination of Net Assets the lower of the
book value (Buchwert) and realization value (Liquidationswert) shall be
relevant.


(c)    Realization of Assets. If the respective German Obligor is of the opinion
that an enforcement of Up-Stream Liabilities against the respective German
Obligor results in one of the effects described in (a) above, the respective
German Obligor shall notify promptly, however, no later than one week after the
Administrative Agent claims payment on any such liability against the respective
German Obligor, the amount of the Net Assets to the Administrative Agent. If the
Administrative Agent disagrees with the amount of the Net Assets notified by the
respective German Obligor, the Administrative Agent shall so notify the
respective German Obligor within one week after receipt of the respective German
Obligor's notification of the Net Assets pursuant to the preceding sentence. In
this case the Administrative Agent shall engage a firm of auditors of
international standard and repute which shall proceed to review the accounts of
the respective German Obligor in order to prepare an up to date balance sheet
and to determine the Net Assets. Such balance sheet and determination of Net
Assets shall be prepared in accordance with the principles set forth in (b)
above. The Administrative Agent shall immediately notify the respective German
Obligor of the engagement of the auditor. The cost of such engagement of the
auditor shall be borne by the respective German Obligor. The Administrative
Agent shall be entitled to request advance payment from the respective German
Obligor for the cost of such engagement of the auditor. The respective German
Obligor shall render the assistance required to facilitate the aforementioned
review of accounts and shall allow full access to its books, accounts and other
necessary company records. The Administrative Agent shall procure that the
auditors forward the balance sheet and the determination of the Net Assets to
the respective German Obligor and the Administrative Agent with a copy to EWI,
immediately after their preparation. The Administrative Agent shall refrain from
enforcing any Up-Stream Liabilities until the respective German Obligor has
received the auditor's balance sheet and the determination of the Net Assets,
such determination being final and binding on the respective German Obligor, the
Administrative Agent and the Lenders.




--------------------------------------------------------------------------------






(d)    Realization of Assets. If the respective German Obligor is of the opinion
that an enforcement of an Up-Stream Liability results in one of the effects
described in (a) above, the respective German Obligor shall, to the extent
legally permitted and commercially justifiable, first realize any and all of its
assets that are shown in its balance sheet with a book value that is
significantly lower than its market value if such assets are not necessary for
operating the respective German Obligor's business (nicht betriebsnotwendig).


(e)    No Prejudice for Future Enforcement. No restriction of the assertion and
enforcement of any Up-Stream Liability against the respective German Obligor
will prejudice the rights of the Administrative Agent to enforce any still
outstanding Up-Stream Liability against the respective German Obligor in
accordance with the terms of this Credit Agreement and the Credit Documents, to
the extent a situation having the effects described in (a) above subsequently
ceases to exist.


(f)    No Limitation in Case of Passed on Loan Proceeds. The restrictions on the
assertion and enforcement of any Up-Stream Liability against the respective
German Obligor set forth in this Section 11.21 shall not apply as far as the
assertion and enforcement of such Up-Stream Liability pertains to proceeds of
the Loans which were loaned or otherwise passed on to the respective German
Obligor to the extent that such proceeds are still outstanding at the time of
the enforcement of any Up-Stream Liability against the respective German
Obligor.


(g)    No limitation in case of the existence of a profit and loss transfer
agreement. The restrictions on the assertion and enforcement of any Up-Stream
Liability against the respective German Obligor set forth in this Section 11.21
shall not apply if and as long as a domination and/or profit and loss agreement
in accordance with § 291 of the German Stock Corporation Act (Aktiengesetz)
exists with the respective German Obligor being the dominated entity
(beherrschtes Unternehmen). For the avoidance of doubt, Section 11.22 shall
remain unaffected.


(h)    Adjustment of Registered Share Capital. For the purposes of this Section
11.21 the registered share capital of the respective German Obligor shall be
adjusted by deducting the amount of (a) any increase in the respective German
Obligor's registered share capital, resolved after the date of this Credit
Agreement that (i) is made out of retained earnings (nominal capital increase -
Kapitalerhöhung aus Gesellschaftmitteln) or (ii) is not fully paid up and (b)
any loans provided to the respective German Obligor by a shareholder or a
subsidiary of a shareholder if they are subordinated by an agreement in the
sense of § 19 subsection 2 of the German Insolvency Code (Insolvenzordnung).


11.22    Limitations of the German Obligors' Liability (Compliance with
Regulatory Requirements). This Section applies to transact Elektronische
Zahlungssysteme GmbH and any other German Obligor which is in possession of a
German payment institution license that is specifically subject to the
limitations referenced herein. Any such German Obligor is obliged to maintain
and to prove to the German Financial Services Supervisory Authority
(Bundesanstalt für Finanzdienstleistungsaufsicht - BaFin) a certain mandatory
minimum regulatory equity according to sec. 12 and sec. 9 No. 3c) of the Act
Regarding the Supervision of Payment Services (Gesetz über die Beaufsichtigung
von Zahlungsdiensten - ZAG). The liability of any such German Obligor shall be
subject to the following restrictions:


The Administrative Agent and the Lenders agree not to assert and enforce any
claims against such German Obligor, if and to the extent that the assertion or
enforcement of such claims would lead to a non-conformance of the German Obligor
with the capital maintenance requirements according to Sect. 12 ZAG in
connection with the respective equity maintenance ordinance
(ZAG-Instituts-Eigenkapitalverordnung - ZIEV) or the initial capital
requirements according to Sect. 9 No. 3c ZAG, which such German Obligor is
subject to by law.
    


[Signatures on Following Pages]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.


DOMESTIC BORROWERS:            Euronet Worldwide, Inc.


By:    /s/ Michael J. Brown            
Name:    Michael J. Brown
Title:    Chief Executive Officer


Continental Exchange Solutions, Inc.


By:    /s/ Medhi Mahdavi            
Name:    Medhi Mahdavi
Title:    Chief Financial Officer


RIA Envia, Inc.


By:    /s/ Medhi Mahdavi            
Name:    Medhi Mahdavi
Title:    Chief Financial Officer


DOMESTIC GUARANTORS:        Euronet Worldwide, Inc.


By:    /s/ Michael J. Brown            
Name:    Michael J. Brown
Title:    Chief Executive Officer


Continental Exchange Solutions, Inc.


By:    /s/ Medhi Mahdavi            
Name:    Medhi Mahdavi
Title:    Chief Financial Officer


EURONET USA, INC.


By:    /s/ Rick L. Weller            
Name:    Rick L. Weller
Title:    Executive Vice President


Payspot, Inc.


By:    /s/ Eric Mettemeyer            
Name:    Eric Mettemeyer
Title:    President




RIA Envia, Inc.






--------------------------------------------------------------------------------




By:    /s/ Medhi Mahdavi            
Name:    Medhi Mahdavi
Title:    Chief Financial Officer








FOREIGN BORROWERS:            EFT SErviceS Holdings BV


By:    EURONET WORLDWIDE, INC., its
Managing Director
By:    /s. Jeffrey B. Newman        
Name:    Jeffrey B. Newman
Title:    Executive Vice President


Delta Euronet GmbH


By:    /s/ Rick L. Weller            
Name:    Rick L. Weller
Title:    Director


E-PAY Australia HOldings pty. ltd.


By:    /s/ Eric Mettemeyer            
Name:    Eric Mettemeyer
Title:    Authorized under Power of Attorney




e-Pay Holdings LTD


By:    /s/ Jeffrey B. Newman            
Name:    Jeffrey B. Newman
Title:    Director


RIA NETHERLANDS HOLDING B.V.


By:    /s/ Sebastian Plubins            
Name:    Sebastian Plubins
Title:    Director


By:    EQUITY TRUST CO. N.V.


By:    /s/ J.P. Everwijn        
Name:    J.P. Everwijn
Title:    Proxyholder A


By:    /s/ R.J. van Hiedel        
Name:    R.J. van Hiedel
Title:    Proxyholder B






--------------------------------------------------------------------------------






India Borrower:                Euronet Services India PVT LTD.


By:    /s/ Jeffrey B. Newman            
Name:    Jeffrey B. Newman
Title:    Director


administrative agent
(For MASTER REVOLVING
Loan OBLIGATIONS AND
TERM LOAN A)    :            Bank of America, N.A.,
as Administrative Agent and Collateral Agent


By:    /s/ Paley Chen                
Name:    Paley Chen
Title:    Assistant Vice President


administrative agent
(For India Obligations):
Bank of America, N.A., acting through its Mumbai Branch, as Administrative Agent
for all India related credit facilities



By:    /s/ Vineet Anurag            
Name:    Vineet Anurag
Title:    Managing Director




LENDERS:                    Bank of America, N.A.,
as USD L/C Issuer, USD Swingline Lender, European Swingline Lender and as a
Lender


By:    /s/ Jeffrey P. Yoakum            
Name:    Jeffrey P. Yoakum
Title:    Senior Vice President


Bank of America, N.A., acting through its Mumbai Branch, as India Revolving
Lender and India L/C Issuer


By:    /s/ Vineet Anurag            
Name:    Vineet Anurag
Title:    Managing Director


U.S. BANK NATIONAL ASSOCIATION




By:    /s/ Gaylen J. Frazier            
Name:    Gaylen J. Frazier
Title:    A.V.P.


BANK OF MONTREAL - LONDON BRANCH






--------------------------------------------------------------------------------






By:    /s/ A.L. Ebow                
Name:    A. L. Ebow
Title:    Director


By:    /s/ C. Sarillard                
Name:    C. Sarillard
Title:    Managing Director


BMO HARRIS BANK N.A.




By:    /s/ Catherin Blessing            
Name:    Catherine Blessing
Title:    Vice President


COMPASS BANK




By:    /s/ Darren Abrams            
Name:    Darren Abrams
Title:    Vice President


KEYBANK NATIONAL ASSOCIATION




By:    /s/ Matthew A. Lambes            
Name:    Matthew A. Lambes
Title:    Vice President


LLOYDS TSB BANK PLC




By:    /s/ Christian Hammerbeck        
Name:    Christian Hammerbeck
Title:    Vice President


LLOYDS TSB BANK PLC




By:    /s/ Jonathan Eng            
Name:    Jonathan Eng
Title:    Vice President


BOKF, NA (the Bank of Kansas City)




By:    /s/ Dennis Nicely            
Name:    Dennis Nicely
Title:    Senior Vice President


CITIZENS BANK & TRUST COMPANY




By:    /s/ Kelley Wilcox            




--------------------------------------------------------------------------------




Name:    Kelley Wilcox
Title:    Senior Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION




By:    /s/ Ariana Fahrney            
Name:    Ariana Fahrney
Title:    Assistant Vice President




Schedule 1.01


Mandatory cost Formulae


1.
The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:



(a)
the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or



(b)
the requirements of the European Central Bank.



2.
On the first day of each Interest Period (or as soon as practicable thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrowers or any Lender, deliver to the Borrowers or such Lender
as the case may be, a statement setting forth in reasonable detail the
calculation of any Mandatory Cost.



3.
The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as the cost (expressed as a percentage of
such Lender's participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.



4.
The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:



(a)    in relation to any Loan in the lawful currency of the United Kingdom
(“Sterling” or “£”):


AB+C(B‑D)+E x 0.01
per cent per annum
100 ‑ (A+C)



(b)    in relation to any Loan in any currency other than Sterling:


E x 0.01
per cent per annum
300

Where:


“A”
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) w





--------------------------------------------------------------------------------




hich that Lender is from time to time required to maintain as an interest free
cash ratio deposit with the Bank of England to comply with cash ratio
requirements.


“B”
is the percentage rate of interest (excluding the Applicable Percentage, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.



“C”
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.



“D”
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.



“E”
is designed to compensate Lenders for amounts payable under the Fees Regulations
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.



5.    For the purposes of this Schedule:


(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;



(b)
“Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;



(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Regulations under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Regulations but taking into account any applicable
discount rate); and



(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.



6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.



7.
If requested by the Administrative Agent or the Company, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrowers, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.



8.
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:



(a)
its jurisdiction of incorporation and the jurisdiction of the Lending Office out
of which it is making available its participation in the relevant Loan; and







--------------------------------------------------------------------------------




(b)
any other information that the Administrative Agent may reasonably require for
such purpose.



Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.


9.
The percentages or rates of charge of each Lender for the purpose of A, C and E
above shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Administrative Agent to the contrary, each Lender's
obligations in relation to cash ratio deposits, Special Deposits and the Fees
Regulations are the same as those of a typical bank from its jurisdiction of
incorporation with a Lending Office in the same jurisdiction as such Lender's
Lending Office.



10.
The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over‑ or
under‑compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.



11.
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender pursuant
to paragraphs 3, 7 and 8 above.



12.
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.



13.
The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.













Schedule 2.01
Lenders and Commitments


 
USD Revolving Commitments
Percent
European Revolving Commitments
Percent
Australian Revolving Commitment
Percent
Bank of America, N.A.
$50,000,000.00
18.86792453
%
$50,000,000.00
19.41747573
%
$50,000,000.00
20.6185567
%
U.S. Bank National Association
$46,000,000.00
17.35849057
%
$46,000,000.00
17.86407767
%
$46,000,000.00
18.96907217
%
BMO Harris Bank N.A.
$38,500,000.00
14.52830189
%
 
 
 
 
Bank of Montreal - London
 
 
$38,500,000.00
14.95145631
%
$38,500,000.00
15.87628866
%
Compass Bank
$38,500,000.00
14.52830189
%
$38,500,000.00
14.95145631
%
$38,500,000.00
15.87628866
%
KeyBank National Association
$30,500,000.00
11.50943396
%
$30,500,000.00
11.84466019
%
$30,500,000.00
12.57731959
%
Lloyds Bank
$19,500,000.00
7.35849057
%
$19,500,000.00
7.57281553
%
$19,500,000.00
8.04123711
%
Wells Fargo Bank, N.A.
$19,500,000.00
7.35849057
%
$19,500,000.00
7.57281553
%
$19,500,000.00
8.04123711
%
BOKF, NA (dba Bank of Kansas City)
$15,000,000.00
5.66037736
%
$15,000,000.00
5.82524272
%
 
 
Citizens Bank & Trust Co.
$7,500,000.00
2.83018868
%
 
 
 
 
 
$265,000,000.00
100
%
$257,500,000.00
100
%
$242,500,000.00
100
%







--------------------------------------------------------------------------------








 
India Revolving Commitments
Percent
Term Loan A Commitments
Percent
 
 
Bank of America, N.A.
$10,000,000.00
100
%
$15,000,000.00
18.75
%
 
 
U.S. Bank National Association
 
 
$14,000,000.00
17.5
%
 
 
BMO Harris Bank N.A.
 
 
$11,500,000.00
14.375
%
 
 
Bank of Montreal - London
 
 
 
 
 
 
Compass Bank
 
 
$11,500,000.00
14.375
%
 
 
KeyBank National Association
 
 
$9,500,000.00
11.875
%
 
 
Lloyds Bank
 
 
$5,500,000.00
6.875
%
 
 
Wells Fargo Bank, N.A.
 
 
$5,500,000.00
6.875
%
 
 
BOKF, NA (dba Bank of Kansas City)
 
 
$5,000,000.00
6.25
%
 
 
Citizens Bank & Trust Co.
 
 
$2,500,000.00
3.125
%
 
 
 
$10,000,000.00
100
%
$80,000,000.00
100
%
 
 





Schedule 2.03 - Existing Bank Guarantees & Letters of Credit
Euronet Worldwide, Inc. & Subsidiaries
As of July 31, 2011
 
 
 
 
 
 
 
 
 
Total LOC & Bank Guarantee (USD)
 
 
 
Letter of Credit
 
Bank Guarantee
 
Bank
Entity
Beneficiary
LOC #
Expiration Date
LOC Amount


 
Bank Guar #
Expiration Date
Bank Guarantee Amount
 
Bank of America
Euronet Services India
Corporation Bank
—
—
—


 
—
2/28/2012
INR 20,000,000


 
$
452,480


Bank of America
Euronet Services India
BSNL-Andra pradesh
—
—
—


 
—
4/19/2012
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Maharashtra
—
—
—


 
—
7/31/2011
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Karnataka
—
—
—


 
—
3/24/2012
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Tamilnadu
—
—
—


 
—
10/1/2011
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Uttarpradesh East
—
—
—


 
—
10/31/2011
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Uttarpradesh West
—
—
—


 
—
10/31/2011
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Madhyapradesh
—
—
—


 
—
4/10/2011
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Punjab
—
—
—


 
—
7/18/2011
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-New Delhi
—
—
—


 
—
3/17/2012
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Gujarat
—
—
—


 
—
3/26/2012
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
BSNL-Kerala
—
—
—


 
—
4/4/2012
INR 100,000


 
$
2,262


Bank of America
Euronet Services India
Delhi International Airport Pvt. Ltd.
—
—
—


 
—
7/30/2013
INR 7,384,000


 
$
167,056







--------------------------------------------------------------------------------




Bank of America
Euronet Services India
Wipro Airport IT Services Ltd.
—
—
—


 
—
7/13/2012
INR 41,700


 
$
943


Bank of America
Euronet Services India
Corporation Bank
—
—
—


 
—
12/15/2011
INR 10,000,000


 
$
226,240


Bank of America
Euronet Services India
Allahabad Bank
—
—
—


 
—
10/6/2011
INR 2,500,000


 
$
56,560


Bank of America
Euronet Services India
Union Bank of India
—
—
—


 
—
10/25/2011
INR 5,000,000


 
$
113,120


Bank of America
Euronet Services India
BSNL-New Delhi
—
—
—


 
—
10/20/2011
INR 100,000


 
$
2,262


 
Total Existing India LCs
 
 
 
 
 
 
 
 
 
$
1,043,548


 
 
 
 
 
 
 
 
 
 
 
 
Bank of America
CES
Banco Bolivariano
3,087,748
4/26/2012
$
100,000


 
—
—
—


 
$
100,000


Bank of America
CES
Financiera Familiar
3,097,392
10/21/2011
$
400,000


 
—
—
—


 
$
400,000


Bank of America
CES
AB Bank Limited
3,095,374
11/17/2011
$
50,000


 
—
10/17/2011
$
50,000


 
$
50,000


Bank of America
CES
Allied Bank
3,099,026
3/19/2012
$
30,000


 
—
—
—


 
$
30,000


Bank of America
CES
Banque De Credit de Bujumbura
3,115,668
12/31/2011
$
5,000


 
—
—
—


 
$
5,000


Bank of America
CES
Standard Chartered Bank
3,115,929
9/11/2011
$
1,103,239


 
—
8/11/2011
$
1,103,239


 
$
1,103,239


Bank of America
CES
Brac Bank
3,117,143
3/23/2012
$
25,000


 
—
2/23/2012
$
25,000


 
$
25,000


Bank of America
Euronet Telerecarga
Vodafone
3,113,767
11/28/2011
€ 4,000,000


 
—
9/28/2011
€ 4,000,000


 
$
5,758,000


Bank of America
Euronet Telerecarga
Telefonica
3,088,844
9/15/2011
€ 4,200,000


 
—
8/15/2011
€ 4,200,000


 
$
6,045,900


Bank of America
Euronet Telerecarga
France Telecom Espana
3,102,189
2/25/2012
€ 1,600,000


 
—
1/25/2012
€ 1,600,000


 
$
2,303,200


Bank of America
Euronet Telerecarga
Lebara Limited
3,116,376
3/31/2012
€ 900,000


 
—
1/21/2012
€ 900,000


 
$
1,295,550


Bank of America
Euronet Services SRL
Citibank Romania
3,062,412
12/10/2011
€ 92,000


 
—
—
—


 
$
132,434


Bank of America
Brodos Romania
Citibank Romania
3,091,258
12/10/2011
€ 155,000


 
—
—
—


 
$
223,123


Bank of America
Euronet Card Services Greece
Wind
3,095,776
8/24/2012
€ 90,000


 
—
—
—


 
$
129,555


Bank of America
Euronet Card Services Greece
Vodafone
3,095,774
8/24/2012
€ 90,000


 
—
—
—


 
$
129,555


Bank of America
Euronet Card Services Greece
Cosmote
3,095,775
8/24/2012
€ 120,000


 
—
—
—


 
$
172,740


Bank of America
e-pay Limited
Transport for London
3,096,508
9/30/2011
£90,000


 
—
8/31/2011
£90,000


 
$
147,762


Bank of America
epay Australia
Telstra Corporation Ltd
3,095,252
8/17/2011
AUD 10,000,000


 
—
—
—


 
$
10,988,000


Bank of America
epay Australia
Optus Mobile Pty Ltd
3,095,918
9/25/2011
AUD 10,000,000


 
—
—
—


 
$
10,988,000


Bank of America
RIA Italia
Spettabile Ares
3,113,705
7/23/2012
€ 108,000


 
—
6/23/2012
€ 108,000


 
$
155,466


Bank of America
Gescoro Inc.
TD Bank
3,099,681
5/25/2012
CAD 1,000,000


 
—
—
—


 
$
1,047,011


 
Total Existing USD LCs
 
 
 
 
 
 
 
 
 
$
41,229,535







--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
Grand Total
 
 
 
 
 
 
 
 
 
 
$
42,273,082


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$ per EUR
 
1.439500


 
 
 
 
 
 
 
 
 
$ per NZD
 
0.878600


 
 
 
 
 
 
 
 
 
$ per INR
 
0.022624


 
 
 
 
 
 
 
 
 
$ per HUF
 
0.005332


 
 
 
 
 
 
 
 
 
$ per PLZ
 
0.360334


 
 
 
 
 
 
 
 
 
$ per AUD
 
1.098800


 
 
 
 
 
 
 
 
 
$ per GBP
 
1.641800


 
 
 
 
 
 
 
 
 
$ per CAD
 
1.047011


 
 
 
 
 
 
 
 
 
$ per BRL
 
0.645786







Schedule 2.14 - Designated Borrowers
 
 
 
 
 
Euronet Worldwide, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Designated Borrowers for Revolving Loans
 
 
 
 
Entity
Jurisdiction
 USD Revolving Loan Limit (USD)
 European Revolving Loan Limit (EUR & GBP)
 Australian Revolving Loan Limit (AUD)
 India Revolving Loan Limit (INR)
Euronet Worldwide, Inc.
Delaware, USA
265,000,000


257,500,000


242,500,000


—


Continental Exchange Solutions, Inc.
Delaware, USA
265,000,000


257,500,000


242,500,000


—


RIA Envia, Inc.
Delaware, USA
265,000,000


257,500,000


242,500,000


—


EFT Services Holdings B.V.
Netherlands
265,000,000


257,500,000


242,500,000


—


RIA Netherlands Holding B.V.
Netherlands
265,000,000


257,500,000


242,500,000


—


e-pay Holdings Ltd.
United Kingdom
265,000,000


257,500,000


242,500,000


—


Delta Euronet GmbH
Germany
265,000,000


257,500,000


242,500,000


—


epay Australia Holdings Pty. Ltd.
Australia
265,000,000


257,500,000


242,500,000


—


Euronet Services India Pvt. Ltd.
India
—


—


—


10,000,000


 
 
 
 
 
 
Designated Borrowers for Swingline Loans:
 
 
 
 
 





--------------------------------------------------------------------------------




Entity
Jurisdiction
 USD Swingline Loan Limit (USD)
 European Swingline Loan Limit (EUR & GBP)
 
 
Euronet Worldwide, Inc.
Delaware, USA
25,000,000


25,000,000


 
 
Continental Exchange Solutions, Inc.
Delaware, USA
25,000,000


25,000,000


 
 
RIA Envia, Inc.
Delaware, USA
25,000,000


25,000,000


 
 
EFT Services Holdings B.V.
Netherlands
—


25,000,000


 
 
RIA Netherlands Holding B.V.
Netherlands
—


25,000,000


 
 
e-pay Holdings Ltd.
United Kingdom
—


25,000,000


 
 
Delta Euronet GmbH
Germany
—


—


 
 
epay Australia Holdings Pty. Ltd.
Australia
—


—


 
 
 
 
 
 
 
 
Designated Borrowers for Letters of Credit:
 
 
 
 
 
Entity
Jurisdiction
 USD LC Limit
 India LC Limit
 
 
Euronet Worldwide, Inc.
Delaware, USA
200,000,000


—


 
 
Continental Exchange Solutions, Inc.
Delaware, USA
200,000,000


—


 
 
RIA Envia, Inc.
Delaware, USA
200,000,000


—


 
 
EFT Services Holding B.V.
Netherlands
200,000,000


—


 
 
RIA Netherlands Holding B.V.
Netherlands
200,000,000


—


 
 
e-pay Holdings Ltd.
United Kingdom
200,000,000


—


 
 
Delta Euronet GmbH
Germany
200,000,000


—


 
 
epay Australia Holdings Pty Ltd
Australia
200,000,000


—


 
 
Euronet Services India Pvt. Ltd.
India
—


10,000,000


 
 





Schedule 5.01 - Closing Deliveries
 
 
 
 
 
 
 
 
 
 
Euronet Worldwide, Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Jurisdiction
Credit Agreement
Guaranty
Domestic Security Agreement
Domestic Pledge Agreement
Officers Cert with Corporate Deliveries
US Legal Opinions
Foreign Local Legal Opinions
Stock Pledged under Local Law to Support Domestic Obligations
Stock Pledged under Local Law to Support Foreign Obligations
Personal Property Pledge under local law
Domestic Borrowers:
 
 
 
 
 
 
 
 
 
 
 
Euronet Worldwide, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
Continental Exchange Solutions, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
RIA Envia, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
Foreign Borrowers:
 
 
 
 
 
 
 
 
 
 
 
EFT Services Holdings B.V.
Netherlands
√
√
N/A
N/A
√
√
√
90 Days(65%)
90 Days(35%)
Not Required





--------------------------------------------------------------------------------




RIA Netherlands Holding B.V.
Netherlands
√
√
N/A
N/A
√
√
√
90 Days(65%)
90 Days(35%)
Not Required
e-pay Holdings Ltd.
United Kingdom
√
√
N/A
N/A
√
√
√
N/A
90 Days(100%)
90 Days
Delta Euronet GmbH
Germany
√
√
N/A
N/A
√
√
√
N/A
90 Days(100%)
Not Required
epay Australia Holdings Pty. Ltd.
Australia
√
√
N/A
N/A
√
√
√
N/A
90 Days(100%)
90 Days
India Borrower:
 
 
 
 
 
 
 
 
 
 
 
Euronet Services India Pvt. Ltd.
India
√
N/A
N/A
N/A
√
√
√
N/A
Not Required
Not Required
Domestic Guarantor:
 
 
 
 
 
 
 
 
 
 
 
Euronet Worldwide, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
Continental Exchange Solutions, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
RIA Envia, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
Euronet USA Inc.
AR
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
PaySpot, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
Foreign Guarantor:
 
 
 
 
 
 
 
 
 
 
 
Euronet Worldwide, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
Continental Exchange Solutions, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
RIA Envia, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
Euronet USA Inc.
AR
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
PaySpot, Inc.
DE
√
N/A
√
√
√
√
N/A
N/A
N/A
N/A
EFT Services Holdings B.V.
Netherlands
√
√
N/A
N/A
√
√
√
90 Days(65%)
90 Days(35%)
Not Required
RIA Netherlands Holding B.V.
Netherlands
√
√
N/A
N/A
√
√
√
90 Days(65%)
90 Days(35%)
Not Required
e-pay Holdings Ltd.
United Kingdom
√
√
N/A
N/A
√
√
√
N/A
90 Days(100%)
90 Days
Delta Euronet GmbH
Germany
√
√
N/A
N/A
√
√
√
N/A
90 Days(100%)
Not Required
epay Australia Holdings Pty. Ltd.
Australia
√
√
N/A
N/A
√
√
√
N/A
90 Days(100%)
90 Days
Telecomnet Inc.
DE
N/A
√
N/A
N/A
√
√
N/A
√ (65%)
√ (35%)
√
epay Australia Pty Ltd
Australia
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
90 Days
epay New Zealand Ltd
New Zealand
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
Not Required
RIA Financial Services Australia Pty. Ltd.
Australia
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
Not Required
RIA Telecommunications of Canada, Inc.
Canada
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
90 Days(65%)
90 Days(35%)
90 Days





--------------------------------------------------------------------------------




RIA Financial Services Ltd.
United Kingdom
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
Not Required
90 Days
RIA Envia Financial Services GmbH
Germany
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
Not Required
Not Required
Not Required
Euronet Business Holdings S.L.
Spain
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
Not Required
Euronet Telerecarga S.L.
Spain
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
90 Days
RIA Spain Holdings S.L.
Spain
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
Not Required
Envia Telecomunicaciones, S.A.
Spain
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
Not Required
transact Elektronische Zahlungssysteme GmbH
Germany
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
Not Required
epay Ltd.
United Kingdom
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
90 Days
Euronet Banktechnikai Szolgaltato Kft.
Hungary
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
Not Required
Not Required
Euronet Services Kft.
Hungary
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
Not Required
Not Required
Bankomat 24/Euronet Sp. z o.o.
Poland
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
90 Days(100%)
90 Days
Euronet Pay and Transaction Services SRL
Italy
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
Not Required
Not Required
RIA Italia SRL
Italy
N/A
90 Days
N/A
N/A
90 Days
90 Days
90 Days
N/A
Not Required
Not Required





Schedule 6.14 - Subsidiaries
 
 
 
 
 
 
 
 
 
Euronet Worldwide, Inc.
 
 
 
 
As of July 31, 2011
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name of Subsidiary
Jurisdiction of Organization
Classes of Capital Stock
Ownership Shares
Ownership Percentage
·         Euronet Services Holding B.V.
Netherlands
Common Stock
401


100%
·         epay Australia Holdings Pty Ltd
Australia
Common Stock
1


100%
o    epay Australia Pty Ltd
Australia
Common Stock
738,227


100%
epay New Zealand Ltd.
New Zealand
Common Stock
1


100%





--------------------------------------------------------------------------------




o    RIA Financial Services New Zealand Ltd.
New Zealand
Common Stock
100


100%
o    RIA Financial Services Australia Pty. Ltd.
Australia
Common Stock
450,000


100%
·         Euronet Business Holdings S.L.
Spain
Common Stock
501


100%
o    Euronet Telerecarga S.L.
Spain
Common Stock
15,175,513


100%
Euronet Movilcarga S.L.
Spain
Common Stock
5,000


80%
o    Ria Chile Servicios Financieros SpA
Chile
Common Stock
10


100%
o    RIA Spain Holdings S.L.
Spain
Common Stock
502


100%
Envia Telecomunicaciones, S.A.
Spain
Common Stock
499


100%
·         Delta Euronet GmbH
Germany
Common Stock
1


100%
o    transact Elektronische Zahlungssysteme GmbH
Germany
Common Stock
625,000


100%
·         ATX Middle East FZC
United Arab Emirates
Common Stock
765


51%
·      e-pay Holdings Ltd
United Kingdom
Common Stock
1,000


100%
o    Euronet Software UK Ltd.
United Kingdom
Common Stock
1


100%
o    epay Ltd.
United Kingdom
Common Stock
738,227


100%
o    Omega Logic Ltd.
United Kingdom
Common Stock
40,469


100%
·         ATX Software Ltd.
United Kingdom
Class A and B
 102 B shares


51%
·         Euronet Payment Services Ltd.
United Kingdom
Common Stock
1


100%
·         Euronet Payments & Card Services Ltd.
United Kingdom
Common Stock
1


100%
·         Euronet Services spol. s.r.o.
Czech Republic
Common Stock
1


100%
·         epay France SAS
France
Common Stock
1,000


100%
·         epay Digital SAS
France
Common Stock
500


100%
·         Euronet Services LLC
Russia
Common Stock
2


95%
·         Euronet Elektronik Islem Hizmetleri Limited Sirketi
Turkey
Common Stock
200


100%
·         Europlanet d.o.o. Beograd
Serbia
Member Interests
1


100%
·         EFT Usluge d.o.o. Beograd
Serbia
Member Interests
1


100%
·         Euronet Services Slovakia, spol. s r.o.
Slovakia
Common Stock
1


100%
·         Euronet Bulgaria EOOD
Bulgaria
Equity Interest
1


100%
·         Euronet Services India Pvt. Ltd.
India
Common Stock
2,127,320


100%
·         RIA Money Transfer Services Pvt. Ltd.
India
Common Stock
30,000,000


100%





--------------------------------------------------------------------------------




·         Euronet Banktechnikai Szolgaltato Kft.
Hungary
Equity Interest
1


100%
·         Euronet Services Kft.
Hungary
Equity Interest
1


100%
·         XBA Szolgaltato Kft.
Hungary
Equity Interest
1


100%
·         Brodos Romania SRL
Romania
Common Stock
20


100%
·         Bankomat 24/Euronet Sp. z.o.o.
Poland
Member Interests
1


100%
·         EFT-Usluge d o.o.
Croatia
Common Stock
1


100%
·         Euronet Pay and Transaction Services SRL
Italy
Member Interests
1


100%
o    RIA Italia, SRL
Italy
Member Interests
1


100%
o   e-pay SRL
Italy
Member Interests
1


51%
·         Euronet Card Services, S.A.
Greece
Common Stock
6,000


100%
·         Euronet Prepaid Hellas Ltd.
Greece
Common Stock
600


100%
·         Euronet Middle East, Africa & Pakistan LLC
Egypt
Common Stock
200


100%
·         Euronet Asia Holdings Ltd.
Hong Kong
Ordinary Shares
5,850,001


100%
o    Jiayintong (Beijing) Technology Development Co. Ltd. d.b.a. Euronet China
Peoples Republic of China
Equity Interest
1


75%
·         Euronet Services SRL
Romania
Common Stock
100


100%
·         EWI Foreign Holdings Ltd.
Cyprus
Common Stock
65,000


100%
·         Euronet Ukraine LLC
Ukraine
Common Stock
2


100%
·         Telecomnet, Inc.
Delaware, USA
Common Stock
100


100%
·         Telecom Net S.A. Logistica Digital
Brazil
Common Stock
9,739,230


100%
·         Euronet USA Inc.
Arkansas, U.S.A.
Common Stock
1


100%
·         Euronet Holdings, Inc.
Delaware, USA
Common Stock
100


100%
·         Euronet Pakistan Holdings, Inc.
Delaware, USA
Common
100


100%
·         Euronet Pakistan (Pvt.) Limited
Pakistan
Common Stock
—


70%
·         PaySpot, Inc.
Delaware, USA
Common Stock
1


100%
·         RIA Envia Financial Services Belgium, SPRL
Belgium
Registered Capital
3,560


100%
·         RIA Envia, Inc.
Delaware, USA
Common Stock
10,000


100%
·         Ria Netherlands Holding B.V.
Netherlands
Ordinary Shares
90,000


100%
o    RIA Financial Services Norway AS
Norway
Ordinary Shares
1,000


100%
o    RIA Financial Services, Denmark ApS
Denmark
Common Stock
80,000


100%





--------------------------------------------------------------------------------




·         Continental Exchange Solutions, Inc.
Delaware, USA
Common Stock
200


100%
o   Continental Payment Solutions, Inc.
California, USA
Common Stock
200


100%
o    RIA Telecommunications of Canada, Inc.
Canada
Common Stock
4,500,100


100%
Gescoro, Inc.
Canada
Common Stock
1,000


100%
·         RIA Telecommunications of New York, Inc.
New York, USA
Common Stock
400


100%
·         RIA Financial Services Ltd.
United Kingdom
Common Stock
1,000


100%
o    RIA Financial Services Ireland Limited
Ireland
Ordinary Shares
100


100%
o   RIA Financial Services Sweden AB
Sweden
Common Stock Class A
1,000


100%
·        RIA France SAS
France
Common Stock
2,900


100%
·        RIA Financial Services AG
Switzerland
Common Stock
1,000


100%
·        RIA Envia Financial Services GmbH
Germany
Common Stock
1


100%
·        RIA de la Hispaniola, C.PorA
Dominican Republic
Common Stock Class A
130,318


100%
·        RIA Financial Services Puerto Rico, Inc.
Puerto Rico
Common Stock
100


100%
·        RIA de Centroamerica, S.A. de C.V.
El Salvador
Common Stock
1,000


100%









--------------------------------------------------------------------------------




 
Schedule 6.18 - U.S. Taxpayer Identification Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Credit Party
U.S. Taxpayer Identification Number
Euronet Worldwide, Inc.
74-2806888
Continental Exchange Solutions, Inc.
22-2829900
RIA Envia, Inc.
56-1241779
EFT Services Holding B.V.
NONE
RIA Netherlands Holding B.V.
NONE
e-pay Holdings Ltd.
NONE
Delta Euronet GmbH
98-0466455
epay Australia Holdings Pty. Ltd.
98-0588229
Euronet Payment Services Ltd.
NONE
Euronet Services India Pvt. Ltd.
NONE





SCHEDULE 8.01




SCHEDULE 8.01
EXISTING LIENS








--------------------------------------------------------------------------------




Debtor Name
Creditor Name
Type of Credit
Property Subject to Lien
Amount Secured (Local Currency)
Amount Secured (USD)
 
 
 
 
 
 
 
 
Bank Guarantee Cash Collateral:
 
 
 
 
 
 
 
 
 
 
 
 
 
transact Elektronische Zahlungssysteme GmbH
Dresdner Bank
Bank Guarantee/LC
Cash Collateral
EUR 28,000
40,306


 
transact Elektronische Zahlungssysteme GmbH
Dresdner Bank
Bank Guarantee/LC
Cash Collateral
EUR 141,915
204,287


 
transact Elektronische Zahlungssysteme GmbH
Dresdner Bank
Bank Guarantee/LC
Cash Collateral
EUR 33,000
47,504


 
epay New Zealand Ltd
Westpac
Bank Guarantee/LC
Cash Collateral
NZD 2,000,000
1,757,200


 
epay Australia Pty Ltd
Westpac
Bank Guarantee/LC
Cash Collateral
AUD 10,000,000
10,988,000


 
epay Australia Pty Ltd
Westpac
Bank Guarantee/LC
Cash Collateral
AUD 156,375
171,825


 
RIA Financial Services Australia Pty. Ltd.
Westpac
Bank Guarantee/LC
Cash Collateral
AUD 9,075
9,972


 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Cash Collateral
EUR 650,000
935,675


 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Cash Collateral
EUR 175,000
251,913


 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Cash Collateral
EUR 175,000
251,913


 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Cash Collateral
EUR 79,200
114,008


 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Cash Collateral
EUR 1,600
2,303


 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Cash Collateral
EUR 77,200
111,129


 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Cash Collateral
EUR 30,000
43,185


 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Cash Collateral
EUR 48,000
69,096


 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Cash Collateral
EUR 7,590
10,926


 
Euronet Payment Services Ltd.
Caixa Catalunya
Bank Guarantee/LC
Cash Collateral
EUR 5,775
8,313


 
Telecom Net S.A. Logistica Digital
HSBC
Bank Guarantee/LC
Cash Collateral
BRL 300,000
193,736


 
Telecom Net S.A. Logistica Digital
HSBC
Bank Guarantee/LC
Cash Collateral
BRL 750,000
484,340


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 150,000
96,868


 





--------------------------------------------------------------------------------




Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 150,000
96,868


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 600,000
387,472


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 30,000
19,374


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 600,000
387,472


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 600,000
387,472


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 450,000
290,604


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 870,000
561,834


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 300,000
193,736


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 300,000
193,736


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 150,000
96,868


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 600,000
387,472


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 210,000
135,615


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 78,733
50,845


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 36,210
23,384


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 300,000
193,736


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 300,000
193,736


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 300,000
193,736


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 1,020,000
658,702


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 750,000
484,340


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 300,000
193,736


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Cash Collateral
BRL 61,050
39,425


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Cash Collateral
BRL 840,000
542,460


 
Total Cash Collateral
 
 
 
 
$
21,505,115


 
 
 
 
 
 
 
 
Bank Guarantee Receivable Collateral:
 
 
 
 
 
 
 
 
 
 
 
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Receivable Collateral
BRL 1,000,000
645,786


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Receivable Collateral
BRL 2,000,000
1,291,572


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Receivable Collateral
BRL 1,600,000
1,033,258


 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Receivable Collateral
BRL 1,250,000
807,233


 





--------------------------------------------------------------------------------




Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Receivable Collateral
BRL 400,000
258,314


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Receivable Collateral
BRL 100,000
64,579


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Receivable Collateral
BRL 200,000
129,157


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Receivable Collateral
BRL 264,000
170,488


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Receivable Collateral
BRL 1,040,000
671,617


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Receivable Collateral
BRL 1,196,000
772,360


 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Receivable Collateral
BRL 400,000
258,314


 
Total Receivable Collateral
 
 
 
 
$
6,102,678


 
 
 
 
 
 
 
 
Other Cash Collateral:
 
 
 
 
 
 
 
 
 
 
 
 
 
Bankomat 24/Euronet sp. z o.o.
MEAG
Other
Cash Collateral
PLN 501,906
180,854


 
Bankomat 24/Euronet sp. z o.o.
Maria Dobrzyñska
Other
Cash Collateral
PLN 3,000
1,081


 
Bankomat 24/Euronet sp. z o.o.
Various locations
Other
Cash Collateral
PLN 729,488
262,859


 
Ria Envia Financial Services GmbH
Stadt Art Hausverwaltung GmbH/J.-P. Heinrichs
Other
Cash Collateral
EUR 4,041
5,817


 
Ria Envia Financial Services GmbH
Stadt Art Hausverwaltung GmbH/J.-P. Heinrichs
Other
Cash Collateral
EUR 1,000
1,440


 
Ria Envia Financial Services GmbH
Nestle Pensinskasse/Wexford Immobilien mbH
Other
Cash Collateral
EUR 11,040
15,892


 
Ria Envia Financial Services GmbH
Grundstücksgemeinschaft Stegmann
Other
Cash Collateral
EUR 14,700
21,161


 
Ria Envia Financial Services GmbH
Goldbeck & Uhde Immobilienfonds
Other
Cash Collateral
EUR 5,355
7,709


 
Ria Envia Financial Services GmbH
Rheinbahn AG
Other
Cash Collateral
EUR 8,484
12,213


 
Ria Envia Financial Services GmbH
DIAG GmbH & Co. KG II
Other
Cash Collateral
EUR 6,825
9,824


 
Ria Envia Financial Services GmbH
Elisabeth Haag
Other
Cash Collateral
EUR 4,500
6,478


 
Ria Envia Financial Services GmbH
Rokeach & Suesskind Immobilien KG
Other
Cash Collateral
EUR 8,400
12,092


 
Ria Envia Financial Services GmbH
Erbengemeinschaft Graebner
Other
Cash Collateral
EUR 4,050
5,830


 
Ria Envia Financial Services GmbH
Toni Schenkel
Other
Cash Collateral
EUR 3,500
5,038


 
Ria Envia Financial Services GmbH
Aachener Grundvermoegen
Other
Cash Collateral
EUR 6,426
9,250


 
Ria Envia Financial Services GmbH
Tecobe TeleCommunikation Berlin
Other
Cash Collateral
EUR 1,000
1,440


 





--------------------------------------------------------------------------------




Ria Envia Financial Services GmbH
Real,- SB-Warenhaus GmbH
Other
Cash Collateral
EUR 2,000
2,879


 
Ria Envia Financial Services GmbH
Internet Cafe Muensterplatz
Other
Cash Collateral
EUR 2,400
3,455


 
Ria Envia Financial Services GmbH
Eike Land-Reinhard
Other
Cash Collateral
EUR 4,920
7,082


 
Ria Envia Financial Services GmbH
Eike Land-Reinhard
Other
Cash Collateral
EUR 100
144


 
Ria Envia Financial Services GmbH
Contact Point Internet Cafe
Other
Cash Collateral
EUR 800
1,152


 
Ria Envia Financial Services GmbH
Neues Kreuzberger Zentrum KG
Other
Cash Collateral
EUR 4,680
6,738


 
Ria Envia Financial Services GmbH
Tishman Speyer
Other
Cash Collateral
EUR 15,000
21,593


 
Ria Envia Financial Services GmbH
SelfStorage-Dein Lagerraum GmbH
Other
Cash Collateral
EUR 383
551


 
Ria Envia Financial Services GmbH
Jochen Johannsen
Other
Cash Collateral
EUR 1,900
2,735


 
Ria Envia Financial Services GmbH
Joachim Ehlert
Other
Cash Collateral
EUR 450
648


 
Total Other Cash Collateral
 
 
 
 
$
605,952


 
 
 
 
 
 
 
 
Capital Leases:
 
 
 
 
 
 
 
 
 
 
 
 
 
Euronet Worldwide, Inc.
Ikon Financial Services
Capital Lease
Copier
USD 27,173
27,173


 
Euronet Worldwide, Inc. Total
 
 
 
USD 27,173
27,173


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Europlanet d.o.o. Beograd
S-Leasing
Capital Lease
Car
YUN 3,308,129
46,430


 
Europlanet d.o.o. Beograd
S-Leasing
Capital Lease
Car
YUN 979,269
13,744


 
Europlanet d.o.o. Beograd
S-Leasing
Capital Lease
Car
YUN 979,269
13,744


 
Europlanet d.o.o. Beograd Total
 
 
 
YUN 5,266,667
73,918


 
 
 
 
 
 
 
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 7,138
161


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 5,435
123


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 26,499
600


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 103,959
2,352


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 34,123
772


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 180,879
4,092


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 112,158
2,537


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 4,028
91


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 85,141
1,926


 





--------------------------------------------------------------------------------




Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 14,815
335


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 146,151
3,307


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 225,614
5,104


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 1,023,014
23,145


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 717,400
16,230


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 73,065
1,653


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 103,180
2,334


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 501,190
11,339


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 1,580,218
35,751


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 657,647
14,879


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 146,601
3,317


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 812,189
18,375


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 427,073
9,662


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 394,463
8,924


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 39,677
898


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 267,792
6,059


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 318,403
7,204


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 455,633
10,308


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 821,743
18,591


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 389,188
8,805


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 382,225
8,647


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 49,619
1,123


 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 37,013
842


 
Euronet Services India Private Limited Total
 
 
 
INR 10,143,273
229,486


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bankomat 24/Euronet Sp. z o.o.
BZ WBK Finanse & Leasing SA
Capital Lease
Copier
PLN 45,316
16,329


 
Bankomat 24/Euronet Sp. z o.o.
Grenkeleasing
Capital Lease
Copier
PLN 10,865
3,915


 
Bankomat 24/Euronet Sp. z o.o.
BRE Leasing Sp. z o.o
Capital Lease
ATMs
PLN 350,245
126,205


 





--------------------------------------------------------------------------------




Bankomat 24/Euronet Sp. z o.o.
Pekao Leasing S.A.
Capital Lease
ATMs
PLN 435,287
156,849


 
Bankomat 24/Euronet Sp. z o.o. Total
 
 
 
PLN 841,713
303,298


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Euronet Movilcarga S.L.
Caixa Leasing, S.A.
Capital Lease
Office hardware
EUR 1,975
2,843


 
Euronet Movilcarga S.L. Total
 
 
 
EUR 1,975
2,843


 
 
 
 
 
 
 
 
Euronet Telerecarga S.L.
Mercedes-Benz Financial Svcs España E.F.C., S.A.
Capital Lease
Car
EUR 4,031
5,803


 
Euronet Telerecarga S.L. Total
 
 
 
EUR 4,031
5,803


 
 
 
 
 
 
 
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 8,411
12,108


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 57,586
82,895


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 27,288
39,281


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 52,147
75,066


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 50,304
72,413


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 180,472
259,789


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 159,886
230,156


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 238,463
343,267


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 150,077
216,036


 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 300,731
432,902


 
transact Elektronische Zahlungssysteme GmbH Total
 
 
 
EUR 1,225,365
1,763,913


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 19,523
12,608


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 5,848
3,776


 





--------------------------------------------------------------------------------




Telecom Net S.A. Logistica Digital
Unibanco
Capital Lease
POS Equipment
R$ 8,974
5,796


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 89,576
57,847


 
Telecom Net S.A. Logistica Digital
ABN Amro
Capital Lease
POS Equipment
R$ 40,637
26,243


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 78,204
50,503


 
Telecom Net S.A. Logistica Digital
Bradesco
Capital Lease
POS Equipment
R$ 76,594
49,463


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 107,248
69,259


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 80,185
51,782


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 103,979
67,148


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 144,720
93,458


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 71,747
46,333


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 89,701
57,928


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 74,891
48,364


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 105,778
68,310


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 80,320
51,869


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 81,595
52,693


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 82,130
53,038


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 105,497
68,128


 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 208,109
134,394


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 163,867
105,823


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
Car
R$ 57,961
37,430


 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 125,161
80,827


 
Telecom Net S.A. Logistica Digital Total
 
 
 
R$ 2,002,243
1,293,021


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RIA de Centroamérica, S.A. de C.V.
Ricoh El Salvador, S.A. de C.V.
Capital Lease
Copier/Printer
USD 32,300
32,300


 
RIA de Centroamérica, S.A. de C.V. Total
 
 
 
USD 32,300
32,300


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Euronet Bulgaria EOOD
UniCredit Leasing
Capital Lease
Car - Hyundai Tucson
BGL 16,256
11,852


 
Euronet Bulgaria EOOD
UniCredit Leasing
Capital Lease
Car - Honda Jazz
BGL 11,038
8,048


 





--------------------------------------------------------------------------------




Euronet Bulgaria EOOD
UniCredit Leasing
Capital Lease
10 ATMs Opteva 562
BGL 32,935
24,013


 
Euronet Bulgaria EOOD Total
 
 
 
BGL 60,229
43,913


 
 
 
 
 
 
 
 
Total Capital Lease
 
 
 
 
$
3,775,667


 
 
 
 
 
 
 
Other:
 
 
 
 
 
 
 
 
 
 
 
epay New Zealand Ltd
Sektor Distributors Ltd.
Other Lien
Terminal purchases
Unspecified
Unspecified
 
 
 
 
 
 
 
Telecom Net S.A. Logistica Digital
Alcides Valentim de Melo Junior
Legal Contingency
Cash deposit
R$ 5,622
3,631
 
Telecom Net S.A. Logistica Digital
Camila da Silva Avelino
Legal Contingency
Cash deposit
R$ 5,622
3,631
 
Telecom Net S.A. Logistica Digital
Olavo da Silva Lemos Junior
Legal Contingency
Cash deposit
R$ 4,994
3,225
 
Telecom Net S.A. Logistica Digital
Olavo da Silva Lemos Junior
Legal Contingency
Cash deposit
R$ 43,170
27,879
 
Telecom Net S.A. Logistica Digital
Olavo da Silva Lemos Junior
Legal Contingency
Cash deposit
R$ 6,258
4,041
 
Telecom Net S.A. Logistica Digital
Olavo da Silva Lemos Junior
Legal Contingency
Cash deposit
R$ 52,529
33,922
 
Telecom Net S.A. Logistica Digital
Vanessa Angelo Zagatto Rodrigues
Legal Contingency
Cash deposit
R$ 4,809
3,106
 
Telecom Net S.A. Logistica Digital Total
 
 
 
R$ 123,004
79,434
 
 
 
 
 
 
 
Total Other
 
 
 
 
$
79,434
 





July Exchange Rates:
EUR
 
1.439500


NZD
 
0.878600


INR
 
0.022624


HUF
 
0.005332


PLN
 
0.360334


AUD
 
1.098800


GBP
 
1.641800


CAD
 
1.047011


BRL
 
0.645786


YUN
 
0.014035


BGN
 
0.729102







SCHEDULE 8.02
EXISTING INVESTMENTS


Investor
Investment In
Type of Investment
Amount of Investment (USD)





--------------------------------------------------------------------------------




 
 
 
 
Intercompany Investments:
 
 
 
 
 
 
 
Euronet Adminisztracios Szolgaltato Kft.
Investment in Brodos Romania
Intercompany Investment
20,530


Euronet Asia Holdings Limited
Investment in Euronet China Co., Ltd.
Intercompany Investment
4,894,381


EWI Foreign Holdings Limited
Investment in Euronet Ukraine LLC
Intercompany Investment
2,049,143


Delta Euronet GmbH
Investment in Germany
Intercompany Investment
781,751


Delta Euronet GmbH
Investment in transact GmbH
Intercompany Investment
1,435,505


EFT Services Holding B.V.
Investment in Euronet Services Kft.
Intercompany Investment
18,436,247


EFT Services Holding B.V.
Investment in ATX Software Ltd.
Intercompany Investment
495,108


EFT Services Holding B.V.
Investment in ATX Middle East FZC
Intercompany Investment
20,950


EFT Services Holding B.V.
Investment in Brodos Romania
Intercompany Investment
390,065


EFT Services Holding B.V.
Investment in Euronet Bulgaria EOOD
Intercompany Investment
2,241,566


EFT Services Holding B.V.
Investment in EFT-Usluge d.o.o. (Croatia)
Intercompany Investment
3,500


EFT Services Holding B.V.
Investment in Euronet Services spol. s.r.o. (Czech)
Intercompany Investment
5,560,561


EFT Services Holding B.V.
Investment in Delta Euronet GmbH
Intercompany Investment
12,683,471


EFT Services Holding B.V.
Investment in Euronet Middle East, Africa & Pakistan LLC (Egypt)
Intercompany Investment
3,746


EFT Services Holding B.V.
Investment in epay France SAS
Intercompany Investment
150,070


EFT Services Holding B.V.
Investment in Euronet Business Holdings SL
Intercompany Investment
81,799,023


EFT Services Holding B.V.
Investment in Euronet Payment Services Ltd.
Intercompany Investment
3,647,774


EFT Services Holding B.V.
Investment in Euronet Payment & Card Services
Intercompany Investment
2,154,750


EFT Services Holding B.V.
Investment in Europlanet d.o.o. Beograd (Serbia)
Intercompany Investment
545,703


EFT Services Holding B.V.
Investment in transact GmbH
Intercompany Investment
900


EFT Services Holding B.V.
Investment in Euronet Prepaid Hellas Ltd. (Greece)
Intercompany Investment
219,330


EFT Services Holding B.V.
Investment in Euronet Asia Holdings Ltd (Hong Kong)
Intercompany Investment
4,945,907


EFT Services Holding B.V.
Investment in Euronet Banktechnikai (Hungary)
Intercompany Investment
16,327,100


EFT Services Holding B.V.
Investment in Euronet Services India Pvt. Ltd.
Intercompany Investment
2,012,060


EFT Services Holding B.V.
Investment in Euronet Card Services S.A.
Intercompany Investment
17,151


EFT Services Holding B.V.
Investment in Euronet Pay & Transaction Services SRL (Italy)
Intercompany Investment
26,581,200


EFT Services Holding B.V.
Investment in EFT Usluge d.o.o. Beograd (Serbia)
Intercompany Investment
5,537,232







--------------------------------------------------------------------------------




EFT Services Holding B.V.
Investment in Bankomat 24 / Euronet Sp. Z.o.o. (Poland)
Intercompany Investment
15,000,000


EFT Services Holding B.V.
Investment in Ria Money Transfer Services Pvt. Ltd. (India)
Intercompany Investment
500,000


EFT Services Holding B.V.
Investment in Euronet Services Slovakia s.r.o.
Intercompany Investment
2,556,466


EFT Services Holding B.V.
Investment in epay Digital SAS
Intercompany Investment
71,954


EFT Services Holding B.V.
Investment in Euronet Services LLC (Russia)
Intercompany Investment
210,619


epay Australia Holdings Pty Ltd
Investment in epay Australia Pty. Ltd.
Intercompany Investment
14,371,525


epay Australia Holdings Pty Ltd
Investment in RIA Financial Services Australia Pty. Ltd.
Intercompany Investment
7,071,789


Telecomnet, Inc.
Investment in Telecom Net S.A. Logistica Digital (Brazil)
Intercompany Investment
7,389,302


epay Limited
Investment in epay Australia Pty. Ltd.
Intercompany Investment
10,129,277


e-pay Holdings Limited
Investment in epay Australia Pty. Ltd.
Intercompany Investment
382,823


e-pay Holdings Limited
Investment in epay Ltd.
Intercompany Investment
69,101,636


e-pay Holdings Limited
Investment in Euronet Software UK Ltd. (Essentis)
Intercompany Investment
4,344,853


e-pay Holdings Limited
Investment in Omega Logic Ltd.
Intercompany Investment
739,168


Euronet Business Holdings S.L.
Investment in RIA Spain Holdings SL
Intercompany Investment
42,241,768


Euronet Business Holdings S.L.
Investment in Euronet Telerecarga SL
Intercompany Investment
59,404,782


Europlanet d.o.o. Beograd
Investment in EFT Usluge d.o.o. Beograd (Serbia)
Intercompany Investment
1,562,116


Euronet Worldwide, Inc.
Investment in EFT Services Holding B.V.
Intercompany Investment
161,879,097


Euronet Worldwide, Inc.
Investment in EWI Foreign Holdings Ltd. (Cyprus)
Intercompany Investment
2,306,339


Euronet Worldwide, Inc.
Investment in Euronet Middle East, Africa & Pakistan LLC (Egypt)
Intercompany Investment
19


Euronet Worldwide, Inc.
Investment in epay Australia Holdings Pty. Ltd.
Intercompany Investment
3,335,500


Euronet Worldwide, Inc.
Investment in Telecomnet, Inc.
Intercompany Investment
40,450,000


Euronet Worldwide, Inc.
Investment in Euronet Prepaid Hellas Ltd. (Greece)
Intercompany Investment
134


Euronet Worldwide, Inc.
Investment in Euronet Card Services S.A.
Intercompany Investment
29


Euronet Worldwide, Inc.
Investment in Euronet Pakistan Holdings Inc.
Intercompany Investment
1,439,200


Euronet Worldwide, Inc.
Investment in Payspot, Inc.
Intercompany Investment
28,241,168


Euronet Worldwide, Inc.
Investment in RIA Envia Financial Services Belgium SPRL
Intercompany Investment
1,031,971


Euronet Worldwide, Inc.
Investment in Ria Envia, Inc
Intercompany Investment
333,399,527


Euronet Worldwide, Inc.
Investment in Euronet Services SRL (Romania)
Intercompany Investment
3,500,000


Euronet Worldwide, Inc.
Investment in Euronet Ukraine LLC
Intercompany Investment
857







--------------------------------------------------------------------------------




Euronet Worldwide, Inc.
Investment in Euronet USA Inc.
Intercompany Investment
28,004,939


Euronet Pay and Transaction Services SRL
Investment in e-pay SRL (Italy)
Intercompany Investment
324,821


Euronet Pay and Transaction Services SRL
Investment in RIA Italia SRL
Intercompany Investment
50,685,000


Euronet Pakistan Holdings, Inc.
Investment in Euronet Pakistan (Pvt.) Limited
Intercompany Investment
1,439,200


Continental Exchange Solutions, Inc.
Investment in RIA Envia Financial Services Belgium SPRL
Intercompany Investment
114


Continental Exchange Solutions, Inc.
Investment in RIA Telecommunications of Canada Inc.
Intercompany Investment
3,833,020


Continental Exchange Solutions, Inc.
Investment in Continental Payment Solutions, Inc.
Intercompany Investment
105,000


RIA Envia, Inc.
Investment in RIA Envia Financial Services Belgium SPRL
Intercompany Investment
49,851


RIA Envia, Inc.
Investment in Continental Exchange Solutions, Inc.
Intercompany Investment
301,147,839


RIA Envia, Inc.
Investment in RIA de la Hispaniola C.porA (Dominican Republic)
Intercompany Investment
1,777,328


RIA Envia, Inc.
Investment in RIA France SAS
Intercompany Investment
46,965,000


RIA Envia, Inc.
Investment in RIA Envia Financial Services GmbH (Germany)
Intercompany Investment
33,207,732


RIA Envia, Inc.
Investment in Ria Netherlands Holding B.V.
Intercompany Investment
58,976


RIA Envia, Inc.
Investment in RIA Financial Services Puerto Rico, Inc.
Intercompany Investment
2,107,332


RIA Envia, Inc.
Investment in RIA Financial Services AG (Switzerland)
Intercompany Investment
6,094,874


RIA Envia, Inc.
Investment in RIA Financial Services Ltd. (UK)
Intercompany Investment
15,330,425


RIA Spain Holdings S.L.
Investment in Envia Telecomunicaciones, S.A.
Intercompany Investment
98,033,000


RIA Financial Services Ltd.
Investment in RIA Financial Services Sweden AB
Intercompany Investment
223,565


Euronet Telerecarga S.L.
Investment in Euronet Movilcarga SL
Intercompany Investment
12,860,552


RIA Telecommunications of Canada, Inc.
Investment in Gescoro Inc.
Intercompany Investment
10,031,938


EFT Services Holding B.V.
Investment in Euronet Middle East WLL (Bahrain)
Intercompany Investment
1,403,613


EFT Services Holding B.V.
Investment in Cashlink Bangladesh Ltd.
Intercompany Investment
412,023


epay Limited
Investment in e-pay (M) Sdn Bhd (Malaysia)
Intercompany Investment
5,289,277


Total Intercompany Investment
 
 
1,623,002,061









--------------------------------------------------------------------------------




Lender
Borrower
Type of Investment
Amt of Investment (USD)
 
 
 
 
Intercompany Loans:
 
 
 
 
 
 
 
Euronet Asia Holdings Limited
Euronet China Co., Ltd.
Intercompany Loan
1,698,791


EWI Foreign Holdings Limited
Euronet Ukraine LLC
Intercompany Loan
1,069,152


Euronet Card Services SA
Euronet Prepaid Hellas Ltd.
Intercompany Loan
318,455


EFT Services Holding B.V.
Euronet Bulgaria EOOD
Intercompany Loan
1,765,677


EFT Services Holding B.V.
EWI Foreign Holdings Limited
Intercompany Loan
1,072,548


EFT Services Holding B.V.
Euronet Services spol. s.r.o.
Intercompany Loan
3,641,594


EFT Services Holding B.V.
Delta Euronet GmbH
Intercompany Loan
2,254,119


EFT Services Holding B.V.
Euronet Card Services SA
Intercompany Loan
10,043,012


EFT Services Holding B.V.
Euronet Telerecarga S.L.
Intercompany Loan
125,539,930


EFT Services Holding B.V.
e-pay Holdings Limited
Intercompany Loan
26,089,574


EFT Services Holding B.V.
Euronet Payment Services Ltd.
Intercompany Loan
7,615,479


EFT Services Holding B.V.
Euronet Asia Holdings Limited
Intercompany Loan
1,669,800


EFT Services Holding B.V.
Euronet Pay and Transaction Services SRL
Intercompany Loan
20,990,858


EFT Services Holding B.V.
Euronet Services SRL
Intercompany Loan
1,460,891


EFT Services Holding B.V.
Euronet Services LLC
Intercompany Loan
594,423


EFT Services Holding B.V.
XBA Szolgaltato Kft.
Intercompany Loan
1,777,975


epay Limited
e-pay Holdings Limited
Intercompany Loan
12,999,343


Euronet Software UK Limited
e-pay Holdings Limited
Intercompany Loan
4,954,241


Euronet Business Holdings S.L.
RIA Spain Holdings S.L.
Intercompany Loan
71,465,388


Euronet Business Holdings S.L.
Euronet Telerecarga S.L.
Intercompany Loan
31,463,347


Euronet Worldwide, Inc.
EFT Services Holding B.V.
Intercompany Loan
209,122,392


Euronet Worldwide, Inc.
Continental Exchange Solutions, Inc.
Intercompany Loan
13,571,375


Euronet Worldwide, Inc.
RIA Envia, Inc.
Intercompany Loan
102,923,842


PaySpot, Inc.
Continental Exchange Solutions, Inc.
Intercompany Loan
10,824,636


Continental Exchange Solutions, Inc.
RIA Telecommunications of Canada, Inc.
Intercompany Loan
17,932,478


RIA Envia, Inc.
RIA France SAS
Intercompany Loan
586,661


RIA Telecommunications of Canada, Inc.
Gescoro Inc.
Intercompany Loan
4,664,317


RIA Envia, Inc.
RIA Financial Services AG
Intercompany Loan
638,339


Total Intercompany Loans
 
 
688,748,637







 


SCHEDULE 8.03
EXISTING INDEBTEDNESS


Debtor Name
Creditor Name
Type of Indebtedness
Description
Local Currency Amount
USD Amount
 
 
 
 
 
 
 
 
Bank Guarantees:
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 20,000,000
452,480
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 7,384,000
167,056
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 41,700
943
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
EMD Guarantee
INR 10,000,000
226,240
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
EMD Guarantee
INR 2,500,000
56,560
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
EMD Guarantee
INR 5,000,000
113,120
 
Euronet Services India Private Limited
Bank of America
Bank Guarantee/LC
Performance Guarantee
INR 100,000
2,262
 
Euronet Services India Private Limited Total
 
 
 
INR 46,125,700
1,043,548
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EWI (on behalf of Euronet Telerecarga S.L.)
Bank of America
Bank Guarantee/LC
Trade Credit
EUR 4,000,000
5,758,000
 
 
EWI (on behalf of Euronet Telerecarga S.L.)
Bank of America
Bank Guarantee/LC
Trade Credit
EUR 4,200,000
6,045,900
 
 
EWI (on behalf of Euronet Telerecarga S.L.)
Bank of America
Bank Guarantee/LC
Trade Credit
EUR 1,600,000
2,303,200
 
 
EWI (on behalf of Euronet Telerecarga S.L.)
Bank of America
Bank Guarantee/LC
Trade Credit
EUR 900,000
1,295,550
 
 
Euronet Telerecarga S.L. Total
 
 
 
EUR 10,700,000
15,402,650
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EWI (on behalf of Euronet Prepaid Hellas Ltd.)
Bank of America
Bank Guarantee/LC
Trade Credit
EUR 90,000
129,555
 
 
EWI (on behalf of Euronet Prepaid Hellas Ltd.)
Bank of America
Bank Guarantee/LC
Trade Credit
EUR 90,000
129,555
 
 
EWI (on behalf of Euronet Prepaid Hellas Ltd.)
Bank of America
Bank Guarantee/LC
Trade Credit
EUR 120,000
172,740
 
 





--------------------------------------------------------------------------------




Euronet Prepaid Ltd. Total
 
 
 
EUR 300,000
431,850
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EWI (on behalf of epay Australia Pty Ltd)
Bank of America
Bank Guarantee/LC
Trade Credit
AUD 10,000,000
10,988,000
 
 
EWI (on behalf of epay Australia Pty Ltd)
Bank of America
Bank Guarantee/LC
Performance Guarantee
AUD 10,000,000
10,988,000
 
 
epay Australia Pty Ltd
Westpac
Bank Guarantee/LC
Trade Credit
AUD 10,000,000
10,988,000
 
 
epay Australia Pty Ltd
Westpac
Bank Guarantee/LC
Office Lease
AUD 156,375
171,825
 
 
epay Australia Pty Ltd Total
 
 
 
AUD 30,156,375
33,135,825
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EWI (on behalf of Continental Exchange Solutions, Inc.)
Bank of America
Bank Guarantee/LC
Correspondent Guarantee
USD 100,000
100,000
 
 
EWI (on behalf of Continental Exchange Solutions, Inc.)
Bank of America
Bank Guarantee/LC
Correspondent Guarantee
USD 400,000
400,000
 
 
EWI (on behalf of Continental Exchange Solutions, Inc.)
Bank of America
Bank Guarantee/LC
Correspondent Guarantee
USD 50,000
50,000
 
 
EWI (on behalf of Continental Exchange Solutions, Inc.)
Bank of America
Bank Guarantee/LC
Correspondent Guarantee
USD 30,000
30,000
 
 
EWI (on behalf of Continental Exchange Solutions, Inc.)
Bank of America
Bank Guarantee/LC
Correspondent Guarantee
USD 5,000
5,000
 
 
EWI (on behalf of Continental Exchange Solutions, Inc.)
Bank of America
Bank Guarantee/LC
Correspondent Guarantee
USD 1,103,239
1,103,239
 
 
EWI (on behalf of Continental Exchange Solutions, Inc.)
Bank of America
Bank Guarantee/LC
Correspondent Guarantee
USD 25,000
25,000
 
 
Continental Exchange Solutions, Inc. Total
 
 
 
USD 1,713,239
1,713,239
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
transact Elektronische Zahlungssysteme GmbH
Dresdner Bank
Bank Guarantee/LC
Office Rent
EUR 28,000
40,306
 
 
transact Elektronische Zahlungssysteme GmbH
Dresdner Bank
Bank Guarantee/LC
ATM site rents
EUR 141,915
204,287
 
 
transact Elektronische Zahlungssysteme GmbH
Dresdner Bank
Bank Guarantee/LC
ATM site rents
EUR 33,000
47,504
 
 
transact Elektronische Zahlungssysteme GmbH
Dresdner Bank
Bank Guarantee/LC
Office Rent
EUR 9,203
13,248
 
 
transact Elektronische Zahlungssysteme GmbH
Dresdner Bank
Bank Guarantee/LC
Office Rent
EUR 13,494
19,424
 
 
transact Elektronische Zahlungssysteme GmbH Total
 
 
 
EUR 225,612
324,768
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bankomat 24/Euronet Sp. z o.o.
Raiffeisen Bank
Bank Guarantee/LC
PIN Purchases
PLN 3,750,000
1,351,253
 
 





--------------------------------------------------------------------------------




Bankomat 24/Euronet Sp. z o.o.
Raiffeisen Bank
Bank Guarantee/LC
PIN Purchases
PLN 2,400,000
864,802
 
 
Bankomat 24/Euronet Sp. z o.o.
Raiffeisen Bank
Bank Guarantee/LC
PIN Purchases
PLN 2,200,000
792,735
 
 
Bankomat 24/Euronet Sp. z o.o.
Raiffeisen Bank
Bank Guarantee/LC
ATM Lottery
PLN 224,100
80,751
 
 
Bankomat 24/Euronet Sp. z o.o. Total
 
 
 
PLN 8,574,100
3,089,540
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EWI (on behalf of epay Limited)
Bank of America
Bank Guarantee/LC
Performance Guarantee
GBP 90,000
147,762
 
 
epay Limited
Lloyds TSB
Bank Guarantee/LC
Performance Guarantee
GBP 2,000,000
3,283,600
 
 
epay Limited Total
 
 
 
GBP 2,090,000
3,431,362
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Top ups
EUR 1,500,000
2,159,250
 
 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Top ups
EUR 1,500,000
2,159,250
 
 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Top ups
EUR 250,000
359,875
 
 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
PayTV
EUR 250,000
359,875
 
 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Top ups
EUR 500,000
719,750
 
 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Top ups
EUR 200,000
287,900
 
 
Euronet Pay and Transaction Services SRL
Unicredit
Bank Guarantee/LC
Top ups
EUR 200,000
287,900
 
 
Euronet Pay and Transaction Services SRL Total
 
 
 
EUR 4,400,000
6,333,800
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Store Rent
EUR 5,000
7,198
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Store Rent
EUR 79,200
114,008
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Store Rent
EUR 9,821
14,137
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Store Rent
EUR 13,200
19,001
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Store Rent
EUR 1,600
2,303
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Office Rent
EUR 77,200
111,129
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Store Rent
EUR 30,000
43,185
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Store Rent
EUR 48,000
69,096
 
 
Envia Telecomunicaciones, S.A.
Caixa Catalunya
Bank Guarantee/LC
Store Rent
EUR 6,900
9,933
 
 
Envia Telecomunicaciones, S.A. Total
 
 
 
EUR 270,921
389,991
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
Telecom Net S.A. Logistica Digital
HSBC
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
HSBC
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
HSBC
Bank Guarantee/LC
Trade Credit
R$ 2,500,000
1,614,465
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 500,000
322,893
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 500,000
322,893
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 2,000,000
1,291,572
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 2,000,000
1,291,572
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 4,000,000
2,583,144
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 100,000
64,579
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 2,000,000
1,291,572
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 2,000,000
1,291,572
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 1,500,000
968,679
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 4,000,000
2,583,144
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 2,900,000
1,872,779
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 2,500,000
1,614,465
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 500,000
322,893
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 2,000,000
1,291,572
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 700,000
452,050
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Office Rent
R$ 262,444
169,483
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Office Rent
R$ 120,700
77,946
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 250,000
161,447
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 500,000
322,893
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 660,000
426,219
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 





--------------------------------------------------------------------------------




Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 2,600,000
1,679,044
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 2,990,000
1,930,900
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 3,400,000
2,195,672
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 2,500,000
1,614,465
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Trade Credit
R$ 1,000,000
645,786
 
 
Telecom Net S.A. Logistica Digital
Santander
Bank Guarantee/LC
Office Rent
R$ 203,500
131,417
 
 
Telecom Net S.A. Logistica Digital
Itau BBA
Bank Guarantee/LC
Trade Credit
R$ 2,800,000
1,808,201
 
 
Telecom Net S.A. Logistica Digital Total
 
 
 
R$ 55,986,644
36,155,391
 
 
 
 
 
 
 
 
 
RIA Financial Services Australia Pty. Ltd.
Westpac
Bank Guarantee/LC
Store Lease
AUD 9,075
9,972
 
 
RIA Financial Services Australia Pty. Ltd. Total
 
 
 
AUD 9,075
9,972
 
 
 
 
 
 
 
 
 
Ria Envia Financial Services GmbH
Commerzbank
Bank Guarantee/LC
Office Rent
EUR 4,050
5,830
 
 
Ria Envia Financial Services GmbH Total
 
 
 
EUR 4,050
5,830
 
 
 
 
 
 
 
 
 
EWI (on behalf of RIA Italia SRL)
Bank of America
Bank Guarantee/LC
Office Rent
EUR 108,000
155,466
 
 
RIA Italia SRL Total
 
 
 
EUR 108,000
155,466
 
 
 
 
 
 
 
 
 
EWI (on behalf of Gescoro Inc.)
Bank of America
Bank Guarantee/LC
Performance Guarantee
CAD 1,000,000
1,047,011
 
 
Gescoro Inc. Total
 
 
 
CAD 1,000,000
1,047,011
 
 
 
 
 
 
 
 
 
Euronet Banktechnikai Szolgaltato Kft.
OTP Bank
Bank Guarantee/LC
Office Rent
EUR 16,000
23,032
 
 
Euronet Banktechnikai Szolgaltato Kft. Total
 
 
 
EUR 16,000
23,032
 
 
 
 
 
 
 
 
 
EWI (on behalf of Euronet Services SRL)
Bank of America
Bank Guarantee/LC
Office Rent
EUR 92,000
132,434
 
 
Euronet Services SRL Total
 
 
 
EUR 92,000
132,434
 
 
 
 
 
 
 
 
 
EWI (on behalf of Brodos Romania SRL)
Bank of America
Bank Guarantee/LC
PIN Sales
EUR 155,000
223,123
 
 
Brodos Romania SRL Total
 
 
 
EUR 155,000
223,123
 
 
 
 
 
 
 
 
 
RIA France SAS
Societe Generale, S.A.
Bank Guarantee/LC
Store Rent
EUR 7,200
10,364
 
 
RIA France SAS Total
 
 
 
EUR 7,200
10,364
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




epay New Zealand Ltd
Westpac
Bank Guarantee/LC
Performance Guarantee
NZD 2,000,000
1,757,200
 
 
epay New Zealand Ltd Total
 
 
 
NZD 2,000,000
1,757,200
 
 
 
 
 
 
 
 
 
Euronet Payment Services Ltd.
Caixa Catalunya
Bank Guarantee/LC
Apartment Rent
EUR 5,250
7,557
 
 
Euronet Payment Services Ltd. Total
 
 
 
EUR 5,250
7,557
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Bank Guarantee/LC
 
 
 
 
$
104,823,952
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Capital Leases:
 
 
 
 
 
 
 
 
 
 
 
 
 
Euronet Worldwide, Inc.
Ikon Financial Services
Capital Lease
Copier
USD 27,173
27,173
 
Euronet Worldwide, Inc. Total
 
 
 
USD 27,173
27,173
 
 
 
 
 
 
 
Europlanet d.o.o. Beograd
S-Leasing
Capital Lease
Car
YUN 3,308,129
46,430
 
Europlanet d.o.o. Beograd
S-Leasing
Capital Lease
Car
YUN 979,269
13,744
 
Europlanet d.o.o. Beograd
S-Leasing
Capital Lease
Car
YUN 979,269
13,744
 
Europlanet d.o.o. Beograd Total
 
 
 
YUN 5,266,667
73,918
 
 
 
 
 
 
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 7,138
161
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 5,435
123
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 26,499
600
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 103,959
2,352
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 34,123
772
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 180,879
4,092
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 112,158
2,537
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 4,028
91
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 85,141
1,926
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 14,815
335
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 146,151
3,307
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 225,614
5,104
 





--------------------------------------------------------------------------------




Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 1,023,014
23,145
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 717,400
16,230
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 73,065
1,653
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 103,180
2,334
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 501,190
11,339
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 1,580,218
35,751
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 657,647
14,879
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 146,601
3,317
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 812,189
18,375
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 427,073
9,662
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 394,463
8,924
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 39,677
898
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 267,792
6,059
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 318,403
7,204
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 455,633
10,308
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 821,743
18,591
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 389,188
8,805
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 382,225
8,647
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 49,619
1,123
 
Euronet Services India Private Limited
OPC Asset Solutions Pvt. Ltd
Capital Lease
ATM/other related assets
INR 37,013
842
 
Euronet Services India Private Limited Total
 
 
 
INR 10,143,273
229,486
 
 
 
 
 
 
 
 
 
 
 
 
 
Bankomat 24/Euronet Sp. z o.o.
BZ WBK Finanse & Leasing SA
Capital Lease
Copier
PLN 45,316
16,329
 
Bankomat 24/Euronet Sp. z o.o.
Grenkeleasing
Capital Lease
Copier
PLN 10,865
3,915
 
Bankomat 24/Euronet Sp. z o.o.
BRE Leasing Sp. z o.o
Capital Lease
ATMs
PLN 350,245
126,205
 
Bankomat 24/Euronet Sp. z o.o.
Pekao Leasing S.A.
Capital Lease
ATMs
PLN 435,287
156,849
 
Bankomat 24/Euronet Sp. z o.o. Total
 
 
 
PLN 841,713
303,298
 
 
 
 
 
 
 
Euronet Movilcarga S.L.
Caixa Leasing, S.A.
Capital Lease
Office hardware
EUR 1,975
2,843
 
Euronet Movilcarga S.L. Total
 
 
 
EUR 1,975
2,843
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
Euronet Telerecarga S.L.
Mercedes-Benz Financial Svcs España E.F.C., S.A.
Capital Lease
Car
EUR 4,031
5,803
 
Euronet Telerecarga S.L. Total
 
 
 
EUR 4,031
5,803
 
 
 
 
 
 
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 8,411
12,108
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 57,586
82,895
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 27,288
39,281
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 52,147
75,066
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 50,304
72,413
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 180,472
259,789
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 159,886
230,156
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 238,463
343,267
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 150,077
216,036
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Info. Technology GmbH
Capital Lease
ATMs
EUR 300,731
432,902
 
transact Elektronische Zahlungssysteme GmbH Total
 
 
 
EUR 1,225,365
1,763,913
 
 
 
 
 
 
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 19,523
12,608
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 5,848
3,776
 
Telecom Net S.A. Logistica Digital
Unibanco
Capital Lease
POS Equipment
R$ 8,974
5,796
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 89,576
57,847
 
Telecom Net S.A. Logistica Digital
ABN Amro
Capital Lease
POS Equipment
R$ 40,637
26,243
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 78,204
50,503
 
Telecom Net S.A. Logistica Digital
Bradesco
Capital Lease
POS Equipment
R$ 76,594
49,463
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 107,248
69,259
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 80,185
51,782
 





--------------------------------------------------------------------------------




Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 103,979
67,148
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 144,720
93,458
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 71,747
46,333
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 89,701
57,928
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 74,891
48,364
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 105,778
68,310
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 80,320
51,869
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 81,595
52,693
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 82,130
53,038
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 105,497
68,128
 
Telecom Net S.A. Logistica Digital
Itaú
Capital Lease
POS Equipment
R$ 208,109
134,394
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 163,867
105,823
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
Car
R$ 57,961
37,430
 
Telecom Net S.A. Logistica Digital
Santander
Capital Lease
POS Equipment
R$ 125,161
80,827
 
Telecom Net S.A. Logistica Digital Total
 
 
 
R$ 2,002,243
1,293,021
 
 
 
 
 
 
 
 
 
 
 
 
 
RIA de Centroamérica, S.A. de C.V.
Ricoh El Salvador, S.A. de C.V.
Capital Lease
Copier/Printer
USD 32,300
32,300
 
RIA de Centroamérica, S.A. de C.V. Total
 
 
 
USD 32,300
32,300
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Euronet Bulgaria EOOD
UniCredit Leasing
Capital Lease
Car - Hyundai Tucson
BGL 16,256
11,852
 
Euronet Bulgaria EOOD
UniCredit Leasing
Capital Lease
Car - Honda Jazz
BGL 11,038
8,048
 
Euronet Bulgaria EOOD
UniCredit Leasing
Capital Lease
10 ATMs Opteva 562
BGL 32,935
24,013
 
Euronet Bulgaria EOOD Total
 
 
 
BGL 60,229
43,913
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Capital Lease
 
 
 
 
$
3,775,667
 
 
 
 
 
 
 
Intercompany Loans:
 
 
 
 
 
 
 
 
 
 
 
Euronet Asia Holdings Limited
Euronet China Co., Ltd.
Intercompany Loan
 
 
1,698,791
 
EWI Foreign Holdings Limited
Euronet Ukraine LLC
Intercompany Loan
 
 
1,069,152
 





--------------------------------------------------------------------------------




Euronet Card Services SA
Euronet Prepaid Hellas Ltd.
Intercompany Loan
 
 
318,455
 
EFT Services Holding B.V.
Euronet Bulgaria EOOD
Intercompany Loan
 
 
1,765,677
 
EFT Services Holding B.V.
EWI Foreign Holdings Limited
Intercompany Loan
 
 
1,072,548
 
EFT Services Holding B.V.
Euronet Services spol. s.r.o.
Intercompany Loan
 
 
3,641,594
 
EFT Services Holding B.V.
Delta Euronet GmbH
Intercompany Loan
 
 
2,254,119
 
EFT Services Holding B.V.
Euronet Card Services SA
Intercompany Loan
 
 
10,043,012
 
EFT Services Holding B.V.
Euronet Telerecarga S.L.
Intercompany Loan
 
 
125,539,930
 
EFT Services Holding B.V.
e-pay Holdings Limited
Intercompany Loan
 
 
26,089,574
 
EFT Services Holding B.V.
Euronet Payment Services Ltd.
Intercompany Loan
 
 
7,615,479
 
EFT Services Holding B.V.
Euronet Asia Holdings Limited
Intercompany Loan
 
 
1,669,800
 
EFT Services Holding B.V.
Euronet Pay and Transaction Services SRL
Intercompany Loan
 
 
20,990,858
 
EFT Services Holding B.V.
Euronet Services SRL
Intercompany Loan
 
 
1,460,891
 
EFT Services Holding B.V.
Euronet Services LLC
Intercompany Loan
 
 
594,423
 
EFT Services Holding B.V.
XBA Szolgaltato Kft.
Intercompany Loan
 
 
1,777,975
 
epay Limited
e-pay Holdings Limited
Intercompany Loan
 
 
12,999,343
 
Euronet Software UK Limited
e-pay Holdings Limited
Intercompany Loan
 
 
4,954,241
 
Euronet Business Holdings S.L.
RIA Spain Holdings S.L.
Intercompany Loan
 
 
71,465,388
 
Euronet Business Holdings S.L.
Euronet Telerecarga S.L.
Intercompany Loan
 
 
31,463,347
 
Euronet Worldwide, Inc.
EFT Services Holding B.V.
Intercompany Loan
 
 
209,122,392
 
Euronet Worldwide, Inc.
Continental Exchange Solutions, Inc.
Intercompany Loan
 
 
13,571,375
 
Euronet Worldwide, Inc.
RIA Envia, Inc.
Intercompany Loan
 
 
102,923,842
 
PaySpot, Inc.
Continental Exchange Solutions, Inc.
Intercompany Loan
 
 
10,824,636
 
Continental Exchange Solutions, Inc.
RIA Telecommunications of Canada, Inc.
Intercompany Loan
 
 
17,932,478
 
RIA Envia, Inc.
RIA France SAS
Intercompany Loan
 
 
586,661
 
RIA Telecommunications of Canada, Inc.
Gescoro Inc.
Intercompany Loan
 
 
4,664,317
 
RIA Envia, Inc.
RIA Financial Services AG
Intercompany Loan
 
 
638,339
 
Total Intercompany Loans
 
 
 
 
$
688,748,637
 
 
 
 
 
 
 
Surety Bonds:
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Continental Exchange Solutions, Inc
Virgin Islands of the United States
Surety Bond
Money Transmitters License
 
110,000
 
RIA Financial Services Puerto Rico, Inc.
Commonwealth of Puerto Rico
Surety Bond
Financial Institutions
 
860,000
 
Continental Exchange Solutions, Inc
State of Indiana
Surety Bond
Money Transmitters
 
300,000
 
Continental Exchange Solutions, Inc
North Carolina Office of the Commissioner
Surety Bond
Money Transmitters
 
250,000
 
Continental Exchange Solutions, Inc
Commonwealth of Massachusetts
Surety Bond
Check or Money Order Seller
 
100,000
 
 
Continental Exchange Solutions, Inc
State of California
Surety Bond
Money Transmitter
 
4,000,000
 
Continental Exchange Solutions, Inc
State of New York
Surety Bond
 
 
1,000,000
 
Continental Exchange Solutions, Inc
State of Wyoming
Surety Bond
 
 
120,000
 
Continental Exchange Solutions, Inc
Texas Banking Commissioner
Surety Bond
Money Services
 
1,000,000
 
Continental Exchange Solutions, Inc
State of Tennessee
Surety Bond
Money Transmitter
 
800,000
 
Continental Exchange Solutions, Inc
State of South Dakota
Surety Bond
 
 
100,000
 
Continental Exchange Solutions, Inc
Commonwealth of Massachusetts
Surety Bond
Check Seller
 
2,504,000
 
Continental Exchange Solutions, Inc
State of Rhode Island
Surety Bond
Sale of Checks
 
150,000
 
Continental Exchange Solutions, Inc
State of Rhode Island
Surety Bond
Electronic Money Transfer
 
150,000
 
Continental Exchange Solutions, Inc
State of California
Surety Bond
Bond of Check Seller
 
25,000
 
Continental Exchange Solutions, Inc
State of Louisiana
Surety Bond
Sale of Checks
 
500,000
 
Continental Exchange Solutions, Inc
State of Arkansas
Surety Bond
Check Issuers
 
300,000
 
Continental Exchange Solutions, Inc
State of Oklahoma
Surety Bond
Bond for Corporations
 
250,000
 
Continental Exchange Solutions, Inc
State of Alabama
Surety Bond
Sale of Checks
 
50,000
 
Continental Exchange Solutions, Inc
State of Colorado
Surety Bond
 
 
1,000,000
 
Continental Exchange Solutions, Inc
Bancomer Transfer Services, Inc.
Surety Bond
 
 
525,000
 
Continental Exchange Solutions, Inc
State of California
Surety Bond
Deffered Deposit
 
25,000
 
Continental Exchange Solutions, Inc
Commonwealth of Pennsylvania
Surety Bond
 
 
1,000,000
 
Continental Exchange Solutions, Inc
State of Hawaii
Surety Bond
 
 
1,000
 
Continental Exchange Solutions, Inc
State of Missouri
Surety Bond
Money Transmitter
 
600,000
 
Continental Exchange Solutions, Inc
State of Missouri
Surety Bond
Money Transmitter
 
200,000
 
Continental Exchange Solutions, Inc
State of Wisconsin
Surety Bond
Seller of Checks
 
300,000
 
Continental Exchange Solutions, Inc
State of Ohio
Surety Bond
 
 
300,000
 





--------------------------------------------------------------------------------




Continental Exchange Solutions, Inc
Office of Financial Regulation
Surety Bond
Money Transmitter
 
2,000,000
 
Continental Exchange Solutions, Inc
State of Connecticut
Surety Bond
Money Transmitter
 
1,000,000
 
Continental Exchange Solutions, Inc
State of Iowa
Surety Bond
Money Transmitter
 
350,000
 
Continental Exchange Solutions, Inc
State of Nevada
Surety Bond
Money Transmitter
 
250,000
 
Continental Exchange Solutions, Inc
State of New Hampshire
Surety Bond
Money Transmitter
 
100,000
 
Continental Exchange Solutions, Inc
Oklahoma State Banking Dept.
Surety Bond
Money Transmitter
 
500,000
 
Continental Exchange Solutions, Inc
State of Arizona
Surety Bond
Money Transmitter
 
250,000
 
Continental Exchange Solutions, Inc
State of Oregon
Surety Bond
Money Transmitter
 
150,000
 
Continental Exchange Solutions, Inc
Nebraska Dept. of Banking and Finance
Surety Bond
Money Transmitter
 
250,000
 
Continental Exchange Solutions, Inc
State of Idaho
Surety Bond
Money Transmitter
 
450,000
 
Continental Exchange Solutions, Inc
District of Columbia
Surety Bond
Money Transmitter
 
250,000
 
Continental Exchange Solutions, Inc
State of Utah
Surety Bond
Third Party Payment
 
50,000
 
Continental Exchange Solutions, Inc
State of Illinois
Surety Bond
Money Transmitter
 
1,000,000
 
Continental Exchange Solutions, Inc
State of Minnesota
Surety Bond
Money Transmitter
 
250,000
 
Continental Exchange Solutions, Inc
State of Mississippi
Surety Bond
 
 
50,000
 
Continental Exchange Solutions, Inc
State of Maine
Surety Bond
Money Transmitter
 
100,000
 
Continental Exchange Solutions, Inc
State of North Dakota
Surety Bond
Money Transmitter
 
150,000
 
Continental Exchange Solutions, Inc
Commonwealth of Kentucky
Surety Bond
Money Transmitter
 
500,000
 
Continental Exchange Solutions, Inc
State of Michigan
Surety Bond
Money Transmitter
 
1,500,000
 
Continental Exchange Solutions, Inc
State of Maryland
Surety Bond
Money Transmitter
 
200,000
 
Continental Exchange Solutions, Inc
State of Maryland
Surety Bond
Money Transmitter
 
500,000
 
Continental Exchange Solutions, Inc
State of Kansas
Surety Bond
Money Transmitter
 
200,000
 
Continental Exchange Solutions, Inc
State of Georgia
Surety Bond
Money Transmitter
 
500,000
 
Continental Exchange Solutions, Inc
State of Arizona
Surety Bond
Money Transmitter
 
250,000
 
Continental Exchange Solutions, Inc
State of Washington
Surety Bond
Money Transmitter
 
550,000
 
Continental Exchange Solutions, Inc
Commonwealth of Virginia
Surety Bond
Money Transmitter
 
1,000,000
 
Continental Exchange Solutions, Inc
State of New Jersey
Surety Bond
Money Transmitter
 
1,000,000
 
Continental Exchange Solutions, Inc
State of New Mexico
Surety Bond
Money Transmitter
 
20,000
 





--------------------------------------------------------------------------------




Continental Exchange Solutions, Inc
State of Delaware
Surety Bond
Money Transmitter
 
155,000
 
Continental Exchange Solutions, Inc
State of Vermont
Surety Bond
Money Transmitter
 
100,000
 
Continental Exchange Solutions, Inc
State of West Virginia
Surety Bond
Money Transmitter
 
375,000
 
Continental Exchange Solutions, Inc
State of Alaska
Surety Bond
 
 
65,000
 
PaySpot, Inc.
State of Florida
Surety Bond
SunPass Contract
 
100,000
 
RIA Financial Services Puerto Rico, Inc.
Commonwealth of Puerto Rico
Surety Bond
Money Services
 
70,000
 
PaySpot, Inc.
Puerto Rico Telephone Company dba Claro
Surety Bond
Prepaid Products Distribution
 
100,000
 
Total Surety Bonds
 
 
 
 
$
30,855,000
 
 
 
 
 
 
 
Other:
 
 
 
 
 
 
 
 
 
 
 
Euronet China Co., Ltd.
Bank of America
China Loan Facility
Credit Facility Guarantee
CNY 5,000,000
776,880
 
Euronet China Co., Ltd.
Bank of America
Parent Guarantee
Credit Facility Guarantee
USD 5,000,000
776,880
 
transact Elektronische Zahlungssysteme GmbH
Deutsche Leasing Comp
Parent Guarantee
ATM Capital Leases
EUR 441,500
635,539
 
Euronet Worldwide, Inc.
US Bank
CoCo Bond
CoCo Bond
USD 175,000,000
175,000,000
 
Total Other
 
 
 
 
$
177,189,299
 
 
 
 
 
 
 



July Exchange Rates:
 
 
 
EUR
 
1.439500


NZD
 
0.878600


INR
 
0.022624


HUF
 
0.005332


PLN
 
0.360334


AUD
 
1.098800


GBP
 
1.641800


CAD
 
1.047011


BRL
 
0.645786


YUN
 
0.014035


BGN
 
0.729102


CNY
 
0.155376



 




SCHEDULE 8.08
TRANSACTIONS WITH AFFILIATES



 
Entity providing product or service
Description of products/services being provided and Entities benefitting
 





--------------------------------------------------------------------------------




Envia Telecomunicaciones, S.A. (Ria Spain)
Salaries, marketing products, travel and relocation charges, messenger services,
subscriptions, software licenses and other miscellaneous expenses charged to all
Ria Europe entities, EPS entities, Continental Exchange Services, and Euronet
Business Holdings.
Euronet Payment Services Ltd.
Salaries, travel expenses, relocation expenses for some employees charged to
EPCS, EFT Europe, Ria Europe and Ria CES
ATX Software Limited
Financial and Administrative Management support to EPAY FRANCE SAS (i.e.
Treasury, HR, Accounting, Legal, etc.)
ATX Software Limited
Financial and Administrative Management support to ATX MIDDLE EAST (i.e.
Treasury, HR, Accounting, Legal, etc.)
ATX Software Limited
Financial and Administrative Management support to EPAY DIGITAL SAS (i.e.
Directorship, Treasury, HR, Accounting, Legal, etc.)
epay France SAS
Full technical support and minor development of software products commercialised
by ATX SOFTWARE LTD
epay France SAS
Full cycle sales support on behalf of ATX SOFTWARE LTD including contract
negotiations and renewals with clients and prospects.
epay France SAS
Management support to epay Malaysia
epay Ltd. (UK)
IT Technical costs: that include IT time spend to HW & SW support, trouble
shooting and project development for the following entities: Euronet Services
spol s.r.o. (Czech)
epay Ltd. (UK)
Network Transactions Processing Service Platform: include all the
supplier/Network transaction processing from epay console system for Omega Logic
and make Supplier payment on behalf of Omega Logic Ltd.
Continental Exchange Solutions, Inc.
Salaries, marketing products, travel and relocation charges, messenger services,
subscriptions, telecommunications costs, rent ,software licenses fixed asset
purchases and other miscellaneous expenses. Benefitting entities: Ria El
Salvador, Ria Puerto Rico, Ria Dominican Republic, Envia Telecomunicaciones, Ria
UK, Ria Telecommunications of Canada.
RIA Telecommunications of Canada Inc.
Salaries, travel expenses, marketing, messenger services, professional service
fees, telecommunication expenses computer equipment and other miscellaneous
charges. Benefiting organization: Gescoro and Continental Exchange Services
RIA Envia Financial Services GmbH (Germany)
Sale and Transfer Agreement concerning the Assets and Liabilities pertaining to
the Agent Support Business of RIA Envia Financial Services GmbH to Euronet
Payment Services Ltd
Euronet Worldwide, Inc.
Management and overhead cost of corporate expenses (e.g. Treasury, HR,
Accounting, Legal, etc.) to all Euronet entities.
Euronet Card Services S.A.
Credit & prepaid card management, transactions processing to Euronet Bulgaria
EOOD
Euronet Card Services S.A.
Credit card management, transaction processing for Euronet Services SRL
(Romania)
Euronet Worldwide, Inc.
Bank charges deducted from EWI bank account generated by activity of other
entities - Payspot, Euronet USA, Continental Exchange Services
Euronet Bulgaria EOOD
Local telephone hotline support for OMV global agreement of XBA Szolgaltato Kft
Euronet Bulgaria EOOD
Euronet Bulgaria employee dedicated to Euronet Services Kft





--------------------------------------------------------------------------------




Euronet Services Slovakia sro
Accounting Services, Help Desk Services, and Help Desk telephone costs charged
to Euronet Services spol sro (Czech)
Euronet Services Kft
Finance and HR allocation to Euronet Banktechnikai Szolaltato Kft (Hungary) and
XBA Szolgaltato Kft (Cross Border)
transact Elektronische Zahlungssysteme GmbH
Purchase of KAN range (issuer identification number) for epay Italy SRL
transact Elektronische Zahlungssysteme GmbH
Provide toll free number and one employee to XBA Szolgaltato Kft (Cross Border)
transact Elektronische Zahlungssysteme GmbH
Management/executive services for the benefit of epay Europe
transact Elektronische Zahlungssysteme GmbH
Sale of hardware to ATX
RIA Envia Financial Services GmbH (Germany)
Rent/utilities charges for ATMs in RIA stores to EFT Europe
Gescoro, Inc.
Salaries, rent, Marketing, telecommunication expenses, office supplies, computer
equipment, messenger services, professional fees and other miscellaneous
expenses to Ria Telecommunications of Canada
Ria Financial Services Sweden AB
Travel expenses, marketing, office supplies, computer equipment and other
miscellaneous expenses charged to Ria Denmark, Ria Finland, Ria Norway and
Euronet Payment Services.
Ria Financial Services Ltd (UK)
Salaries, marketing, messenger, printing, travel, professional fees, regulatory
fees, Mastercard fees, and other miscellaneous expenses charged to Ria Ireland,
Continental Exchange Services, Euronet Payment and Card Services.







Schedule 11.02


Notice Addresses


Borrower and Each OTHER Credit Party:
[Applicable Noticee]
c/o Euronet Worldwide, Inc.
3500 College Boulevard
Leawood, Kansas 66211




Administrative Agent


Agency Servicing: (Domestic and F/X Commitments/USD Swingline)


Primary:    Keli Torres        (daily borrowing/repaying activity)
Telephone: (214) 209-1864
Fax: (214) 290-8375


Secondary:        Deanna Betik
Assistant Vice President/Team Leader
Telephone: (214) 209-3259    
Fax: (214) 290-9414


Wire Instructions:    






--------------------------------------------------------------------------------




USD


Bank of America, N.A.
ABA #: 026-009-593
901 Main Street
Acct.#: 1292-000-883
Dallas, Texas 75202
Attn: Credit Services
Ref: Euronet Worldwide, Inc.


EUR


Bank of America, London England
City: London
Swift Code: BOFAGB22
Acct# 65280019
Ref: Euronet
 
GBP


Bank of America: London
City: London
Swift Code: BOFAGB22
Acct# 65280027
Ref: Euronet




AUD


Bank of America Sydney
City: Sydney
Swift Code: BOFAAUSX
Acct: 520190661017
Ref: Euronet




Agency Management:    Bozena Janociak            (financial reporting
requirements,
Agency Officer              bank group communications)    
Bank of America
231 South LaSalle Street
Chicago, Illinois 60697
Mail Code: IL1-231-08-30
Telephone: (312) 828-3597
Fax: (877) 207-0732
Email: Bozena.janociak@baml.com
Letters of Credit:
Standby:    Trade Operations - Los Angeles
1000 W Temple St
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514    
Attention: Tai Anh Lu
Telephone: (213) 481-7840
Fax: (213) 580-8442




--------------------------------------------------------------------------------




Email: tai_anh.lu@bankofamerica.com


India Obligations:    Hemal Shah
Bank of America
Express Towers, 16th Floor
Nariman Point
Mumbai, India 400-021
Telephone: (+91 22) 6632-3032
Hshah2@baml.com


European Swingline:
Adi Khambata/Gregory D. Williams
Bank of America, N.A.,
26 Elmfield Road,
Bromley, BR1 1WA
United Kingdom
Tel:  +44 208 695 3389/+44 208 313 2470
Fax:  +44 208 313 2149
Email: emealoanservicebromley@bankofamerica.com








Exhibit 2.01


Form of Lender Joinder Agreement


THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of __________, 201__
to the Credit Agreement referenced below is by and among [NEW LENDER] (the “New
Lender”), Euronet Worldwide, Inc., a Delaware corporation ("Euronet") and the
Administrative Agent under the Credit Agreement referenced below. Capitalized
terms used but not otherwise defined herein have the meanings provided in the
Credit Agreement referenced below.


W I T N E S S E T H


WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of August 18, 2011 (as amended, restated, increased, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Euronet and
certain other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries
and Affiliates, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”), the Lenders have agreed to provide the Borrower
with revolving credit and term loan facilities;


WHEREAS, pursuant to Section 2.01(f) of the Credit Agreement, the Company has
requested that the New Lender provide an additional [Australian] [USD]
[European] [India] [Revolving] [Term Loan A] [Commitment] under the Credit
Agreement; and


WHEREAS, the New Lender has agreed to provide the additional [Australian] [USD]
[European] [India] [Revolving] [Term Loan A] [Commitment] on the terms and
conditions set forth herein and to become a “Lender” under the Credit Agreement
in connection therewith;


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    The New Lender hereby agrees to provide [Australian] [USD] [European]
[India] [Revolving] [Term Loan A] Commitments to the applicable Borrowers during
the Commitment Period in an amount up to its




--------------------------------------------------------------------------------




[Australian] [USD] [European] [India] [Revolving] [Term Loan A] Committed Amount
set forth on Schedule 2.01 attached hereto. The New Lender's [Australian] [USD]
[European] [India] [Revolving] [Term Loan A] Commitment Percentage shall be as
set forth on Schedule 2.01 attached hereto. The existing Schedule 2.01 to the
Credit Agreement shall be deemed to be amended to include the information set
forth on Schedule 2.01 attached hereto.


[2.    The New Lender shall be deemed to have purchased, without recourse, a
risk participation from the [USD] [India] L/C Issuer in all [USD] [India]
Letters of Credit issued or existing under the Credit Agreement (including
Existing [USD] [India] Letters of Credit) and the obligations arising thereunder
in an amount equal to its [USD] [India] [Revolving] Commitment Percentage of the
obligations under such [USD] [India] Letters of Credit and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the [USD] [India] L/C Issuer and discharge when due,
its [USD] [India] [Revolving] Commitment Percentage of the obligations arising
under such [USD] [India] Letters of Credit.]


3.    The New Lender (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
[Australian] [USD] [European] [India] [Revolving] [Term Loan A] Lender under the
Credit Agreement, (ii) it meets all requirements of an Eligible Assignee under
the Credit Agreement, (iii) from and after the date hereof, it shall be bound by
the provisions of the Credit Agreement as a [Australian] [USD] [European]
[India] [Revolving] [Term Loan A] Lender thereunder and shall have the
obligations of a [Australian] [USD] [European] [India] [Revolving] [Term Loan A]
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement and, based on such information, has made such analysis and decision
independently and without reliance on either Administrative Agent or any other
Lender and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the New Lender; and (b) agrees that (i) it will,
independently and without reliance on either Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Documents and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a [Australian] [USD] [European] [India]
[Revolving] [Term Loan A] Lender. If so required at the date hereof for EFT
Services Holding B.V. or RIA Netherlands Holding B.V. to comply with its
obligations under the Dutch Banking Act or the regulations or policies
promulgated thereunder, the New Lender explicitly declares and represents that
(x) it a professional market party (professionele marktpartif) within the
meaning of Dutch Banking Act (Vrijstellingsregeling Wtk 1992), (y) it is aware
that it does not benefit from creditor protection under the Dutch Banking Act
and (z) it has made its own appraisal of EFT Services Holding B.V. and RIA
Netherlands Holding B.V., as applicable.


4.    Each of the undersigned Borrowers and the Guarantors agrees that, as of
the date hereof, the New Lender shall (a) be a party to the Credit Agreement,
(b) be a “[Australian] [USD] [European] [India] [Revolving] [Term Loan A]
Lender” for all purposes of the Credit Agreement and the other Credit Documents
and (c) have the rights and obligations of a [Australian] [USD] [European]
[India] [Revolving] [Term Loan A] Lender under the Credit Agreement and the
other Credit Documents.


5.    The address of the New Lender for purposes of all notices and other
communications is as set forth on the Administrative Questionnaire delivered by
the New Lender to the Administrative Agent.


6.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract.


7.    This Agreement shall be governed by, and construed in accordance with, the
law of the State of New York.


[remainder of page intentionally left blank]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.


NEW LENDER:    [NEW LENDER],
as New Lender


By:    
Name:
Title:


EURONET:                    Euronet Worldwide, Inc.


By:                        
Name:
Title:






Accepted and Agreed:


[administrative agent
(For AUSTRALIAN, USD AND
eUROPEAN Loan Obligations):        bank of america, n.a.,
as Administrative Agent and Collateral Agent


By:                        
Name:
Title:]


[administrative agent
(For India Obligations):
bank of america, n.a., acting through its Mumbai Branch, as Administrative Agent
for all India related credit facilities



By:                        
Name:
Title:]






Exhibit 2.02


FORM OF LOAN NOTICE


Date:             


To:
Bank of America, N.A.[, acting through its Mumbai Branch], as Administrative
Agent



Re:
Amended and Restated Credit Agreement, dated as of August 18, 2011 (as amended,
restated, increased, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and
certain other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries
and Affiliates, as Guarantors, the lenders from time to time party thereto (the
“





--------------------------------------------------------------------------------




Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


Ladies and Gentlemen:


1.    The undersigned hereby requests the following:


a USD Swingline Loan Borrowing         a USD Revolving Loan Borrowing    


a USD Revolving Loan continuation         a USD Revolving Loan conversion


a European Swingline Loan Borrowing     a European Revolving Loan Borrowing


a European Revolving Loan continuation     a European Revolving Loan conversion
    


an Australian Revolving Loan Borrowing     an Australian Revolving Loan
continuation    


an Australian Revolving Loan conversion     an India Revolving Loan
Borrowing    


an India Revolving Loan continuation     an India Revolving Loan
conversion        


a Term Loan A Borrowing             a Term Loan A continuation        


a Term Loan A conversion


2.    Date of Borrowing (which shall be a Business Day):     


3.    Amount and Currency of Borrowing:     


4.    Type of Loan requested (select one):     Base Rate Loan (required for USD
Swingline                              Loans and not available for India
Revolving Loans)     


Fixed LIBOR Rate Loan


Floating LIBOR Rate Loans


Overnight Rate Loans (required for European Swingline Loans and not available
for other Loans)


5.    Interest Period for Fixed LIBOR Rate Loans (select one):


One Month         Two Months     Three Months     Six Months    


The undersigned hereby represents and warrants that (a) this Request for Credit
Extension complies with the requirements of Section 2.01(a), with respect to USD
Swingline Loans and USD Revolving Loans, Section 2.01(b), with respect to
European Swingline Loans and European Revolving Loans, Section 2.01(c), with
respect to Australian Revolving Loans, Section 2.01(d), with respect to India
Revolving Loans, and Section 2.01(e), with respect to Term Loan A, and with the
requirements of Section 2.02 of the Credit Agreement and (b) the representations
and warranties contained in Section 5.02(a) and (b) of the Credit Agreement have
been satisfied on and as of the date of the requested Credit Extension.


BORROWER:                    [APPLICABLE BORROWER]


By:                        




--------------------------------------------------------------------------------




Name:
Title:




Exhibit 2.13-1


FORM OF USD REVOLVING NOTE
____________ __, 20__


FOR VALUE RECEIVED, each of the undersigned (the “USD Borrowers”), hereby
promises to pay to _____________________, its successors or registered assigns
(the “USD Revolving Lender”), the USD Revolving Lender's USD Revolving Committed
Amount, or if less, the aggregate unpaid principal amount of all USD Revolving
Loans owing by such USD Borrower to the USD Revolving Lender under that certain
Amended and Restated Credit Agreement, dated as of August 18, 2011 (as amended,
restated, increased, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and
certain other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries
and Affiliates, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


Each USD Borrower promises to pay interest on the unpaid principal amount of
each USD Revolving Loan owing by such USD Borrower from the date of such USD
Revolving Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Credit Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the USD Revolving Lender, at the Administrative Agent's Office, in Dollars in
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (before as well as after
judgment) computed at the applicable per annum rate set forth in the Credit
Agreement.


This USD Revolving Note is one of the Notes referred to in the Credit Agreement
and is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided in the Credit Agreement. USD
Revolving Loans made by the USD Revolving Lender may be evidenced by one or more
loan accounts or records maintained by the USD Revolving Lender in the ordinary
course of business. The USD Revolving Lender may also attach schedules to this
USD Revolving Note and endorse thereon the date, amount and maturity of its USD
Revolving Loans and payments with respect thereto.


Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this USD Revolving Note shall become, or may be declared to
be, immediately due and payable as provided in the Credit Agreement, without
diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non‑payment of this USD Revolving Note, all of which are hereby
waived by the USD Borrowers, for themselves and their successors and assigns.


The obligations of each USD Borrower that is a Domestic Borrower under this USD
Revolving Note are joint and several. The obligations of each USD Borrower that
is a Foreign Borrower under this USD Revolving Note are several, and not joint
and several. Under no circumstances shall any USD Borrower that is a Foreign
Borrower be liable for any obligation of a USD Borrower that is a Domestic
Borrower under this USD Revolving Note.


THIS USD REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.


[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------






DOMESTIC BORROWERS:            Euronet Worldwide, Inc.


By:                        
Name:
Title:


continental exchange solutions, inc.


By:                        
Name:
Title:


RIA Envia, Inc.


By:                        
Name:
Title:




FOREIGN BORROWERS:            EFT SErviceS Holdings BV


By:                        
Name:
Title:


Delta Euronet GmbH


By:                        
Name:
Title:


E-PAY Australia HOldings pty. ltd.


By:                        
Name:
Title:


e-Pay Holdings LTD


By:                        
Name:
Title:


RIA NETHERLANDS HOLDING B.V.


By:                        




--------------------------------------------------------------------------------




Name:
Title:




Exhibit 2.13-2


FORM OF USD SWINGLINE NOTE
____________ __, 20__


FOR VALUE RECEIVED, each of the undersigned (the “USD Borrowers”), hereby
promises to pay to BANK OF AMERICA, N.A., its successors or registered assigns
(the “USD Swingline Lender”), the aggregate unpaid principal amount of all USD
Swingline Loans owing by such USD Borrower to the USD Swingline Lender under
that certain Amended and Restated Credit Agreement, dated as of August 18, 2011
(as amended, restated, increased, supplemented or otherwise modified from time
to time, the “Credit Agreement”) among Euronet Worldwide, Inc., a Delaware
corporation, and certain other Subsidiaries and Affiliates, as Borrowers,
certain Subsidiaries and Affiliates, as Guarantors, the lenders from time to
time party thereto (the “Lenders”) and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.


Each USD Borrower promises to pay interest on the unpaid principal amount of
each USD Swingline Loan owing by such USD Borrower from the date of such USD
Swingline Loan until such principal amount is paid in full, at such interest
rates and at such times as provided in the Credit Agreement. All payments of
principal and interest shall be made to the USD Swingline Lender in Dollars
immediately available funds. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (before as well as after
judgment) computed at the applicable per annum rate set forth in the Credit
Agreement.


This USD Swingline Note is one of the Notes referred to in the Credit Agreement
and is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. USD Swingline Loans made
by the USD Swingline Lender may be evidenced by one or more loan accounts or
records maintained by the USD Swingline Lender in the ordinary course of
business. The USD Swingline Lender may also attach schedules to this USD
Swingline Note and endorse thereon the date, amount and maturity of its USD
Swingline Loans and payments with respect thereto.


Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this USD Swingline Note shall become, or may be declared to
be, immediately due and payable as provided in the Credit Agreement, without
diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non‑payment of this USD Swingline Note, all of which are hereby
waived by the USD Borrowers, for themselves and their successors and assigns.


The obligations of each USD Borrower that is a Domestic Borrower under this USD
Swingline Note are joint and several. The obligations of each USD Borrower that
is a Foreign Borrower under this USD Swingline Note are several, and not joint
and several. Under no circumstances shall any USD Borrower that is a Foreign
Borrower be liable for any obligation of a USD Borrower that is a Domestic
Borrower under this USD Swingline Note.


THIS USD SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.


DOMESTIC BORROWERS:            Euronet Worldwide, Inc.


By:                        




--------------------------------------------------------------------------------




Name:
Title:


continental exchange solutions, inc.


By:                        
Name:
Title:


RIA Envia, Inc.


By:                        
Name:
Title:




FOREIGN BORROWERS:            EFT SErviceS Holdings BV


By:                        
Name:
Title:


Delta Euronet GmbH


By:                        
Name:
Title:


E-PAY Australia HOldings pty. ltd.


By:                        
Name:
Title:


e-Pay Holdings LTD


By:                        
Name:
Title:


RIA NETHERLANDS HOLDING B.V.


By:                        
Name:
Title:








--------------------------------------------------------------------------------






Exhibit 2.13-3


FORM OF EUROPEAN REVOLVING NOTE
____________ __, 20__


FOR VALUE RECEIVED, each of the undersigned (the “European Borrowers”), hereby
promises to pay to _____________________, its successors or registered assigns
(the “European Revolving Lender”), the European Revolving Lender's European
Revolving Committed Amount, or if less, the aggregate unpaid principal amount of
all European Revolving Loans owing by such European Borrower to the European
Revolving Lender under that certain Amended and Restated Credit Agreement, dated
as of August 18, 2011 (as amended, restated, increased, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Euronet
Worldwide, Inc., a Delaware corporation, and certain other Subsidiaries and
Affiliates, as Borrowers, certain Subsidiaries and Affiliates, as Guarantors,
the lenders from time to time party thereto (the “Lenders”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.


Each European Borrower promises to pay interest on the unpaid principal amount
of each European Revolving Loan owing by such European Borrower from the date of
such European Revolving Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the European Revolving Lender, at the Administrative Agent's
Office, in the applicable currency in Same Day Funds. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (before
as well as after judgment) computed at the applicable per annum rate set forth
in the Credit Agreement.


This European Revolving Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein. European Revolving
Loans made by the European Revolving Lender may be evidenced by one or more loan
accounts or records maintained by the European Revolving Lender in the ordinary
course of business. The European Revolving Lender may also attach schedules to
this European Revolving Note and endorse thereon the date, amount and maturity
of its European Revolving Loans and payments with respect thereto.


Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this European Revolving Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit Agreement,
without diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non‑payment of this European Revolving Note, all of which are
hereby waived by the European Borrowers, for themselves and their successors and
assigns.


The obligations of each European Borrower that is a Domestic Borrower under this
European Revolving Note are joint and several. The obligations of each European
Borrower that is a Foreign Borrower under this European Revolving Note are
several, and not joint and several. Under no circumstances shall any European
Borrower that is a Foreign Borrower be liable for any obligation of a European
Borrower that is a Domestic Borrower under this European Revolving Note.


THIS EUROPEAN Revolving NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


[Remainder of Page Intentionally Left Blank]


DOMESTIC BORROWERS:            Euronet Worldwide, Inc.






--------------------------------------------------------------------------------




By:                        
Name:
Title:


continental exchange solutions, inc.


By:                        
Name:
Title:


RIA Envia, Inc.


By:                        
Name:
Title:


FOREIGN BORROWERS:            EFT SErviceS Holdings BV


By:                        
Name:
Title:


Delta Euronet GmbH


By:                        
Name:
Title:


E-PAY Australia HOldings pty. ltd.


By:                        
Name:
Title:


e-Pay Holdings LTD


By:                        
Name:
Title:


RIA NETHERLANDS HOLDING B.V.


By:                        
Name:
Title:








--------------------------------------------------------------------------------




Exhibit 2.13-4


FORM OF EUROPEAN SWINGLINE NOTE
____________ __, 20__




FOR VALUE RECEIVED, each of the undersigned (the “European Borrowers”), hereby
promises to pay to BANK OF AMERICA, N.A., its successors or registered assigns
(the “European Swingline Lender”), the aggregate unpaid principal amount of all
European Swingline Loans owing by such European Borrower to the European
Swingline Lender under that certain Amended and Restated Credit Agreement, dated
as of August 18, 2011 (as amended, restated, increased, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Euronet
Worldwide, Inc., a Delaware corporation, and certain other Subsidiaries and
Affiliates, as Borrowers, certain Subsidiaries and Affiliates, as Guarantors,
the lenders from time to time party thereto (the “Lenders”) and Bank of America,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.


Each European Borrower promises to pay interest on the unpaid principal amount
of each European Swingline Loan owing by such European Borrower from the date of
such European Swingline Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement. All
payments of principal and interest shall be made to the European Swingline
Lender in Dollars immediately available funds. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (before as
well as after judgment) computed at the applicable per annum rate set forth in
the Credit Agreement.


This European Swingline Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein. European Swingline
Loans made by the European Swingline Lender may be evidenced by one or more loan
accounts or records maintained by the European Swingline Lender in the ordinary
course of business. The European Swingline Lender may also attach schedules to
this European Swingline Note and endorse thereon the date, amount and maturity
of its European Swingline Loans and payments with respect thereto.


Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this European Swingline Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit Agreement,
without diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non‑payment of this European Swingline Note, all of which are
hereby waived by the European Borrowers, for themselves and their successors and
assigns.


The obligations of each European Borrower that is a Domestic Borrower under this
European Swingline Note are joint and several. The obligations of each European
Borrower that is a Foreign Borrower under this European Swingline Note are
several, and not joint and several. Under no circumstances shall any European
Borrower that is a Foreign Borrower be liable for any obligation of a European
Borrower that is a Domestic Borrower under this European Swingline Note.


THIS EUROPEAN SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


DOMESTIC BORROWERS:            Euronet Worldwide, Inc.


By:                        
Name:
Title:






--------------------------------------------------------------------------------




continental exchange solutions, inc.


By:                        
Name:
Title:


RIA Envia, Inc.


By:                        
Name:
Title:


FOREIGN BORROWERS:            EFT SErviceS Holdings BV


By:                        
Name:
Title:


Delta Euronet GmbH


By:                        
Name:
Title:


E-PAY Australia HOldings pty. ltd.


By:                        
Name:
Title:


e-Pay Holdings LTD


By:                        
Name:
Title:


RIA NETHERLANDS HOLDING B.V.


By:                        
Name:
Title:






Exhibit 2.13-5


FORM OF AUSTRALIAN REVOLVING NOTE




--------------------------------------------------------------------------------




____________ __, 20__


FOR VALUE RECEIVED, each of the undersigned (the “Australian Borrowers”), hereby
promise to pay to _____________________, its successors or registered assigns
(the “Australian Revolving Lender”), the Australian Revolving Lender's
Australian Revolving Committed Amount, or if less, the aggregate unpaid
principal amount of all Australian Revolving Loans owing by such Australian
Borrower to the Australian Revolving Lender under that certain Amended and
Restated Credit Agreement, dated as of August 18, 2011 (as amended, restated,
increased, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and certain
other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries and
Affiliates, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


Each Australian Borrower promises to pay interest on the unpaid principal amount
of each Australian Revolving Loan owing by such Australian Borrower from the
date of such Australian Revolving Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Australian Revolving Lender, at the
Administrative Agent's Office, in the applicable currency in Same Day Funds. If
any amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement.


This Australian Revolving Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein. Australian
Revolving Loans made by the Australian Revolving Lender may be evidenced by one
or more loan accounts or records maintained by the European Revolving Lender in
the ordinary course of business. The Australian Revolving Lender may also attach
schedules to this Australian Revolving Note and endorse thereon the date, amount
and maturity of its Australian Revolving Loans and payments with respect
thereto.


Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this Australian Revolving Note shall become, or may be
declared to be, immediately due and payable as provided in the Credit Agreement,
without diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non‑payment of this Australian Revolving Note, all of which are
hereby waived by the Australian Borrowers, for themselves and their successors
and assigns.


The obligations of each Australian Borrower that is a Domestic Borrower under
this Australian Revolving Note are joint and several. The obligations of each
Australian Borrower that is a Foreign Borrower under this Australian Revolving
Note are several, and not joint and several. Under no circumstances shall any
Australian Borrower that is a Foreign Borrower be liable for any obligation of
an Australian Borrower that is a Domestic Borrower under this Australian
Revolving Note.


THIS AUSTRALIAN Revolving NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


[Remainder of Page Intentionally Left Blank]


DOMESTIC BORROWERS:            Euronet Worldwide, Inc.


By:                        
Name:
Title:


continental exchange solutions, inc.




--------------------------------------------------------------------------------






By:                        
Name:
Title:


RIA Envia, Inc.


By:                        
Name:
Title:




FOREIGN BORROWERS:            EFT SErviceS Holdings BV


By:                        
Name:
Title:


Delta Euronet GmbH


By:                        
Name:
Title:


E-PAY Australia HOldings pty. ltd.


By:                        
Name:
Title:


e-Pay Holdings LTD


By:                        
Name:
Title:


RIA NETHERLANDS HOLDING B.V.


By:                        
Name:
Title:






Exhibit 2.13-6


FORM OF INDIA REVOLVING NOTE




--------------------------------------------------------------------------------




____________ __, 20__


FOR VALUE RECEIVED, the undersigned (the “India Borrowers”), hereby promise to
pay to _____________________, its successors or registered assigns (the “India
Revolving Lender”), the India Revolving Lender's India Revolving Committed
Amount, or if less, the aggregate unpaid principal amount of all India Revolving
Loans owing to the India Revolving Lender under that certain Amended and
Restated Credit Agreement, dated as of August 18, 2011 (as amended, restated,
increased, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and certain
other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries and
Affiliates, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.


The India Borrowers promise to pay interest on the unpaid principal amount of
each India Revolving Loan from the date of such India Revolving Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement. All payments of principal and interest shall
be made to the Administrative Agent for the account of the India Revolving
Lender, at the Applicable Administrative Agent's Office, in Rupee in Same Day
Funds. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (before as well as after judgment) computed at the
applicable per annum rate set forth in the Credit Agreement.


This India Revolving Note is one of the Notes referred to in the Credit
Agreement and is entitled to the benefits thereof and may be prepaid in whole or
in part subject to the terms and conditions provided therein. India Revolving
Loans made by the India Revolving Lender may be evidenced by one or more loan
accounts or records maintained by the India Revolving Lender in the ordinary
course of business. The India Revolving Lender may also attach schedules to this
India Revolving Note and endorse thereon the date, amount and maturity of its
India Revolving Loans and payments with respect thereto.


Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this India Revolving Note shall become, or may be declared
to be, immediately due and payable as provided in the Credit Agreement, without
diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non‑payment of this India Revolving Note, all of which are hereby
waived by the India Borrower, for itself and its successors and assigns.


THIS India Revolving NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


[Remainder of Page Intentionally Left Blank]


India Borrower:                Euronet services India PVT LTD.


By:                        
Name:
Title:






Exhibit 2.13-7


FORM OF TERM LOAN A NOTE


____________ __, 20__






--------------------------------------------------------------------------------




FOR VALUE RECEIVED, EFT Services Holdings B.V., a corporation organized and
existing under the laws of the Netherlands (the “Term Loan A Borrower”), hereby
promise to _____________________, its successors or registered assigns (the
“Term Loan A Lender”) the aggregate unpaid principal amount of the Term Loan A
made by the Term Loan A Lender under that certain Amended and Restated Credit
Agreement, dated as of August 18, 2011 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Euronet Worldwide, Inc., a Delaware corporation, and certain other
Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries and Affiliates,
as Guarantors, the lenders from time to time party thereto (the “Lenders”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
have the meanings provided in the Credit Agreement.


The Term Loan A Borrower promises to pay interest on the unpaid principal amount
of the Term Loan A made by the Term Loan A Lender from the date of such Term
Loan A until such principal amount is paid in full, at such interest rates and
at such times as provided in the Credit Agreement. All payments of principal and
interest shall be made to the Administrative Agent for the account of the Term
Loan A Lender, at the Administrative Agent's Office, in Dollars in immediately
available funds. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (before as well as after judgment)
computed at the applicable per annum rate set forth in the Credit Agreement.


This Term Loan A Note is one of the Notes referred to in the Credit Agreement
and is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. The Term Loan A made by
the Term Loan A Lender may be evidenced by one or more loan accounts or records
maintained by the Term Loan A Lender in the ordinary course of business. The
Term Loan A Lender may also attach schedules to this Term Loan A Note and
endorse thereon the date, amount and maturity of its Term Loan A and payments
with respect thereto.


Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this Term Loan A Note shall become, or may be declared to
be, immediately due and payable as provided in the Credit Agreement, without
diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non‑payment of this Term Loan A Note, all of which are hereby
waived by the Term Loan A Borrower, for itself and its successors and assigns.


THIS Tranche B Term Loan NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


[Remainder of Page Intentionally Left Blank]


Borrower:                    EFT SERVICES HOLDINGS B.V., a corporation
organized and existing under the laws of the Netherlands


By:                        
Name:
Title:






Exhibit 2.14-1


Form OF Designated Borrower Request and Assumption Agreement




THIS Designated Borrower Request and Assumption Agreement (this “Agreement”)
dated as of ______________ is by and between _____________________, a
___________________ (the “Applicant Borrower”), and Bank of America, N.A., in
its capacity as Administrative Agent under that certain Amended and




--------------------------------------------------------------------------------




Restated Credit Agreement, dated as of August 18, 2011 (as amended, restated,
increased, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Euronet Worldwide, Inc., a Delaware corporation (the
“Company”), and certain other Subsidiaries and Affiliates, as Borrowers, certain
Subsidiaries and Affiliates, as Guarantors, the lenders from time to time party
thereto (the “Lenders”) and Bank of America, N.A., as administrative agent (in
such capacity, the “Administrative Agent”). Capitalized terms used but not
otherwise defined herein have the meanings provided in the Credit Agreement.


The Applicant Borrower has indicated its desire to become a Designated Borrower
pursuant to Section 2.14 of the Credit Agreement. Accordingly, the Applicant
Borrower hereby agrees with the Administrative Agent, for the benefit of the
Lenders, as follows:


1.    Each of the Applicant Borrower and the Company hereby confirms, represents
and warrants to the Administrative Agent and the Lenders that the Applicant
Borrower is a Subsidiary of _________________.


2.    The Applicant Borrower hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, the Applicant Borrower will be deemed to be a
party to the Credit Agreement as a “Designated Borrower” and a Designated
Borrower for all purposes of the Credit Agreement and the other Credit
Documents, and shall have all of the obligations of a [Domestic] [Foreign]
[India] Borrower thereunder as if it has executed the Credit Agreement and the
other Credit Documents. The Applicant Borrower hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Documents, including (i) all of the representations and
warranties of the Credit Parties set forth in Article VI of the Credit
Agreement, and (ii) all of the affirmative and negative covenants set forth in
Articles VII and VIII of the Credit Agreement.


3.    The Applicant Borrower requests a Designated Borrower Limit of [$][€]
[£][Rs][A$]__________.


4.    The Applicant Borrower acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto.


5.    The Company confirms on behalf of the Borrowers that all of the
Obligations under the Credit Agreement are, and upon the Applicant Borrower
becoming a Designated Borrower shall continue to be, in full force and effect.
The Company further confirms on behalf of the Borrowers that immediately upon
the Applicant Borrower becoming a Designated Borrower, the term “[USD][India]
Obligations,” as used in the Credit Agreement, shall include all [USD][India]
Obligations of such Designated Borrower under the Credit Agreement and under
each other Credit Document.


6.    The Applicant Borrower hereby agrees that upon becoming a Designated
Borrower it will assume all of the [USD][India] Obligations of a [USD][India]
Borrower as set forth in the Credit Agreement.


7.    The Company, on behalf of the Borrowers, and the Applicant Borrower agree
that at any time and from time to time, upon the written request of the
Administrative Agent, it will execute and deliver, or cause to be executed and
delivered, such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Agreement.


8.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.


9.    This Agreement shall constitute a Credit Document under the Credit
Agreement.


10.    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




--------------------------------------------------------------------------------






[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the Applicant Borrower has caused this Agreement to be duly
executed by its authorized officers. Following receipt of the consent of the
Required [USD] [European] [India] Revolving Lenders, the Administrative Agent,
for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.




APPLICANT BORROWER:            [Applicant Borrower],
a ___________ ____________




By:                    
Name:
Title:


COMPANY:                    Euronet Worldwide, Inc.


By:                        
Name:
Title:






Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:






Exhibit 2.14-2


FORM OF DESIGNATED BORROWER NOTICE






Date: ___________, _____


To:    The Borrowers (as defined below) and the [Australian] [USD] [European]
[India] Revolving Lenders


Ladies and Gentlemen:


This Designated Borrower Notice is made and delivered pursuant to Section 2.14
of that certain Credit Agreement, dated as of August 18, 2011 (as amended,
restated, increased, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and
certain other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries
and Affiliates, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.






--------------------------------------------------------------------------------




The Administrative Agent hereby notifies Borrowers and the [Australian] [USD]
[European] [India] Revolving Lenders that effective as of the date hereof
_______________________ shall be a Designated Borrower and may receive
[Australian] [USD] [European] [India] Revolving Loans for its account on the
terms and conditions set forth in the Credit Agreement.


This Designated Borrower Notice shall constitute a Credit Document under the
Credit Agreement.




BANK OF AMERICA, N.A.,
as Administrative Agent




By: _________________________________
Name:
Title:






Exhibit 7.02(b)


FORM OF COMPLIANCE CERTIFICATE


[date]




Financial Statement Date:             


To:    Bank of America, N.A., as Administrative Agent


Re:
Amended and Restated Credit Agreement, dated as of August 18, 2011 (as amended,
restated, increased, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Euronet Worldwide, Inc., a Delaware corporation, and
certain other Subsidiaries and Affiliates, as Borrowers, certain Subsidiaries
and Affiliates, as Guarantors, the lenders from time to time party thereto (the
“Lenders”) and Bank of America, N.A., as administrative agent (in such capacity,
the “Administrative Agent”). Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.



Ladies and Gentlemen:


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of Euronet Worldwide, Inc., a
Delaware corporation ( “EWI”), and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of EWI, and that:


[Use following paragraph 1 for fiscal year‑end financial statements:]


[1.    [Attached hereto as Schedule 1 are the] [The] year‑end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of EWI ended as of the above date, together with the report and opinion of
an independent certified public accountant of nationally recognized standing
required by such section [have been electronically delivered to the
Administrative Agent pursuant to the conditions set forth in Section 7.02 of the
Credit Agreement].]


[Use following paragraph 1 for fiscal quarter‑end financial statements:]


[1.    [Attached hereto as Schedule 1 are the] [The] unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of EWI ended as of the above date [have been




--------------------------------------------------------------------------------




electronically delivered to the Administrative Agent pursuant to the conditions
set forth in Section 7.02 of the Credit Agreement]. Such financial statements
fairly present in all material respects the financial condition, results of
income or operations, shareholders' equity and cash flows of the Consolidated
Group in accordance with GAAP as at such date and for such period, subject only
to normal year‑end audit adjustments and the absence of footnotes.]


2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Consolidated Group during the accounting period covered by the attached
financial statements.


3.    A review of the activities of the Credit Parties during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period each of the Credit Parties
performed and observed all of the covenants applicable to it under the Credit
Documents, and


[select one:]


[to the best knowledge of the undersigned, no Default or Event of Default exists
as of the date hereof.]


‑‑or‑‑


[the following is a list of each Default or Event of Default that exists as of
the date hereof and its nature and the extent thereof and proposed actions with
respect thereto: [DESCRIBE].]


4.    The representations and warranties of the Credit Parties contained in
Article VI of the Credit Agreement, or that are contained in any document
furnished at any time under or in connection with the Credit Documents, are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Compliance Certificate,
the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01 of the Credit Agreement, including the statements in connection
with which this Compliance Certificate is delivered.


5.    The financial covenant and other covenant compliance analyses and
information set forth on Schedule [1][2] attached hereto are true and accurate
on and as of the date of this Compliance Certificate. The Borrowers are [not] in
compliance with each of the financial covenants contained in Section 8.12 of the
Credit Agreement.


[6.    Set forth below is a summary of all material changes in GAAP or in the
consistent application thereof and material changes in accounting policies or
financial reporting practices during the most recent fiscal quarter ending prior
to the date hereof and a reconciliation between calculation of the financial
covenants (and determination of the applicable pricing level under the
definition of “Applicable Percentage”) before and after giving effect to such
changes:]




Euronet Worldwide, Inc.,
a Delaware corporation




By:                        
Name:
Title:


[Schedule 1
to Compliance Certificate




--------------------------------------------------------------------------------






FINANCIAL STATEMENTS AND RELATED DELIVERIES




(attached)]Schedule [1][2]
to Compliance Certificate


COVENANT CALCULATIONS






Exhibit 7.13


FORM OF JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of _________ __, 20__, is by
and among Euronet Worldwide, Inc., a Delaware corporation (the “Company”),
______________, a _________ ________ (the “New Subsidiary”), and Bank of
America, N.A., in its capacity as Administrative Agent and [Domestic] [Foreign]
[India] Collateral Agent under that certain Amended and Restated Credit
Agreement, dated as of August 18, 2011 (as amended, restated, increased,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Company and certain other Subsidiaries and Affiliates, as Borrowers,
certain Subsidiaries and Affiliates, as Guarantors, the lenders from time to
time party thereto (the “Lenders”) and Bank of America, N.A., as administrative
agent (in such capacity, the “Administrative Agent”). Capitalized terms used but
not otherwise defined herein have the meanings provided in the Credit Agreement.


Pursuant to the terms and conditions of Section 7.13 of the Credit Agreement,
the New Subsidiary is required to become a [Domestic][Foreign][India] Guarantor.


Accordingly, the New Subsidiary and the Company hereby agree with the
Administrative Agent, for the benefit of the Lenders, as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the Credit Agreement and a [Domestic] [Foreign] [India] Guarantor for all
purposes of the Credit Agreement, and shall have all of the obligations of a
[Domestic] [Foreign] [India] Guarantor thereunder as if it had executed the
Credit Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the [Domestic] [Foreign] [India] Guarantor contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby (i) [jointly and severally] [severally, and not jointly
and severally] together with the other [Domestic] [Foreign] [India]
Guarantor(s), guarantees to each holder of the [Obligations] [Foreign
Obligations] [India Obligations], as provided in the applicable Guaranty, the
prompt payment and performance of the [Obligations] [Foreign Obligations] [India
Obligations] in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) strictly in accordance with the terms
thereof.


[2.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the [Domestic] [Foreign] [India] Security Agreement, and shall have all the
obligations of a [“Grantor”] (as such term is defined in the [Domestic]
[Foreign] [India] Security Agreement) thereunder as if it had executed the
[Domestic] [Foreign] [India] Security Agreement. The New Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the [Domestic] [Foreign] [India] Security
Agreement. Without limiting generality of the foregoing terms of this paragraph
2, the New Subsidiary hereby grants to the [Domestic] [Foreign] [India]
Collateral Agent, for the benefit of the Lenders, a continuing security interest
in, and a right of set off against any and all right, title and interest of the
New Subsidiary in and to the [Collateral] (as such term is defined in Section __
of the [Domestic] [Foreign] [India] Security Agreement) of the New Subsidiary.
The New Subsidiary hereby




--------------------------------------------------------------------------------




represents and warrants to the Administrative Agent and each Lender that:


(a)    The New Subsidiary's chief executive office and chief place of business
are (and for the prior four (4) months have been) located at the locations set
forth on Schedule 2(a) attached hereto and the New Subsidiary keeps its books
and records at such locations.


(b)    The type of [Collateral] (as such term is defined in Section __ of the
[Domestic] [Foreign] [India] Security Agreement) owned by the New Subsidiary
owned by the New Subsidiary is as shown on Schedule 2(b) attached hereto.


(c)    The New Subsidiary's legal name is as shown in this Agreement and the New
Subsidiary has not in the past four (4) months changed its name, been party to a
merger, consolidation or other change in structure or used any tradename except
as set forth in Schedule 2(c) attached hereto.


(d)    The patents and trademarks listed on Schedule 2(d) attached hereto
constitute all of the registrations and applications for the patents and
trademarks owned by the New Subsidiary.]


[3.    To the extent required pursuant to Section 7.14 of the Credit Agreement,
the New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a party to
the [Domestic] [Foreign] [India] Pledge Agreement, and shall have all the
obligations of a “Pledgor” thereunder as if it had executed the [Domestic]
[Foreign] [India] Pledge Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all the terms, provisions and
conditions contained in the [Domestic] [Foreign] [India] Pledge Agreement.
Without limiting the generality of the foregoing terms of this paragraph [3],
the New Subsidiary hereby pledges and assigns to the [Domestic] [Foreign]
[India] Collateral Agent, for the benefit of the Lenders, and grants to the
[Domestic] [Foreign] [India] Collateral Agent, for the benefit of the [USD]
[Foreign] [India] Revolving Lenders, a continuing security interest in any and
all right, title and interest of the New Subsidiary in and to [Pledged Shares]
(hereinafter, as such term is defined in Section __ of the [Domestic] [Foreign]
[India] Pledge Agreement) listed on Schedule 3 attached hereto and the other
[Pledged Collateral ] (hereinafter, as such term is defined in Section __ of the
Pledge Agreement).]


[4.    _______________ hereby agrees that the [Pledged Shares] representing the
applicable Borrower's ownership interest in the New Subsidiary and as set forth
on Schedule 4 hereto shall be deemed to be part of the [Pledged Shares] within
the meaning of the [Domestic] [Foreign] [India] Pledge Agreement, shall become
part of the [Pledged Collateral] and shall secure all of the [Secured
Obligations] (hereinafter, as defined in the [Domestic] [Foreign] [India] Pledge
Agreement) as provided in the [Domestic] [Foreign] [India] Pledge Agreement. In
furtherance of the foregoing, ______________ hereby grants, pledges and assigns
to the [Domestic] [Foreign] [India] Collateral Agent, for the benefit of the
Lenders, a continuing security interest in, and a right of set off against, any
and all right, title and interest of ____________ in and to such [Pledged
Shares] and all other [Pledged Collateral] relating thereto to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the [Secured Obligations].]


5.    The address of the New Subsidiary for purposes of all notices and other
communications is as follows:


[Address]


6.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary under Article IV of the
Credit Agreement or any other Guaranty upon the execution of this Agreement by
the New Subsidiary.


7.    This Agreement may be executed in counterparts (and by the different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.






--------------------------------------------------------------------------------




8.    This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.


[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the [Domestic] [Foreign] [India]
Collateral Agent, for the benefit of the Lenders, has caused the same to be
accepted by its authorized officer, as of the day and year first above written.




New Subsidiary:                [New subsidiary]
a ____________    




By:                    
Name:
Title:


COMPANY:                    Euronet Worldwide, Inc.


By:                        
Name:
Title:








Acknowledged and accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:                    
Name:
Title:






Exhibit 11.06


Form of Assignment and Assumption


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities




--------------------------------------------------------------------------------




as Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including, without limitation, the [USD] [India] Letters of
Credit, [the USD Swingline Loans] [and the European Swingline Loans] included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:    ______________________________


______________________________


2.
Assignee[s]:    ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.    Borrower(s):    ______________________________


4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement:    Amended and Restated Credit Agreement, dated as of August
18, 2011, among Euronet Worldwide, Inc. and certain Subsidiaries and Affiliates,
as Borrowers, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent.



6.    Assigned Interest[s]:






--------------------------------------------------------------------------------




Assignor[s]
Assignee[s]




Facility
Assigned Fill in Australian Revolving Commitments, USD Revolving Commitments,
Australian Revolving Commitments, India Revolving Commitments or Term Loan A, as
applicable.
Aggregate
Amount of
Commitment/Loans
for all Lenders Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.




CUSIP
Number
 
 
 
 
 
 
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 
 
 
____________
$________________
$_________
____________%
 

[7.Trade Date:__________________] To be completed if the Assignor and the
Assignee intend that the minimum assignment amount is to be determined as of the
Trade Date.


Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
Title:


ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
Title:
[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Credit Agreement. Accepted:


BANK OF AMERICA, N.A., as
Administrative Agent


By: _________________________________
Name:
Title:






--------------------------------------------------------------------------------




[BANK OF AMERICA, N.A., as
[USD] [European] [India] L/C Issuer and [USD] [European] [Other] Swingline
Lender


By: _________________________________
Name:
Title:]


[EURONET WORLDWIDE, INC.


By: _________________________________
Name:
Title:]


ANNEX 1 TO ASSIGNMENT AND ASSUMPTION




STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their




--------------------------------------------------------------------------------




terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.








